Exhibit 10.2

Dated 25 June 2012

MARINA BAY SANDS PTE. LTD.

as Borrower

arranged by

THE FINANCIAL INSTITUTIONS AND OTHERS NAMED IN THIS AGREEMENT

as Mandated Lead Arrangers

coordinated by

DBS BANK LTD.

OVERSEA-CHINESE BANKING CORPORATION LIMITED

UNITED OVERSEAS BANK LIMITED

MALAYAN BANKING BERHAD, SINGAPORE BRANCH

as Global Coordinators

with

DBS BANK LTD.

acting as Agent

and

DBS BANK LTD.

acting as Security Trustee

S$5,100,000,000

FACILITY AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Contents    Page   1.    Definitions and Interpretation      1    2.    The
Facilities      59    3.    Purpose      64    4.    Conditions of Utilisation
     65    5.    Utilisation — Loans      67    6.    Ancillary Facilities     
69    7.    Repayment      72    8.    Prepayment and cancellation      76    9.
   Interest      85    10.    Interest Periods      86    11.    Changes to the
calculation of interest      88    12.    Fees      89    13.    Tax gross-up
and indemnities      90    14.    Increased costs      93    15.    Mitigation
by the Lenders      94    16.    Other indemnities      95    17.    Costs and
expenses      97    18.    Guarantee and indemnity      98    19.   
Representations      102    20.    Information undertakings      107    21.   
Financial covenants      114    22.    General undertakings      118    23.   
Events of Default      146    24.    Changes to the Lenders      152    25.   
Debt Purchase Transactions      155   

 

i



--------------------------------------------------------------------------------

26.    Changes to the Obligors      158    27.    Disclosure of information     
159    28.    Role of the Administrative Parties      161    29.    Sharing
among the Finance Parties      168    30.    Payment mechanics      169    31.
   Set-off      172    32.    Notices      172    33.    Calculations and
certificates      174    34.        Partial invalidity      175    35.   
Remedies and waivers      175    36.    Amendments and waivers      175    37.
   Counterparts      178    38.    Governing law      178    39.    Enforcement
     178    40.    Certain Matters Affecting Lenders      179    41.    Gaming
Authorities      179   

Schedule 1 The Original Parties

     180   

Schedule 2 Conditions Precedent

     184   

Schedule 3 Requests

     189   

Schedule 4 Form of Transfer Certificate

     192   

Schedule 5 Form of Compliance Certificate

     195   

Schedule 6 Form of Guarantor Accession Letter

     196   

Schedule 7 Form of Lender Increase Confirmation

     198   

Schedule 8 Properties

     201   

Schedule 9 Repayment Schedule For Facility A Loans

     202   

Schedule 10 Timetables

     203   

Schedule 11 Form of Subordination Agreement

     204   

Schedule 12 Existing Indebtedness

     248   

 

ii



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 25 June 2012 and made between:

 

(1) MARINA BAY SANDS PTE. LTD., registration number 200507292R (the “Borrower”);

 

(2) THE FINANCIAL INSTITUTIONS AND OTHERS listed in Part I of Schedule 1 (The
Original Parties) as mandated lead arrangers (whether acting individually or
together, the “Mandated Lead Arranger”);

 

(3) DBS BANK LTD., OVERSEA-CHINESE BANKING CORPORATION LIMITED, UNITED OVERSEAS
BANK LIMITED and MALAYAN BANKING BERHAD, SINGAPORE BRANCH, as global
coordinators (whether acting individually or together, the “Global Coordinator”,
and together with the Mandated Lead Arranger whether acting individually or
together, the “Arranger”);

 

(4) THE FINANCIAL INSTITUTIONS AND OTHERS listed in Part II and Part III of
Schedule 1 (The Original Parties) as lenders (the “Original Lenders”);

 

(5) DBS BANK LTD., as agent of the other Finance Parties (the “Agent”); and

 

(6) DBS BANK LTD., as security trustee for the Secured Parties (the “Security
Trustee”).

IT IS AGREED as follows:

 

1. Definitions and Interpretation

 

1.1 Definitions

In this Agreement:

“Acceleration Date” means the date (if any) on which the Agent gives a notice
under paragraph (a) of Clause 23.17 (Acceleration).

“Accordion Period” means the period from and including the date of this
Agreement to and including the date which is six Months before the original
Facility A Termination Date.

“Account” has the meaning given to it in Clause 22.10 (Accounts).

“Accounting Month” means each period of approximately 30 days ending on the last
day of each calendar month adopted by the Borrower for the purpose of its
financial reporting in any financial year of the Borrower.

“Accounting Quarter” means each period of three Accounting Months ending on or
about 31 March, 30 June, 30 September and 31 December.

“Adjusted Cumulative Consolidated Net Income” means, in relation to any Relevant
Date, the Consolidated Net Income of the Borrower Group from the date of this
Agreement to that Relevant Date, less (without double counting) all
distributions made by the Borrower to its shareholders or members over the same
period pursuant to paragraph (d)(ii) of Clause 22.13 (Restricted payments).

 

-1-



--------------------------------------------------------------------------------

“Administrative Party” means each of the Agent, the Arranger and the Security
Trustee.

“Affiliate” as applied to any person, means any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that person and, for this purpose, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that person, whether through the ownership of voting securities or
by contract or otherwise; provided that so long as no other person or group or
persons beneficially owns a majority of voting securities of such person, the
beneficial owner of 20 per cent. or more of the voting securities of a person
shall be deemed to have control.

“Agreed Form” means, in relation to a document, that:

 

  (a) it is in a form initialled by or on behalf of the Borrower and the Agent
on or before the signing of this Agreement for the purposes of identification;
or

 

  (b) if not falling within sub-paragraph (a) above, it is in form and substance
satisfactory to the Agent (acting reasonably) and initialled by or on behalf of
the Borrower and the Agent for the purposes of identification.

“Agreement for Lease” means an agreement to grant an Occupational Lease.

“Aircraft/Watercraft” means aircraft and/or watercraft acquired by an Affiliate
of the Borrower and to be utilised in connection with the operation of the
Integrated Resort.

“Ancillary Commitment” means, in relation to an Ancillary Lender, the maximum
amount (expressed in Singapore Dollars) from time to time agreed (whether or not
subject to satisfaction of conditions precedent and whether or not utilised) to
be made available by that Ancillary Lender under an Ancillary Facility and
authorised under Clause 6 (Ancillary Facilities), to the extent not cancelled or
reduced under this Agreement or the Ancillary Facility Documents relating to
that Ancillary Facility.

“Ancillary Facility” means an ancillary facility made available by an Ancillary
Lender in accordance with Clause 6 (Ancillary Facilities).

“Ancillary Facility Document” means:

 

  (a) a document setting out the terms of an Ancillary Facility; and

 

  (b) the Ancillary Facility Letter.

“Ancillary Facility Letter” means a letter or letters dated on or about the date
of this Agreement between the Borrower and the Designated Facility B Lenders,
setting out the maximum rates of interest, fees and commissions that they will
respectively charge in respect of any Ancillary Facilities provided by them.

 

-2-



--------------------------------------------------------------------------------

“Ancillary Facility Request” means a notice substantially in the form set out in
Part III of Schedule 3 (Ancillary Facility Request).

“Ancillary Lender” means a Designated Facility B Lender which makes available an
Ancillary Facility in accordance with Clause 6 (Ancillary Facilities).

“Ancillary Outstandings” means, at any time and in relation to an Ancillary
Facility, the aggregate (calculated in the Base Currency) of the following
amounts outstanding at that time under that Ancillary Facility:

 

  (a) the principal amount under each overdraft facility under that Ancillary
Facility;

 

  (b) the face amount of each guarantee, bond, trust receipt and letter of
credit issued under that Ancillary Facility; and

 

  (c) in relation to any other Ancillary Facility, such other amount as fairly
represents the aggregate exposure of the Ancillary Lender under that Ancillary
Facility,

in each case determined by the relevant Ancillary Lender in accordance with its
usual practice at that time for calculating its exposure under similar
facilities or transactions (acting reasonably and after consultation with the
Agent).

For the purposes of this definition:

 

  (i) in relation to any utilisation denominated in the Base Currency, the
amount of that utilisation (determined as described in paragraphs (a) and
(b) above) shall be used; and

 

  (ii) in relation to any utilisation not denominated in the Base Currency, the
equivalent (calculated as specified in the relevant Ancillary Facility Document
or, if not so specified, as the relevant Ancillary Lender may specify, in each
case in accordance with its usual practice at that time for calculating that
equivalent (acting reasonably and after consultation with the Agent)) in the
Base Currency of the amount of that utilisation (determined as described in
paragraphs (a) and (b) above) shall be used.

“Approved Insurance Consultant” means Willis (Singapore) Pte. Ltd. and such
other persons as are selected by the Borrower from time to time after the date
of this Agreement, so long as such other persons are, in the reasonable judgment
of the Agent, capable of performing any insurance assessment function in
relation to the Properties.

“Approved Valuers” means CBRE Pte. Ltd. and such other reputable persons as are
selected by the Borrower from time to time after the date of this Agreement, so
long as such other persons are, in the reasonable judgment of the Agent, capable
of performing any valuation required under this Agreement.

“Assignment of Development Agreement” means an assignment of the Development
Agreement security document between the Borrower and the Security Trustee,
approved by the Head Lessor.

 

-3-



--------------------------------------------------------------------------------

“Assignment of Insurances” means an assignment of Insurances security document
between the Borrower and the Security Trustee.

“Assignment of Proceeds” means an assignment of, inter alia, the Integrated
Resort Revenues security document between the Borrower and the Security Trustee.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.

“Availability Period” means:

 

  (a) in relation to Facility A, the period from and including the date of this
Agreement to and including the date which is 30 days after the date of this
Agreement;

 

  (b) in relation to Facility B, the period from and including the date of this
Agreement to and including the date which is one Month before the Facility B
Termination Date; and

 

  (c) in relation to any increase in Facility C after the date of this Agreement
in accordance with Clause 2.3 (Accordion Feature — Increase in Facility C), the
period from and including its Establishment Date to and including the date which
is 60 days after that date.

“Available Ancillary Commitment” means, in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment under that Ancillary Facility minus the
amount of Ancillary Outstandings under that Ancillary Facility.

“Available Ancillary Facilities” means the aggregate for the time being of each
Ancillary Lender’s Available Ancillary Commitments.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

  (a) the amount of its participation in any outstanding Loans under that
Facility; and

 

  (b) in relation to any proposed Loan, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to any proposed Facility B Loan only, that Lender’s
participation in any Facility B Loans that are due to be repaid or prepaid on or
before the proposed Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

“Bank SBLC” has the meaning given to it in Clause 21.5 (Financial definitions).

 

-4-



--------------------------------------------------------------------------------

“Base Case Financial Model” means the economic projections and assumptions in
relation to the Borrower and the Integrated Resort, prepared by the Borrower and
posted on Debt Domain on 8 June 2012 labelled “MBS Model”.

“Base Currency” means Singapore Dollars.

“Borrower Group” means the Borrower and its Restricted Subsidiaries for the time
being (but excluding, for the avoidance of doubt, any Excluded Subsidiary).

“Borrower Group Subordinated Guarantee” means a Guarantee issued by a member of
the Borrower Group:

 

  (a) in respect of any HoldCo Subordinated Debt; and

 

  (b) which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of a Subordination Agreement.

“Borrower Offshore Collection Account Security Document” means each security
document (other than the Debenture) executed by the Borrower as Security over an
Offshore Collection Account required to be charged in favour of the Security
Trustee in accordance with Clause 22.10 (Accounts).

“Borrowings” has the meaning given to it in Clause 8.7 (Mandatory prepayment
from Borrowings).

“Break Costs” means the amount (if any) by which:

 

  (a) the interest (excluding the Margin) which a Lender should have received
pursuant to the terms of this Agreement for the period from the date of receipt
of all or any part of the principal amount of a Loan or Unpaid Sum to the last
day of the current Interest Period in respect of that Loan or Unpaid Sum, had
the principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

exceeds:

 

  (b) the amount of interest which that Lender would be able to obtain by
placing an amount equal to the principal amount or Unpaid Sum received by it on
deposit with a leading bank in the Singapore interbank market for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday or a gazetted public
holiday) on which banks are open for general business in Singapore.

“Car Park” means the vehicle parking areas located in the basement levels of the
Integrated Resort.

“Cash Equivalent Investments” means:

 

-5-



--------------------------------------------------------------------------------

  (a) securities, mortgage-backed securities, collateralised mortgaged
obligations or direct obligations with a maturity of less than 12 months from
the date of acquisition issued or fully guaranteed or fully insured by:

 

  (i) the Government of the United States or any member state of the European
Union which is rated at least AA by Standard & Poor’s Rating Group, Aa2 by
Moody’s Investors Service, Inc. or AA by Fitch Ratings;

 

  (ii) any county or Governmental Agency of the United States which is rated at
least AA by Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service,
Inc. or AA by Fitch Ratings; or

 

  (iii) any of the 50 states of the United States which is rated at least AA by
Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service, Inc. or AA by
Fitch Ratings;

 

  (b) commercial paper or other debt securities issued by an issuer rated at
least A-1 by Standard & Poor’s Ratings Group, P-1 by Moody’s Investors Service,
Inc. or F1 by Fitch Ratings, and with a maturity of less than 12 months;

 

  (c) certificates of deposit, bankers’ acceptance or demand or time deposits
(including overnight deposits) of:

 

  (i) any commercial bank (which has outstanding debt securities rated as
referred to in paragraph (b) above); or

 

  (ii) any bank or financial institution (which has outstanding debt securities
rated at least BBB+ by Standard & Poor’s Ratings Group, Baa1 by Moody’s
Investors Service, Inc. or BBB+ by Fitch Ratings),

and, in each case, with a maturity of less than 12 months;

 

  (d) securities with a maturity of less than 12 months from the date of
acquisition issued or fully guaranteed by the Government of (i) Singapore or
(ii) any state that is a member or partner in the Organization of Economic
Cooperation and Development with a sovereign debt rating of at least AA+ by
Standard & Poor’s Rating Group, Aa1 by Moody’s Investors Service, Inc. or AA+ by
Fitch Ratings, or (iii) any other state approved by the Agent (acting on the
instructions of the Majority Lenders);

 

  (e) repurchase obligations for underlying securities of the types described in
paragraphs (a) and (b) above, entered into with any commercial bank or any other
financial institution having long-term unsecured debt securities rated (on the
date of acquisition thereof) at least AA by Standard & Poor’s Rating Group, Aa2
by Moody’s Investors Service, Inc. or AA by Fitch Ratings issued by any person;

 

  (f) investment contracts of any financial institution, the principal and
return on which are guaranteed by that financial institution, having long-term
debt rated (on the date of acquisition thereof) at least at least AA by
Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service, Inc. or AA by
Fitch Ratings;

 

-6-



--------------------------------------------------------------------------------

  (g) Singapore Dollars, Hong Kong Dollars, United States Dollars, Euros or
Sterling;

 

  (h) loans to, deposits with, or investments in Sands FinCo:

 

  (i) where the aggregate principal amount of such loans, deposits and/or
investments shall not at any time exceed S$200,000,000; and

 

  (ii) where, not later than ten Business Days after the date that such loans,
deposits and/or investments are made, the Borrower delivers to the Agent details
of such loans, deposits and/or investments;

 

  (i) investments in mutual funds sponsored by any securities broker-dealer of
recognised national standing having an investment policy that requires
substantially all the invested assets of such fund to be invested in investments
described in any one or more of the foregoing paragraphs and rated at least at
least AA by Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service,
Inc. or AA by Fitch Ratings; or

 

  (j) investments in any money market fund:

 

  (i) where all or substantially all of its assets fall within the description
of paragraphs (a) to (i) above;

 

  (ii) which have net assets of not less than S$500,000,000 (or the equivalent
in another currency); and

 

  (iii) which has either (A) an investment grade rating by Standard & Poor’s
Rating Group, Moody’s Investors Service, Inc. or Fitch Ratings or (B) is
registered with the Investment Company Act of 1940, as amended,

in each case not subject to any Security (other than pursuant to any Security
Document or any Permitted Security), denominated and payable in Singapore
Dollars, Hong Kong Dollars, United States Dollars, Euros or Sterling, and the
proceeds of which are capable of being remitted to the Borrower in Singapore.

“Cash Investment Limit” means, in relation to the date (the “Cash Investment
Date”) of any Investments contemplated by paragraph (b)(xiii) of Clause 22.15
(Acquisitions and investments), the aggregate of (without double counting):

 

  (a) S$500,000,000;

 

  (b) the amount which is 50 per cent. of the Adjusted Cumulative Consolidated
Net Income as of the last Relevant Date falling on or before the Cash Investment
Date;

 

-7-



--------------------------------------------------------------------------------

  (c) all cash proceeds received by the Borrower by way of equity contribution
to the Borrower and any issuance or sale by the Borrower of its shares
(including any issuance or sale of shares by the Borrower arising from the
conversion or exchange of its debt securities) or debt contribution by way of
Internal Subordinated Debt, in each case, except to the extent received by the
Borrower pursuant to Clause 21.2 (Rectification), from the date of this
Agreement to that Cash Investment Date, less, all fees, discounts, commissions,
charges, expense, withholdings and transactions costs properly incurred in
connection with that contribution, issuance or sale, and all Taxes paid by the
Borrower or reasonably estimated by the Borrower to be payable (as certified by
it to the Agent) as a result of that contribution, issuance or sale; and

 

  (d) in relation to each joint venture, partnership, consortium or Excluded
Subsidiary in which the Borrower has made an Investment (including any loan
constituting an Investment) (each such Investment, an “Original Investment”) as
permitted by paragraph (b) of Clause 22.7 (Loans and guarantees) or paragraph
(b) of Clause 22.15 (Acquisitions and investments):

 

  (i) the amount of all cash dividends, cash distributions and cash payments in
the nature of principal and interest (each, a “Cash Return”) received by the
Borrower from the date of this Agreement to that Cash Investment Date, to the
extent such Cash Return (when aggregated with the amount of all other Cash
Returns in respect of that Original Investment, whether received before on or
after the date of this Agreement) represent less than or equal to 100 per cent.
of the amount contributed by the Borrower in respect of the Original Investment;
and

 

  (ii) 50 per cent. of the amount of all Cash Returns received by the Borrower
from the date of this Agreement to that Cash Investment Date, to the extent such
Cash Return (when aggregated with the amount of all other Cash Returns in
respect of that Original Investment, whether received before on or after the
date of this Agreement) represent more than 100 per cent. of the amount
contributed by the Borrower in respect of the Original Investment,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
Cash Investment Date, setting out (in reasonable detail) computations as to the
Cash Investment Limit.

“Casino” has the meaning given to it in the Development Agreement or (once
issued) the Head Lease.

“Casino Licence” has the meaning given to it in the Development Agreement or
(once issued) the Head Lease.

 

-8-



--------------------------------------------------------------------------------

“Casino Regulatory Authority” means the Casino Regulatory Authority of
Singapore, established under the Casino Control Act, Chapter 33A of Singapore.

“Charged Assets” means the assets over which Security is expressed to be created
pursuant to any Security Document, to the extent not discharged in accordance
with this Agreement.

“Commercial Documents” means the Development Agreement, the Head Lease and any
other document designated as such by the Agent and the Borrower.

“Commitment” means a Facility A Commitment, a Facility B Commitment or a
Facility C Commitment.

“Compliance Certificate” means a certificate delivered:

 

  (a) in connection with the utilisation of Facility C contemplated by Clause
4.2 (Further conditions precedent), setting out (in reasonable detail)
computations as to compliance with the ratio set out in paragraph (e) of the
Clause 4.2 (Further conditions precedent);

 

  (b) pursuant to Clause 20.3 (Compliance Certificate);

 

  (c) in connection with any Investments contemplated by paragraph (b)(xiii) of
Clause 22.15 (Acquisitions and investments), setting out (in reasonable detail)
computations as to the Cash Investment Limit and the ratio set out in paragraph
(b)(xiii)(C) of Clause 22.15 (Acquisitions and investments);

 

  (d) in connection with any issuance of a Designated RPS permitted under
paragraph (b)(iv) Clause 22.6 (Financial Indebtedness), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (d) of the definition of “Designated RPS”;

 

  (e) in connection with any incurrence of Incremental Indebtedness permitted
under paragraph (b)(v) Clause 22.6 (Financial Indebtedness), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (g) of the definition of “Incremental Indebtedness”;

 

  (f) in connection with any incurrence of Mezzanine Indebtedness permitted
under paragraph (b)(vi) Clause 22.6 (Financial Indebtedness), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (f) of the definition of “Mezzanine Indebtedness”;

 

  (g) in connection with a sale by a member of the Borrower Group of any asset,
setting out (in reasonable detail) computations as to compliance with the ratio
set out in paragraph (ii) of the definition of “Exempt Disposal” in Clause 8.5
(Mandatory prepayment from Net Sale Proceeds);

 

  (h) in connection with a declaration, making or payment of a Controlled
Transaction permitted under the definition of “Permitted Transaction (Designated
Sale)”, setting out (in reasonable detail) computations as to compliance with
the ratio set out in paragraph (d) of that definition;

 

-9-



--------------------------------------------------------------------------------

  (i) in connection with a declaration, making or payment of a Controlled
Transaction permitted under the definition of “Permitted Transaction (Leverage
Ratio)”, setting out (in reasonable detail) computations as to compliance with
the ratio set out in paragraph (c) of that definition;

 

  (j) in connection with the prepayment of Facility C Loans in accordance with
Clause 8.10 (Voluntary prepayment of Facility C Loans), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (b)(ii) of Clause 8.10 (Voluntary prepayment of Facility C Loans);

 

  (k) in connection with any voluntary payment, repayment or prepayment in the
nature of principal on all or any part of any Incremental Indebtedness, setting
out (in reasonable detail) computations as to compliance with the ratio set out
in paragraph (b)(ii) of Clause 22.22 (Incremental Indebtedness);

 

  (l) in connection with any voluntary payment, repayment or prepayment in the
nature of principal on all or any part of any Permitted Refinancing
Indebtedness, setting out (in reasonable detail) computations as to compliance
with the ratio set out in paragraph (b)(ii) of Clause 22.23 (Permitted
Refinancing Indebtedness); or

 

  (m) in connection with any voluntary payment, repayment or prepayment in the
nature of principal on all or any part of any Mezzanine Indebtedness, setting
out (in reasonable detail) computations as to compliance with the ratio set out
in paragraph (b)(ii) of Clause 22.24 (Mezzanine Indebtedness),

in each case signed by an authorised officer or authorised signatory of the
Borrower, substantially in the form set out in Schedule 5 (Form of Compliance
Certificate).

“Consent” means the consent of the Head Lessor to be provided pursuant to item
6(b) of Part I of Schedule 2 (Conditions Precedent to Initial Utilisation).

“Consolidated Adjusted EBITDA” means, in relation to the Borrower Group, for any
period, the sum of the amounts (without duplication) for such period of:

 

  (a) Consolidated Net Income;

 

  (b) Consolidated Total Interest Expense;

 

  (c) total interest expense (including non-cash interest and interest on
Subordinated Debt) to the extent deducted in calculating Consolidated Net
Income;

 

  (d) provision for taxes based on income and similar taxes imposed in lieu of
income taxes to the extent deducted in calculating Consolidated Net Income;

 

  (e) total depreciation expense;

 

-10-



--------------------------------------------------------------------------------

  (f) total amortisation expense;

 

  (g) total pre-opening and development expenses (if any);

 

  (h) total amortisation of rent expense incurred and paid as a result of the
actual payment of:

 

  (i) land premium under the Development Agreement; and

 

  (ii) land premium under any other development agreement;

 

  (i) other non-cash items (including non-cash corporate expenses) reducing
Consolidated Net Income;

 

  (j) costs and expenses relating to the negotiation of, entry into and
performance of this Agreement or any amendment or waiver hereto or any
transactions contemplated thereby to the extent deducted in calculating
Consolidated Net Income, provided that the aggregate amount of costs and
expenses included in this paragraph (j) shall not exceed S$10,000,000 in any
financial year of the Borrower;

 

  (k) costs and expenses of any actual or contemplated investment or incurrence
of Debt or asset sale that is or if completed would be permitted hereunder to
the extent deducted in Consolidated Net Income provided that the aggregate
amount of costs and expenses included in this paragraph (k) shall not exceed
S$30,000,000 in any financial year of the Borrower;

 

  (l) corporate expenses incurred to the extent deducted in calculating
Consolidated Net Income, provided that the aggregate amount of costs and
expenses included in this paragraph (l) shall not exceed S$40,000,000 in any
financial year of the Borrower; and

 

  (m) non-recurring charges and expenses to the extent deducted in calculating
Consolidated Net Income, provided that the aggregate amount of costs and
expenses included in this paragraph (m) shall not exceed S$50,000,000 in any
financial year of the Borrower,

less

 

  (A) other non-cash items increasing Consolidated Net Income (but excluding
(I) any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period and (II) the
amounts received from any IR Project Vehicles funded through Permitted
Investments falling within the description of paragraph (a) of the definition of
Permitted Investments); and

 

  (B) any cash expenditure to the extent it reduces any accrual or reserve
established in a prior period which was added to determine Consolidated Adjusted
EBITDA in such prior period pursuant to paragraph (i) above,

 

-11-



--------------------------------------------------------------------------------

all of the foregoing as determined on a consolidated basis for the Borrower
Group in conformity with GAAP. Any cash equity contributions or Internal
Subordinated Debt made by a member of the Sponsor Group to Borrower and/or the
face amount of any Bank SBLC delivered to Agent for the benefit of the Lenders
in accordance with Clause 21.2 (Rectification) may at the written election of
Borrower be included in the Consolidated Adjusted EBITDA. To the extent an
Excluded Subsidiary is converted to a Restricted Subsidiary during any reference
period, Consolidated Adjusted EBITDA shall include the Consolidated Adjusted
EBITDA of such Restricted Subsidiary on a pro forma basis since the beginning of
such reference period. For the avoidance of doubt, any dividends made by the
Borrower to any HoldCo to permit that HoldCo to make any licence payments shall
not be taken into account in the calculation of, without double counting,
Consolidated Adjusted EBITDA and/or Consolidated Net Income.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
members of the Borrower Group on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication:

 

  (a) the income (or loss) of any person (other than a member of the Borrower
Group or any IR Project Vehicles funded through Permitted Investments falling
within the description of paragraph (a) of the definition of Permitted
Investments), except to the extent of the amount of dividends or other
distributions actually paid to the members of the Borrower Group by such person
during such period;

 

  (b) the income (or loss) of any person accrued prior to the date it is merged
into or consolidated with the Borrower or any other member of the Borrower Group
or that person’s assets are acquired by the Borrower or any other member of the
Borrower Group;

 

  (c) any after-tax gains or losses attributable to:

 

  (i) asset sales consummated pursuant to paragraph (c)(iii), (c)(xiv), (c)(xv)
or (c)(xvi) of Clause 22.5 (Disposals); or

 

  (ii) the disposition of any securities or the extinguishment of any Financial
Indebtedness of any member of the Borrower Group;

 

  (d) dividends or distributions from any Excluded Subsidiary to the Borrower or
any other member of the Borrower Group which are used to fund their share of any
applicable tax payments to be made under a tax sharing arrangement;

 

  (e) the effect of non-cash accounting adjustments resulting from a change in
the tax status of a flow-through or disregarded tax entity to a taxed entity, or
vice versa;

 

  (f) any net extraordinary gains or net extraordinary losses; and

 

-12-



--------------------------------------------------------------------------------

  (g) any refinancing costs and/or costs and expenses relating to any amendment
or waiver of, in each case, this Agreement or any other Debt permitted to be
incurred pursuant to this Agreement (provided that the aggregate amount of all
refinancing costs and/or costs and expenses relating to any amendment or waiver
of such other Debt excluded from the calculation of Consolidated Net Income
pursuant to this paragraph (g) shall not exceed S$15,000,000 in any financial
year of the Borrower), amortisation or charges (including premiums, costs,
amortisation and charges associated with the refinancing of the Existing
Facilities), provided further, that there shall be included, without
duplication, the cash flows from IR Project Vehicles funded through Permitted
Investments falling within the description of paragraph (a) of the definition of
Permitted Investments whose net income has been included as set forth above.

“Consolidated Total Interest Expense” means, for any period, total interest
expense (including that portion attributable to capital leases in accordance
with GAAP and capitalized interest), net of interest income, of the Borrower
Group on a consolidated basis with respect to all outstanding Financial
Indebtedness of the members of the Borrower Group that constitutes Relevant Debt
(other than non-cash interest on Internal Subordinated Debt), including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under hedging
arrangements, excluding, however:

 

  (a) amortisation of debt issuance costs and deferred financing fees including
any amounts referred to in Clause 12 (Fees) payable to the Finance Parties;

 

  (b) any fees and expenses payable to the Finance Parties in connection with
this Agreement on or prior to the first Utilisation Date;

 

  (c) non-cash payment-in-kind interest; and

 

  (d) any additional amounts payable by the Borrower under Clause 14.1
(Increased costs).

“Controlled Transaction” means:

 

  (a) a declaration or payment of any dividend or other payment or distribution
of any kind by the Borrower to its shareholders on or in respect of any of its
shares;

 

  (b) a reduction, return, purchase, repayment, cancellation or redemption of
the shares of any member of the Borrower Group;

 

  (c) a payment, repayment, prepayment of any principal, interest or other
amount on or in respect of, or a redemption, purchase or defeasance of any
Subordinated Debt; or

 

  (d) an Investment by any member of the Borrower Group:

 

  (i) where any such Investment is in the form of debt, there shall be no
further obligation by the relevant member of the Borrower Group to make any loan
or to provide any form of credit or financial accommodation thereafter; and

 

-13-



--------------------------------------------------------------------------------

  (ii) where any such Investment is in the form of equity, there shall be no
further obligation by the relevant member of the Borrower Group to provide funds
(whether by way of debt or equity contributions or otherwise) or otherwise
provide any credit support thereafter.

“Debenture” means a fixed and floating charge security document between the
Borrower and the Security Trustee.

“Debt” means, as at any particular time, without double counting, the aggregate
outstanding principal, capital or nominal amount of the Financial Indebtedness
of the Borrower Group:

 

  (a) including:

 

  (i) all External Subordinated Debt;

 

  (ii) any Borrower Group Subordinated Guarantees;

 

  (iii) any Guarantee of any Permitted Aircraft/Watercraft Indebtedness; and

 

  (iv) all Permitted FF&E Indebtedness,

provided that, for the avoidance of doubt, any payment, repayment, prepayment,
redemption, purchase, defeasance, satisfaction or discharge of any indebtedness
referred to in paragraphs (i) to (iv) above at any time shall have the effect of
reducing the amount of Debt at that time,

 

  (b) but excluding:

 

  (i) any indebtedness referred to in paragraph (e) and (g) of the definition of
Financial Indebtedness;

 

  (ii) any indebtedness referred to in paragraph (j) of the definition of
Financial Indebtedness (to the extent relating to any indebtedness referred to
in paragraph (i) above);

 

  (iii) any Guarantee that constitutes Permitted Security described in paragraph
(i) of the definition of Permitted Security or any Financial Indebtedness
described in paragraphs (b)(xi), (b)(xii)(B) and (b)(xiv) of Clause 22.6
(Financial Indebtedness); and

 

  (iv) any Internal Subordinated Debt (other than any Borrower Group
Subordinated Guarantees).

 

-14-



--------------------------------------------------------------------------------

For this purpose, any amount outstanding or repayable in a currency other than
Singapore Dollars shall on that day be taken into account:

 

  (A) if an audited balance sheet of the Borrower has been prepared as at that
day, in their Singapore Dollars equivalent at the rate of exchange used for the
purpose of preparing that balance sheet; and

 

  (B) in any other case, in their Singapore Dollars equivalent at the rate of
exchange that would have been used had an audited balance sheet of the Borrower
been prepared as at that day in accordance with GAAP.

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person purchases by way of assignment or transfer any Commitment or amount
outstanding under this Agreement.

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Designated Facility B Lender” means a Facility B Lender listed in paragraphs 1,
2 and 3 of Part III of Schedule 1 (The Original Facility B Lenders).

“Designated RPS” means shares in a member of the Borrower Group which are
expressed to be redeemable and:

 

  (a) (in the case of a redemption by the holder) which may only be made
(whether on its specified maturity or as a result of an event of default
(however described)) after the Facility A Termination Date;

 

  (b) (in the case of a redemption by the issuer) which may only be made to the
extent it constitutes a Redemption that is a Permitted Transaction (Designated
Sale), a Permitted Transaction (Leverage Ratio) or a Permitted Transaction
(Miscellaneous) provided that the amount of any redemption under this paragraph
(b) may not exceed such amount prescribed by any applicable law, had it been a
Dividend;

 

  (c) which when aggregated with all Designated RPS described in this definition
then outstanding, does not exceed S$1,000,000,000 (or its equivalent in another
currency or currencies) in principal amount;

 

  (d) where on the date of issuance of such shares, the ratio of:

 

  (i) the Debt as of the last Relevant Date falling on or before the date of
such issuance,

to:

 

  (ii) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (d)(i) above,

 

-15-



--------------------------------------------------------------------------------

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such issuance, setting out (in
reasonable detail) computations as to compliance with the above ratio.

“Designated Sale” has the meaning given to it in paragraph (b) of the definition
of “Permitted Transaction (Designated Sale)”.

“Development Agreement” means the development agreement originally dated
23 August 2006 (and as amended, modified and supplemented by the Supplemental
Agreement) made between the Head Lessor and the Borrower relating to the
acquisition, ownership and development of the Properties (including all
annexures and schedules to such development agreement).

“Development Agreement Event of Default” means any “Event of Default” defined in
Clause 1.1 (Definitions) of the Development Agreement.

“Dividend” has the meaning given to it in Clause 22.13 (Restricted payments).

“Eligible Lender” means:

 

  (a) a bank or merchant bank that:

 

  (i) is a financial institution acting through a Facility Office in Singapore;

 

  (ii) is in possession of (A) a valid licence granted under the Banking Act,
Chapter 19 of Singapore, authorising it to conduct banking business in Singapore
or (B) a valid licence granted by the Monetary Authority of Singapore,
authorising it to conduct merchant banking business in Singapore;

 

  (iii) in respect of which, the Borrower would not be obliged to make a payment
under paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause
13.3 (Tax indemnity) to or for the account of such financial institution; and

 

  (iv) (for so long as no Event of Default shall have occurred and is
continuing) is not a Restricted Person;

 

  (b) any other financial institution or a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets that:

 

  (i) is acting through a Facility Office in Singapore;

 

  (ii) in respect of which, the Borrower would not be obliged to make a payment
under paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause
13.3 (Tax indemnity) to or for the account of such person; and

 

-16-



--------------------------------------------------------------------------------

  (iii) (for so long as no Event of Default shall have occurred and is
continuing) is not a Restricted Person;

 

  (c) any other entity approved by the Borrower (such approval not to be
unreasonably withheld or delayed and the Borrower is deemed to have approved of
each Original Lender listed in paragraphs 1 to 26 of Part II of Schedule 1 (The
Original Facility A Lenders)) that:

 

  (i) is acting through a Facility Office in Singapore;

 

  (ii) is holding a valid Exemption issued by the Registrar of Moneylenders
under Section 36 of the Moneylenders Act, Chapter 188 of Singapore, in
connection with the Facilities;

 

  (iii) in respect of which, the Borrower would not be obliged to make a payment
under paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause
13.3 (Tax indemnity) to or for the account of such person; and

 

  (iv) (for so long as no Event of Default shall have occurred and is
continuing) is not a Restricted Person; or

 

  (d) any Permitted Sands Lender.

Notwithstanding the foregoing, the Borrower may in its sole and absolute
discretion waive the restrictions set out in paragraphs (a)(iv), (b)(iii) or
(c)(iv) of this definition as to any person that would otherwise be an Eligible
Lender by notifying the Agent in writing of such waiver.

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

  (a) air (including air within natural or man-made structures, whether above or
below ground);

 

  (b) water (including territorial, coastal and inland waters, water under or
within land and water in drains and sewers); and

 

  (c) land (including land under water).

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Borrower Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health (as
it relates to exposure to Hazardous Substances) or the health of animals or
plants.

“Environmental Permits” means any Authorisation required under any Environmental
Law for the operation of the business of any member of the Borrower Group
conducted on or from the properties owned or used by the relevant member of the
Borrower Group.

 

-17-



--------------------------------------------------------------------------------

“Establishment Date” has the meaning given to it in Clause 2.3 (Accordion
Feature – Increase in Facility C).

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

“Excluded Subsidiary” means any Subsidiary of the Borrower that the Borrower
designates as an Excluded Subsidiary as provided for in the next sentence and
any Subsidiary of an Excluded Subsidiary that satisfies the criteria set out in
the next sentence. The Borrower may designate any Subsidiary (other than the
Borrower or any Subsidiary which:

 

  (a) does (or will) own, develop, design, construct, operate, manage or
otherwise implement any part of the Integrated Resort; or

 

  (b) holds (or will hold) or has (or will have) any rights in any Authorisation
(including the Casino Licence) in relation to the Integrated Resort),

in each case, as determined by the Borrower) to be an Excluded Subsidiary by
providing written notice of such designation to the Agent and certifying that,
after giving effect to such designation, no Default or Event of Default shall
have occurred and be continuing. Nothing in the foregoing shall prevent the
Borrower from designating any of its Subsidiaries as an Excluded Subsidiary by
reason that that Subsidiary:

 

  (i) owns or operates, or will own or operate, Aircraft/Watercraft;

 

  (ii) will acquire FF&E;

 

  (iii) owns, operates, manages or implements or will own, operate, manage or
implement any business or service that is funded as a Permitted Investment under
this Agreement;

 

  (iv) owns, operates, manages or implements the Retail Properties and/or the
Car Park pursuant to a disposal of the Retail Properties and/or the Car Park to
it under paragraphs (c)(iv) and/or (c)(xviii) of Clause 22.5 (Disposals); or

 

  (v) owns, operates, manages or implements the ArtScience Museum (but does not
own any part of the Properties comprising the ArtScience Museum) pursuant to
paragraph (c)(xx) of Clause 22.5 (Disposals),

but which, in each case, does not hold (and will not hold) the Casino Licence.

“Exempt Disposal” has the meaning given to it in Clause 8.5 (Mandatory
prepayment from Net Sale Proceeds).

“Existing Facilities” means the S$5,442,604,530 facilities made available to the
Borrower by various banks and financial institutions pursuant to a Facility
Agreement dated 28 December 2007 made between (a) the Borrower, as borrower,
(b) Goldman Sachs Foreign Exchange (Singapore) Pte, DBS Bank Ltd., UOB Asia
Limited and Oversea-Chinese Banking Corporation Limited, as coordinators and
(c) the Existing Facilities Agent, as agent and security trustee.

 

-18-



--------------------------------------------------------------------------------

“Existing Facilities Agent” means DBS Bank Ltd.

“Existing Facilities Security” means the Security created to secure the Existing
Facilities, as more particularly described in the Facility Agreement for the
Existing Facilities.

“External Subordinated Creditor” means any person (other than an Internal
Subordinated Creditor or an Obligor).

“External Subordinated Debt” means:

 

  (a) an unsecured subordinated bond or an unsecured senior subordinated bond
issued or to be issued by a member of the Borrower Group; or

 

  (b) any other unsecured subordinated Financial Indebtedness incurred or to be
incurred by a member of the Borrower Group,

in each case:

 

  (i) which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of:

 

  (A) an External Subordination Agreement; or

 

  (B) (where the Borrower (acting reasonably and in good faith) determines that
subordination pursuant to an External Subordination Agreement could reasonably
be expected to materially and adversely affect the feasibility of establishing,
or the marketability of, such bonds or Financial Indebtedness) the incorporation
of terms within the documentation relating to such bonds or Financial
Indebtedness which:

 

  (I) expressly provide that all payments in the nature of principal and
interest thereunder are subordinated, on customary terms for such bonds or
Financial Indebtedness, in all respects to the Facilities and that such
subordination obligations cannot be amended without the consent of the Agent;
and

 

  (II) provide that the Agent shall have enforceable third party rights in
respect of such subordination obligations;

 

  (ii) which provides for a rate of interest (or a lower rate of interest)
consistent with the market rate of interest for a transaction of a similar
nature at the time of its incurrence;

 

  (iii) where any scheduled repayment or redemption of such bonds or Financial
Indebtedness only occurs after the Facility A Termination Date; and

 

-19-



--------------------------------------------------------------------------------

  (iv) where each of the creditors in respect of such bonds or Financial
Indebtedness is an External Subordinated Creditor,

and the Borrower shall:

 

  (A) provide to the Agent certified copies of the documents evidencing such
bonds or Financial Indebtedness; and

 

  (B) in the case where the subordination contemplated by paragraph (i) is
achieved (or is intended to be achieved) pursuant to paragraph (i)(B), provide
to the Agent certifications of the Borrower (signed by a director and a senior
officer of the Borrower) as the Agent may reasonably request in connection with
such bonds or Financial Indebtedness and, at the Borrower’s costs, authorise and
instruct the Borrower’s counsel to consult with the Agent on such subordination.

“External Subordination Agreement” means a subordination agreement between an
External Subordinated Creditor, the Borrower (or the relevant Obligor) and the
Security Trustee, substantially in the form set out in Part II of Schedule 11
(Form of Subordination Agreement) or otherwise in form and substance reasonably
satisfactory to the Security Trustee, and the Borrower shall provide (or procure
the provision) to the Agent all such legal opinions, consents, assurances,
resolutions and other documents as the Agent may reasonably request in
connection with that subordination agreement.

“Euros” or “€” means the lawful currency of the Participating Member States.

“Facility” means Facility A, Facility B or Facility C.

“Facility A” means the term loan facility made available under this Agreement as
described in paragraph (a) of Clause 2.1 (The Facilities).

“Facility A Commitment” means:

 

  (a) in relation to an Original Lender, the amount in Singapore Dollars set
opposite its name under the heading “Facility A Commitment” in Part II of
Schedule 1 (The Original Facility A Lenders) and the amount of any other
Facility A Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount in Singapore Dollars of any
Facility A Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced, extinguished or transferred by it under
this Agreement.

 

  “Facility A Lender” means:

 

  (a) any Original Facility A Lender; and

 

-20-



--------------------------------------------------------------------------------

  (b) any Eligible Lender which has become a Party in accordance with Clause 24
(Changes to the Lenders) and which is transferred an interest in Facility A,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

“Facility A Repayment Dates” means each date specified in Schedule 9 (Repayment
Schedule for Facility A Loans) including, for the avoidance of doubt, the
Facility A Termination Date.

“Facility A Repayment Instalment” means each instalment for repayment of the
Facility A Loans specified in Schedule 9 (Repayment Schedule for Facility A
Loans).

“Facility A Termination Date” means, subject to Clause 7.5 (Extension Option),
the date which is 72 Months after the date of this Agreement.

“Facility B” means the revolving credit facility made available under this
Agreement as described in paragraph (b) of Clause 2.1 (The Facilities), part of
which may be designated as an Ancillary Facility in accordance with Clause 6
(Ancillary Facilities).

“Facility B Commitment” means:

 

  (a) in relation to an Original Lender, the amount in Singapore Dollars set
opposite its name under the heading “Facility B Commitment” in Part III of
Schedule 1 (The Original Facility B Lenders) and the amount of any other
Facility B Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Facility B Lender” means:

 

  (a) any Original Facility B Lender; and

 

  (b) any Eligible Lender which has become a Party in accordance with Clause 24
(Changes to the Lenders) and which is transferred an interest in Facility B,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

-21-



--------------------------------------------------------------------------------

“Facility B Rollover Loan” means one or more Facility B Loans:

 

  (a) made or to be made on the same day that one or more maturing Facility B
Loans is or are due to be repaid;

 

  (b) the aggregate amount of which is equal to or less than the maturing
Facility B Loan(s); and

 

  (c) made or to be made to the Borrower for the purpose of refinancing the
maturing Facility B Loan(s).

“Facility B Termination Date” means, subject to Clause 7.5 (Extension Option),
the date which is 66 Months after the date of this Agreement.

“Facility C” means the term loan facility made available or (as the case may be)
to be made available under this Agreement as described in paragraph (c) of
Clause 2.1 (The Facilities).

“Facility C Commitment” means in relation to any Facility C Lender, the amount
in Singapore Dollars of any Facility C Commitment assumed by it in accordance
with Clause 2.3 (Accordion Feature — Increase in Facility C) or transferred to
it under this Agreement, to the extent not cancelled, reduced, extinguished or
transferred by it under this Agreement.

“Facility C Lender” means any Eligible Lender which is or has become a Party in
accordance with Clause 2.3 (Accordion Feature — Increase in Facility C) or
Clause 24 (Changes to the Lenders) and which is transferred an interest in
Facility C, which in each case has not ceased to be a Party in accordance with
the terms of this Agreement.

“Facility C Loan” means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.

“Facility C Longstop Termination Date” means the date which is 192 Months after
the date of this Agreement.

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following a change of
office or offices after that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between one or more Administrative Parties and the Borrower setting
out any of the fees referred to in Clause 12 (Fees).

“FF&E” means fixtures, furniture, fittings and/or equipment acquired, built,
affixed and/or installed by or for the Borrower on or in the Integrated Resort
for the purpose of implementing or carrying on the business of the Integrated
Resort, and shall include each and every item or unit of such property acquired
by substitution or replacement thereof, all parts, components and other items
pertaining to such property, all documents (including warehouse receipts, dock
receipts, bills of lading and the like) relating to such property, all licenses,
warranties, guarantees, service contracts and related rights and interests
covering all or any portion of such property, and to the extent not otherwise
included, all proceeds (including insurance proceeds) of any of the foregoing
and all accessions to, substitutions and replacements for, and the rents,
profits and products of, each of the foregoing (including collateral accounts)
and such other collateral reasonably determined by the Agent in its reasonable
discretion.

 

-22-



--------------------------------------------------------------------------------

“Finance Document” means this Agreement, each Ancillary Facility Document, each
Guarantor Accession Letter, each Increase Confirmation, each Security Document,
each Bank SBLC and any other document (other than a Security Document) that may
at any time be given as guarantee or assurance for any of the Senior Liabilities
pursuant to or in connection with any Finance Document and any other document
designated as such by the Agent and the Borrower.

“Finance Party” means the Agent, an Ancillary Lender, the Arranger, a Lender or
the Security Trustee.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds (for the avoidance of doubt, other than a payment or advance payment
bond), notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease, provided that any obligation of a person under a lease of hire
purchase contract (whether existing now or entered into the future) that is not
(or would not be) required to be treated as a finance or capital lease on a
balance sheet of such person under GAAP as in effect on the date of this
Agreement shall not be treated as finance or capital lease as a result of
(i) the adoption of changes in GAAP after such date, or (ii) changes in the
application of GAAP after such date;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold or discounted on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing and would, in
accordance with GAAP, be treated as a borrowing;

 

  (g) solely for the purpose of Clause 23.5 (Cross default), any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked to market value shall be taken into
account, and such value shall be calculated without double-counting with other
indebtedness);

 

  (h) shares which are expressed to be redeemable, other than Designated RPS;

 

-23-



--------------------------------------------------------------------------------

  (i) any counter-indemnity obligation in respect of:

 

  (i) a guarantee, indemnity, bond (including any payment or advance payment
bond), standby or documentary letter of credit or any other similar instrument
issued by a bank or financial institution; and

 

  (ii) any other instrument issued by a bank or financial institution, where
such other instrument is in a form that, on its face, gives rise to a payment
obligation on the part of that bank or financial institution; and

 

  (j) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (i) above,

in each case without double-counting and excluding:

 

  (A) any indebtedness comprising trade payables or payments under leases and
hire purchase contracts (in the case of leases and hire purchase contracts, to
the extent only that they do not fall within paragraph (d) above) incurred in
the ordinary course of business;

 

  (B) any surety bonds for claims underlying repairer liens over equipment or
machinery; and

 

  (C) any Financial Indebtedness comprising bonds, notes, debentures, loan stock
or any other similar instrument described in paragraph (c) above, that have
either been satisfied, discharged or defeased prior to their stated maturity
(provided that cash or securities are being held by the trustee of such
instruments pending application on maturity or redemption) in accordance with
the terms of such bonds, notes, debentures, loan stock or any other similar
instrument or by operation of law.

“GAAP” means:

 

  (a) in relation to the financial statements (consolidated if applicable) of
the Borrower, generally accepted accounting principles, standards and practices
applied in Singapore; and

 

  (b) in relation to any other Obligor, generally accepted accounting
principles, standards and practices applied in its jurisdiction of
incorporation,

in each case, in effect at the relevant time.

“Governmental Agency” means any government or any governmental agency,
semi-governmental or judicial entity, or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under any law or regulation).

“Gross Revenues” has the meaning given to it in the Development Agreement or
(once issued) the Head Lease.

 

-24-



--------------------------------------------------------------------------------

“Guarantee” means any guarantee, bond, indemnity, counter-indemnity or similar
instrument howsoever described issued by any person in respect of any obligation
of any other person.

“Guarantor” means a Restricted Subsidiary which becomes a Guarantor in
accordance with Clause 26 (Changes to the Obligors).

“Guarantor Accession Letter” means a document substantially in the form set out
in Schedule 6 (Form of Guarantor Accession Letter).

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that is
harmful to human health or other life or the Environment or a nuisance to any
person or the presence of which in the Environment may make the use or ownership
of any affected land or property more costly.

“Head Lease” has the meaning given to the term “Lease” in the Development
Agreement.

“Head Lease Event of Default” means any “Event of Default” defined in the Head
Lease.

“Head Lessor” means the Singapore Tourism Board.

“Hedging Bank” means a person which:

 

  (a) provides the Borrower with any hedging in connection with interest payable
in respect of the Senior Liabilities, the Secured Incremental Liabilities and/or
the Secured Permitted Refinancing Liabilities; and

 

  (b) at the Borrower’s request, accedes as a Hedging Bank to the Intercreditor
Agreement in accordance with the terms thereof (provided that such accession may
only take place if that person is, at that time, a Lender (or an Affiliate of a
Lender),

and a Hedging Bank (and in such capacity only) shall have no voting rights for
the purposes of this Agreement unless a contrary indication appears.

“Hedging Documents” means the documents entered into between the Borrower and a
Hedging Bank for the purpose of implementing any hedging in connection with
interest payable in respect of the Senior Liabilities, the Secured Incremental
Liabilities and/or the Secured Permitted Refinancing Liabilities.

“HoldCo” means any company, corporation or other entity that directly owns
shares in the share capital of the Borrower.

 

-25-



--------------------------------------------------------------------------------

“HoldCo Subordinated Debt” means unsecured Financial Indebtedness of a HoldCo to
an External Subordinated Creditor (or an Internal Subordinated Creditor not
being a direct Holding Company of the Borrower):

 

  (a) the proceeds of which are made available by that HoldCo to the Borrower as
Internal Subordinated Debt or equity; and

 

  (b) which, in the case where the creditor of such Financial Indebtedness is an
Internal Subordinated Creditor not being a Holding Company of the Borrower,
provides for a rate of interest that does not exceed prevailing market rates for
comparable subordinated debt at the time the Financial Indebtedness is incurred.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Hong Kong Dollars” or “HK$” means the lawful currency of the Hong Kong Special
Administrative Region.

“Increase Confirmation” means a document substantially in the form set out in
Schedule 7 (Form of Lender Increase Confirmation).

“Increase Lender” has the meaning given to it in paragraph (a)(i) of Clause 2.3
(Accordion Feature — Increase in Facility C).

“Incremental Indebtedness” means Financial Indebtedness incurred or to be
incurred by the Borrower:

 

  (a) which is designated by the Borrower as “Incremental Indebtedness”;

 

  (b) which when aggregated with (i) all Financial Indebtedness described in
this definition then outstanding and (ii) the amount of Facility C Loans then
outstanding, does not exceed S$1,000,000,000 (or its equivalent in another
currency or currencies) in outstanding principal;

 

  (c) where, not later than ten Business Days after the date that the Financial
Indebtedness is incurred, the Borrower delivers to the Agent details of such
Financial Indebtedness;

 

  (d) where, on the date the Financial Indebtedness is incurred, no Event of
Default is continuing or would reasonably be expected to result from the
incurring of such Financial Indebtedness;

 

  (e) where the terms of such Financial Indebtedness in relation to:

 

  (i) principal amortisation;

 

  (ii) Security; and

 

  (iii) covenants (taken as a whole),

are not more favourable to the creditors of such Financial Indebtedness than
those for the benefit of the Finance Parties as contained in the Finance
Documents;

 

-26-



--------------------------------------------------------------------------------

  (f) where:

 

  (i) at all times, the then remaining average weighted life (taking into
account the effect of any prepayment) of such Financial Indebtedness is longer
than the then remaining average weighted life (taking into account the effect of
any prepayment) of Facility A and Facility B taken as a whole (but without
taking into account any extension of the Facility A Termination Date or the
Facility B Termination Date); and

 

  (ii) the final scheduled repayment date of such Financial Indebtedness extends
beyond the Facility A Termination Date (without taking into account any
extension of the Facility A Termination Date) (and where such Financial
Indebtedness constitutes bonds, notes or other debt securities, any scheduled
repayment or redemption of such Financial Indebtedness only occurs after the
Facility A Termination Date (without taking into account any extension of the
Facility A Termination Date)); and

 

  (g) where on the date (the “Incremental Indebtedness Incurrence Date”) such
Financial Indebtedness is incurred, the ratio of:

 

  (i) the aggregate of:

 

  (A) the Debt as of the last Relevant Date falling on or before the date of
such incurrence; and

 

  (B) the amount of such Financial Indebtedness actually incurred,

to:

 

  (ii) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (g)(i)(A) above,

is:

 

  (1) (in the case where the Incremental Indebtedness Incurrence Date falls on
or before 31 December 2014) less than or equal to 3.50 to 1; and

 

  (2) (in the case where the Incremental Indebtedness Incurrence Date falls
after 31 December 2014) less than or equal to 3.00 to 1,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
date of such incurrence, setting out (in reasonable detail) computations as to
compliance with the above ratio,

provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security with the same
ranking and priority as the Senior Liabilities and the Secured Permitted
Refinancing Liabilities in accordance with the Intercreditor Agreement, and
where the Borrower makes such a request, each relevant Incremental Indebtedness
Creditor of such Financial Indebtedness shall be entitled to accede to the
Intercreditor Agreement as a Secured Incremental Indebtedness Creditor in
accordance with the terms thereof.

 

-27-



--------------------------------------------------------------------------------

“Incremental Indebtedness Creditor” means a creditor (including any agent or
trustee on its behalf) of the Borrower or any other Obligor in respect of any
Incremental Indebtedness.

“Incremental Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Incremental Indebtedness.

“Incremental Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any other Obligor to any
Incremental Indebtedness Creditor which constitute Incremental Indebtedness (in
each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise).

“Information Memorandum” means the confidential information memorandum
concerning the Borrower which, at the Borrower’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Global
Coordinator to selected financial institutions on or about 5 April 2012, as
supplemented from time to time.

“Insurance Report” means in relation to the Properties, a report substantially
in the form of the Original Insurance Report carried at the cost and expense of
the Borrower, specifying the maximum foreseeable loss and estimated maximum loss
for the Properties, carried out by an Approved Insurance Consultant such report
to be addressed to the Agent.

“Insurances” means all contracts and policies of insurance of any kind relating
to the Integrated Resort taken out or, as the context requires, to be taken out
from time to time and maintained, in each case, in accordance with Clause 22.17
(Insurance) by or on behalf of the Borrower, and such other policy or contract
of insurance as the Agent and the Borrower agree shall be an Insurance.

“Integrated Resort” has the meaning given to it in the Development Agreement or
(once issued) the Head Lease.

 

-28-



--------------------------------------------------------------------------------

“Integrated Resort Revenues” means, in respect of any period, the aggregate of
all actual sums of a revenue or income nature actually received (or, as the case
may be, to be received) by or on behalf of the Borrower or any Restricted
Subsidiary during that period including:

 

  (a) all amounts payable to or for the benefit or account of the Borrower or
any Restricted Subsidiary arising from or in connection with the Integrated
Resort and the letting, use or occupation of the Properties (or any part of the
Properties), including (without limitation and without double counting):

 

  (i) Gross Revenues;

 

  (ii) without limiting sub-paragraph (i) above, rents, hotel room revenues,
Casino revenues, conference, meeting, convention and exhibition facilities’
revenues, licence fees and equivalent sums reserved or made payable;

 

  (iii) any premium paid on the amount of any Occupational Lease;

 

  (iv) any other monies payable in respect of use and/or occupation of the
Integrated Resort;

 

  (v) proceeds of insurance in respect of loss of rent;

 

  (vi) receipts from or the value of consideration given for the surrender or
variation of any letting;

 

  (vii) proceeds paid by way of reimbursement of expenses incurred, or on
account of expenses to be incurred, in the management, maintenance and repair
of, and the payment of insurance premiums for, the Properties;

 

  (viii) proceeds paid for a breach of covenant under any Occupational Lease and
for expenses incurred in relation to any such breach;

 

  (ix) payments from a guarantor in respect of any of the items listed in this
paragraph (a); and

 

  (x) interest, damages or compensation in respect of any of the items in this
paragraph (a),

but excluding (A) any amounts of security deposits received under Occupational
Leases (unless and until the Borrower or any Restricted Subsidiary has the right
to retain such amounts for its own account and benefit), and (B) any service
charge collected by the Borrower or a Restricted Subsidiary for which the same
is distributed to employees of the Borrower or that Restricted Subsidiary;

 

  (b) interest and other income in respect of funds standing to the credit of
the Accounts;

 

  (c) any income, receipts or realised gains (including those of a non-recurring
or extraordinary nature) from any Permitted Investments; and

 

  (d) any other income, receipts or realised gains (including those of a
non-recurring or extraordinary nature) from whatever source and whether or not
attributable to the Integrated Resort.

 

-29-



--------------------------------------------------------------------------------

“Intellectual Property Rights” means all patents, designs, copyrights, trade
marks, service marks, trade names, domain names, rights in know-how, any other
intellectual property and any associated or similar rights anywhere in the
world, and any interest in any of the foregoing (in each case, whether
registered or unregistered and including any applications and rights to apply
for the same).

“Intercreditor Agreement” means the intercreditor agreement between, among
others, the Obligors, the Finance Parties (other than the Arranger) and, when
they accede, the Increase Lenders, the Hedging Banks, the Secured Incremental
Indebtedness Creditors, the Secured Mezzanine Indebtedness Creditors and the
Secured Permitted Refinancing Indebtedness Creditors (as applicable).

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

“Internal Subordinated Creditor” means, in respect of any Internal Subordinated
Debt, any member of the Sponsor Group (other than an Obligor).

“Internal Subordinated Debt” means unsecured Financial Indebtedness of any
member of the Borrower Group to an Internal Subordinated Creditor:

 

  (a) which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of an Internal Subordination
Agreement;

 

  (b) where any scheduled repayment of such Financial Indebtedness only occurs
after the Facility A Termination Date; and

 

  (c) the terms of which:

 

  (i) except where permitted by the provisions of the Finance Documents,
expressly prohibit any member of the Borrower Group from making any payment in
the nature of interest (but interest may (A) accrue or be capitalised and (B) be
evidenced by any instrument which constitutes such Internal Subordinated Debt or
equity and such instrument may be issued to the Internal Subordinated Creditor);

 

  (ii) do not comprise any cross default (however described) provisions; and

 

  (iii) do not comprise any onerous covenants, undertakings or other provisions
other than customary affirmative covenants.

“Internal Subordination Agreement” means a subordination agreement between an
Internal Subordinated Creditor, the Borrower (or the relevant Obligor) and the
Security Trustee, substantially in the form set out in Part I of Schedule 11
(Form of Subordination Agreement) or otherwise in form and substance reasonably
satisfactory to the Security Trustee, and the Borrower shall provide (or procure
the provision) to the Agent all such legal opinions, consents, assurances,
resolutions and other documents as the Agent may reasonably request in
connection with that subordination agreement.

 

-30-



--------------------------------------------------------------------------------

“Investment” means any investment, acquisition, capital contribution, joint
venture, consortium, partnership or similar arrangement, whether as debt or
equity, entered into or made (or to be entered into or made) by the Borrower or
any Obligor in relation to any asset or business (other than any
Aircraft/Watercraft or FF&E). The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment less all returns of principal or
equity thereon.

“IR Project Vehicle” means any retail, restaurant, clubs, theatres,
entertainment or other similar offerings that form a part of (or are located in)
the Integrated Resort operated by an Excluded Subsidiary funded as a Permitted
Investment under paragraph (a) of the definition of Permitted Investment, which
the Borrower either directly or indirectly owns 100 per cent (or less) of the
equity interests thereof.

“Lease Document” means:

 

  (a) an Agreement for Lease; or

 

  (b) an Occupational Lease.

“Lender” means an Ancillary Lender, a Facility A Lender, a Facility B Lender, a
Facility C Lender or a Permitted Sands Lender provided that (except as provided
in paragraphs (g) and (h) of Clause 36.2 (Exceptions)) a Permitted Sands Lender
which is a Lender shall not be entitled to vote as a Lender, a Finance Party or
a Secured Party for the purposes of the Finance Documents and shall not be
polled (or its interests taken into consideration) by the Agent or the Security
Trustee, and its vote shall instead be exercised by, subject to any contrary
indication in the Intercreditor Agreement, the other Lenders on a pro rata
basis.

“Loan” means a Facility A Loan, a Facility B Loan or a Facility C Loan.

“Majority Facility A Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility B
Loans, the Facility C Loans, utilisations under the Ancillary Facilities, the
Facility B Commitments, the Facility C Commitments and the Ancillary
Commitments.

“Majority Facility B Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility A
Loans, the Facility C Loans, the Facility A Commitments and the Facility C
Commitments.

“Majority Facility C Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility A
Loans, the Facility B Loans, utilisations under the Ancillary Facilities, the
Facility A Commitments, the Facility B Commitments and the Ancillary
Commitments.

 

-31-



--------------------------------------------------------------------------------

“Majority Lenders” means at any time, a Lender or Lenders whose Available
Commitments, Available Ancillary Commitments and participations in the
Utilisations then outstanding aggregate more than 50 per cent. of the Available
Facilities, Available Ancillary Facilities and all the utilisations then
outstanding, and for the purposes of this definition:

 

  (a) (except as provided in paragraphs (g) and (h) of Clause 36.2 (Exceptions))
any Permitted Sands Lender which is a Lender shall not be entitled to vote and
shall not be polled (or its interests taken into consideration) by the Agent or
the Security Trustee for the purposes of this definition, and its vote shall
instead be exercised, subject to any contrary indication in the Intercreditor
Agreement, by the other Lenders on a pro rata basis; and

 

  (b) to the extent set out in (and in accordance with) Clause 2.4 (Non-Funding
Lender), any Non-Funding Lender shall not be entitled to vote and shall not be
polled (or its interests taken into consideration) by the Agent or the Security
Trustee for the purposes of this definition, and its vote shall instead be
exercised, subject to any contrary indication in the Intercreditor Agreement, by
the other Lenders on a pro rata basis.

“Margin” means:

 

  (a) in relation to any Loan under Facility A and/or Facility B:

 

  (i) (from the date of this Agreement to the date falling six Months after the
date of this Agreement) 1.85 per cent. per annum; and

 

  (ii) (from the date falling six Months after the date of this Agreement and
thereafter) the rate per annum specified opposite the relevant range set out in
the following table in which the ratio of Debt as at the most recent Relevant
Date to Consolidated Adjusted EBITDA for the Relevant Period ending on that
Relevant Date:

 

Ratio of Debt to

Consolidated Adjusted EBITDA

   Margin
(per cent. per annum)  

Higher than 3.50 to 1

     1.85   

Higher than 2.50 to 1, but lower than or equal to 3.50 to 1

     1.65   

Higher than 1.90 to 1, but lower than or equal to 2.50 to 1

     1.45   

Higher than 1.00 to 1, but lower than or equal to 1.90 to 1

     1.20   

Lower than or equal to 1.00 to 1

     1.15   

 

-32-



--------------------------------------------------------------------------------

However:

 

  (A) any increase or decrease in the Margin for a Loan under Facility A and/or
Facility B shall take effect immediately following the receipt by the Agent of
the Compliance Certificate for that Relevant Period pursuant to Clause 20.3
(Compliance Certificate);

 

  (B) while an Event of Default is continuing, the Margin for each Loan under
Facility A and/or Facility B shall be the highest percentage per annum set out
above for a Loan under that Facility; and

 

  (C) for the purpose of determining the Margin, Debt, Consolidated Adjusted
EBITDA and Relevant Period shall be determined in accordance with Clause 21.4
(Financial covenant calculations); and

 

  (b) in relation to any Loan under Facility C, the applicable percentage(s) per
annum as agreed between the Borrower and the relevant Increase Lenders to which
that Loan relates, as set out in the relevant Increase Confirmation.

“Material Adverse Effect” means a material adverse effect or a material adverse
change in:

 

  (a) the consolidated financial condition, assets or business of the Borrower
Group taken as a whole;

 

  (b) the Integrated Resort, taken as a whole;

 

  (c) the ability of the Borrower to perform and comply with its payment or
other material obligations under the Finance Documents to which it is a party,
the Development Agreement or the Head Lease;

 

  (d) the ability of the Obligors (other than the Borrower) to perform and
comply with their payment or other material obligations under the Finance
Documents to which they are a party; or

 

  (e) the ability of any Finance Party to enforce the payment or other material
obligations of each Obligor under the Finance Documents to which that Obligor is
a party or the ability of any Finance Party to enforce any of their respective
rights or remedies under the Finance Documents.

“Mezzanine Indebtedness” means Financial Indebtedness incurred or to be incurred
by the Borrower:

 

  (a) which is designated by the Borrower as “Mezzanine Indebtedness”;

 

-33-



--------------------------------------------------------------------------------

  (b) which when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$1,000,000,000 (or its equivalent
in another currency or currencies) in outstanding principal;

 

  (c) where, not later than ten Business Days after the date that the Financial
Indebtedness is incurred, the Borrower delivers to the Agent details of such
Financial Indebtedness;

 

  (d) where, on the date the Financial Indebtedness is incurred, no Event of
Default is continuing or would reasonably be expected to result from the
incurring of such Financial Indebtedness;

 

  (e) where any scheduled repayment or redemption of such Financial Indebtedness
only occurs after the original Facility A Termination Date; and

 

  (f) where on the date such Financial Indebtedness is incurred, the ratio of:

 

  (i) the aggregate of:

 

  (A) the Debt as of the last Relevant Date falling on or before the date of
such incurrence; and

 

  (B) the amount of such Financial Indebtedness actually incurred,

to:

 

  (ii) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (f)(i)(A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio,

provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security ranking after the
Senior Liabilities, the Secured Incremental Liabilities and the Secured
Permitted Refinancing Liabilities in accordance with the Intercreditor
Agreement, and where the Borrower makes such a request, each relevant Mezzanine
Indebtedness Creditor of such Financial Indebtedness shall be entitled to accede
to the Intercreditor Agreement as a Secured Mezzanine Indebtedness Creditor in
accordance with the terms thereof.

“Mezzanine Indebtedness Creditor” means a creditor (including any agent or
trustee on its behalf) of the Borrower or any other Obligor in respect of any
Mezzanine Indebtedness.

“Mezzanine Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Mezzanine Indebtedness.

 

-34-



--------------------------------------------------------------------------------

“Mezzanine Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any other Obligor to any
Mezzanine Indebtedness Creditor which constitute Mezzanine Indebtedness (in each
case, whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently and whether as principal, surety or otherwise).

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) subject to paragraph (c) below, if the numerically corresponding day is
not a Business Day, that period shall end on the next succeeding Business Day in
that calendar month in which that period is to end if there is one, or if there
is not, on the immediately preceding Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will apply only to the last Month of any period.

“Mortgage” means a mortgage over the Properties security document between the
Borrower and the Security Trustee initially executed in escrow pursuant to
Clause 4.1 (Initial conditions precedent).

“Net Sale Proceeds” means the cash or cash equivalent proceeds (including, when
received, the cash or cash equivalent proceeds of any deferred consideration,
whether by way of adjustment to the purchase price or otherwise) received by the
Borrower Group in connection with any sale by a member of the Borrower Group of
any asset after deducting:

 

  (a) fees, discounts, commissions, charges, expenses, withholdings and
transaction costs properly incurred in connection with that sale, transfer or
disposal;

 

  (b) Taxes paid by such member or reasonably estimated by such member to be
payable (as certified by it to the Agent) as a result of that sale, transfer or
disposal;

 

  (c) any amounts required to be applied to the repayment of indebtedness
secured by a Security permitted under paragraph (d) of Clause 22.4 (Negative
pledge) (or amounts permitted by the terms of such indebtedness to be otherwise
reinvested in other assets of such member to the extent so reinvested); and

 

-35-



--------------------------------------------------------------------------------

  (d) any reserve for adjustment in respect of the sale price of such asset or
assets or any liabilities associated with the asset disposed of in such sale or
transfer and the deduction of appropriate amounts provided by the seller as a
reserve in accordance with GAAP against any liabilities associated with the
assets disposed of in the sale and retained by the Borrower, provided that where
any such reserve (or the relevant part thereof) is no longer required or has not
been applied within the period for which the reserve was set aside, the Borrower
shall apply an amount equal to such reserve (or the relevant part thereof) in
accordance with Clause 8.5 (Mandatory prepayment from Net Sale Proceeds) as if
such amount were “Net Sale Proceeds”.

“Non-Consenting Lender” has the meaning given to it in paragraph (i) of Clause
36.2 (Exceptions).

“Non-Funding Lender” means any Lender under a Facility which has failed to make
or participate in a Utilisation as required by this Agreement provided that it
shall cease to be a Non-Funding Lender immediately upon its having made
available its Non-Funding Lending Amount to the Borrower (which shall be
promptly accepted by the Borrower).

“Non-Funding Lender Amount” means in relation to a Non-Funding Lender, the
amount of any Utilisation or any participation in any Utilisation that such
Non-Funding Lender has not made available.

“Notifiable Debt Purchase Transaction” has the meaning given to it Clause 25.2
(Notification).

“Obligors” means the Borrower and the Guarantors and “Obligor” means each one of
them.

“Occupational Lease” means any occupational lease or licence or other right of
occupation to which the Retail Properties (or any part of the Retail Properties)
and/or the ArtScience Museum (or any part of the ArtScience Museum) may be
subject from time to time.

“Offshore Collection Account” has the meaning given to it in Clause 22.10
(Accounts).

“Offshore Collection Account Security Document” means each Restricted Subsidiary
Offshore Collection Account Security Document and each Borrower Offshore
Collection Account Security Document.

“Original Facility A Lender” means a Lender listed in Part II of Schedule 1 (The
Original Facility A Lenders) as having a Facility A Commitment.

“Original Facility B Lender” means a Lender listed in Part III of Schedule 1
(The Original Facility B Lenders) as having a Facility B Commitment.

“Original Financial Statements” means in relation to the Borrower, its audited
financial statements (consolidated, if applicable) for the financial year ended
31 December 2011.

 

-36-



--------------------------------------------------------------------------------

“Original Insurance Report” means the Methodology and Summary of the 2011
Maximum Foreseeable Loss (MFL) & Estimated Maximum Loss (EML) for Marina Bay
Sands, Singapore dated 27 February 2012 prepared by Willis (Singapore) Pte Ltd.
addressed to the Agent.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Perfection Requirements” means:

 

  (a) in relation to the Mortgage and Intercreditor Agreement, in each case,
when executed and delivered, the payment of stamp tax in Singapore;

 

  (b) in relation to the Mortgage, when executed, delivered and dated, its
registration with the Singapore Land Authority;

 

  (c) in relation to each Security Document (other than the Intercreditor
Agreement), in each case, when executed and delivered, its registration as a
charge against the Borrower at the Accounting and Corporate Regulatory Authority
in Singapore, and any notification or other requirements as may be required by
the terms of that document; and

 

  (d) in relation to each Offshore Collection Account Security Document, when
executed and delivered, any registration, notification or other requirements as
may be required by the terms of that document.

“Permitted Aircraft/Watercraft Indebtedness” means any Financial Indebtedness
incurred or to be incurred by any Affiliate of the Borrower:

 

  (a) for the purpose of:

 

  (i) financing the acquisition, lease, equipping or charter of
Aircraft/Watercraft by that Affiliate;

 

  (ii) refinancing any Financial Indebtedness referred to in sub-paragraph
(i) above; and/or

 

  (iii) financing the working capital requirements of that Affiliate with
respect to such Aircraft/Watercraft;

 

  (b) which, when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$300,000,000 (or its equivalent in
any other currency or currencies);

 

  (c) which, on the date it is incurred, no Event of Default is continuing or
would reasonably be expected to result from the incurring of such Financial
Indebtedness; and

 

-37-



--------------------------------------------------------------------------------

  (d) a reasonable summary of which will be supplied to the Agent within ten
Business Days of a member of the Borrower Group issuing a Guarantee in respect
of such Financial Indebtedness.

“Permitted Aircraft/Watercraft Security” means any Security created or to be
created by an Affiliate of the Borrower over or affecting any
Aircraft/Watercraft where:

 

  (a) the purpose of such Security is to secure the Permitted
Aircraft/Watercraft Indebtedness incurred by that Affiliate to acquire such
Aircraft/Watercraft;

 

  (b) the beneficiary of such Security has no right of recovery for any such
Permitted Aircraft/Watercraft Indebtedness against any Transaction Security; and

 

  (c) a reasonable summary of which will be supplied to the Agent within ten
Business Days of that Affiliate incurring that Permitted Aircraft/Watercraft
Indebtedness.

“Permitted Corporate Restructuring” means any solvent corporate restructuring or
reorganisation of the Borrower (that complies with paragraph (b) of Clause 22.12
(Merger)).

“Permitted FF&E Indebtedness” means Financial Indebtedness incurred or to be
incurred by the Borrower or any Obligor:

 

  (a) for the purpose of:

 

  (i) financing its acquisition and/or installation of FF&E;

 

  (ii) refinancing its acquisition and/or installation of FF&E (including any
costs and expenses incurred in connection with such acquisition) originally
financed by the Facilities or Ancillary Facilities; or

 

  (iii) refinancing any Financial Indebtedness referred to in paragraphs (a)(i)
and (ii) above;

 

  (b) which when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$500,000,000 (or its equivalent in
another currency or currencies) in outstanding principal;

 

  (c) which, on the date it is incurred, no Event of Default is continuing or
would reasonably be expected to result from the incurring of such Financial
Indebtedness; and

 

  (d) a reasonable summary of which (and any applicable Permitted FF&E Security)
will be supplied to the Agent within ten Business Days of the Borrower or that
Obligor incurring (or being contractually entitled to incur) such Financial
Indebtedness.

 

-38-



--------------------------------------------------------------------------------

“Permitted FF&E Security” means any Security created or to be created by the
Borrower or any Obligor over or affecting any FF&E, where:

 

  (a) the purpose of such Security is to secure the Permitted FF&E Indebtedness
incurred by the Borrower or that Obligor to acquire (or refinance the
acquisition of) such FF&E;

 

  (b) the beneficiary of such Security has no right of recovery for any such
Permitted FF&E Indebtedness against any Transaction Security (other than such
FF&E);

 

  (c) a reasonable summary of which will be supplied to the Agent not later than
ten Business Days after the date of the Borrower or that Obligor incurring that
Permitted FF&E Indebtedness; and

 

  (d) where that Permitted FF&E Indebtedness is described in paragraph (a)(ii)
of the definition of Permitted FF&E Indebtedness, the Security Trustee shall
(and is hereby instructed by the Lenders to) release (or reduce to second
ranking), as requested by the Borrower, any Security Document over such FF&E at
the cost and expense of the Borrower.

“Permitted Investment” means any Investment by any Obligor:

 

  (a) made through joint ventures, consortiums, partnerships or similar
arrangements in businesses such as restaurants, clubs, theatre, retail and
entertainment offerings that will form part of (or be located in) the Integrated
Resort; or

 

  (b) in projects that are ancillary (and of benefit) to the Integrated Resort
where:

 

  (i) the aggregate amount of cash (or cash equivalents) used to make all
Investments described in this sub-paragraph (b), does not exceed S$450,000,000
(or its equivalent in any other currency or currencies at the date the relevant
Investment is made);

 

  (ii) the ratio of Debt as of the last Relevant Date falling on or before the
date of such Investments to Consolidated Adjusted EBITDA for the Relevant Period
ending on that Relevant Date is less than 3.50 to 1, as evidenced by a
Compliance Certificate delivered to the Agent on or before the date of such
Investments, setting out (in reasonable detail) computations as to compliance
with the above ratio); and

 

  (iii) on the date of such Investments, no Event of Default is continuing.

“Permitted Refinancing Indebtedness” means Financial Indebtedness incurred or to
be incurred by the Borrower (other than RP/CP Hivedown Refinancing
Indebtedness):

 

  (a) which is designated by the Borrower as “Permitted Refinancing
Indebtedness”;

 

-39-



--------------------------------------------------------------------------------

  (b) for the purpose of:

 

  (i) refinancing the Senior Liabilities (other than Facility B), the Secured
Incremental Liabilities and/or the Secured Permitted Refinancing Liabilities (in
each case, whether in whole or in part); and/or

 

  (ii) refinancing any Financial Indebtedness referred to in sub-paragraph
(i) above;

 

  (c) where, not later than ten Business Days before the date that the Financial
Indebtedness is to be incurred, the Borrower delivers to the Agent:

 

  (i) details of such Financial Indebtedness; and

 

  (ii) the estimated amount of the Senior Liabilities (other than Facility B),
the Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities (and the date on which they are expected) to be refinanced;

 

  (d) where, on the date the Financial Indebtedness is incurred, no Event of
Default is continuing or would reasonably be expected to result from the
incurring of such Financial Indebtedness; and

 

  (e) where the relevant portion of the proceeds from such Financial
Indebtedness will be paid directly to the Agent and applied in accordance with
Clause 2 (Mandatory prepayment) of the Intercreditor Agreement,

provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security with the same
ranking and priority as the Senior Liabilities and the Secured Incremental
Liabilities in accordance with the Intercreditor Agreement, and where the
Borrower makes such a request, each relevant Permitted Refinancing Indebtedness
Creditor of such Financial Indebtedness shall be entitled to accede to the
Intercreditor Agreement as a Secured Permitted Refinancing Indebtedness Creditor
in accordance with the terms thereof.

“Permitted Refinancing Indebtedness Creditor” means a creditor (including any
agent or trustee on its behalf) of the Borrower or any other Obligor in respect
of any Permitted Refinancing Indebtedness.

“Permitted Reorganisation” means:

 

  (a) an amalgamation, merger, liquidation, dissolution or corporate
reconstruction (each a “Reorganisation”) on a solvent basis of a member of the
Borrower Group (other than the Borrower) where:

 

  (i) all of the business and assets of that member of the Borrower Group,
remain within the Borrower Group (and if that member of the Borrower Group was
an Obligor immediately prior to such reorganisation being implemented, all of
the business and assets of that member are retained by one or more other
Obligors);

 

-40-



--------------------------------------------------------------------------------

  (ii) if it or its assets were subject to the Security Documents immediately
prior to such reorganisation, the Security Trustee will enjoy the same or
equivalent Security over the same assets, or as the case may be, over it or,
where an Obligor is being dissolved or liquidated, its assets are passed up to
its Holding Company (being a member of the Borrower Group); and

 

  (iii) in the case of an amalgamation or merger, if such member of the Borrower
Group is an Obligor, the surviving entity is an Obligor to at least the same
extent as such first mentioned Obligor immediately prior to the said
amalgamation, merger or corporate reconstruction;

 

  (b) any incorporation of a Subsidiary, intra-Borrower Group transfer (other
than one involving the Borrower, except to the extent permitted by paragraph
(e) of Clause 22.4 (Negative pledge)) or other step taken in connection with a
proposed securitisation of the business of the Borrower Group, (other than one
involving the Borrower, except to the extent permitted by paragraph (e) of
Clause 22.4 (Negative pledge)) (or any part thereof), and/or any other
refinancing where it is intended that the proceeds thereof be used to prepay the
Facilities in full, provided that, in each case, any such action would not
reasonably be expected to materially and adversely affect the interests of the
Finance Parties under the Finance Documents; or

 

  (c) any other Reorganisation of one or more members of the Borrower Group
(other than the Borrower) approved by the Majority Lenders (acting reasonably).

“Permitted Sands Lender” means any Affiliate of the Borrower that is permitted
to make, purchase or invest in loans and has obtained all necessary
Authorisations to do so.

“Permitted Security” means, in relation to all assets of an Obligor:

 

  (a) any lien arising by operation of law and in the ordinary course of
business securing amounts not more than 30 days overdue (or contested in good
faith by appropriate means prior to an order being made against the person
contesting such amounts, so long as reserves or other appropriate provisions, if
any, required by the applicable GAAP, shall have been made for any such
contested amounts);

 

  (b) any conditional sale arrangement or retention of title arrangements and
rights of set-off arising in the ordinary course of business with suppliers of
goods to any Obligor;

 

  (c) any Security created pursuant to any Finance Document;

 

  (d) any Security created with the consent of the Agent (acting on the
instructions of the Majority Lenders);

 

  (e) any attachment or judgment lien not constituting an Event of Default;

 

-41-



--------------------------------------------------------------------------------

  (f) easements, rights-of-way, avigational servitudes, restrictions,
encroachments, and other defects or irregularities in title and other similar
charges or encumbrances, in each case, which either exist on the date of this
Agreement or which do not and will not interfere in any material respect with
the ordinary conduct of the business of the Borrower or any Obligor or result in
a material diminution in the value the Charged Assets as security for the Senior
Liabilities;

 

  (g) liens arising from filing Uniform Commercial Code financing statements or
the Singapore equivalent relating solely to leases permitted by this Agreement;

 

  (h) licenses of patents, trademarks and other intellectual property rights
granted by that Obligor in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of any
Obligor;

 

  (i) (other than in respect of the Properties) liens to secure a stay of
process in proceedings to enforce a contested liability, or required in
connection with the institution of legal proceedings or in connection with any
other order or decree in any such proceeding or in connection with any contest
of any tax or other governmental charge, or deposits with a governmental agency
entitling the Borrower or any Obligor to maintain self-insurance or to
participate in other specified insurance arrangements;

 

  (j) leases or subleases, licenses or sublicenses or other types of occupancy
agreements granted to third parties in accordance with any applicable terms of
this Agreement and the Security Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any
Obligor;

 

  (k) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

  (l) statutory liens of landlords, liens of banks and rights of set-off,
statutory liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other liens imposed by law, in each case incurred in the
ordinary course of business (A) for amounts not yet overdue, (B) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings prior to an order being made against the person contesting such
amounts so long as such reserves or other appropriate provisions, if any, as
shall be required by the applicable GAAP, shall have been made for any such
contested amounts or (C) with respect to liens of mechanics, repairmen, workmen
and materialmen, if such lien arises in the ordinary course of business, that
Obligor has bonded such lien within a reasonable time after becoming aware of
the existence thereof;

 

-42-



--------------------------------------------------------------------------------

  (m) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of Financial Indebtedness), incurred in the
ordinary course of business (i) for the amounts not yet overdue, (ii) for the
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings or (iii) with respect to liens of mechanics, repairmen, workmen and
materialmen, if such lien arises in the ordinary course of business, and the
Borrower has bonded such lien within a reasonable time after becoming aware of
the existence thereof and which may be prior to the liens granted in favour of
the Finance Parties;

 

  (n) liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and which may be prior to the liens granted in favour of the Secured
Parties;

 

  (o) liens on:

 

  (i) property acquired by any member of the Borrower Group; or

 

  (ii) property of a person existing at the time such person became a Restricted
Subsidiary, is merged into or consolidated with or into, or wound up into, any
member of the Borrower Group,

provided that such liens were in existence prior to the consummation of, and
were not entered into in contemplation of, such acquisition, merger or
consolidation or winding up and do not extend to any other assets other than
that acquired property or (as the case may be) those of the person acquired by,
merged into or consolidated with such member of the Borrower Group or such
Restricted Subsidiary;

 

  (p) liens for taxes, assessments or governmental claims if the obligations
with respect thereto are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and statutory liens for
taxes not yet due and payable;

 

  (q) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

  (r) liens solely on any cash earnest money deposits made by any member of the
Borrower Group in connection with any letter of intent or purchase agreement
permitted under this Agreement;

 

  (s) licenses of patents, copyrights, trademarks and other intellectual
property rights granted by the members of the Borrower Group in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of or materially detracting from the value of the business of such
member of the Borrower Group;

 

-43-



--------------------------------------------------------------------------------

  (t) liens in favour of an Obligor, provided that where such liens are over
assets subject to any Security created by the Security Documents, such liens are
made subject to such Security;

 

  (u) any liens over any asset (other than the Development Agreement, the Head
Lease, the Properties and the Casino Licence), provided the aggregate value of
assets permitted to be secured under this paragraph (u) does not exceed
S$50,000,000;

 

  (v) in connection with any redemption or defeasance of Debt (to the extent
such redemption or defeasance is permitted under the Finance Documents), liens
in favour of the trustee on any amounts held in a redemption or defeasance
account pursuant to a trust or similar agreement and any proceeds held in such
account for the benefit of the holders of such Debt (provided that in the case
of a redemption, any such liens shall be furnished temporarily only and for the
purpose of facilitating the completion of that redemption); and

 

  (w) any netting or set-off arrangement entered into by any member of the
Borrower Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances.

“Permitted Transaction (Designated Sale)” means any Controlled Transaction:

 

  (a) which is designated by the Borrower as a “Permitted Transaction
(Designated Sale)”;

 

  (b) where such Controlled Transaction is wholly funded from such part of the
consideration arising from a sale (the “Designated Sale”) by a member of the
Borrower Group of any asset the proceeds of which are not required to be paid
into the Prepayment Account under Clause 8.5 (Mandatory prepayment from Net Sale
Proceeds) for application in accordance with the Intercreditor Agreement (the
“Excess Net Sale Proceeds”);

 

  (c) where no Default is continuing or would reasonably be expected to result
from such Controlled Transaction; and

 

  (d) the amount of which (when aggregated with the amounts of all other
Controlled Transactions falling within the description of this definition in
respect of that Designated Sale) does not exceed:

 

  (i) (in the case where the ratio of Debt as of the last Relevant Date falling
on or before the completion date of that Designated Sale to Proforma
Consolidated Adjusted EBITDA for the Relevant Period ending on that Relevant
Date is greater than 3.50 to 1 but less than or equal to 4.00 to 1, as evidenced
by a Compliance Certificate delivered to the Agent on or before the completion
date of that Designated Sale, setting out (in reasonable detail) computations as
to compliance with the above ratio) 50 per cent. of the Excess Net Sale Proceeds
in respect of that Designated Sale; and

 

-44-



--------------------------------------------------------------------------------

  (ii) (in the case where the ratio of Debt as of the last Relevant Date falling
on or before the completion date of that Designated Sale to Proforma
Consolidated Adjusted EBITDA for the Relevant Period ending on that Relevant
Date is less than or equal to 3.50 to 1, as evidenced by a Compliance
Certificate delivered to the Agent on or before the completion date of that
Designated Sale, setting out (in reasonable detail) computations as to
compliance with the above ratio) 100 per cent. of the Excess Net Sale Proceeds
in respect of that Designated Sale.

“Permitted Transaction (Leverage Ratio)” means any Controlled Transaction:

 

  (a) which is designated by the Borrower as a “Permitted Transaction (Leverage
Ratio)”;

 

  (b) where no Default is continuing or would reasonably be expected to result
from such Controlled Transaction; and

 

  (c) the amount of which, when aggregated with the amounts of all other
Controlled Transactions falling within the description of this definition
declared, paid or made in the same financial year of the Borrower, does not
exceed the amount specified opposite the relevant ratio set out in the following
table in which the ratio of Debt as of the end of each Relevant Period to
Consolidated Adjusted EBITDA for such Relevant Period falls (as evidenced by a
Compliance Certificate delivered to the Agent on or before the declaration,
payment or making of a Controlled Transaction falling within the description of
this definition, setting out (in reasonable detail) computations as to
compliance with the below ratio):

 

Ratio of Debt to Consolidated

Adjusted EBITDA

   Amount

Lower than or equal to 3.50 to 1

   Unlimited

Higher than 3.50 to 1 but lower than or equal to 4.00 to 1

   S$500,000,000

Higher than 4.00 to 1

   Nil

“Permitted Transaction (Miscellaneous)” means any Controlled Transaction:

 

  (a) which is designated by the Borrower as a “Permitted Transaction
(Miscellaneous)”;

 

-45-



--------------------------------------------------------------------------------

  (b) where no Default is continuing or would reasonably be expected to result
from such Controlled Transaction; and

 

  (c) where the amount of such Controlled Transaction, when aggregated with the
amounts of all other Controlled Transactions falling within the description of
this definition does not exceed S$5,000,000 (or its equivalent in another
currency or currencies) in any financial year of the Borrower.

“Prepayment Account” means a Singapore Dollar denominated account of the
Borrower with the principal Singapore offices of the Security Trustee which is,
or will be, the subject of a Debenture and designated as a “Prepayment Account”
by the Borrower and the Agent.

“Proforma Consolidated Adjusted EBITDA” means:

 

  (a) for the purpose of Clause 8.5 (Mandatory prepayment from Net Sale
Proceeds) in relation to any Exempt Disposal, the Consolidated Adjusted EBITDA
for the Relevant Period ending on the last Relevant Date falling on or before
the completion date of such Exempt Disposal, less (or, if negative, plus) such
part of the Consolidated Adjusted EBITDA for that Relevant Period attributable
to the asset which is the subject matter of that Exempt Disposal; and

 

  (b) for the purpose of the definition of “Permitted Transaction (Designated
Sale)”, in relation to any Designated Sale, the Consolidated Adjusted EBITDA for
the Relevant Period ending on the last Relevant Date falling on or before the
completion date of such Designated Sale, less (or, if negative, plus) such part
of the Consolidated Adjusted EBITDA for that Relevant Period attributable to the
asset which is the subject matter of that Designated Sale.

“Properties” means the properties set out in Schedule 8 (Properties).

“Purchase Money Indebtedness” means any Financial Indebtedness (including,
subject to the proviso in paragraph (d) of the definition of “Financial
Indebtedness”, any indebtedness for or in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease) incurred or to be incurred by the Borrower or any Obligor:

 

  (a) for the purpose of:

 

  (i) financing its acquisition or lease of any asset including without
limitation, any automobile, equipment or machinery; and/or

 

  (ii) refinancing any Financial Indebtedness referred to in sub-paragraph
(i) above;

 

  (b) which, when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$30,000,000 (or its equivalent in
any other currency or currencies);

 

-46-



--------------------------------------------------------------------------------

  (c) which, on the date it is incurred, no Event of Default is continuing or
would reasonably be expected to result from the incurring of such Financial
Indebtedness; and

 

  (d) a reasonable summary of which (and any applicable Purchase Money Security)
will be supplied to the Agent within ten Business Days of the Borrower or that
Obligor incurring (or being contractually entitled to incur) such Financial
Indebtedness.

“Purchase Money Security” means any Security created or to be created by the
Borrower or any Obligor over or affecting any asset described in paragraph
(a)(i) of the definition of “Purchase Money Indebtedness” where:

 

  (a) the purpose of such Security is to secure the Purchase Money Indebtedness
incurred by the Borrower or that Obligor to acquire (or refinance the
acquisition of) such asset;

 

  (b) the beneficiary of such Security has no right of recovery for any such
Purchase Money Indebtedness against any Transaction Security; and

 

  (c) a reasonable summary of which will be supplied to the Agent within ten
Business Days of the Borrower or that Obligor incurring that Purchase Money
Indebtedness.

“Quantum Notice” means a Proceeds Quantum Notice or a Borrowings (Permitted
Refinancing Indebtedness) Quantum Notice, each as defined in the Intercreditor
Agreement.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.

“Redemption” has the meaning given to it in Clause 22.13 (Restricted payments).

“Reference Banks” means the principal Singapore offices of DBS Bank Ltd.,
Malayan Banking Berhad, Oversea-Chinese Banking Corporation Limited and United
Overseas Bank Limited, or such other banks as may be appointed by the Agent in
consultation with the Borrower.

“Relevant Date” means the last day of each Accounting Quarter.

“Relevant Debt” means Debt, excluding any Guarantee of any Permitted
Aircraft/Watercraft Indebtedness (other than the amount of any claim or demand
made on such Guarantee).

“Relevant Net Sale Proceeds” has the meaning given to it in Clause 8.5
(Mandatory prepayment from Net Sale Proceeds).

“Relevant Period” means in the case of Consolidated Adjusted EBITDA,
Consolidated Total Interest Expense and Proforma Consolidated Adjusted EBITDA,
each period of four rolling Accounting Quarters ending on the applicable
Relevant Date.

 

-47-



--------------------------------------------------------------------------------

“Repeating Representations” means:

 

  (a) each of the representations set out in Clauses 19.1 (Status) to 19.4
(Power and authority), 19.6 (Governing law and enforcement), paragraph (a) of
19.8 (No default), paragraph (a) of 19.9 (No misleading information), 19.10
(Financial statements) (other than paragraph (c) thereof) to 19.18
(Environmental releases), 19.20 (Governmental Regulation), and 19.21 (Material
Adverse Effect); and

 

  (b) each of the representations expressed to be a repeating representation
under the terms of any other Finance Document.

“Restricted Person” means:

 

  (a) any person that owns or operates a casino located in Singapore, Macau, the
United Kingdom, the States of Nevada or New Jersey or Michigan, or the
Commonwealths of Massachusetts or Pennsylvania, or any other jurisdiction in
which the Sponsor or any of its Subsidiaries has obtained or applied for a
gaming licence (or is an Affiliate of such a person); provided that a passive
investment constituting less than ten per cent. of the common stock of any such
casino shall not constitute ownership thereof for the purposes of this
definition;

 

  (b) any person that owns or operates a convention, trade show, conference
center or exhibition facility in Singapore, Macau, the United Kingdom, Las
Vegas, Nevada or Clark County, Nevada, the State of New Jersey or Michigan or
the Commonwealths of Massachusetts or Pennsylvania, or any other jurisdiction in
which the Sponsor or any of its Subsidiaries owns, operates or is developing a
convention, trade show, conference center or exhibition facility (or an
Affiliate of such a person); provided that a passive investment constituting
less than ten per cent. of the common stock of any such convention or trade show
facility shall not constitute ownership for the purpose of this definition;

 

  (c) any union pension fund or Affiliate thereof; provided that any
intermingled fund or managed account which has as part of its assets under
management the assets of a union pension fund shall not be disqualified from
being an Eligible Lender hereunder so long as the manager of such fund is not
controlled by a union or a union does not own ten per cent. or more of the
assets of such fund; or

 

  (d) any person denied approval or licence, or found unsuitable to be given
such approval or licence, under the gaming laws and the rules and regulations of
the gaming authorities in Singapore, Macau, the United Kingdom, the States of
Nevada or New Jersey or the Commonwealths of Massachusetts or Pennsylvania or
any other applicable jurisdiction.

 

-48-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means a Subsidiary of the Borrower that is not an
Excluded Subsidiary, whether existing on the date of this Agreement or
subsequently formed or acquired.

“Restricted Subsidiary Debenture” means a fixed and floating charge security
document between a Restricted Subsidiary and the Security Trustee in respect of
the assets of that Restricted Subsidiary (but excluding any assets comprising
capital stock or other equity interests owned by such Restricted Subsidiary and
other assets that the Majority Lenders may agree (acting reasonably) to
exclude), in form and substance reasonably satisfactory to the Agent.

“Restricted Subsidiary Offshore Collection Account Security Document” means each
security document (other than a Restricted Subsidiary Debenture) executed by a
Restricted Subsidiary as Security over an Offshore Collection Account required
to be charged in favour of the Security Trustee in accordance with Clause 22.10
(Accounts).

“Retail Properties” means the Marina Bay Sands Shoppes, an enclosed air
conditioned area located within the Integrated Resort low rise buildings
occupying Basement 2, Basement 1, B2 Mezzanine and Level 1 consisting of several
hundred retail outlets with accompanying food precinct and public thoroughfares,
together with any other retail and/or restaurant areas located within the
Integrated Resort.

“Rollover Termination Event” means an Acceleration Date occurs.

“RP/CP Hivedown Refinancing Indebtedness” means Financial Indebtedness incurred
or to be incurred by the Borrower or any Restricted Subsidiary (other than
Permitted Refinancing Indebtedness):

 

  (a) which is designated by the Borrower as “RP/CP Hivedown Refinancing
Indebtedness”;

 

  (b) for the purpose of:

 

  (i) refinancing the Senior Liabilities (other than Facility B), the Secured
Incremental Liabilities and/or the Secured Permitted Refinancing Liabilities (in
each case, in whole or in part); and/or

 

  (ii) refinancing any Financial Indebtedness referred to in sub-paragraph
(i) above;

 

  (c) where, not later than five Business Days before the date that the
Financial Indebtedness is to be incurred, the Borrower delivers to the Agent:

 

  (i) details of such Financial Indebtedness; and

 

  (ii) the estimated amount of the Senior Liabilities (other than Facility B),
the Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities (and the date on which they are expected) to be refinanced;

 

-49-



--------------------------------------------------------------------------------

  (d) where, on the date the Financial Indebtedness is incurred, no Event of
Default is continuing or would reasonably be expected to result from the
incurring of such Financial Indebtedness;

 

  (e) where the Head Lessor and the relevant Governmental Agencies have approved
such refinancing and the issue of separate strata title for the Retail
Properties (or the relevant portion thereof) and/or Car Park (or the relevant
portion thereof), as applicable, in a manner that the Agent is reasonably
satisfied will not materially and adversely affect the interests of the Lenders
(taken as a whole); and

 

  (f) where the relevant portion of the proceeds from such Financial
Indebtedness will be paid directly to the Security Trustee and applied in
accordance with Clause 2 (Mandatory prepayment) of the Intercreditor Agreement.

“RP/CP Hivedown Refinancing Indebtedness Creditor” means a creditor (including
any agent or trustee on its behalf) of the Borrower or any other Obligor in
respect of any RP/CP Hivedown Refinancing Indebtedness.

“RP/CP Hivedown Security” means any Security created or to be created by the
Borrower or any Restricted Subsidiary over or affecting the Retail Properties
(or the relevant portion thereof) and/or the Car Park (or the relevant portion
thereof) which are or will be the subject of a RP/CP Hivedown Refinancing
Indebtedness, where:

 

  (a) the purpose of such Security is to secure the RP/CP Hivedown Refinancing
Indebtedness incurred by the Borrower or any other Obligor in relation to the
Retail Properties (or the relevant portion thereof) and/or the Car Park (or the
relevant portion thereof);

 

  (b) the Agent is reasonably satisfied that the part of the Retail Properties
and/or the Car Park, if any, that continues to be financed by the Facilities,
shall remain subject to the Security created by the relevant Security Documents;

 

  (c) the Agent is reasonably satisfied that all the other Properties (other
than the Retail Properties (or the relevant portion thereof) and/or Car Park (or
the relevant portion thereof) subject to the RP/CP Hivedown Refinancing
Indebtedness) shall remain subject to the Security created by the relevant
Security Documents; and

 

  (d) details (reasonably satisfactory to the Agent) of which have been supplied
to the Agent.

“Sands FinCo” means the Subsidiary of the Sponsor which the Borrower has
designated to the Agent as the “Sands FinCo”.

“Screen Rate” means the rate per annum (expressed as a percentage) for the
relevant period appearing under the caption “ASSOCIATION OF BANKS IN SINGAPORE
SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the column headed “SGD
SWAP OFFER” on the page “ABSIRFIX01” of the Reuters Monitor Money Rates Services
(or such other page as may replace that page for the purpose of displaying the
swap offer rates of leading reference banks). If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower and the
Lenders.

 

-50-



--------------------------------------------------------------------------------

“Secured Documents” means the Finance Documents, the Hedging Documents, the
Secured Incremental Indebtedness Documents, the Secured Mezzanine Indebtedness
Documents and the Secured Permitted Refinancing Indebtedness Documents.

“Secured Incremental Indebtedness” means any Incremental Indebtedness which is
secured by the Transaction Security in accordance with the provisions of the
definition of “Incremental Indebtedness”.

“Secured Incremental Indebtedness Creditor” means an Incremental Indebtedness
Creditor which accedes as a Secured Incremental Indebtedness Creditor to the
Intercreditor Agreement in accordance with the terms thereof.

“Secured Incremental Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Secured Incremental Indebtedness.

“Secured Incremental Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any Obligor to any Secured
Incremental Indebtedness Creditor which constitute Secured Incremental
Indebtedness (in each case, whether alone or jointly, or jointly and severally,
with any other person, whether actually or contingently and whether as
principal, surety or otherwise).

“Secured Mezzanine Indebtedness” means any Mezzanine Indebtedness which is
secured by the Transaction Security in accordance with the provisions of the
definition of “Mezzanine Indebtedness”.

“Secured Mezzanine Indebtedness Creditor” means a Mezzanine Indebtedness
Creditor which accedes as a Secured Mezzanine Indebtedness Creditor to the
Intercreditor Agreement in accordance with the terms thereof.

“Secured Mezzanine Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Secured Mezzanine Indebtedness.

“Secured Mezzanine Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any other Obligor to any
Secured Mezzanine Indebtedness Creditor which constitute Secured Mezzanine
Indebtedness (in each case, whether alone or jointly, or jointly and severally,
with any other person, whether actually or contingently and whether as
principal, surety or otherwise).

“Secured Party” means a Finance Party, a Hedging Bank, a Secured Incremental
Indebtedness Creditor, a Secured Mezzanine Indebtedness Creditor or a Secured
Permitted Refinancing Indebtedness Creditor.

 

-51-



--------------------------------------------------------------------------------

“Secured Permitted Refinancing Indebtedness” means any Permitted Refinancing
Indebtedness which is secured by the Transaction Security in accordance with the
provisions of the definition of “Permitted Refinancing Indebtedness”.

“Secured Permitted Refinancing Indebtedness Creditor” means a Permitted
Refinancing Indebtedness Creditor which accedes as a Secured Permitted
Refinancing Indebtedness Creditor to the Intercreditor Agreement in accordance
with the terms thereof.

“Secured Permitted Refinancing Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Secured Permitted Refinancing
Indebtedness.

“Secured Permitted Refinancing Liabilities” means all present and future moneys,
debts and liabilities due, owing or incurred by the Borrower or any other
Obligor to any Secured Permitted Refinancing Indebtedness Creditor which
constitute Secured Permitted Refinancing Indebtedness (in each case, whether
alone or jointly, or jointly and severally, with any other person, whether
actually or contingently and whether as principal, surety or otherwise).

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Documents” means the Assignment of Development Agreement, the
Assignment of Insurances, the Assignment of Proceeds, the Debenture, the
Intercreditor Agreement, the Mortgage, each Borrower Offshore Collection Account
Security Document, each Restricted Subsidiary Debenture, each Restricted
Subsidiary Offshore Collection Account Security Document, each Subordination
Agreement and any other Security or other document that may at any time be given
as Security for any of the Senior Liabilities pursuant to or in connection with
any Finance Document.

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 10 (Interest Periods)
in relation to Facility A or Facility C.

“Senior Liabilities” means all present and future moneys, debts and liabilities
due, owing or incurred by the Obligors to any Finance Party under or in
connection with any Finance Document (in each case, whether alone or jointly, or
jointly and severally, with any other person, whether actually or contingently
and whether as principal, surety or otherwise).

“Singapore Dollars” or “S$” means the lawful currency of Singapore.

“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).

“Sponsor” means Las Vegas Sands Corp., corporate identification number
C21244-2004, a corporation incorporated under the laws of the State of Nevada,
United States of America.

“Sponsor Group” means the Sponsor and its Subsidiaries for the time being.

 

-52-



--------------------------------------------------------------------------------

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subordinated Creditor” means an External Subordinated Creditor or an Internal
Subordinated Creditor.

“Subordinated Debt” means Internal Subordinated Debt or External Subordinated
Debt.

“Subordinated Payment” has the meaning given to it in Clause 22.13 (Restricted
payments).

“Subordination Agreement” means an External Subordination Agreement or an
Internal Subordination Agreement.

“Subsidiary” means, in relation to any company or corporation (a “holding
company”), a company or corporation:

 

  (a) which is controlled, directly or indirectly, by the holding company;

 

  (b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the holding company; or

 

  (c) which is a Subsidiary of another Subsidiary of the holding company,

and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body.

“Supplemental Agreement” means the supplemental agreement dated 11 December 2009
made between the Head Lessor and the Borrower which amends, modifies and
supplements the Development Agreement.

“SWAP Rate” means, in relation to any Loan or Unpaid Sum:

 

  (a) the applicable Screen Rate as of the Specified Time on the Quotation Day
for the displaying of the swap offer rate for a period comparable to the
Interest Period for that Loan or Unpaid Sum; or

 

  (b) (if no Screen Rate is available for the Interest Period of that Loan or
Unpaid Sum or the Screen Rate is zero or negative) the arithmetic mean of the
rates (rounded upwards to four decimal places), as supplied to the Agent at its
request, quoted by the Reference Banks to leading banks in the Singapore
interbank market, to be, in relation to the Interest Period for that Loan or
Unpaid Sum, equal to Y (rounded upwards to four decimal places) calculated by
each Reference Bank in accordance with the following formula:

 

  Y = (R x 365) + (F x 36500) + (F x R x 365)

360 S N S 360

 

-53-



--------------------------------------------------------------------------------

where:

 

F      =       the premium (being a positive number) or the discount (being a
negative number), as the case may be, which would have been paid or received by
such Reference Bank in offering to sell US Dollars forward in exchange for
Singapore Dollars on the last day of that Interest Period in the Singapore
interbank market as of the Specified Time on the Quotation Day; S      =      
the exchange rate at which such Reference Bank sells US Dollars spot in exchange
for Singapore Dollars in the Singapore foreign exchange market, as quoted by
such Reference Bank as of the Specified Time on the Quotation Day; R      =   
   the rate at which such Reference Bank is offering US Dollar deposits for that
Interest Period in an amount comparable to the US Dollar equivalent of that Loan
(such US Dollar equivalent to be determined by such Reference Bank at such rate
or rates as such Reference Bank determines to be most appropriate) to prime
banks in the Singapore interbank market as of the Specified Time on the
Quotation Day; and N      =       the actual number of days in that Interest
Period.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Deduction” has the meaning given to such term in Clause 13.1 (Tax
definitions).

“Term Facility” means Facility A or Facility C.

“Term Facility Lender” means a Facility A Lender or a Facility C Lender.

“Term Loan” means a Facility A Loan or a Facility C Loan.

“Termination Date” means:

 

  (a) (in relation to Facility A) the Facility A Termination Date;

 

  (b) (in relation to Facility B) the Facility B Termination Date; or

 

  (c) (in relation to Facility C) the earlier of the final maturity date set out
in the applicable Increase Confirmation and the Facility C Longstop Termination
Date.

“Total Ancillary Commitments” means the aggregate of the Ancillary Commitments.

“Total Ancillary Limit” means S$100,000,000 or, if less, the Total Facility B
Commitments.

 

-54-



--------------------------------------------------------------------------------

“Total Commitments” means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments, the Total Facility C Commitments and the Total
Ancillary Commitments, being S$5,100,000,000 at the date of this Agreement.

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being S$4,600,000,000 at the date of this Agreement.

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being S$500,000,000 at the date of this Agreement.

“Total Facility C Commitments” means, subject to any increase in Facility C
under Clause 2.3 (Accordion Feature – Increase in Facility C) the aggregate of
the Facility C Commitments, being nought at the date of this Agreement.

“Transaction Documents” means the Finance Documents and the Commercial
Documents.

“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

  (a) the proposed Transfer Date specified in the relevant Transfer Certificate;
and

 

  (b) the date on which the Agent executes the relevant Transfer Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Utilisation” means a Loan or a utilisation under an Ancillary Facility.

“Utilisation Date” means the date on which a Loan is, or is to be, made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Utilisation Request).

“Valuation Report” means in relation to the Properties (or any part of the
Properties), a full valuation report (or in relation to Clause 20.11 (Valuation
Reports), a valuation report substantially in the form of the valuation report
to be provided pursuant to item 6(e) of Part I of Schedule 2 (Conditions
Precedent to Initial Utilisation)) carried at the cost and expense of the
Borrower, specifying “as is” value of the Properties (or that part of the
Properties), carried out by an Approved Valuer in accordance with standards and
practices for the time being accepted in the professional valuer’s profession in
Singapore, such valuation to be addressed to the Agent (as Agent for the
Lenders).

 

-55-



--------------------------------------------------------------------------------

1.2 Construction

 

(a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) any “Administrative Party”, any “Ancillary Lender”, the “Agent”, the
“Arranger”, the “Borrower”, any “Finance Party”, any “Hedging Bank”, any
“HoldCo”, any “Lender”, any “Obligor”, any “Party”, any “Secured Party”, the
“Security Trustee” or the “Sponsor” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) the Borrower providing “cash cover” for a contingent liability under a
Secured Document, means the Borrower paying an amount in the currency of the
contingent liability (as the case may be) to an interest-bearing deposit account
in the name of the Borrower (with interest accruing to the benefit of the
Borrower) and the following conditions are met:

 

  (A) the account is with the Security Trustee or, in relation to a Secured
Document, the relevant Secured Party;

 

  (B) where the amount is being provided pursuant to paragraph (a) of Clause
21.2 (Rectification), withdrawals from the account may only be made pursuant to
paragraph (b) of Clause 21.2 (Rectification) and in every other case,
withdrawals from the account may only be made to pay the relevant Secured
Parties amounts due and payable to them under that Secured Document in respect
of the relevant contingent liability until no amount is or may become
outstanding under that Secured Document; and

 

  (C) if the Security Trustee or the relevant Secured Parties requires, the
Borrower has executed a security document over that account, in form and
substance reasonably satisfactory to the Security Trustee or (as the case may
be) the relevant Secured Party with which that account is held, creating a first
ranking security interest over that account;

 

  (iv) any document being “certified” by the Borrower or to any “certificate” of
the Borrower, means certification by a director, authorised officer, authorised
signatory or (to the extent that he or she is authorised by the Borrower to give
such certification) the company secretary of the Borrower;

 

  (v) “documented” in relation to costs and expenses, means the reasonable
itemisation of such costs and expenses;

 

-56-



--------------------------------------------------------------------------------

  (vi) the “equivalent” in any currency (the “first currency”) of any amount in
another currency (the “second currency”) shall be construed as a reference to
the amount in the first currency which could be purchased with that amount in
the second currency at the Agent’s spot rate of exchange for the purchase of the
first currency with the second currency in the Singapore foreign exchange market
at or about 11:00 a.m. on the applicable day (or at or about such time and on
such date as the Agent may from time to time reasonably determine to be
appropriate in the circumstances);

 

  (vii) “including” shall be construed as “including without limitation” (and
cognate expressions shall be construed similarly);

 

  (viii) “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (ix) a Lender’s “participation” in a Loan or Unpaid Sum includes an amount (in
the currency of such Loan or Unpaid Sum) representing the fraction or portion
(attributable to such Lender by virtue of the provisions of this Agreement) of
the total amount of such Loan or Unpaid Sum and the Lender’s rights under this
Agreement in respect thereof;

 

  (x) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality), or
two or more of the foregoing;

 

  (xi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (xii) the Borrower “repaying” or “prepaying” any guarantee, documentary credit
facility or hedging facility means:

 

  (A) the Borrower providing cash cover for that facility;

 

  (B) the maximum amount payable under that facility being reduced or cancelled
in accordance with its terms; or

 

  (C) the provider of that facility being reasonably satisfied that such
facility has been released, cancelled, terminated or otherwise secured to its
satisfaction and such provider has no further liability under that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xii)(A) and (xii)(B) above is the amount of the relevant cash cover or
reduction;

 

  (xiii) “shares” or “share capital” includes equivalent ownership interests
(and “shareholder” and similar expressions shall be construed accordingly);

 

-57-



--------------------------------------------------------------------------------

  (xiv) a “Transaction Document” or any other agreement or instrument is a
reference to that Transaction Document or other agreement or instrument as
amended, novated, supplemented, extended, restated (however fundamentally and
whether or not more onerous, and in the case of the Development Agreement or the
Head Lease, shall include any written approval or understanding received by the
Borrower from the Head Lessor that has the practical effect of amending or
varying the terms of the Development Agreement or the Head Lease) or replaced
and includes any change in the purpose of, any extension of or any increase in
any facility or the addition of any new facility under any Transaction Document
or other agreement or instrument;

 

  (xv) a utilisation made or to be made by the Borrower or borrowed by the
Borrower under an Ancillary Facility, includes any guarantee, bond or letter of
credit issued on its behalf under that Ancillary Facility;

 

  (xvi) an Ancillary Lender funding a utilisation under an Ancillary Facility
includes an Ancillary Lender issuing a guarantee, bond or letter of credit under
an Ancillary Facility;

 

  (xvii) amounts outstanding under this Agreement include amounts outstanding
under any Ancillary Facility;

 

  (xviii) an outstanding amount of an Ancillary Facility at any time is the
maximum amount that is or may be payable by the Borrower in respect of that
Ancillary Facility at that time;

 

  (xix) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (xx) a time of day is a reference to Singapore time.

 

(b) Section, Clause and Schedule headings are for ease of reference only.

 

(c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(d) A Default (including an Event of Default) is “continuing” if it has not been
remedied or waived.

 

1.3 Third party rights

 

(a) Unless expressly provided to the contrary in this Agreement, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore to enforce or to enjoy the benefit of any term of this
Agreement.

 

(b) Notwithstanding any term of this Agreement, the consent of any person who is
not a Party is not required for any variation (including any release or
compromise of any liability under) or termination of this Agreement at any time.

 

-58-



--------------------------------------------------------------------------------

1.4 Eligible Lender

Each Original Lender confirms to the Borrower that, on the date of this
Agreement, it is an Eligible Lender.

 

2. The Facilities

 

2.1 The Facilities

Subject to the terms of this Agreement:

 

  (a) the Facility A Lenders make available to the Borrower a term loan facility
in Singapore Dollars in an aggregate amount equal to the Total Facility A
Commitments;

 

  (b) the Facility B Lenders make available to the Borrower a revolving credit
facility in Singapore Dollars in an aggregate amount equal to the Total Facility
B Commitments (parts of which may, from time to time and in an aggregate amount
at any time up to the Total Ancillary Limit, be designated as Ancillary
Facilities); and

 

  (c) (subject to Clause 2.3 (Accordion Feature – Increase in Facility C)) the
Facility C Lenders make available to the Borrower a term loan facility in
Singapore Dollars in an aggregate amount equal to the Total Facility C
Commitments.

 

2.2 Finance Parties’ rights and obligations

 

(a) The obligations of the Finance Parties under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b) The rights of the Finance Parties under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.3 Accordion Feature – Increase in Facility C

 

(a) Subject to this Clause 2.3, during the Accordion Period, the Borrower may by
written notice to the Agent request that the Total Facility C Commitments be
increased (and the Total Facility C Commitments shall be so increased) as
follows:

 

  (i) the increased Facility C Commitments will be assumed by:

 

  (A) one or more Lenders; or

 

-59-



--------------------------------------------------------------------------------

  (B) any other person which is an Eligible Lender,

(each an “Increase Lender”) selected by the Borrower and each of which has
confirmed its willingness to assume and does assume such part of the increased
Facility C Commitments which it is to assume;

 

  (ii) that Increase Lender shall become a Party as a “Facility C Lender” and:

 

  (A) each of the Obligors and that Increase Lender shall assume obligations
towards one another and/or acquire rights against one another; and

 

  (B) each of the other Finance Parties and that Increase Lender shall assume
obligations towards one another and acquire rights against one another,

in each case, in accordance with the provisions of the Finance Documents;

 

  (iii) the Commitments of the other Lenders then subsisting shall continue in
full force and effect;

 

  (iv) any increase in the Total Facility C Commitments shall take effect on the
date specified by the Borrower in the Increase Confirmation or any later date on
which the conditions set out in paragraph (b) below are satisfied (the
“Establishment Date”);

 

  (v) any such increase constituting Available Facility in respect of Facility C
shall be available for drawing by the Borrower for the period from and including
its Establishment Date to and including the date which is 60 days after that
date in accordance with this Agreement, and any part of that Available Facility
which is undrawn at the close of business in Singapore on the last day of that
period shall be automatically cancelled;

 

  (vi) (A) the Margin applicable to any Facility C Loan borrowed (or to be
borrowed) under any such increase shall be the applicable percentage(s) per
annum and (B) the fees applicable to any Facility C Loan borrowed (or to be
borrowed) under any such increase shall be the applicable amount(s) or
percentage(s), in each case as agreed between the Borrower and the relevant
Increase Lenders to which that Loan relates, as set out in the relevant Increase
Confirmation;

 

  (vii) the repayment schedule applicable to any Facility C Loan borrowed (or to
be borrowed) under any such increase shall be as agreed between the Borrower and
the relevant Increase Lenders to which that Loan relates, as set out in the
relevant Increase Confirmation provided that such repayment schedule shall
comply with Clause 7.3 (Repayment of Facility C Loans);

 

  (viii) (to the extent different from those contained in the Finance Documents)
the terms relating to mandatory prepayment applicable to any Facility C Loan
borrowed (or to be borrowed) under any such increase shall be as agreed between
the Borrower and the relevant Increase Lenders to which that Loan relates, as
set out in the relevant Increase Confirmation provided that those terms shall
not be more favourable to the relevant Increase Lenders than those for the
benefit of the Facility A Lenders as contained in the Finance Documents); and

 

-60-



--------------------------------------------------------------------------------

  (ix) each Increase Confirmation may, without the consent of any Lender (other
than the Increase Lenders to which that Increase Confirmation relates), effect
such amendments to this Agreement and the other Finance Documents:

 

  (A) which are of a technical nature; or

 

  (B) which do not directly affect any Lender (other than the Increase Lenders
to which that Increase Confirmation relates),

as, in the reasonable opinion of the Agent, may be necessary or appropriate for
giving full effect to the provisions of this Clause 2.3.

 

(b) An increase in the Total Facility C Commitments will only be effective on:

 

  (i) the receipt by the Agent of a certificate signed by a director or chief
financial officer of the Borrower and each Guarantor, certifying that such
increase shall not cause any borrowing, guaranteeing or similar limit binding on
it to be exceeded;

 

  (ii) the execution by the Agent and the Borrower of an Increase Confirmation
from the relevant Increase Lender in compliance with the provisions of this
Agreement (including, without limitation, Clause 7.3 (Repayment of Facility C
Loans)); and

 

  (iii) in relation to an Increase Lender which is not a Lender immediately
prior to the relevant increase:

 

  (A) the Increase Lender entering into the documentation required for it to
accede as a party to the Intercreditor Agreement; and

 

  (B) the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assumption of the increased Facility C Commitments by that Increase Lender,
the completion of which the Agent shall promptly notify to the Borrower and the
Increase Lender,

provided that no Default is continuing or would reasonably be expected to result
from such increase.

 

(c) The Total Facility C Commitments shall not, at any time, exceed
S$1,000,000,000 (or its equivalent in another currency or currencies).

 

(d) An increase in the Total Facility C Commitments under this Clause 2.3 may
only take place when the Available Facility in respect of Facility C is, at that
time, zero.

 

(e) Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

-61-



--------------------------------------------------------------------------------

(f) Clause 24.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to an Increase Lender as if
references in that Clause to:

 

  (i) an “Existing Lender” were references to all the Lenders immediately prior
to the relevant increase;

 

  (ii) the “New Lender” were references to that “Increase Lender”; and

 

  (iii) a “re-transfer” were references to respectively a “transfer”.

 

(g) For the avoidance of doubt, the existing Lenders may (but shall not be
obliged to) participate in any increase in the Total Facility C Commitments
under this Clause 2.3.

 

2.4 Non-Funding Lender

 

(a) A Non-Funding Lender (for as long it is a Non-Funding Lender) shall not be
entitled to:

 

  (i) receive any commitment fee under Clause 12.1 (Commitment fee) in respect
of its Available Commitment under Facility B for any day on which it is a
Non-Funding Lender; or

 

  (ii) vote as a Lender, a Finance Party or a Secured Party for the purposes of
the Finance Documents and shall not be polled (or its interests taken into
consideration) by the Agent or the Security Trustee, and its vote shall instead
be exercised by the other Lenders on a pro rata basis (except, in relation to
its participation in any outstanding Loans, an amendment or waiver described in
paragraphs (a)(iii), (a)(iv), (a)(v) or (a)(vii) of Clause 36.2 (Exceptions))
until:

 

  (A) that Non-Funding Lender makes available its Non-Funding Lender Amount to
the Borrower (which shall be promptly accepted by the Borrower); or

 

  (B) another Lender or Lenders agree to accept a transfer of the Non-Funding
Lender Amount pursuant to Clause 8.11 (Right of replacement of a single Lender).

 

  (b) Subject to the provisions of the Intercreditor Agreement, any payment of
principal, interest, fees or other amounts received by the Agent for the account
of a Non-Funding Lender (for as long as it is a Non-Funding Lender) other than
pursuant to Clause 23.17 (Acceleration), shall be applied at such time or times
as may be reasonably determined by the Agent in the following order:

 

-62-



--------------------------------------------------------------------------------

  (i) first, in or towards payment of any unpaid fees, costs and expenses of any
Administrative Party under the Finance Documents;

 

  (ii) second, where no Event of Default is continuing, if requested by the
Borrower, to make available any Loan or any participation in any Utilisation in
respect of which that Non-Funding Lender has failed to make available its
portion thereof as required by this Agreement;

 

  (iii) third, if so agreed by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Non-Funding Lender to make available any future Loans or
participation in any Utilisation under this Agreement;

 

  (iv) fourth, to the payment of any amounts owing to the Lenders (other than a
Non-Funding Lender);

 

  (v) fifth, where no Event of Default is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Non-Funding Lender
as a result of that Non-Funding Lender’s breach of its obligations under this
Agreement; and

 

  (vi) sixth, to that Non-Funding Lender or as otherwise directed by a court of
competent jurisdiction,

provided that if:

 

  (A) such payment is a repayment of the principal amount of any Loan in respect
of which that Non-Funding Lender has not funded all or any part of its
appropriate participation; and

 

  (B) such Loan was made when the conditions set out in Clause 4 (Conditions of
Utilisation) have been satisfied or waived,

such payment shall be applied solely to repay the participations of all Lenders
(other than that Non-Funding Lender) which participated in that Loan on a pro
rata basis prior to being applied to the repayment of that Non-Funding Lender’s
participation (if any) in that Loan. Any payments, prepayments or other amounts
paid or payable to a Non-Funding Lender that are applied (or held) to pay
amounts owed by a Non-Funding Lender in accordance with this paragraph (b) shall
be deemed paid to and redirected by that Non-Funding Lender, and each Lender
irrevocably consents hereto.

 

(c) Nothing in this Clause 2.4 shall affect any other obligations of the
Borrower to the Finance Parties (or any of them) under the Finance Documents.

 

(d) The rights and remedies of the Borrower against a Non-Funding Lender under
this Clause 2.4 are in addition to any other rights or remedies that the
Borrower may have against that Non-Funding Lender with respect to its
Non-Funding Lender Amount.

 

2.5 Borrower as Obligors’ agent

 

-63-



--------------------------------------------------------------------------------

Each Obligor (other than the Borrower):

 

  (a) irrevocably authorises the Borrower to act on its behalf as its agent in
relation to the Finance Documents, including:

 

  (i) to give and receive as agent on its behalf all notices, consents and
instructions;

 

  (ii) to sign on its behalf all documents in connection with the Finance
Documents (including amendments and variations of and consents under any Finance
Documents, and to execute any new Finance Documents); and

 

  (iii) to take such other action as may be necessary or desirable under or in
connection with the Finance Documents; and

 

  (b) confirms that it will be bound by any action taken by the Borrower under
or in connection with the Finance Documents.

 

2.6 Acts of Borrower

 

(a) The respective liabilities of each of the Obligors under the Finance
Documents shall not be in any way affected by:

 

  (i) any actual or purported irregularity in any act done, or failure to act,
by the Borrower;

 

  (ii) the Borrower acting (or purporting to act) in any respect outside any
authority conferred upon it by any Obligor; or

 

  (iii) any actual or purported failure by or inability of the Borrower to
inform any Obligor of receipt by it of any notification under the Finance
Documents.

 

(b) In the event of any conflict between any notices or other communications of
the Borrower and any other Obligor, those of the Borrower shall prevail.

 

3. Purpose

 

3.1 Purpose

 

(a) The Borrower shall apply all amounts borrowed by it under the Facilities
towards:

 

  (i) refinancing the Existing Facilities (including payment of fees and
expenses in connection therewith);

 

  (ii) financing costs, fees and expenses (and Taxes on them) and stamp duty,
registration and other similar Taxes incurred by the Borrower in connection with
the provision of the Facilities;

 

-64-



--------------------------------------------------------------------------------

  (iii) financing the general corporate and working capital purposes of the
Borrower Group, including the financing of investments and loans to the extent
permitted under Clause 22.7 (Loans and guarantees) or Clause 22.15 (Acquisitions
and investments);

 

  (iv) financing the payment of dividends, distributions and other payments
permitted under Clause 22.13 (Restricted payments); and/or

 

  (v) (in the case of Facility B) refinancing any then maturing Facility B Loan
as contemplated by the definition of “Facility B Rollover Loan”.

 

(b) The Borrower may not apply amounts borrowed by it under the Facilities
towards financing any of the purposes set out in sub-paragraphs (a)(ii) to
(a)(v) above unless the Agent has received evidence in form and substance
reasonably satisfactory to it that all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower under or in connection with
the Existing Facilities have been fully paid or discharged.

 

(c) No amount borrowed under the Facilities or the Ancillary Facilities shall be
applied:

 

  (i) towards refinancing any Permitted FF&E Indebtedness;

 

  (ii) towards refinancing any Permitted Aircraft/Watercraft Indebtedness; or

 

  (iii) in any manner that may be illegal or contravene any applicable law or
regulation in any relevant jurisdiction concerning financial assistance by a
company for the acquisition of or subscription for shares.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. Conditions of Utilisation

 

4.1 Initial conditions precedent

The Borrower may not make the first Utilisation unless the Agent has received
all of the documents and other evidence listed in Part I of Schedule 2
(Conditions Precedent to Initial Utilisation) in form and substance reasonably
satisfactory to the Agent. The Agent shall notify the Borrower and the Lenders
promptly upon being so satisfied.

 

4.2 Further conditions precedent

The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participations)
only if:

 

  (a) on the date of the Utilisation Request and on the proposed Utilisation
Date:

 

  (i) in the case of a Facility B Rollover Loan, no Rollover Termination Event
has occurred; and

 

-65-



--------------------------------------------------------------------------------

  (ii) in the case of any other Loan, no Default is continuing or would
reasonably be expected to result from the proposed Loan;

 

  (b) on the date of the Utilisation Request and on the proposed Utilisation
Date of a Loan other than a Facility B Rollover Loan, the Repeating
Representations are true in all material respects;

 

  (c) on the first Utilisation Date:

 

  (i) the Borrower delivers (or procures that the Existing Facilities Agent
delivers) the following documents to the Agent:

 

  (A) the original Development Agreement and the original Supplemental
Agreement, each duly executed by the parties to it;

 

  (B) the notices of charge or assignment signed by the Borrower, all as
required by the Assignment of Insurances, the Assignment of Proceeds and the
Debenture; and

 

  (C) the notice signed by the Borrower and the acknowledgement of such notice
signed by the Head Lessor, as required by the Assignment of Development
Agreement; and

 

  (ii) the Agent receives evidence reasonably satisfactory to it that the
Existing Facilities Security will be unconditionally discharged and released by
the close of business in Singapore on the first Utilisation Date;

 

  (d) on the proposed Utilisation Date of a Facility C Loan, the aggregate of:

 

  (i) the principal amount of that proposed Facility C Loan;

 

  (ii) all other Facility C Loans then outstanding; and

 

  (iii) all Incremental Indebtedness then outstanding,

does not exceed S$1,000,000,000 (or its equivalent in another currency or
currencies); and

 

  (e) on the proposed Utilisation Date of a Facility C Loan, the ratio of:

 

  (i) the aggregate of:

 

  (A) the Debt as of the last Relevant Date falling on or before that proposed
Utilisation Date; and

 

  (B) the principal amount of that proposed Facility C Loan,

to:

 

-66-



--------------------------------------------------------------------------------

  (ii) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (e)(i)(A) above,

is:

 

  (1) (in the case where that proposed Utilisation Date falls on or before
31 December 2014) less than or equal to 3.50 to 1; and

 

  (2) (in the case where that proposed Utilisation Date falls after 31 December
2014) less than or equal to 3.00 to 1,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
date of such incurrence, setting out (in reasonable detail) computations as to
compliance with the above ratio.

 

4.3 Maximum number of Loans

 

(a) The Borrower may not deliver a Utilisation Request if as a result of the
proposed Loan:

 

  (i) more than five Facility A Loans would be outstanding;

 

  (ii) more than 15 Facility B Loans would be outstanding; or

 

  (iii) more than five Facility C Loans would be outstanding.

 

(b) The Borrower may not request that a Facility A Loan be divided if, as a
result of the proposed division, more than five Facility A Loans would be
outstanding.

 

(c) The Borrower may not request that a Facility C Loan be divided if, as a
result of the proposed division, more than five Facility C Loans would be
outstanding.

 

5. Utilisation – Loans

 

5.1 Delivery of a Utilisation Request

The Borrower may utilise Facility A, Facility B or Facility C by way of a Loan
by delivery to the Agent of:

 

  (a) an original duly completed Utilisation Request not later than the
Specified Time (or such later time as the Agent (acting on the instructions of
all Lenders participating in the relevant Loan) may agree); or

 

  (b) (i) a scanned copy of a duly completed Utilisation Request by email and
followed by (ii) the original duly completed Utilisation Request (or a fax copy
of the duly completed Utilisation Request), in each case, not later than the
respective Specified Times (or such later time as the Agent (acting on the
instructions of all Lenders participating in the relevant Loan) may agree).

 

5.2 Completion of a Utilisation Request

 

-67-



--------------------------------------------------------------------------------

(a) Each Utilisation Request for a Loan is irrevocable and will not be regarded
as having been duly completed unless:

 

  (i) it specifies that it is for a Loan;

 

  (ii) it identifies the Facility to be utilised;

 

  (iii) it identifies the purpose of the Loan;

 

  (iv) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;

 

  (v) the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount);

 

  (vi) the proposed Interest Period complies with Clause 10 (Interest Periods);
and

 

  (vii) it specifies the manner in which the proceeds of the Loan are to be
credited.

 

(b) Only one Loan may be requested in each Utilisation Request.

 

5.3 Currency and amount

 

(a) The currency specified in a Utilisation Request must be Singapore Dollars.

 

(b) The amount of the proposed Loan must be:

 

  (i) a minimum of S$500,000,000 for Facility A, a minimum of S$10,000,000 for
Facility B, a minimum of S$200,000,000 for Facility C or, in each case, if less,
the Available Facility; and

 

  (ii) in any event such that it is less than or equal to the Available
Facility.

 

5.4 Lenders’ participations

 

(a) If the conditions set out in this Agreement have been met, each Lender
participating in a Facility shall make its participation in each Loan under that
Facility available to the Agent by the Utilisation Date through its Facility
Office.

 

(b) The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c) The Agent shall by the Specified Time notify:

 

  (i) each Facility A Lender of the amount of each Facility A Loan and the
amount of its participation in that Loan;

 

  (ii) each Facility B Lender of the amount of each Facility B Loan and the
amount of its participation in that Loan; and

 

-68-



--------------------------------------------------------------------------------

  (iii) each Facility C Lender of the amount of each Facility C Loan and the
amount of its participation in that Loan.

 

6. Ancillary Facilities

 

6.1 Establishment of Ancillary Facilities

One or more Ancillary Facilities may from time to time be established in favour
of the Borrower in accordance with this Clause 6 by designating all or part of
the Facility B Commitment of a Designated Facility B Lender as an Ancillary
Commitment.

 

6.2 Types of Ancillary Facility

Each Ancillary Facility may comprise any of the following (or any combination of
the following):

 

  (a) an overdraft facility;

 

  (b) guarantee, documentary letter of credit (including standby and commercial
letters of credit) or trust receipt facilities; and

 

  (c) such other documentary credit facilities as may be required and as the
Agent and the relevant Ancillary Lender may agree.

 

6.3 Request for Ancillary Facilities

 

(a) The Borrower may request the establishment of an Ancillary Facility by
delivery to the Agent of a duly completed Ancillary Facility Request at any
time.

 

(b) An Ancillary Facility Request relating to a proposed Ancillary Facility will
not be regarded as duly completed unless it identifies:

 

  (i) the Ancillary Lender (which must be a Designated Facility B Lender) which
is to make available that Ancillary Facility;

 

  (ii) the type or types of facility to comprise that Ancillary Facility (which
must comply with Clause 6.2 (Types of Ancillary Facility));

 

  (iii) the date (the “Commencement Date”) on which that Ancillary Facility is
to become available (which must be a date on which the Facility B is available
to be drawn and must not be less than five Business Days after the date on which
the Agent receives the Ancillary Facility Request);

 

  (iv) the expiry date of that Ancillary Facility (which must fall on or before
the Facility B Termination Date);

 

  (v) the amount of the Ancillary Commitment (which must be denominated in the
Base Currency) which is to apply to that Ancillary Facility;

 

-69-



--------------------------------------------------------------------------------

  (vi) the currency or currencies (which must comply with paragraph (c) of this
Clause 6.3) in which utilisations under that Ancillary Facility may be
requested;

 

  (vii) the margin, commitment fee and other fees payable in respect of that
Ancillary Facility; and

 

  (viii) such other details in relation to that Ancillary Facility as the Agent
may reasonably require.

 

(c) An Ancillary Facility shall only be available for utilisation in the Base
Currency or a currency which:

 

  (i) is readily available in the amount required and freely convertible into
the Base Currency in the Singapore interbank market on the date for utilisation
of that Ancillary Facility; and

 

  (ii) is US Dollars, Hong Kong Dollars or has been approved by the relevant
Designated Facility B Lender on or prior to receipt by the Agent of the
Ancillary Facility Request for that Ancillary Facility.

 

(d) The Agent shall, promptly after receipt by it of an Ancillary Facility
Request, notify each Designated Facility B Lender of that Ancillary Facility
Request.

 

6.4 Grant of Ancillary Facility

The Designated Facility B Lender identified in a duly completed Ancillary
Facility Request shall become an Ancillary Lender authorised and required to
make the proposed Ancillary Facility available with effect from the proposed
Commencement Date, if the following conditions are met:

 

  (a) the proposed Ancillary Commitment under that Ancillary Facility is equal
to or less than the Available Commitment of that Designated Facility B Lender
under Facility B on that Commencement Date;

 

  (b) the proposed Ancillary Commitment under that Ancillary Facility will not,
when aggregated with the Ancillary Commitments under all other Ancillary
Facilities in effect on that Commencement Date, exceed the Total Ancillary
Limit;

 

  (c) that Ancillary Facility complies with the internal credit policies and
guidelines of the proposed Ancillary Lender, in which case the proposed
Ancillary Lender shall notify the Borrower and the Agent promptly upon such
internal credit policies and guidelines being satisfied; and

 

  (d) the Agent has received (save for those which have been waived by the Agent
in accordance with this Agreement) all the documents and other evidence listed
in Part I of Schedule 2 (Conditions Precedent to Initial Utilisation) in form
and substance reasonably satisfactory to the Agent.

 

6.5 Adjustments to Facility B Commitment

 

-70-



--------------------------------------------------------------------------------

(a) The Facility B Commitment of a Designated Facility B Lender which is an
Ancillary Lender shall be reduced by the amount of its Ancillary Commitments
upon the Agent being satisfied that the conditions in Clause 6.4 (Grant of
Ancillary Facility) have been met.

 

(b) If and to the extent:

 

  (i) any Ancillary Facility expires, or is cancelled (in whole or in part) in
accordance with Clause 6.8 (Voluntary cancellation of Ancillary Facilities); and

 

  (ii) no amount is or may be payable to or by the Ancillary Lender in respect
of that Ancillary Facility (or the relevant part or it),

the Facility B Commitment of the relevant Designated Facility B Lender will
immediately be increased by an amount equal to the amount of the Ancillary
Commitment of that Ancillary Facility (or, if less, that part of it which has
expired or been cancelled).

 

6.6 Terms of Ancillary Facilities

 

(a) The terms applicable to each Ancillary Facility shall be as agreed between
the relevant Ancillary Lender and the Borrower (as set out in the applicable
Ancillary Facility Document), provided that:

 

  (i) those terms shall be consistent with this Clause 6 and the details set out
in the Ancillary Facility Request;

 

  (ii) utilisations under an Ancillary Facility shall be used only for the
purposes set out in paragraph (a) of Clause 3.1 (Purpose);

 

  (iii) the rate of interest, fees and other remuneration in respect of the
Ancillary Facility shall be based upon the normal market rates and terms from
time to time of that Ancillary Lender, provided that:

 

  (A) the rates of any commitment fees shall not exceed the rates set out in
Clause 12.1 (Commitment fee); and

 

  (B) the rates of interest, other fees and other remuneration shall not exceed
the rates set out in the Ancillary Facility Letter; and

 

  (iv) cancellation, termination or enforcement of the Ancillary Facility shall
only occur as described in Clause 6.8 (Voluntary cancellation of Ancillary
Facilities), Clause 7.4 (Repayment of Ancillary Facilities), Clause 8.2 (Change
of control) or Clause 23.17 (Acceleration).

 

(b) Any material variation to any Ancillary Facility (including any proposed
increase or reduction in the Ancillary Commitment) shall be in accordance with
and subject to this Clause 6.

 

(c) In the case of any inconsistency between any term of an Ancillary Facility
and of this Agreement, this Agreement shall prevail.

 

-71-



--------------------------------------------------------------------------------

6.7 Limits on Ancillary Facilities

The Borrower shall ensure that:

 

  (a) the aggregate of all Ancillary Commitments does not at any time exceed the
Total Ancillary Limit; and

 

  (b) the Ancillary Outstandings under any Ancillary Facility do not at any time
exceed the Ancillary Commitment under that Ancillary Facility.

 

6.8 Voluntary cancellation of Ancillary Facilities

The Borrower may, if it gives the Agent and the relevant Ancillary Lender not
less than five Business Days’ prior notice, cancel the whole or any part of the
Ancillary Commitment under an Ancillary Facility.

 

6.9 Notice in respect of Ancillary Facilities

 

(a) Each Ancillary Lender shall promptly notify the Agent of:

 

  (i) the establishment by it of any Ancillary Facility and the applicable
Commencement Date;

 

  (ii) the amount of any Ancillary Facility which is cancelled or expires and
the date of any such cancellation or expiry; and

 

  (iii) any other information relating to any Ancillary Facility provided by it
as the Agent may reasonably request, including the Ancillary Outstandings from
time to time.

 

(b) The Agent may assume, unless it has received notice to the contrary in its
capacity as agent for the Lenders, that no Ancillary Facility has expired or
been cancelled in whole or part.

 

(c) The Borrower consents to all information described in paragraph (a) above
being disclosed to the Finance Parties.

 

6.10 Ancillary Outstandings

The Borrower shall repay or pay on the due date each amount payable under each
Ancillary Facility.

 

7. Repayment

 

7.1 Repayment of Facility A Loans

 

(a) The Borrower shall repay the aggregate Facility A Loans in instalments by
repaying on each Facility A Repayment Date an amount which reduces the
outstanding aggregate Facility A Loans by an amount equal to the relevant
percentage of all the Facility A Loans borrowed by the Borrower as at the close
of business in Singapore on the last day of the Availability Period in relation
to Facility A as set out in Schedule 9 (Repayment Schedule For Facility A
Loans).

 

-72-



--------------------------------------------------------------------------------

(b) If, in relation to a Facility A Repayment Date, the aggregate amount of the
Facility A Loans made to the Borrower exceeds the Facility A Repayment
Instalment to be repaid by the Borrower, the Borrower may, if it gives the Agent
not less than five Business Days’ prior notice, select which of those Facility A
Loans will be wholly or partially repaid so that the Facility A Repayment
Instalment is repaid on the relevant Facility A Repayment Date in full. The
Borrower may not make a selection if as a result more than one Facility A Loan
will be partially repaid.

 

(c) If the amount of the Facility A Loans outstanding on any Facility A
Repayment Date is less than the Facility A Repayment Instalment due on that
date, the Borrower shall repay the remaining outstanding Facility A Loans on
that date. If on the Facility A Termination Date, any Facility A Loan remains
outstanding, the Borrower shall repay it on that date.

 

(d) The Borrower may not reborrow any part of Facility A which is repaid.

 

7.2 Repayment of Facility B Loans

 

(a) The Borrower shall repay each Facility B Loan on the last day of its
Interest Period.

 

(b) Any Facility B Loan remaining outstanding on the Facility B Termination Date
shall be repaid on that date.

 

7.3 Repayment of Facility C Loans

 

(a) Subject to paragraph (b) below, the Borrower shall repay each Facility C
Loan in accordance with the repayment schedule, and as may be amended or
extended from time to time, applicable to that Facility C Loan, in each case, as
agreed between the Borrower and the relevant Increase Lenders to which that Loan
relates (and without the consent of any other Lender), as set out in the
relevant Increase Confirmation.

 

(b) The repayment schedule applicable to each Facility C Loan shall be such
that:

 

  (i) the principal amortisation of the Facility C Loan shall not be as
favourable or more favourable to the applicable Facility C Lenders than that of
the Facility A Loans in respect of the Facility A Lenders (without taking into
account any extension of the Facility A Termination Date);

 

  (ii) at all times, the then remaining average weighted life (taking into
account the effect of any prepayment) of that Facility C Loan is longer than the
then remaining average weighted life (taking into account the effect of any
prepayment) of Facility A and Facility B taken as a whole (but without taking
into account any extension of the Facility A Termination Date or the Facility B
Termination Date); and

 

  (iii) the final scheduled repayment date of that Facility C Loan extends
beyond the Facility A Termination Date (without taking into account any
extension of the Facility A Termination Date).

 

-73-



--------------------------------------------------------------------------------

(c) Any Facility C Loan remaining outstanding on the Facility C Longstop
Termination Date shall be repaid on that date.

 

(d) The Borrower may not reborrow any part of Facility C which is repaid.

 

(e) In connection with any extension of a Facility C Loan under this Clause 7.3,
the Borrower and the relevant Increase Lenders to which that Loan relates may
(without the consent of any other Lender) agree to a revised Margin for that
Loan.

 

(f) In connection with any extension of a Facility C Loan under this Clause 7.3,
the Borrower and the relevant Increase Lenders to which that Loan relates may
(without the consent of any other Lender) agree to any extension fees and other
amounts payable to those Increase Lenders in connection with such extension.

 

7.4 Repayment of Ancillary Facilities

On the Facility B Termination Date, the Borrower shall repay all amounts (if
any) owing or outstanding under each Ancillary Facility.

 

7.5 Extension Option

 

(a) In this Clause 7.5, “Extending Lenders” means in relation to a Facility
(other than Facility C), the Lenders participating in that Facility which have
agreed to extend the Termination Date of that Facility in accordance with this
Clause 7.5.

 

(b) If:

 

  (i) the Borrower requests that the Termination Date of a Facility (other than
Facility C) be extended by notice received by the Agent not more than 12 Months
(nor less than one Month) before the Termination Date of that Facility, such
notice to include:

 

  (A) the proposed extension period for that Facility (the “Extension Period”);
and

 

  (B) such other information as the Agent may reasonably require; and

 

  (ii) the Agent notifies the Borrower that the Extending Lenders for that
Facility have agreed to that request,

the Termination Date of that Facility shall be extended by the Extension Period
in relation to the participations of the Extending Lenders for that Facility.

 

(c) The Agent shall promptly notify each Lender of any such request.

 

-74-



--------------------------------------------------------------------------------

(d) Each Lender participating in the relevant Facility (other than Facility C)
shall notify the Agent of its decision (which shall be in its sole discretion)
whether or not to agree to the request for extension, within 20 Business Days
from the date on which the Agent first notified that Lender of that request.

 

(e) The Agent shall promptly notify the Borrower of each Extending Lender that
has agreed to the request.

 

(f) There may only be up to two extensions of each Termination Date (other than
the Facility C Longstop Termination Date).

 

(g) The Facility A Termination Date may not be extended beyond the date which is
192 Months after the date of this Agreement.

 

(h) The Facility B Termination Date may not be extended beyond the date which is
186 Months after the date of this Agreement.

 

(i) In connection with any extension of a Facility (other than Facility C) under
this Clause 7.5, the Borrower and the relevant Extending Lenders may (without
the consent of any other Lender) agree to a revised Margin for that Facility
provided that the revised Margin for that Facility shall be applicable to those
Extending Lenders only such that:

 

  (i) the rate of interest on each Extending Lender’s participation in the Loans
under that Facility shall be the percentage rate per annum which is the sum of:

 

  (A) the revised Margin; and

 

  (B) the applicable SWAP Rate; and

 

  (ii) the rate of interest on each other Lender’s participation in the Loans
under that Facility shall not be affected and shall be computed in accordance
with the terms of this Agreement without giving effect to such revision.

 

(j) Any revision in the applicable Margin pursuant to paragraph (i) above shall
take effect and be binding on all Parties in accordance with their terms and,
for the avoidance of doubt, may take effect before the Termination Date of the
relevant Facility (but for the extension).

 

(k) In relation to any Lender which did not agree to an extension of the
Termination Date of a Facility (other than Facility C) under this Clause 7.5,
the Borrower shall repay that Lender’s participation in the Loans under that
Facility, together with accrued interest and all other amounts accrued to that
Lender under the Finance Documents on the date(s) which, but for such extension,
would be the date(s) on which that repayment is due.

 

(l) In connection with any extension of a Facility under this Clause 7.5, the
Borrower and the relevant Extending Lenders may (without the consent of any
other Lender) agree to extension fees and other amounts payable to the Extending
Lenders in connection with such extension.

 

-75-



--------------------------------------------------------------------------------

(m) For the avoidance of doubt, neither the Facility C Longstop Termination Date
nor (without prejudice to anything in paragraph (a) of Clause 7.3 (Repayment of
Facility C Loans)) the life of Facility C may be extended by this Clause 7.5.

 

8. Prepayment and cancellation

 

8.1 Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or, in the case of an
Ancillary Lender, any Ancillary Facility Document, or to fund its participation
in any Loan or, in the case of an Ancillary Lender, any utilisation under any
Ancillary Facility:

 

  (a) that Lender or, as the case may be, Ancillary Lender shall promptly notify
the Agent upon becoming aware of that event; and

 

  (b) upon the Agent notifying the Borrower that it has become unlawful for that
Lender or, as the case may be, that Ancillary Lender to perform any of its
obligations as contemplated by this Agreement or to fund its participation in
any Loan or, in the case of an Ancillary Lender, any utilisation under any
Ancillary Facility, the Commitment of that Lender or, as the case may be, the
commitment of that Ancillary Lender under that Ancillary Facility will be
immediately cancelled and:

 

  (i) the Borrower shall repay that Lender’s participation in the Loans on the
last day of the Interest Period for each Loan occurring after the Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law); and

 

  (ii) the Borrower shall repay each amount payable or, as the case may be,
provide full cash cover in respect of each contingent liability under each
Ancillary Facility of that Ancillary Lender on the next due date occurring after
the Agent has notified the Borrower or, if earlier, the date specified by the
Ancillary Lender in the notice delivered to the Agent (being no earlier than the
last day of any applicable grace period permitted by law).

 

8.2 Change of control

 

(a) In this Clause 8.2, a “Change of Control” will occur if:

 

  (i) the Sponsor does not or ceases to beneficially own, directly or
indirectly, at least 51 per cent. of the share capital of the Borrower;

 

  (ii) the Sponsor does not or ceases to have the right to, directly or
indirectly, determine the composition of the majority of the board of directors
or equivalent body of the Borrower;

 

-76-



--------------------------------------------------------------------------------

  (iii) the Sponsor does not or ceases to have power to, directly or indirectly,
manage or direct the Borrower through ownership of share capital, by contract or
otherwise; or

 

  (iv) any Security (except pursuant to paragraph (p) of the definition of
“Permitted Security” or where created in favour of the Finance Parties or the
Secured Parties) has been created or subsists or is created or is permitted to
subsist over any shares in the issued share capital of the Borrower or any other
member of the Borrower Group in each case, where such shares are beneficially
owned, directly or indirectly by the Sponsor, and such Security is not fully
released or discharged within five Business Days of the earlier of (i) any
Obligor becoming aware of such Security and (ii) the Agent or any Lender giving
notice to the Borrower of such Security.

 

(b) If a Change of Control occurs:

 

  (i) the Borrower shall promptly notify the Agent immediately upon becoming
aware of that event;

 

  (ii) the Borrower may not utilise a Loan or utilise an Ancillary Facility; and

 

  (iii) the Facilities shall immediately be cancelled all outstanding Loans and
Ancillary Outstandings, together with accrued interest, and all other amounts
accrued under the Finance Documents shall become immediately due and payable,
and full cash cover in respect of each contingent liability under each Ancillary
Facility shall become immediately due and payable.

 

8.3 Automatic cancellation

Any part of an Available Facility which is undrawn by the Borrower at the close
of business in Singapore on the last day of the applicable Availability Period
shall be automatically cancelled.

 

8.4 Voluntary cancellation

The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Facility A Lenders, the Majority Facility B
Lenders or, as the case may be, the Majority Facility C Lenders may agree) prior
notice, reduce the Available Facility for a Facility to zero or by such amount
(being a minimum amount of S$5,000,000) as the Borrower may specify in such
notice. The Borrower may, in relation to a notice given under this Clause 8.4,
impose any conditions in respect of the reduction of the Available Facility to
which that notice relates. Any such reduction under this Clause 8.4 shall reduce
the Commitments of the Lenders rateably under that Facility.

 

-77-



--------------------------------------------------------------------------------

8.5 Mandatory prepayment from Net Sale Proceeds

 

(a) In this Clause 8.5:

“Exempt Disposal” means any sale by a member of the Borrower Group of any asset
where:

 

  (i) no Default is continuing on the date of, nor has resulted from, the
completion of such sale; and

 

  (ii) the ratio of Debt as of the last Relevant Date falling on or before the
completion date of such sale to Proforma Consolidated Adjusted EBITDA for the
Relevant Period ending on that Relevant Date is:

 

  (A) (in the case where the completion date of such sale occurred on or before
31 December 2014) less than or equal to 3.50 to 1; and

 

  (B) (in the case where the completion date of such sale occurred after
31 December 2014) less than or equal to 3.00 to 1,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
completion date of such sale, setting out (in reasonable detail) computations as
to compliance with the above ratio.

“Relevant Net Sale Proceeds” means the Net Sale Proceeds required to be paid
into the Prepayment Account for application in accordance with the Intercreditor
Agreement under paragraph (b) below.

 

(b) Subject to this Clause 8.5 (including for the avoidance of doubt paragraph
(c) below), the Borrower shall ensure that at least 25 per cent. of the Net Sale
Proceeds are paid directly into (or as soon as reasonably practicable after
receipt are transferred into) the Prepayment Account for application in
accordance with the Intercreditor Agreement.

 

(c) Paragraph (b) above does not apply to any Net Sale Proceeds to the extent
that:

 

  (i) the Net Sale Proceeds relate to the sale of any asset falling within the
description of paragraphs (b)(i) to (b)(vii) (other than (b)(v)) or (c)(i) to
(c)(xxi) (other than (c)(iii), (c)(iv), (c)(xiii) and (c)(xix)) of Clause 22.5
(Disposals);

 

  (ii) the Net Sale Proceeds relate to the sale of any asset, and within five
Business Days of the receipt of the relevant Net Sale Proceeds by the relevant
member of the Borrower Group, the Borrower certifies to the Agent that it
intends to use those proceeds (and such proceeds are so utilised) within 12
Months of receipt to purchase additional assets to be used by the Borrower or
any of its Restricted Subsidiaries for the purposes of its business (it being
understood that such Net Sale Proceeds shall remain deposited in the Prepayment
Account pending such purchase);

 

-78-



--------------------------------------------------------------------------------

  (iii) the Net Sale Proceeds relate to the sale of any asset which is an Exempt
Disposal provided that where the sale of any asset would have been an Exempt
Disposal but for any non-compliance with the applicable ratio set out in
paragraph (ii) of the definition of “Exempt Disposal”, the Borrower shall only
be required to pay such part of the Net Sale Proceeds into the Prepayment
Account in accordance with paragraph (b) above in an amount sufficient to ensure
compliance with the relevant ratio (on the basis that any such payment shall be
deemed, for the purpose of this paragraph (c)(iii), to have been applied towards
the repayment or prepayment of the Senior Liabilities and the other liabilities
in accordance with the Intercreditor Agreement on the last Relevant Date falling
on or before the completion date of such sale). For the avoidance of doubt, any
part of the Net Sale Proceeds required to be paid into the Prepayment Account to
ensure compliance with the relevant ratio pursuant to this paragraph (c)(iii)
may be more than 25 per cent. of those Net Sale Proceeds as specified in
paragraph (b) above; or

 

  (iv) such Net Sale Proceeds do not, when aggregated with any other Net Sale
Proceeds not falling within paragraphs (i) to (iii) above received in any
financial year of the Borrower, exceed S$20,000,000 (or its equivalent in
another currency or currencies).

 

(d) On the date that any asset is sold, transferred or otherwise disposed of by
a member of the Borrower Group in accordance with this Agreement, the Security
Trustee shall (and is hereby instructed by the Lenders to), as soon as
practicable, release any Security created by the Security Documents over that
asset, at the cost and expense of the Borrower.

 

8.6 Mandatory prepayment from Net Recovery Proceeds

 

(a) In this Clause 8.6, “Net Recovery Proceeds” means any cash compensation or
consideration received or recovered by a member of the Borrower Group from a
Governmental Agency pursuant to or in respect of the cancellation, non-issue,
suspension, variation or revocation of the Casino Licence (net of related fees,
discounts, commissions, charges, expenses, withholdings and transaction costs
properly incurred in achieving any such recoveries).

 

(b) The Borrower shall ensure that any Net Recovery Proceeds are paid directly
into (or as soon as reasonably practicable after receipt are transferred into)
the Prepayment Account for application in accordance with the Intercreditor
Agreement.

 

8.7 Mandatory prepayment from Borrowings

 

(a) In this Clause 8.7:

“Borrowings” means any proceeds from any loan, credit or debt facility, or debt
issuance received or utilised by any member of the Borrower Group after the date
of this Agreement (excluding any Excluded Borrowings but including any Permitted
Refinancing Indebtedness and any RP/CP Hivedown Refinancing Indebtedness), after
deducting fees (but not interest), commissions and transaction costs properly
incurred in connection with that facility or debt issuance.

“Excluded Borrowings” means any Financial Indebtedness (other than any Permitted
Refinancing Indebtedness and any RP/CP Hivedown Refinancing) permitted by
paragraph (b) of Clause 22.6 (Financial Indebtedness).

 

-79-



--------------------------------------------------------------------------------

(b) The Borrower shall ensure that the proceeds of any Borrowings are paid
directly into (or as soon as reasonably practicable after receipt are
transferred into) the Prepayment Account for application in accordance with the
Intercreditor Agreement.

 

8.8 Intercreditor Agreement

 

(a) No amount may be withdrawn or transferred from the Prepayment Account
except:

 

  (i) to make the payments required under the Intercreditor Agreement;

 

  (ii) in relation to Net Sale Proceeds deposited in the Prepayment Account, for
the purposes and within the period provided by paragraph (c)(ii) of Clause 8.5
(Mandatory prepayment from Net Sale Proceeds); or

 

  (iii) (notwithstanding anything in paragraph (c) of Clause 2.3 (Prepayment
Account) of the Intercreditor Agreement) with the prior consent of all Facility
A Lenders and the Majority Facility C Lenders, and in accordance with paragraph
(c) of Clause 2.3 (Prepayment Account) of the Intercreditor Agreement.

 

(b) Any prepayment of the Senior Liabilities in respect of Facility A made under
Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, Borrowings (Others)
and the Relevant Net Sale Proceeds) or Clause 2.2 (Mandatory prepayment from
Borrowings (Permitted Refinancing Indebtedness)) of the Intercreditor Agreement:

 

  (i) shall occur on the expiry of their current Interest Periods when the
Security Trustee receives the applicable Quantum Notice until Facility A Loans
equal to the amount required to be applied towards their prepayment under
paragraph (d)(A) of Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds,
Borrowings (Others) and the Relevant Net Sale Proceeds) and/or (as the case may
be), paragraph (c)(A) of Clause 2.2 (Mandatory prepayment from Borrowings
(Permitted Refinancing Indebtedness)) of the Intercreditor Agreement have been
prepaid; and

 

  (ii) shall satisfy the obligations under Clause 7.1 (Repayment of Facility A
Loans) rateably.

 

(c) Any prepayment of the Senior Liabilities in respect of Facility C made under
Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, Borrowings (Others)
and the Relevant Net Sale Proceeds) or Clause 2.2 (Mandatory prepayment from
Borrowings (Permitted Refinancing Indebtedness)) of the Intercreditor Agreement:

 

  (i) shall occur on the expiry of their current Interest Periods when the
Security Trustee receives the applicable Quantum Notice until Facility C Loans
equal to the amount required to be applied towards their prepayment under
paragraph (d)(B) of Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds,
Borrowings (Others) and the Relevant Net Sale Proceeds) and/or (as the case may
be), paragraph (c)(B) of Clause 2.2 (Mandatory prepayment from Borrowings
(Permitted Refinancing Indebtedness)) of the Intercreditor Agreement have been
prepaid; and

 

-80-



--------------------------------------------------------------------------------

  (ii) shall, without prejudice to anything in paragraph (b) of Clause 7.3
(Repayment of Facility C Loans), satisfy the obligations under Clause 7.3
(Repayment of Facility C Loans) in such manner as the Facility C Lenders may
agree.

 

8.9 Voluntary prepayment of Facility A Loans

 

(a) The Borrower may, if it gives the Agent not less than five Business Days’
(or such shorter period as the Majority Facility A Lenders may agree) prior
notice, prepay the whole or any part of a Facility A Loan, in an aggregate
amount that reduces the amount of that Facility A Loan by a minimum amount of
S$25,000,000.

 

(b) Any prepayment under this Clause 8.9 shall satisfy the obligations under
Clause 7.1 (Repayment of Facility A Loans) rateably.

 

(c) No Lender may refuse or waive any prepayment under this Clause 8.9.

 

(d) The Borrower may, in relation to a notice given under paragraph (a) above:

 

  (i) revoke that notice; or

 

  (ii) impose any conditions in respect of the prepayment to which that notice
relates (it being understood that the prepayment will occur, without any
requirement to deliver a further prepayment notice under paragraph (a), on the
date the relevant conditions are satisfied),

provided that any such revocation or imposing of conditions by the Borrower
shall not limit its obligations under this Agreement.

 

8.10 Voluntary prepayment of Facility C Loans

 

(a) The Borrower may, if it gives the Agent not less than five Business Days’
(or such shorter period as the Majority Facility C Lenders may agree) prior
notice, prepay the whole or any part of a Facility C Loan, in an aggregate
amount that reduces the amount of that Facility C Loan by a minimum amount of
S$25,000,000 provided that on the same date, the Borrower prepays the Facility A
Loans in accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans)
by an amount representing a fraction of all Facility A Loans where:

 

  (i) the numerator of such fraction is the amount by which the Facility C Loans
is to be prepaid under this Clause 8.10; and

 

  (ii) the denominator of such fraction is the amount of all Facility C Loans
immediately prior to such prepayment.

 

-81-



--------------------------------------------------------------------------------

(b) The requirement to prepay the Facility A Loans concurrently with any
prepayment of the Facility C Loans (a “Facility C Prepayment”) under paragraph
(a) above shall not apply if:

 

  (i) no Event of Default has occurred and is continuing; and

 

  (ii) on the date of the Facility C Prepayment:

 

  (A) the Debt (but without taking into account the effect that Facility C
Prepayment) as of the last Relevant Date falling on or before the date of that
Facility C Prepayment;

to:

 

  (B) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.

 

(c) Any prepayment under this Clause 8.10 shall, without prejudice to anything
in paragraph (b) of Clause 7.3 (Repayment of Facility C Loans), satisfy the
obligations under Clause 7.3 (Repayment of Facility C Loans) in such manner as
the Facility C Lenders may agree.

 

(d) No Lender may refuse or waive any prepayment under this Clause 8.10.

 

(e) The Borrower may, in relation to a notice given under paragraph (a) above:

 

  (i) revoke that notice; or

 

  (ii) impose any conditions in respect of the prepayment to which that notice
relates (it being understood that the prepayment will occur, without any
requirement to deliver a further prepayment notice under paragraph (a), on the
date the relevant conditions are satisfied),

provided that any such revocation or imposing of conditions by the Borrower
shall not limit its obligations under this Agreement.

 

8.11 Right of replacement of a single Lender

If:

 

  (a) any Lender becomes entitled to receive any additional amounts pursuant to
paragraph (a) of Clause 13.2 (Tax gross-up);

 

  (b) any Lender claims indemnification from the Borrower under paragraph (a) of
Clause 13.3 (Tax indemnity) or Clause 14.1 (Increased costs);

 

  (c) the rate notified by a Lender in relation to a particular Interest Period
under paragraph (a)(ii) of Clause 11.2 (Market disruption) is higher than the
lowest rate notified by a Lender under that paragraph;

 

-82-



--------------------------------------------------------------------------------

  (d) any Lender ceases to be an Eligible Lender;

 

  (e) any Lender becomes a Non-Funding Lender;

 

  (f) it becomes illegal for any Lender to participate in the Facilities due to
the operation of Clause 8.1 (Illegality); or

 

  (g) a Lender becomes a Non-Consenting Lender,

then, without limiting its obligations under that Clause or, as the case may be,
to such Lender, the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to transfer, without recourse,
all its interests, rights and obligations under this Agreement (in relation to a
Non-Funding Lender, at the option of the Borrower, to the extent of its
Non-Funding Lender Amount) to a transferee that is willing to assume such
interests, rights and obligations (which transferee must be a bank or financial
institution that is an Eligible Lender and not a Restricted Person, a Permitted
Sands Lender or another Lender, if a Lender accepts such transfer), provided
that such Lender shall have received from the transferee irrevocable payment in
full in cash of an amount equal to the outstanding principal of its
participation in the Loans, accrued interest thereon, and accrued fees and all
other Senior Liabilities and other amounts payable to it under this Agreement
(or such other lower amount as such Lender may agree) or (in relation to a
partial transfer in respect of the Non-Funding Lender Amount of a Non-Funding
Lender) to the extent of such transfer.

 

8.12 Right of prepayment and cancellation in relation to a single Lender

 

(a) If:

 

  (i) any sum payable to any Lender by the Borrower is required to be increased
under paragraph (a) of Clause 13.2 (Tax gross-up);

 

  (ii) any Lender claims indemnification from the Borrower under Clause 13.3
(Tax indemnity) or Clause 14.1 (Increased costs);

 

  (iii) the rate notified by a Lender in relation to a particular Interest
Period under paragraph (a)(ii) of Clause 11.2 (Market disruption) is higher than
the lowest rate notified by a Lender under that paragraph;

 

  (iv) any Lender ceases to be an Eligible Lender;

 

  (v) any Lender becomes a Non-Funding Lender;

 

  (vi) it becomes illegal for any Lender to participate in the Facilities due to
the operation of Clause 8.1 (Illegality); or

 

  (vii) any Lender becomes a Non-Consenting Lender,

 

-83-



--------------------------------------------------------------------------------

the Borrower may, whilst such circumstance, indemnification or cessation
continues, give the Agent notice of cancellation of the Commitments of that
Lender and its intention to procure the prepayment of that Lender’s
participation in the Loans and the utilisations of any Ancillary Facility
granted by that Lender or (in relation to a Non-Funding Lender) its Non-Funding
Lender Amount.

 

(b) On receipt of a notice referred to in paragraph (a) above, the Commitments
and the Ancillary Commitments (if any) of that Lender shall be reduced to zero
concurrently with the prepayment under paragraph (c) below.

 

(c) In relation to a Loan, on the last day of each Interest Period which ends
after the Borrower has given notice under paragraph (a) above and, in relation
to a utilisation under an Ancillary Facility, on the next due date occurring
after such notice (or, in each case, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s participation
in the Loans or utilisation of an Ancillary Facility granted by that Lender.

 

8.13 Restrictions

 

(a) Any notice of cancellation or prepayment given by any Party under this
Clause 8 shall be irrevocable (except as otherwise provided in this Clause 8)
and, unless a contrary indication appears in this Agreement, shall specify the
date or dates upon which the relevant cancellation or prepayment is to be made
and the amount of that cancellation or prepayment.

 

(b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid to, but not including, the date of prepayment
and, subject to any Break Costs, without premium or penalty.

 

(c) The Borrower may not reborrow any part of Facility A or Facility C which is
prepaid.

 

(d) Unless a contrary indication appears in this Agreement, any part of Facility
B which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

(e) The Borrower shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(f) Any prepayment of Facility A Loans under this Clause 8 shall satisfy the
obligations under Clause 7.1 (Repayment of Facility A Loans) rateably.

 

(g) Any prepayment of Facility C Loans under this Clause 8 shall satisfy the
obligations under Clause 7.3 (Repayment of Facility C Loans) in such manner as
the Facility C Lenders may agree.

 

(h) Unless a contrary indication appears in this Agreement, no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.

 

-84-



--------------------------------------------------------------------------------

(i) If the Agent receives a notice under this Clause 8 it shall promptly forward
a copy of that notice to either the Borrower or the affected Lender, as
appropriate.

 

(j) If all or part of a Loan is repaid or prepaid and is not available for
redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitments (equal to the amount of the Loan which
is repaid or prepaid) will be deemed to be cancelled on the date of repayment or
prepayment. Any cancellation under this paragraph (j) (save in connection with
any repayment or, as the case may be, prepayment under paragraph (b) of Clause
8.1 (Illegality), Clause 8.11 (Right of replacement of a single Lender) or
paragraph (c) of Clause 8.12 (Right of prepayment and cancellation in relation
to a single Lender)) shall reduce the Commitments of the Lenders rateably.

 

9. Interest

 

9.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin; and

 

  (b) SWAP Rate.

 

9.2 Payment of interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than three Months, on the
dates falling at three monthly intervals after the first day of the Interest
Period).

 

9.3 Default interest

 

(a) If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the Unpaid Sum from the due date to
the date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (b) below, two per cent. higher than the rate which would
have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan in the currency of the Unpaid Sum for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 9.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

(b) If any Unpaid Sum consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that Unpaid Sum shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

  (ii) the rate of interest applying to the Unpaid Sum during that first
Interest Period shall be two per cent. higher than the rate which would have
applied if the Unpaid Sum had not become due.

 

-85-



--------------------------------------------------------------------------------

(c) Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the Unpaid Sum at the end of each Interest Period applicable to that Unpaid
Sum but will remain immediately due and payable.

 

9.4 Notification of rates of interest

The Agent shall promptly notify the relevant Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

10. Interest Periods

 

10.1 Selection of Interest Periods

 

(a) The Borrower may select an Interest Period for a Loan in the Utilisation
Request for that Loan or (if the Loan has already been borrowed) in a Selection
Notice.

 

(b) Each Selection Notice for a Term Loan is irrevocable and must be delivered
to the Agent by the Borrower not later than the Specified Time.

 

(c) If the Borrower fails to deliver a Selection Notice to the Agent in
accordance with paragraph (b) above, the relevant Interest Period will, subject
to Clause 10.2 (Changes to Interest Periods), be one Month.

 

(d) Subject to this Clause 10, the Borrower may select an Interest Period of
one, two, three or six Months or any other period agreed between the Borrower
and the Agent (acting on the instructions of all the Lenders participating in
the relevant Loan). In addition, the Borrower may:

 

  (i) select an Interest Period of less than two Months:

 

  (A) for the first Facility A Loan, the first Facility B Loan and/or the first
Facility C Loan; and/or

 

  (B) for any Facility A Loan, Facility B Loan and/or Facility C Loan in
connection with any refinancing thereof provided that that Loan shall be wholly
repaid and any related Commitment wholly cancelled on the last day of that
Interest Period;

 

  (ii) (in relation to Facility A) select an Interest Period of less than one
Month, if necessary to ensure that there are sufficient Facility A Loans (with
an aggregate amount equal to or greater than the Facility A Repayment
Instalment) which have an Interest Period ending on a Facility A Repayment Date
for the Borrower to make the Facility A Repayment Instalment due on that date;
or

 

  (iii) (in relation to Facility B) select an Interest Period of less than one
Month, if necessary to ensure that the Interest Periods of two or more Facility
B Loans will end on the same date; or

 

-86-



--------------------------------------------------------------------------------

  (iv) (in relation to Facility C) select an Interest Period of less than one
Month, if necessary to ensure that there are sufficient Facility C Loans (with
an aggregate amount equal to or greater than the relevant repayment instalment
in respect of Facility C) which have an Interest Period ending on a scheduled
repayment date applicable to Facility C for the Borrower to make that repayment
instalment due on that date.

 

(e) An Interest Period for a Facility A Loan shall not extend beyond the
Facility A Termination Date. An Interest Period for a Facility B Loan shall not
extend beyond the Facility B Termination Date. An Interest Period for a Facility
C Loan shall not extend beyond its scheduled final maturity date and/or the
Facility C Longstop Termination Date.

 

(f) Each Interest Period for a Term Loan shall start on the Utilisation Date or
(if a Term Loan has already been made) on the last day of the preceding Interest
Period of such Loan.

 

(g) A Facility B Loan has one Interest Period only.

 

10.2 Changes to Interest Periods

 

(a) Prior to determining the interest rate for a Facility A Loan, the Agent may,
in consultation with the Borrower, shorten an Interest Period for any Facility A
Loan to ensure there are sufficient Facility A Loans (with an aggregate amount
equal to or greater than the Facility A Repayment Instalment) which have an
Interest Period ending on a Facility A Repayment Date for the Borrower to make
the Facility A Repayment Instalment due on that date.

 

(b) If the Agent makes any of the changes to an Interest Period referred to in
this Clause 10.2, it shall promptly notify the Borrower and the Facility A
Lenders.

 

10.3 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.4 Consolidation and division of Term Loans

 

(a) Subject to paragraph (b) below and to the extent applicable, if two or more
Interest Periods:

 

  (i) relate to Term Loans made to the Borrower under the same Facility; and

 

  (ii) end on the same date,

those Term Loans will, unless the Borrower specifies to the contrary in the
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single Term Loan on the last day of the Interest Period.

 

-87-



--------------------------------------------------------------------------------

(b) Subject to Clause 4.3 (Maximum number of Loans) and Clause 5.3 (Currency and
amount), if the Borrower requests in a Selection Notice that a Facility A Loan
or a Facility C Loan be divided into two or more Facility A Loans or Facility C
Loans, that Term Loan will, on the last day of its Interest Period, be so
divided into the amounts specified in that Selection Notice, being an aggregate
amount equal to the amount of that Term Loan immediately before its division.

 

11. Changes to the calculation of interest

 

11.1 Absence of quotations

Subject to Clause 11.2 (Market disruption), if the SWAP Rate is to be determined
by reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable SWAP Rate
shall be determined on the basis of the quotations of the remaining Reference
Bank(s).

 

11.2 Market disruption

 

(a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s participation in that Loan
for that Interest Period shall be the percentage rate per annum which is the sum
of:

 

  (i) the Margin; and

 

  (ii) the percentage rate per annum notified to the Agent by that Lender, as
soon as practicable and in any event not later than five Business Days before
interest is due to be paid in respect of that Interest Period (or such later
date as may be agreed by the Agent and the Borrower), as the cost to that Lender
of funding its participation in that Loan from whatever source(s) it may
reasonably select.

The Agent shall notify the Borrower of the determination of a rate of interest
under this paragraph (a), which shall be subject to any alternative rate agreed
pursuant to Clause 11.3 (Alternative basis of interest or funding).

 

(b) In relation to a Market Disruption Event under paragraph (c)(ii) below, if
the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above shall be less than the SWAP Rate or if a Lender shall fail to notify the
Agent of any such percentage rate per annum, the cost to that Lender of funding
its participation in the relevant Loan for the relevant Interest Period shall be
deemed, for the purposes of paragraph (a) above, to be the SWAP Rate.

 

(c) In this Agreement “Market Disruption Event” means:

 

  (i) at or about 11:00 a.m. on the Quotation Day for the relevant Interest
Period, the Screen Rate is not available or the Screen Rate is zero or negative
and none or only one of the Reference Banks supplies a rate to the Agent to
determine the SWAP Rate for the relevant Interest Period; or

 

  (ii) before close of business in Singapore on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it or them of obtaining matching deposits in the Singapore interbank
market would be in excess of the SWAP Rate.

 

-88-



--------------------------------------------------------------------------------

(d) If a Market Disruption Event shall occur, the Agent shall promptly notify
the Lenders and the Borrower thereof (including the identities of the Lenders
affected by the Market Disruption Event).

 

(e) Each Lender shall, as soon as practicable after a notice is given to the
Borrower pursuant to paragraph (d) above, provide a certificate to the Agent and
the Borrower, confirming the amount and the basis of calculation (in reasonable
detail) of the rate notified by that Lender under paragraph (a)(ii) above,
provided that such Lender shall not be required to disclose any confidential
information relating to the organisation of its affairs.

 

11.3 Alternative basis of interest or funding

 

(a) If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b) Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders under the affected Facility and the Borrower,
be binding on all Parties.

 

(c) For the avoidance of doubt, in the event that no substitute basis is agreed
at the end of the 30 day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.

 

11.4 Break Costs

 

(a) The Borrower shall, within five Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

(b) Each Lender shall, as soon as reasonably practicable after a demand by the
Agent or the Borrower (through the Agent), provide to the Agent and the
Borrower, a certificate confirming the amount and the basis of calculation (in
reasonable detail) of its Break Costs for any Interest Period in which they
accrue, provided that such Lender shall not be required to disclose any
confidential information relating to the organisation of its affairs.

 

12. Fees

 

12.1 Commitment fee

 

(a) The Borrower shall pay to the Agent (for the account of each Facility B
Lender) a commitment fee in Singapore Dollars computed at the Relevant
Commitment Fee Rate of that Lender’s Available Commitment under Facility B for
the Availability Period applicable to Facility B.

 

-89-



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Agent (for the account of each Ancillary
Lender) a commitment fee in Singapore Dollars computed at the Relevant
Commitment Fee Rate of that Ancillary Lender’s Available Ancillary Commitment
under each Ancillary Facility for the Availability Period applicable to Facility
B.

 

(c) The accrued commitment fees are payable on the last day of each successive
period of three Months which ends during the Availability Period applicable to
Facility B, on the last day of that Availability Period and, if cancelled in
full, on the cancelled amount of the relevant Facility B Lender’s Commitment or,
as the case may be, the relevant Ancillary Lender’s Ancillary Commitment at the
time the cancellation is effective.

 

(d) In this Clause 12.1, “Relevant Commitment Fee Rate” means in respect of any
day on which a Lender’s Available Commitment under Facility B (when aggregated
with that Lender’s Available Ancillary Commitments, if applicable), at the close
of business in Singapore that day is:

 

  (i) equal to or less than 50 per cent. of that Lender’s Facility B Commitment
(when aggregated with that Lender’s Ancillary Commitments, if applicable),
35 per cent. of the applicable Margin on that day; and

 

  (ii) more than 50 per cent. of that Lender’s Facility B Commitment (when
aggregated with that Lender’s Ancillary Commitments, if applicable), 40 per
cent. of the applicable Margin on that day.

 

12.2 Coordinators’ fee

The Borrower shall pay to the Global Coordinator a coordinators’ fee in the
amount and at the times agreed in a Fee Letter.

 

12.3 Agency fee

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

12.4 Security Trustee fee

The Borrower shall pay to the Security Trustee (for its own account) a security
trustee fee in the amount and at the times agreed in a Fee Letter.

 

13. Tax gross-up and indemnities

 

13.1 Tax definitions

 

(a) In this Agreement:

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

-90-



--------------------------------------------------------------------------------

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).

 

(b) Unless a contrary indication appears, in this Clause 13 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

13.2 Tax gross-up

 

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction unless a Tax Deduction is required by law, in which case, to the
extent that such Tax Deduction is or was a direct result of a change in law or
the interpretation, administration or application of any law after the date of
this Agreement (or with respect to a Lender that becomes a Party after the date
of this Agreement, after the relevant Transfer Date), the amount of the payment
due from that Obligor shall be increased to an amount which (after making any
Tax Deduction) leaves an amount equal to the payment which would have been due
if no Tax Deduction had been required to be made.

 

(b) The Borrower shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower
and that Obligor.

 

(c) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(d) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(e) This Clause 13.2 shall not apply with respect to any Tax assessed on a
Finance Party:

 

  (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

-91-



--------------------------------------------------------------------------------

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party.

 

13.3 Tax indemnity

 

(a) Each Obligor shall (within five Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party has suffered for or on account of any Tax (that is a direct
result of a change in law or the interpretation, administration or application
of any law after the date of this Agreement) by that Protected Party in respect
of a Finance Document.

 

(b) Paragraph (a) above shall not apply to:

 

  (i) with respect to any Tax assessed on a Finance Party:

 

  (A) under the law of the jurisdiction in which such Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable); or

 

  (ii) to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 13.2 (Tax gross-up).

 

(c) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Agent of the event which will give or has
given rise to the claim, whereupon the Agent shall notify the Borrower thereof.

 

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Agent.

 

13.4 Tax credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (b) that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

-92-



--------------------------------------------------------------------------------

13.5 Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to any stamp duty, registration or other similar Tax paid or payable in
respect of any Finance Document (provided that the Borrower shall not bear any
such stamp duty, registration or other similar Tax paid or payable in respect of
any Transfer Certificate).

 

13.6 Goods and services tax

The Borrower shall also pay to each Finance Party within five Business Days of
demand, in addition to any amount payable by the Borrower to the relevant
Finance Party under a Finance Document (if applicable), any goods and services,
value added or similar Tax payable in respect of that amount (and references in
that Finance Document to that amount shall be deemed to include any such Taxes
payable in addition to it).

 

13.7 Forms

Any Finance Party that is entitled to an exemption from or reduction of any
withholding tax with respect to payments under this Agreement, shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law (if any) as will permit such payments to be made without
withholding or at a reduced rate provided that such Finance Party is legally
entitled to complete, execute and deliver such documentation and is not
prevented by any law, regulation, stock exchange requirement, duty of
confidentiality, or its internal policies and guidelines from making such
delivery.

 

14. Increased costs

 

14.1 Increased costs

 

(a) Subject to Clause 14.3 (Exceptions) the Borrower shall, within five Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party as a result of:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

 

  (ii) compliance with any law or regulation,

in each case, made after the date of this Agreement.

 

(b) In this Agreement “Increased Costs” means:

 

  (i) a reduction in the rate of return from a Facility or on a Finance Party’s
overall capital;

 

  (ii) an additional or increased cost; or

 

-93-



--------------------------------------------------------------------------------

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party to the extent that it is
attributable to that Finance Party having entered into its Commitments or
funding or performing any of its obligations under any Finance Document.

 

14.2 Increased cost claims

 

(a) A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall within seven Business Days notify the Borrower.

 

(b) Each Finance Party shall, together with its notice under paragraph
(a) above, provide a certificate to the Agent and the Borrower, confirming the
amount and the basis of calculation (in reasonable detail) of its Increased
Costs, provided that such Finance Party shall not be required to disclose any
confidential information relating to the organisation of its affairs.

 

14.3 Exceptions

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 13.3 (Tax indemnity) (or would have been
compensated for under Clause 13.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 13.3 (Tax
indemnity) applied);

 

  (c) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

  (d) attributable to any day more than six Months before the first date on
which the relevant Finance Party became (or, if earlier, could reasonably be
expected to have become) aware of the Increased Cost.

In this Clause 14.3, a reference to a “Tax Deduction” has the same meaning given
to the term in Clause 13.1 (Tax definitions).

 

15. Mitigation by the Lenders

 

15.1 Mitigation

 

(a) Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 11.2 (Market disruption),
Clause 13 (Tax gross-up and indemnities) or Clause 14 (Increased costs),
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

-94-



--------------------------------------------------------------------------------

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

15.2 Limitation of liability

 

(a) The Borrower shall, within five Business Days of demand, indemnify each
Finance Party for all documented costs and expenses reasonably incurred by that
Finance Party as a result of steps taken by it under Clause 15.1 (Mitigation).

 

(b) A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

15.3 Conduct of business by the Finance Parties

No provision of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

16. Other indemnities

 

16.1 Currency indemnity

 

(a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor; or

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

-95-



--------------------------------------------------------------------------------

(c) Each Finance Party shall, as soon as practicable after a demand by the Agent
or the Borrower (where that Finance Party is not the Agent, through the Agent),
provide a certificate to the Agent and the Borrower, confirming the amount and
the basis of calculation (in reasonable detail) of its indemnified amount,
provided that such Finance Party shall not be required to disclose any
confidential information relating to the organisation of its affairs.

 

16.2  Other indemnities

The Borrower shall (or shall procure that an Obligor will), within five Business
Days of demand, indemnify each Finance Party (including any of its affiliates,
employees, directors, officers, partners and agents) against any cost, loss or
liability incurred by that Finance Party in connection with or as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date or in the relevant currency, including without limitation, any
cost, loss or liability arising as a result of Clause 29 (Sharing among the
Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement;

 

  (d) a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by the Borrower (except where this Agreement provides that
such notice can be revoked or made subject to conditions and the Borrower
revokes such notice or, as the case may be, notifies the Agent that such
conditions have not been satisfied, not later than 11:00 a.m. two Business Days
before the scheduled date for such prepayment) or as required by this Agreement
(other than by reason of default or negligence by that Finance Party); or

 

  (e) any investigative, administrative or judicial proceedings or hearing
commenced or threatened by any person, whether or not such Finance Party shall
be designated as a party or a potential party thereto, (including any fees or
expenses incurred by such Finance Party in enforcing its indemnity under this
Clause 16.2), arising out of or in connection with:

 

  (i) the Finance Documents or the transactions contemplated thereby;

 

  (ii) any enforcement of any of the Finance Documents (including any sale of,
collection from or other realisation upon any Security or Guarantee); or

 

  (iii) any breach of Environmental Law,

provided that:

 

  (A) no Obligor shall have any obligation under this Clause 16.2 to indemnify
any Finance Party for any cost, loss or liability to the extent arising from the
wilful default, gross negligence or wilful misconduct of such Finance Party
alone, as determined in a final non-appealable judgment of a court of competent
jurisdiction; and

 

-96-



--------------------------------------------------------------------------------

  (B) this Clause 16.2 does not apply to the extent any cost, loss or liability
is compensated for by Clause 13 (Tax gross-up and indemnities) or Clause 14
(Increased costs).

 

16.3  Indemnity to the Agent and the Security Trustee

The Borrower shall promptly indemnify the Agent and the Security Trustee against
any cost, loss or liability incurred by the Agent or the Security Trustee (in
each case, acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised,

provided that the Borrower shall have no obligations under this Clause 16.3 to
indemnify the Agent or the Security Trustee for any cost, loss or liability to
the extent arising from the wilful default, gross negligence or wilful
misconduct of the Agent alone or, as the case may be, the Security Trustee
alone.

 

17.  Costs and expenses

 

17.1  Transaction expenses

The Borrower shall, promptly pay within 10 Business Days of demand, the amount
of all documented costs and expenses reasonably incurred by any of the
Administrative Parties or their respective affiliates (excluding, for the
avoidance of doubt, any internal overhead fees and expenses of that
Administrative Party or affiliate) in connection with:

 

  (a) the negotiation, preparation, printing, execution, syndication and
administration of:

 

  (i) the Facility Agreement and any other documents referred to in this
Agreement; and

 

  (ii) any other Finance Document executed after the date of this Agreement; and

 

  (b) the appointment of any legal advisers (being the legal advisers named in
paragraph 3 of Part I of Schedule 2 (Conditions Precedent to Initial
Utilisation) or which are approved by or are reasonably acceptable to, the
Borrower) in connection with any of the foregoing.

 

-97-



--------------------------------------------------------------------------------

17.2  Amendment costs

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 10 Business Days of demand, reimburse the Agent and the Security Trustee
for the amount of all actual documented costs and all documented expenses
(including reasonable fees of its legal advisers) reasonably incurred by the
Agent or the Security Trustee in responding to, evaluating, negotiating or
complying with that request or in connection with that required amendment.

 

17.3  Enforcement costs

The Borrower shall, within 10 Business Days of demand, pay to each Finance Party
(including any of its affiliates, employees, officers, directors, partners and
agents) the amount of all documented costs and expenses (including documented
legal fees of one counsel for each applicable jurisdiction for all Finance
Parties unless such Finance Party has been advised by legal counsel that there
are actual or potential conflicts of interest between it and another party such
that another counsel is required to effectively act for such Finance Party)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

17.4  Security Trustee expenses

The Borrower shall, within 10 Business Days of demand, pay the Security Trustee
the amount of all actual documented costs and all reasonable expenses (including
reasonable legal fees) incurred by it in connection with the administration or
release of any Security created pursuant to any Security Document.

 

18. Guarantee and indemnity

 

18.1  Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Finance Party punctual performance by the Borrower of
all the Borrower’s obligations under the Finance Documents;

 

  (b) undertakes with each Finance Party that whenever the Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c) undertakes with each Finance Party that, if any amount which would
otherwise be claimed by such Finance Party under paragraph(s) (a) and/or
(b) above is for any reason not recoverable thereunder on the basis of a
guarantee, that Guarantor shall as a principal debtor and primary obligor
indemnify such Finance Party immediately on demand against any cost, loss or
liability which such Finance Party may incur or suffer as a result of the
Borrower not paying any amount when (if such amount were recoverable from the
Borrower) it would have been due under or in connection with any Finance
Document; and the amount payable by a Guarantor under this indemnity shall not
exceed the amount it would have had to pay under paragraph(s) (a) and/or
(b) above if the amount claimed had been recoverable on the basis of a
guarantee.

 

-98-



--------------------------------------------------------------------------------

18.2  Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

18.3  Reinstatement

If for any reason (including, without limitation, as a result of insolvency,
breach of fiduciary or statutory duties or any similar event):

 

  (a) any payment to a Finance Party (whether in respect of the obligations of
any Obligor or any security for those obligations or otherwise) is avoided,
reduced or required to be restored; or

 

  (b) any discharge, compromise or arrangement (whether in respect of the
obligations of any Obligor or any security for any such obligation or otherwise)
given or made wholly or partly on the basis of any payment, security or other
matter which is avoided, reduced or required to be restored,

then:

 

  (i) the liability of each Obligor shall continue (or be deemed to continue) as
if the payment, discharge, compromise or arrangement had not occurred; and

 

  (ii) each Finance Party shall be entitled to recover the value or amount of
that payment or security from each Obligor, as if the payment, discharge,
compromise or arrangement had not occurred.

 

18.4  Waiver of defences

The obligations of each Guarantor under this Clause 18 will not be affected by
an act, omission, matter or thing which, but for this Clause 18, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or any Finance Party) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Borrower
Group or any other person;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, execute, take up or enforce, any rights against,
or security over assets of, any Obligor or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

-99-



--------------------------------------------------------------------------------

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment (however fundamental) or replacement of a Transaction
Document or any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Transaction Document or any other document or security;

 

  (g) any insolvency or similar proceedings; or

 

  (h) this Agreement or any other Finance Document not being executed by or
binding upon any other party.

 

18.5  Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.6  Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in the manner and
order contemplated by the Finance Documents (whether against those amounts or
otherwise) and no Guarantor shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 18.

The foregoing provisions relate solely to moneys received by a Finance Party
pursuant to an enforcement action.

 

-100-



--------------------------------------------------------------------------------

18.7  Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent (or, as the case may be, the Security Trustee) otherwise
directs, no Guarantor will exercise or otherwise enjoy the benefit of any right
which it may have by reason of performance by it of its obligations under the
Finance Documents:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of or provider of
security for any Obligor’s obligations under the Finance Documents;

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party;

 

  (d) to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 18.1 (Guarantee and
indemnity);

 

  (e) to exercise any right of set-off against any Obligor; and/or

 

  (f) to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

If any Guarantor shall receive any benefit, payment or distribution in relation
to any such right it shall hold that benefit, payment or distribution (or so
much of it as may be necessary to enable all amounts which may be or become
payable to the Finance Parties by the Obligors under or in connection with the
Finance Documents to be paid in full) on trust for the Finance Parties, and
shall promptly pay or transfer the same to the Agent or as the Agent may direct
for application in accordance with Clause 30 (Payment mechanics).

 

18.8  Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  (a) that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  (b) each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

-101-



--------------------------------------------------------------------------------

18.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19. Representations

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party on the date of this Agreement (in the case of any Obligor
other than the Borrower, only in relation to itself, provided that where any
representation or warranty of an Obligor is expressed to be given from a
specific date, the representation and warranty of that Obligor under this Clause
19 shall be made on that date).

 

19.1 Status

 

(a) It is a limited liability company, corporation or other entity duly
incorporated or organised and validly existing under the laws of its
jurisdiction of incorporation or organisation.

 

(b) It and each of its Restricted Subsidiaries has the power to own its assets
and carry on its business as it is being conducted.

 

19.2 Binding obligations

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations,
subject to:

 

  (a) any general principles of law limiting its obligations in respect of
equitable remedies, insolvency, liquidation or creditors’ rights generally;

 

  (b) any other general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered in accordance with
Clause 4 (Conditions of Utilisation) or Clause 26 (Changes to the Obligors); or

 

  (c) in the case of any Security Document, the terms of the Development
Agreement, (once issued) the Head Lease and the applicable Perfection
Requirements.

 

19.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party do not and will not:

 

  (a) conflict with:

 

  (i) any material law or regulation applicable to it or any of its Restricted
Subsidiaries in any material respect;

 

  (ii) its or any of its Restricted Subsidiaries’ constitutional documents; or

 

-102-



--------------------------------------------------------------------------------

  (iii) in any material respect, any material agreement or instrument binding
upon it or any of its Restricted Subsidiaries or any of its or any of its
Restricted Subsidiaries’ assets; or

 

  (b) (except as provided in any Security Document) result in the existence of,
or oblige it or any of its Restricted Subsidiaries to create, any Security over
any of its assets.

 

19.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
corporate and other action to authorise its entry into, performance and delivery
of, the Transaction Documents to which it is a party and the transactions
contemplated by those Transaction Documents.

 

19.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party and the
transactions contemplated by the Transaction Documents;

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation; and

 

  (c) to enable it to create the Security to be created by it pursuant to any
Security Document and to ensure that such Security has the priority and ranking
it is expressed to have,

have been obtained or effected and are in full force and effect (or, in each
case, will be when required) save for complying with any applicable Perfection
Requirements.

 

19.6 Governing law and enforcement

 

  (a) The choice of Singapore law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation.

 

  (b) Any judgment obtained in Singapore in relation to a Finance Document will
be recognised and enforced in its jurisdiction of incorporation.

 

19.7 No filing or stamp taxes

Under the law of its jurisdiction of incorporation or organisation, it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents (save, in each case, for
complying with any applicable Perfection Requirements).

 

-103-



--------------------------------------------------------------------------------

19.8 No default

 

(a) No Event of Default is continuing or would reasonably be expected to result
from the making of any Loan.

 

(b) No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or any of its
Restricted Subsidiaries (subject to any applicable grace period) or to which its
(or any of its Restricted Subsidiaries’) assets are subject which would
reasonably be expected to have a Material Adverse Effect.

 

19.9  No misleading information

 

(a) Any written factual information relating to the Obligors (other than
projections and other forward looking information) contained in or provided by
or on behalf of the Borrower to any Finance Party in connection with any Finance
Document, including the Information Memorandum (other than projections and other
forward looking information), was, when taken as a whole, true and accurate in
all material respects as at the date it was provided or as at the date (if any)
at which it is stated.

 

(b) The financial projections contained in the Information Memorandum have been
prepared on the basis of recent historical information and on the basis of
assumptions that the Borrower believed were reasonable at the time the
projections were prepared.

 

19.10  Financial statements

 

(a) Its financial statements most recently supplied to the Agent (which, at the
date of this Agreement, are the Original Financial Statements) were prepared in
accordance with GAAP consistently applied save to the extent expressly disclosed
in such financial statements.

 

(b) Its financial statements most recently supplied to the Agent (which, at the
date of this Agreement, are the Original Financial Statements) fairly represent
its financial condition and operations (consolidated in the case of the
Borrower) in all material respects as at the end of and for the relevant
financial year save to the extent expressly disclosed in such financial
statements.

 

(c) There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Borrower
Group, in the case of the Borrower) since 31 December 2011.

 

19.11  Pari passu ranking

Its payment obligations under the Finance Documents to which it is a party rank
at least pari passu with the claims of all of its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally and, to the extent applicable, obligations under
the Commercial Documents.

 

-104-



--------------------------------------------------------------------------------

19.12  Immunity

Neither it nor any of its assets is entitled to immunity from suit, execution,
attachment or other legal process and in any proceedings taken in its
jurisdiction of incorporation or organisation in relation to the Finance
Documents to which it is a party, it will not be entitled to claim immunity for
itself or any of its assets arising from suit, execution or other legal process.

 

19.13  No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including arising from or relating to Environmental
Law) which would reasonably be expected to have a Material Adverse Effect (to
the best of its knowledge and belief) have been started or threatened in writing
against it or any of its Restricted Subsidiaries.

 

19.14  Authorised Signatures

Any person specified as its authorised signatory under Schedule 2 (Conditions
Precedent) or paragraph (g) of Clause 20.6 (Information: miscellaneous) is
authorised to sign Utilisation Requests (in the case of the Borrower only) and
other notices on its behalf.

 

19.15  Security

Subject to any applicable Perfection Requirements and, to the extent applicable,
the terms of the Commercial Documents, each Security Document to which it is a
party creates (or, once entered into, will create) in favour of the Security
Trustee for the benefit of the Secured Parties the Security which it is
expressed to create fully perfected and with the ranking and priority it is
expressed to have.

 

19.16  Title

Subject to the terms of the Development Agreement and (once issued) the Head
Lease, it has good and marketable title to the assets which are expressed to be
(or are required by this Agreement to be or become) subject to any Security
under any Security Document to which it is a party, free from any Security not
permitted by the Finance Documents.

 

19.17  Environmental Laws and Licences

It has:

 

  (a) complied with all Environmental Laws to which it may be subject;

 

  (b) all Environmental Permits required or desirable in connection with its
business; and

 

  (c) complied with the terms of those Environmental Permits,

except for, in each case where failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

-105-



--------------------------------------------------------------------------------

19.18  Environmental releases

No:

 

  (a) property currently or previously owned, leased, occupied or controlled by
it (including any offsite waste management or disposal location utilised by it)
is contaminated with any Hazardous Substance; and

 

  (b) discharge, release, leaching, migration or escape of any Hazardous
Substance into the Environment has occurred or is occurring on, under or from
that property,

in each case in circumstances where this would reasonably be expected to have a
Material Adverse Effect.

 

19.19  Commercial Documents

 

(a) The Commercial Documents:

 

  (i) contain all the terms of the agreement and arrangements between the Head
Lessor (and/or any of its Affiliates) and the Borrower (and/or any of its
Affiliates) in relation to the acquisition, ownership and development of the
Properties by the Borrower;

 

  (ii) are (or, in relation to the Head Lease only, on the date of its
execution, will be) in full force and effect; and

 

  (iii) have not been amended or waived (in whole or in part) and no consent has
been given thereunder, save for any which are minor or technical or have been
amended or waived in accordance with this Agreement.

 

(b) It is not in, or aware of any, breach of or default under any Commercial
Document.

 

19.20  Governmental Regulation

 

(a) No Obligor is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act, or the Interstate Commerce Act or
registration under the Investment Company Act of 1940 or under any other U.S.
federal or state, or Singapore statute or regulation which would limit its
ability to incur indebtedness, or which would otherwise render all or any
portion of its obligations under the Finance Documents to which it is a party
unenforceable.

 

(b) To the extent applicable, each Obligor is in compliance, in all material
respects, with:

 

  (i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto; and

 

-106-



--------------------------------------------------------------------------------

  (ii) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).

 

(c) The Borrower shall ensure and procure that no part of the proceeds of the
Loans will be used, directly or indirectly, by the Borrower or any of its
Affiliates, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended from time to time.

 

19.21  Material Adverse Effect

No Material Adverse Effect exists or has occurred and is continuing.

 

19.22  Time when representations are made

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing:

 

  (a) on the date of each Utilisation Request and the proposed Utilisation Date
for a Utilisation (other than a Facility B Rollover Loan);

 

  (b) (if no Repeating Representations are deemed to be made pursuant to
paragraph (a) above in any of the Borrower’s financial years) on the last day of
that financial year; and

 

  (c) in the case of a Guarantor, on the day on which the company becomes (or it
is proposed that the company becomes) a Guarantor,

provided that:

 

  (i) where any representation or warranty of an Obligor is expressed to be
given as of a specific date, such representation and warranty under this Clause
19 shall be made on and as of that date; and

 

  (ii) the Repeating Representations deemed to be made pursuant to paragraph
(b) above shall exclude each of the representations set out in Clause 19.13 (No
proceedings pending or threatened) and Clause 19.17 (Environmental Laws and
Licences).

 

20. Information undertakings

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1 Annual financial statements

 

-107-



--------------------------------------------------------------------------------

(a) The Borrower shall supply to the Agent as soon as the same become available,
but in any event within 120 days after the end of each of its financial years, a
copy of its audited financial statements (consolidated if applicable) for that
financial year.

 

(c) Each set of financial statements delivered pursuant to paragraph (a) above:

 

  (i) shall include:

 

  (A) a cash flow statement and profit and loss account (consolidated if
applicable) for the relevant fiscal period; and

 

  (B) a balance sheet (consolidated if applicable) as at the end of the relevant
fiscal period; and

 

  (ii) where such financial statements are consolidated, shall be supplied with
proforma financial statements for the Borrower Group (if different from the
financial statements delivered pursuant to paragraph (a) above).

 

20.2 Quarterly financial statements

 

(a) The Borrower shall supply to the Agent as soon as the same become available,
but in any event within 60 days after the end of its first, second and third
Accounting Quarters, a copy of its financial statements (consolidated if
applicable) for that Accounting Quarter.

 

(b) Each set of quarterly financial statements delivered pursuant to paragraph
(a) above:

 

  (i) shall include:

 

  (A) a cash flow statement and profit and loss account (consolidated if
applicable) for the relevant Accounting Quarter and for the financial year to
date; and

 

  (B) a balance sheet (consolidated if applicable) as at the end of the relevant
Accounting Quarter; and

 

  (ii) where such financial statements are consolidated, shall be supplied with
proforma financial statements for the Borrower Group (if different from the
financial statements delivered pursuant to paragraph (a) above).

 

20.3 Compliance Certificate

 

(a) The Borrower shall supply to the Agent, with each set of financial
statements delivered pursuant to Clause 20.1 (Annual financial statements) or
Clause 20.2 (Quarterly financial statements), a Compliance Certificate:

 

  (i) setting out (in reasonable detail) computations as to compliance with
Clause 21 (Financial covenants) in respect of the Relevant Period ending on the
date as at which those financial statements were drawn up (if such compliance is
required pursuant to the terms of Clause 21 (Financial covenants)); and

 

-108-



--------------------------------------------------------------------------------

  (ii) certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

(b) Each Compliance Certificate shall be signed by one authorised officer or
authorised signatory of the Borrower.

 

20.4 Requirements as to financial statements

 

(a) Each set of financial statements delivered by the Borrower pursuant to
Clause 20.1 (Annual financial statements) or Clause 20.2 (Quarterly financial
statements) shall be certified by an authorised officer or authorised signatory
of the relevant company as fairly representing its (or, as the case may be, its
consolidated) financial condition and operations as at the end of and for the
period in relation to which those financial statements were drawn up.

 

(b) The Borrower shall procure that each set of its financial statements
delivered pursuant to Clause 20.1 (Annual financial statements) or Clause 20.2
(Quarterly financial statements) is prepared using GAAP. The Borrower shall
promptly notify the Agent of any material change in GAAP, the accounting
practices or reference periods in relation to its financial statements or the
manner in which its financial statements are prepared. If the Borrower notifies
the Agent of a change or prospective change in accordance with the foregoing,
the Borrower and the Agent (acting on the instructions of the Majority Lenders)
shall, at the request of the Borrower, enter into negotiations (for a period of
not more than 60 days) with a view to agreeing any amendments to Clause 1.1
(Definitions) and Clause 21 (Financial covenants) which are desirable to ensure
that such change does not result in any material variation in the commercial
effect and intent of the calculations and ratios in Clause 21 (Financial
covenants) or any ratio contemplated by a Compliance Certificate, provided that
prior to the expiry of the above period, each of the calculations and ratios in
Clause 21 (Financial covenants) and the ratios contemplated by any Compliance
Certificate shall be computed in accordance with GAAP as in effect and applied
immediately before such change.

 

(c) If any amendments are agreed pursuant to paragraph (b) above, they shall
take effect and be binding on all Parties in accordance with their terms.

 

(d) For the avoidance of doubt, in the event that no amendments are agreed at
the end of the period referred to in paragraph (b) above, the ratios in Clause
21 (Financial covenants) shall continue to be determined in accordance with the
terms of this Agreement.

 

20.5 Financial budget

 

(a) The Borrower shall supply to the Agent, as soon as the same becomes
available, but in any event not later than 45 Business Days after the start of
each of its financial years (beginning with the financial year following the
date of this Agreement), a copy of the financial budget in respect of that
financial year.

 

(b) Each financial budget shall include:

 

-109-



--------------------------------------------------------------------------------

  (i) a projected cash flow statement and profit and loss account (consolidated
if applicable) of the Borrower for that financial year and for each Accounting
Quarter of that financial year;

 

  (ii) a projected balance sheet (consolidated if applicable) of the Borrower as
at the end of each Accounting Quarter of that financial year;

 

  (iii) projected levels of the financial ratios in Clause 21.1 (Financial
covenants) as at each Relevant Date of that financial year, or, as the case may
be, in respect of the Relevant Period ending on each Relevant Date of that
financial year; and

 

  (iv) projected Consolidated Adjusted EBITDA of the Borrower and the projected
revenues and net profit after tax of the Borrower and of each of its principal
operating divisions, for that financial year and for each Accounting Quarter of
that financial year.

 

20.6 Information: miscellaneous

The Borrower shall supply to the Agent:

 

  (a) all documents dispatched by the Borrower to:

 

  (i) the Head Lessor under the Development Agreement that are material to the
Facilities or the Finance Documents; or

 

  (ii) its creditors generally and which are material in the context of the
Finance Documents and/or the Facilities,

in each case promptly as they are despatched;

 

  (b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any Obligor, and which would reasonably be expected to have a
Material Adverse Effect;

 

  (c) promptly upon becoming aware of them, the details of any claim, notice or
other communication received by it in respect of any actual or alleged breach of
or liability under Environmental Law which would reasonably be expected to have
a Material Adverse Effect;

 

  (d) promptly upon becoming aware of them, the details of any actual or
proposed amendment to or waiver or consent under, or any notice given or
received under, any Commercial Document;

 

  (e) promptly, the details of any claim(s) made by or on behalf of any Obligor
in respect of any cancellation, non-issue, suspension, variation or revocation
of the Casino Licence;

 

-110-



--------------------------------------------------------------------------------

  (f) promptly, such further material information regarding the financial
condition, business and operations of any Obligor as any Finance Party (through
the Agent) may reasonably request; and

 

  (g) notice of any change in authorised signatories of any Obligor signed by a
director or company secretary of such Obligor accompanied by specimen signatures
of any new authorised signatories, promptly before any such new authorised
signatory executes any Finance Document on that Obligor’s behalf or signs and/or
despatch any document and notice to be signed and/or despatched by that Obligor
under or in connection with the Finance Documents,

in each case, except to the extent that disclosure of the information would
breach any law, regulation, securities or stock exchange requirement or duty of
confidentiality, provided that such information shall be promptly supplied to
the Agent if the Borrower subsequently determines in good faith that such
information does not fall under this proviso.

 

20.7 Notification of default

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

20.8 Inspection of books and records

Each Obligor shall (and the Borrower shall ensure that each member of the
Borrower Group will):

 

  (a) keep books and records which accurately reflect in all material respects
all of its business, affairs and transactions;

 

  (b) permit the Agent or any of its representatives (which shall number not
more than three at one time), at reasonable times and intervals, and upon prior
reasonable notice, to visit any of its offices, to inspect any of its books and
records and to discuss its financial matters with its officers The cost and
expense of up to two such visits under this paragraph (b) in each successive
period of 12 Months from the date of this Agreement shall be borne by the
Borrower; and

 

  (c) after the occurrence of an Event of Default which is continuing, permit
the Agent or any of its representatives (which shall number not more than three
at one time), at reasonable times and intervals, and upon prior reasonable
notice, to visit any of its offices, to inspect any of its books and records and
to discuss its financial matters with its auditors (in the presence of that
Obligor’s officers). The cost and expense of such visits under this paragraph
(c) shall be borne by the Borrower.

 

20.9 Auditors

 

(a) The Borrower shall ensure that PriceWaterhouseCoopers or another reputable
firm of accountants is appointed as its auditors and the auditors of each other
member of the Borrower Group.

 

-111-



--------------------------------------------------------------------------------

(b) The Borrower shall promptly notify the Agent of any change in its auditors
or the auditors of any other member of the Borrower Group.

 

(c) The Borrower shall ensure that its audited consolidated financial statements
are not adversely qualified by its auditors other than:

 

  (i) a qualification that is of a minor or technical nature;

 

  (ii) a going concern qualification due solely to a projected failure to meet a
financial covenant in Clause 21 (Financial covenants) or to the Loans reaching
maturity within the next financial year of the Borrower following the date of
those financial statements; or

 

  (iii) a qualification in terms or as to issues which could not reasonably be
expected to be materially adverse to the interests of the Finance Parties under
the Finance Documents.

 

20.10 Properties information

The Borrower shall supply to the Agent, within 60 days after the end of each
Accounting Quarter, a report setting out:

 

  (a) the average occupancy rate, the average rental rate and the weighted
average lease maturity profile of the Retail Properties as at the end of that
quarterly period;

 

  (b) details of the top 20 tenants of the Retail Properties for that period,
including:

 

  (i) the rental for each such unit for that Accounting Quarter;

 

  (ii) the aggregate net lettable area of such units; and

 

  (iii) the lease expiry of each relevant Occupational Lease; and

 

  (c) the aggregate amount of tenancy proceeds and service charges received for
all tenanted units in the Retail Properties for that period.

 

20.11 Valuation Reports

The Borrower shall, in relation to each calendar year, within 90 days after the
end of that calendar year, supply to the Agent a Valuation Report, with such
Valuation Report specifying:

 

  (a) the value (on an “as is” basis) of the Properties;

 

  (b) the value (on an “as is” basis) of the Retail Properties;

 

  (c) the fire reinstatement value of the Properties; and

 

  (d) the fire reinstatement value of the Retail Properties,

 

-112-



--------------------------------------------------------------------------------

in each case, dated not earlier than 10 Business Days prior to the date of
delivery.

 

20.12 Insurance Reports

The Borrower shall, in relation to each calendar year, within 90 days after the
end of that calendar year, supply to the Agent an Insurance Report (dated not
earlier than 10 Business Days prior to the date of delivery) specifying the
maximum foreseeable loss and estimated maximum loss of the Properties as at the
date of that report.

 

20.13 “Know your customer” checks

 

(a) If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (iii) a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent (for itself or on behalf of any Lender or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new Lender) use
its best endeavours to supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender or, in the case of the event described in paragraph (iii) above,
on behalf of any prospective new Lender) in order for the Agent, such Lender or,
in the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

(b) Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to conduct any “know your
customer” or other similar procedures under applicable laws and regulations.

 

(c) The Borrower shall, by not less than 10 Business Days’ prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Restricted Subsidiaries becomes a Guarantor
pursuant to Clause 26 (Changes to the Obligors).

 

-113-



--------------------------------------------------------------------------------

(d) Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Guarantor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall
promptly upon the request of the Agent (for itself or on behalf of any Lender)
use its best endeavours to supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Agent (for itself or on
behalf of any Lender) in order for the Agent or such Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Restricted Subsidiary to this Agreement as a Guarantor.

 

21. Financial covenants

 

21.1 Financial covenants

The Borrower shall ensure that:

 

  (a) the ratio of Debt as of each Relevant Date to Consolidated Adjusted EBITDA
for each Relevant Period ending on that Relevant Date set out in the table below
will not exceed the ratio set out in the relevant column in the table below
opposite that Relevant Date:

 

Relevant Date

   Debt to Consolidated
Adjusted EBITDA

30 September 2012

   4.00 to 1

31 December 2012

   4.00 to 1

31 March 2013

   4.00 to 1

30 June 2013

   4.00 to 1

30 September 2013

   4.00 to 1

31 December 2013

   3.50 to 1

31 March 2014

   3.50 to 1

30 June 2014

   3.50 to 1

30 September 2014

   3.50 to 1

31 December 2014

   3.50 to 1

Each subsequent Relevant Date

   3.00 to 1

 

-114-



--------------------------------------------------------------------------------

  (b) the ratio of Consolidated Adjusted EBITDA to Consolidated Total Interest
Expense for each Relevant Period will not be less than 3.50 to 1; and

 

  (c) Consolidated Net Worth will, at all times, be positive (and for the
avoidance of doubt, the Borrower shall only be obliged to provide the
computations as to compliance with this paragraph (c) in the Compliance
Certificates supplied to the Agent pursuant to Clause 20.3 (Compliance
Certificate)).

 

21.2 Rectification

 

(a) If any of the financial covenants set out in paragraphs (a) to (c) of Clause
21.1 (Financial covenants) is not satisfied (an “Unsatisfied Financial
Covenant”) for any Relevant Period ending on a Relevant Date (the “Affected
Relevant Date”), within 20 Business Days after the earlier of the date on which
the financial statements for the period ending on the Affected Relevant Date are
due under Clause 20.1 (Annual financial statements) and/or Clause 20.2
(Quarterly financial statements), and the date on which the financial statements
for the period ending on the Affected Relevant Date are actually received by the
Agent, the Borrower may:

 

  (i) obtain an equity contribution or Internal Subordinated Debt (each, a
“Sponsor Group Contribution”) from a member of the Sponsor Group;

 

  (ii) repay or prepay outstanding Debt (including outstanding Loans);

 

  (iii) provide cash cover in respect of the Loans; and/or

 

  (iv) procure the issue of Bank SBLCs in favour of the Agent,

(each a “Rectification Amount”) so that immediately after such contribution,
prepayment, repayment, provision of cash cover and/or issue of Bank SBLCs, the
Unsatisfied Financial Covenant will be satisfied, it being understood that in
relation to an Unsatisfied Financial Covenant in respect of paragraph (c) of
Clause 21.1 (Financial covenants), the Borrower may only satisfy such
Unsatisfied Financial Covenant pursuant to paragraph (a)(i) above.

 

(b) If a Rectification Amount has been provided to satisfy an Unsatisfied
Financial Covenant and that financial covenant is satisfied for the Relevant
Periods ending on any two consecutive Relevant Dates after the Affected Relevant
Date, in each case, without taking into consideration such Rectification Amount,
provided that no Default is continuing:

 

  (i) where the Rectification Amount comprises a Sponsor Group Contribution, the
Borrower may repay that Sponsor Group Contribution (or the relevant part
thereof);

 

  (ii) where the Rectification Amount comprises a repayment or prepayment of
Debt, the Borrower may redraw that Debt in accordance with its terms (provided
that where that Debt comprised outstanding Loans, such Loans may only be redrawn
in accordance with this Agreement); and

 

-115-



--------------------------------------------------------------------------------

  (iii) where the Rectification Amount comprises cash cover or a Bank SBLC, the
Security Trustee shall (and is irrevocably authorised and instructed by all the
Secured Parties to), upon the written request of the Borrower, release such cash
cover (or the relevant part thereof) or, as the case may be, Bank SBLC, at the
cost and expense of the Borrower.

 

(c) The cash proceeds received by the Borrower from any Sponsor Group
Contribution or the face value of any Bank SBLC shall be included in the
calculation of Consolidated Adjusted EBITDA and any repayment of Debt or any
provision of cash cover in respect of the Loans shall reduce the Debt as of the
applicable Relevant Date (in each case, without double counting), following
which the relevant financial covenants shall be calculated or recalculated (as
the case may be) including, without double counting, such Sponsor Group
Contribution, the face value of any Bank SBLC and/or such repayment or cash
cover (solely for the purpose of ascertaining compliance with the requirements
and not for any other purpose).

 

(d) If, after giving effect to the calculation or recalculation referred to in
paragraph (c) above, the relevant financial covenants are met, then for all
purposes under the Finance Documents:

 

  (i) (in the case of prevention of a breach of financial covenants) the Event
of Default which otherwise would have arisen will not arise; and

 

  (ii) (in the case of cure of a breach of financial covenants) the Event of
Default which arose as a result shall be deemed not to have arisen.

 

(e) Rectification Amounts:

 

  (i) may not exceed S$50,000,000 in aggregate in respect of each Accounting
Quarter;

 

  (ii) (without prejudice to anything in paragraph (e)(i) above) may exceed the
minimum amount required to cure or prevent any breach of financial covenant; and

 

  (iii) made in respect of an Accounting Quarter shall be included in the
relevant financial covenant calculations until such time as that Accounting
Quarter falls outside a Relevant Period or until they have been repaid, redrawn
or (as the case may be) released in accordance with paragraph (b) above.

 

21.3 Limitation on rectification

 

(a) The Borrower may not exercise its right (the “Right of Cure”) under Clause
21.2 (Rectification) to satisfy any Unsatisfied Financial Covenant in respect of
any Relevant Period if:

 

  (i) it has exercised the Right of Cure in respect of two earlier Relevant
Periods; and

 

  (ii) those two Relevant Periods end on any two consecutive Relevant Dates (the
later of the two consecutive Relevant Dates being the “Reference Date”).

 

-116-



--------------------------------------------------------------------------------

(b) The limitation in paragraph (a) shall cease to apply if the Borrower has
complied with the financial covenants set out in paragraphs (a) and (b) of
Clause 21.1 (Financial covenants) for any Relevant Period ending on a Relevant
Date falling after the Reference Date, without taking into consideration the
Rectification Amounts (if any) made in respect of any Accounting Quarter falling
within that Relevant Period.

 

21.4 Financial covenant calculations

 

(a) Debt, Consolidated Adjusted EBITDA, Consolidated Total Interest Expense and
Relevant Debt shall:

 

  (i) be calculated and interpreted:

 

  (A) on a consolidated Borrower Group basis;

 

  (B) in the case of Consolidated Adjusted EBITDA and Consolidated Total
Interest Expense, on a four rolling Accounting Quarters basis; and

 

  (C) (subject to Clause 20.4 (Requirements as to financial statements)) in
accordance with GAAP; and

 

  (ii) be expressed in Singapore Dollars.

 

(b) Consolidated Net Worth shall be calculated and interpreted on a consolidated
Borrower Group basis in accordance with GAAP and shall be expressed in Singapore
Dollars. For the avoidance of doubt, Consolidated Net Worth shall be calculated
giving effect to the principal amount of Internal Subordinated Debt or loans
provided by the Sponsor Group even if such calculation is inconsistent with
GAAP.

 

(c) Consolidated Adjusted EBITDA, Consolidated Net Worth and Consolidated Total
Interest Expense shall be determined (except as needed to reflect the terms of
this Clause 21) from the financial statements of the Borrower delivered under
Clause 20.1 (Annual financial statements) and Clause 20.2 (Quarterly financial
statements), and Compliance Certificates delivered under Clause 20.3 (Compliance
Certificate).

 

(d) For the purpose of this Clause 21, no item shall be included or excluded
more than once in any calculation.

 

21.5 Financial definitions

In this Clause 21:

“Acceptable Bank” means a bank that has the power to issue Bank SBLCs and which,
on the date it issues a Bank SBLC in connection with Clause 21.2 (Rectification)
(and at all times during the continuance of that Bank SBLC), is rated at least
“A-” by Standard & Poor’s Ratings Group or “A3” by Moody’s Investors Service,
Inc., as notified by the Borrower to the Agent.

 

-117-



--------------------------------------------------------------------------------

“Bank SBLC” means a standby letter of credit (or any similar instrument
reasonably acceptable to the Agent) issued by an Acceptable Bank in favour of
the Agent:

 

  (a) which is in Agreed Form;

 

  (b) which will be for a minimum tenor of at least six Months;

 

  (c) (where the Bank SBLC is a standby letter of credit) which is governed by
UCP500 (or any successor thereto) or similar accepted international standards
for letters of credit; and

 

  (d) under which:

 

  (i) following the Acceleration Date, the Agent will be entitled to make
unconditional demands on such Bank SBLC to reduce the outstanding Loans; and

 

  (ii) following receipt of such a demand on such Bank SBLC from the Agent, the
Acceptable Bank irrevocably and unconditionally agrees to make payment of such a
demand.

“Consolidated Net Worth” means, as of any date of determination, without double
counting (a) the sum of the following items, as shown on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date (i) the
common equity of the Borrower and its Subsidiaries, including the principal
amount of any Internal Subordinated Debt or loan by the Sponsor Group, (ii)(A)
the aggregate of non redeemable preferred stock or preferred membership
interests of the Borrower and its Subsidiaries, if any, and (B) any increase in
depreciation and amortisation resulting from any purchase accounting treatment
from an acquisition or related financing and (iii) to the extent treated as
equity in accordance with GAAP, the aggregate of Designated RPS of the Borrower
and its Subsidiaries, if any; (b) less any goodwill incurred subsequent to
1 July 2012 and (c) less any write up of assets (in excess of fair market value)
after 1 July 2012 and, in each case on a consolidated basis for Borrower and its
Subsidiaries, determined in accordance with GAAP; provided, that in calculating
Consolidated Net Worth, (i) any gain or loss from any sale of assets pursuant to
paragraphs (c)(viii), (c)(xii), (c)(xvi), (c)(xvii) or (c)(xxii) of Clause 22.5
(Disposals) or the disposition of any securities or the extinguishment of any
Financial Indebtedness of any person or any of its Subsidiaries (including all
extraordinary gains and losses and all expenses, amortisation and charges
associated with the refinancing of the Existing Facilities) shall be excluded,
(ii) any change or reduction of net worth related to a conversion from
flow-through tax entities to taxable entities shall be excluded and (iii) any
change or reduction of net worth related to currency fluctuations or any
conversion of currencies shall be included.

 

22. General undertakings

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

-118-



--------------------------------------------------------------------------------

22.1 Authorisations

 

(a) Each Obligor shall (and the Borrower shall ensure that each other member of
the Borrower Group will) promptly obtain, comply with and do all that is
necessary to maintain in full force and effect (and supply one copy to the Agent
of) any Authorisation required under any applicable law or regulation:

 

  (i) to enable it to perform its obligations under the Transaction Documents;

 

  (ii) to ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of any Transaction Document; and

 

  (iii) to enable it to carry on its business as it is being conducted from time
to time if failure to obtain, comply with or maintain any such Authorisation
under this sub-paragraph (iii), would reasonably be expected to have a Material
Adverse Effect.

 

(b) The Borrower shall ensure that the Perfection Requirements are promptly
complied with after the first Utilisation Date.

 

22.2 Compliance with laws

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) comply in all respects with all laws to which it may be
subject, if failure so to comply would reasonably be expected to have a Material
Adverse Effect.

 

22.3  Pari passu ranking

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) ensure that its obligations under the Finance Documents
rank at all times at least pari passu in right of priority and payment with the
claims of all of its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by applicable law and, to the extent
applicable, obligations under the Commercial Documents.

 

22.4 Negative pledge

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) create or permit to subsist any Security over any of its
assets.

 

(b) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

 

  (i) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any Affiliate of an
Obligor;

 

  (ii) enter into or permit to subsist any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

 

-119-



--------------------------------------------------------------------------------

  (iii) enter into or permit to subsist any other preferential arrangement
having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) sell, transfer or otherwise dispose of any of its
receivables, except as permitted by the Finance Documents.

 

(d) Paragraphs (a) and (b) above do not apply to:

 

  (i) any Permitted Security;

 

  (ii) up to first Utilisation Date, the Existing Facilities Security;

 

  (iii) any Permitted FF&E Security;

 

  (iv) any Permitted Aircraft/Watercraft Security;

 

  (v) any Purchase Money Security; or

 

  (vi) any RP/CP Hivedown Security.

 

(e) Paragraphs (a) and (b) above do not apply to sale-lease back transactions:

 

  (i) entered into by any member of the Borrower Group;

 

  (ii) with respect to FF&E; and

 

  (iii) in an aggregate principal amount with respect to any such lease at any
one time outstanding, taken together with all Permitted FF&E Indebtedness
(without duplication), does not exceed S$600,000,000.

 

(f) Paragraph (c) above does not apply to:

 

  (i) any sale of receivables by a member of the Borrower Group for cash for
fair market value; or

 

  (ii) any cash monetization of rental payments by a member of the Borrower
Group,

in each case, where the cash proceeds are treated as Integrated Resort Revenues.

 

(g) The Security Trustee shall (and is hereby instructed by the Lenders to)
release any Security created by the Security Documents over the separate strata
title issued for the Retail Properties and/or Car Park (or relevant parts
thereof), which is to be made subject to any RP/CP Hivedown Security, at the
cost and expense of the Borrower.

 

-120-



--------------------------------------------------------------------------------

22.5 Disposals

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will), enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of:

 

  (i) any part of the Properties comprising the hotel, conference, meeting,
convention, exhibition and/or Casino facilities; and/or

 

  (ii) any other asset.

 

(b) Paragraph (a)(i) above does not apply to:

 

  (i) any lease or licence of any part of the Properties comprising the hotel,
conference, meeting, convention, exhibition and/or Casino facilities:

 

  (A) which are made in the ordinary course of business of the Borrower; and

 

  (B) where the duration of any such lease or licence is for a period other than
short term, the relevant lessee or licensee is subject to the same restrictions
as a tenant of the Retail Properties, as described in items (A) and (B) of
paragraph (c)(i) below;

 

  (ii) any sale, transfer or disposal permitted under paragraphs (d), (e) or
(f) of Clause 22.4 (Negative pledge);

 

  (iii) with respect to any property (whether a tangible or intangible asset, or
real or personal property), any of the following: (A) any loss, destruction or
damage of such property or asset; (B) any actual condemnation, seizure or taking
by exercise of the power of eminent domain or otherwise of such property or
asset, or confiscation of such property or asset or the requisition of the use
of such property or asset; (C) any settlement in lieu of item (B) above, or
(D) any transfer of any personal property or personal asset to the insurer in
connection with an insured claim, provided that nothing in this sub-paragraph
(iii) shall limit or prevent the occurrence of any Event of Default or limit or
restrict the rights of the Finance Parties under Clause 23 (Events of Default);

 

  (iv) any sale, lease, transfer or other disposal between or among any members
of the Borrower Group (provided that the Borrower may not dispose of any Charged
Assets except as otherwise permitted by this Agreement) and if the disposing
member had given Security over the relevant asset, the acquiring member must
give equivalent Security over that asset;

 

  (v) any transfer, on terms reasonably satisfactory to the Agent, of immaterial
portions of the Properties comprising the hotel, conference, meeting,
convention, exhibition and/or Casino facilities to the Government of Singapore
upon the written request of the Government of Singapore and its stated intent to
use such portions in connection with infrastructure, roadway, utility easement,
or other “public works” purposes (so long as such transfer does not impair in
any material way the ability of the Borrower to open, manage and/or operate the
hotel, conference, meeting, convention, exhibition and/or Casino facilities);

 

-121-



--------------------------------------------------------------------------------

  (vi) any Permitted Reorganisation of a Restricted Subsidiary or a Permitted
Corporate Restructuring; or

 

  (vii) any sale, lease, transfer or other disposal agreed by the Agent (acting
on the instructions of all Lenders).

 

(c) Paragraph (a)(ii) above does not apply to:

 

  (i) in relation to any Retail Properties and/or the ArtScience Museum, any
grant or agreement to grant any Lease Document in respect of the Retail
Properties (or any part of the Retail Properties) and/or the ArtScience Museum
(or any part of the Art/Science Museum) made on normal commercial terms and in
the ordinary course of business of the Borrower, so long as the tenant party to
that Lease Document:

 

  (A) is not permitted to register the Lease Document nor permitted to lodge a
caveat in respect of the Lease Document or in respect of any option to renew
pursuant to the Lease Document at the Singapore Land Authority (or other
relevant Governmental Agency), whether before or during the continuance of the
term of the Lease Document; and

 

  (B) is not entitled to require that the Borrower subdivide those Retail
Properties (or any part thereof) or the ArtScience Museum (or any part thereof)
or to do any act or thing which could result in the Borrower being required to
subdivide Retail Properties and/or the ArtScience Museum,

and the Borrower shall not agree to any waiver of any of the restrictions set
out in sub-paragraphs (i)(A) or (i)(B) above;

 

  (ii) any lease or licence of any part of the Properties comprising the hotel,
conference, meeting, convention, exhibition and Car Park facilities:

 

  (A) which are made in the ordinary course of business of the Borrower; and

 

  (B) where the duration of any such lease or licence is for a period other than
short term, the relevant lessee or licensee is subject to the same restrictions
as a tenant of the Retail Properties, as described in items (A) and (B) of
sub-paragraph (i) above;

 

  (iii) any sale of the whole (or any part) of the Properties (other than any
part of the Properties comprising the hotel, conference, meeting, convention,
exhibition and/or Casino facilities) by the Borrower:

 

  (A) for cash consideration, where:

 

-122-



--------------------------------------------------------------------------------

  (1) an amount of such consideration (the “Cash Consideration”) sufficient to
repay or prepay the total outstanding Utilisations in full in accordance with
the provisions of the definition of “Net Sale Proceeds” and “Relevant Net Sale
Proceeds”, Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), Clause 8.8
(Intercreditor Agreement) and Clause 2 (Mandatory Prepayment) of the
Intercreditor Agreement is receivable by the Borrower no later than the date of
completion of the sale, after taking into account:

 

  (I) any permitted deduction;

 

  (II) any requirement to repay or prepay the liabilities (other than the Senior
Liabilities) as contemplated by Clause 8.5 (Mandatory prepayment from Net Sale
Proceeds) and the provisions of the Intercreditor Agreement on a pro rata basis;
and

 

  (III) the operation of any condition exempting such repayment or prepayment or
reducing the amount required to be applied towards such repayment or prepayment;
or

 

  (2) where the Cash Consideration is insufficient to repay or prepay the total
outstanding Utilisations in full as described in paragraph (1) above, the
Borrower certifies to the Agent that it currently holds sufficient cash in an
Account to make up such shortfall (and such cash shall be promptly transferred
to the Prepayment Account and shall be considered “Relevant Net Sale Proceeds”
for the purposes of this Agreement);

 

  (B) where the Relevant Net Sale Proceeds from such sale will be paid directly
into the Prepayment Account (and be applied) in accordance with the
Intercreditor Agreement; and

 

  (C) where no Default has occurred and is continuing;

 

  (iv) any sale, transfer or other disposal (a “CP/RP Disposal”) of the whole
(or any part) of the Retail Properties and/or Car Park by the Borrower to any
person (including, for the avoidance of doubt, to an Excluded Subsidiary):

 

  (A) at arm’s length and on normal commercial terms;

 

  (B) (in the case where that CP/RP Disposal does not constitute an Exempt
Disposal by reason of the non-compliance with the applicable ratio set out in
paragraph (ii) of the definition of “Exempt Disposal”) that CP/RP Disposal shall
be for a consideration:

 

  (I) all or a part of which shall be in cash in an amount being not less than
that which if paid into the Prepayment Account in accordance Clause 8.5
(Mandatory prepayment from Net Sale Proceeds) and applied towards the prepayment
of the Senior Liabilities and the other liabilities as contemplated by paragraph
(c)(iii) of Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), would
result in compliance with that ratio (the “Minimum CP/RP Disposal Cash
Proceeds”); and

 

-123-



--------------------------------------------------------------------------------

  (II) where the Minimum CP/RP Disposal Cash Proceeds shall be receivable no
later than the completion date of that CP/RP Disposal and upon such receipt
shall be paid directly into the Prepayment Account (and be applied) in
accordance with the Intercreditor Agreement;

 

  (C) where no Event of Default has occurred and is continuing;

 

  (D) where the Head Lessor and the relevant Governmental Agencies have approved
that CP/RP Disposal and the issue of separate strata title for the Retail
Properties (or the relevant portion thereof) and/or Car Park (or the relevant
portion thereof) (as applicable), in a manner that will not materially and
adversely effect the interests of the Lenders (taken as a whole);

 

  (E) the part of the Retail Properties and/or the Car Park, if any, that
continues to be financed by the Facilities, shall remain subject to the Security
created by the relevant Security Documents; and

 

  (F) all the other Properties (other than such part of the Retail Properties
and/or Car Park subject to the sale under this paragraph (c)(iv)) shall remain
subject to the Security created by the relevant Security Documents;

 

  (v) any sale, lease, transfer or other disposal of any moveable asset or
Intellectual Property Rights made:

 

  (A) in the ordinary course of business;

 

  (B) either in exchange for or to be replaced by other assets comparable or
superior as to type, value and quality; or

 

  (C) due to obsolescence or wear and tear or where that asset is no longer
material to the business of the Borrower Group taken as a whole;

 

  (vi) any disposal of cash, cash equivalents or Cash Equivalent Investments:

 

  (A) for the acquisition of assets or Investments permitted to be acquired
under this Agreement; or

 

  (B) for any other purpose not prohibited under this Agreement;

 

-124-



--------------------------------------------------------------------------------

  (vii) any sale, transfer or disposal permitted under paragraphs (d), (e) or
(f) of Clause 22.4 (Negative pledge);

 

  (viii) any sale, lease, transfer or other disposal agreed by the Agent (acting
on the instructions of the Majority Lenders);

 

  (ix) with respect to any property (whether a tangible or intangible asset, or
real or personal property), any of the following: (A) any loss, destruction or
damage of such property or asset; (B) any actual condemnation, seizure or taking
by exercise of the power of eminent domain or otherwise of such property or
asset, or confiscation of such property or asset or the requisition of the use
of such property or asset; (C) any settlement in lieu of item (B) above, or
(D) any transfer of any personal property or personal asset to the insurer in
connection with an insured claim, provided that nothing in this sub-paragraph
(ix) shall limit or prevent the occurrence of any Event of Default or limit or
restrict the rights of the Finance Parties under Clause 23 (Events of Default);

 

  (x) any sale, lease, transfer or other disposal of Intellectual Property
Rights to any Affiliate in connection with the overall management of
Intellectual Property Rights of the Sponsor and its Subsidiaries, so long as the
Borrower’s ability to use any necessary Intellectual Property Rights and
otherwise carry on its business as then conducted and contemplated to be
conducted is not hindered thereby;

 

  (xi) any sale, lease, transfer or other disposal between or among any members
of the Borrower Group (provided that the Borrower may not dispose of any Charged
Assets except as otherwise permitted by this Agreement) and if the disposing
member had given Security over the relevant asset, the acquiring member must
give equivalent Security over that asset;

 

  (xii) any sale, lease, transfer or other disposal on market terms of any
construction equipment no longer required for the Borrower Group’s business;

 

  (xiii) any transfer, on terms reasonably satisfactory to the Agent, of
immaterial portions of the Properties to the Government of Singapore upon the
written request of the Government of Singapore and its stated intent to use such
portions in connection with infrastructure, roadway, utility easement, or other
“public works” purposes (so long as such transfer does not impair in any
material way the ability of the Borrower to open, manage and/or operate the
Integrated Resort);

 

  (xiv) the dissolution, liquidation or winding-up of any Excluded Subsidiary,
provided that prior to such event, any assets held by the entity to be so
dissolved, liquidated or wound-up are distributed to a member of the Borrower
Group;

 

  (xv) any Permitted Reorganisation of a Restricted Subsidiary or a Permitted
Corporate Restructuring;

 

-125-



--------------------------------------------------------------------------------

  (xvi) any sale, lease, transfer or other disposal of any FF&E permitted by the
terms of the relevant Permitted FF&E Indebtedness, provided that all proceeds
from a sale are applied in accordance with the terms of such Permitted FF&E
Indebtedness;

 

  (xvii) any sale, lease, transfer or other disposal of any Aircraft/Watercraft
subject to any Permitted Aircraft/Watercraft Indebtedness, provided that all
proceeds from a sale are applied in accordance with the terms of such Permitted
Aircraft/Watercraft Indebtedness;

 

  (xviii) any sale, lease, transfer or other disposal of the Retail Properties
(or the relevant portion thereof) and/or Car Park (or the relevant portion
thereof) subject to any RP/CP Hivedown Refinancing Indebtedness to any Excluded
Subsidiary, provided that all proceeds from a sale are applied in accordance
with the terms of such RP/CP Hivedown Refinancing Indebtedness;

 

  (xix) any sale, transfer or other disposal (an “Other Asset Disposal”) of
assets (other than the Retail Properties and/or Car Park):

 

  (A) at arm’s length and on normal commercial terms;

 

  (B) (in the case where that Other Asset Disposal does not constitute an Exempt
Disposal by reason of the non-compliance with the applicable ratio set out in
paragraph (ii) of the definition of “Exempt Disposal”) that Other Asset Disposal
shall be for a consideration:

 

  (I) all or a part of which shall be in cash in an amount being not less than
that which if paid into the Prepayment Account in accordance Clause 8.5
(Mandatory prepayment from Net Sale Proceeds) and applied towards the prepayment
of the Senior Liabilities and the other liabilities as contemplated by paragraph
(c)(iii) of Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), would
result in compliance with that ratio (the “Minimum Other Asset Disposal Cash
Proceeds”); and

 

  (II) where the Minimum Other Asset Disposal Cash Proceeds shall be receivable
no later than the completion date of that Other Asset Disposal and upon such
receipt shall be paid directly into the Prepayment Account (and be applied) in
accordance with the Intercreditor Agreement;

 

  (C) where the fair market value of such assets (when aggregated with the fair
market value of all other assets sold, transferred or otherwise disposed as
permitted under this paragraph (xix)) does not exceed S$100,000,000 (or its
equivalent in another currency or currencies); and

 

  (D) where no Event of Default has occurred and is continuing;

 

-126-



--------------------------------------------------------------------------------

  (xx) any sale, lease, transfer or other disposal of the business, operations
and undertakings in respect of the ArtScience Museum (other than any part of the
Properties comprising the ArtScience Museum) to any Excluded Subsidiary in
connection with one or more charitable purposes;

 

  (xxi) the making of an investment permitted by paragraph (b) of Clause 22.15
(Acquisitions and investments); or

 

  (xxii) any sale, lease, transfer or other disposal of any moveable asset,
where the fair market value (when aggregated with the fair market value for any
other sale, lease, transfer or other disposal of moveable assets, other than any
permitted under sub-paragraphs (i) to (xxi) above) does not exceed S$15,000,000
(or its equivalent in another currency or currencies) in any calendar year.

 

(d) The Security Trustee shall (and is hereby instructed by the Lenders to)
release any Security created by the Security Documents over any assets subject
to a permitted disposal under paragraph (c) above, at the cost and expense of
the Borrower and subject to the satisfaction of any terms and conditions
applicable to such disposal.

 

22.6 Financial Indebtedness

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) incur or have outstanding any Financial Indebtedness or any
Designated RPS.

 

(b) Paragraph (a) above does not apply to:

 

  (i) up to the first Utilisation Date, Financial Indebtedness in respect of the
Existing Facilities;

 

  (ii) any Financial Indebtedness under the Finance Documents;

 

  (iii) any Internal Subordinated Debt (including any Guarantee in respect
thereof issued by any member of the Borrower Group which constitutes Internal
Subordinated Debt) and any External Subordinated Debt (including any Guarantee
in respect thereof issued by any member of the Borrower Group which constitutes
External Subordinated Debt);

 

  (iv) any Designated RPS issued by any member of the Borrower Group (provided
the aggregate principal amount of all such Designated RPS, without double
counting, shall not at any one time exceed S$1,000,000,000 (or its equivalent in
another currency or currencies));

 

  (v) any Incremental Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Incremental Indebtedness (provided the
aggregate outstanding principal amount of (A) all such Incremental Indebtedness
and Guarantees, without double counting and (B) the amount of Facility C Loans
then outstanding, shall not at any one time exceed S$1,000,000,000 (or its
equivalent in another currency or currencies));

 

-127-



--------------------------------------------------------------------------------

  (vi) any Mezzanine Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Mezzanine Indebtedness (provided the aggregate
outstanding principal amount of all such Mezzanine Indebtedness and Guarantees,
without double counting, shall not at any one time exceed S$1,000,000,000 (or
its equivalent in another currency or currencies));

 

  (vii) any Permitted Aircraft/Watercraft Indebtedness and any Guarantee issued
by any member of the Borrower Group in respect of that Permitted
Aircraft/Watercraft Indebtedness (provided the aggregate outstanding principal
amount of all such Permitted Aircraft/Watercraft Indebtedness and Guarantees,
without double counting, shall not at any one time exceed S$300,000,000 (or its
equivalent in another currency or currencies));

 

  (viii) any Permitted FF&E Indebtedness and any Guarantee issued by any member
of the Borrower Group in respect of that Permitted FF&E Indebtedness (provided
the aggregate outstanding principal amount of all such Permitted FF&E
Indebtedness and Guarantees, without double counting, shall not at any one time
exceed S$500,000,000 (or its equivalent in another currency or currencies));

 

  (ix) any Purchase Money Indebtedness and any Guarantee issued by any member of
the Borrower Group in respect of that Purchase Money Indebtedness (provided the
aggregate outstanding principal amount of all such Purchase Money Indebtedness
and Guarantees, without double counting, shall not at any one time exceed
S$30,000,000 (or its equivalent in another currency or currencies));

 

  (x) any Permitted Refinancing Indebtedness or RP/CP Hivedown Refinancing
Indebtedness;

 

  (xi) any Financial Indebtedness owed by any member of the Borrower Group to
another member of the Borrower Group;

 

  (xii) to the extent that such incurrence does not result in the incurrence by
any member of the Borrower Group of any obligation for the payment of Financial
Indebtedness of others (other than other members of the Borrower Group), any
Financial Indebtedness of a member of the Borrower Group incurred solely in
respect of:

 

  (A) performance bonds, completion guarantees, standby letters of credit or
bankers’ acceptances, letters of credit in order to provide security for
workers’ compensation claims, payment obligations in connection with self
insurance or similar requirements, surety and similar bonds and statutory claims
of lessors, licensees, contractors, franchisees or customers in each case to the
extent the Financial Indebtedness in respect of such facilities are on terms
more favourable than those under the Ancillary Facilities; and

 

  (B) bonds securing the performance of judgments or a stay of process in
proceedings to enforce a contested liability or in connection with any order or
decree in any legal proceeding, provided that such Financial Indebtedness
described in this sub-paragraph (xii) was incurred in the ordinary course of
business of the member of the Borrower Group and the aggregate principal amount
outstanding of all such Financial Indebtedness pursuant to this sub-paragraph
(xii) does not at any one time exceed S$120,000,000 (or its equivalent in
another currency or currencies);

 

-128-



--------------------------------------------------------------------------------

  (xiii) any Financial Indebtedness arising from any agreement entered into by
any member of the Borrower Group providing for indemnification, purchase price
adjustment or similar obligations, in each case, incurred or assumed in
connection with a sale, lease, transfer or other disposition of any asset
permitted pursuant to paragraph (c) of Clause 22.5 (Disposals);

 

  (xiv) any Financial Indebtedness in respect of derivative transactions entered
into pursuant to Clause 22.8 (Hedging);

 

  (xv) any Financial Indebtedness permitted by paragraph (b) of Clause 22.7
(Loans and guarantees);

 

  (xvi) investments permitted pursuant to paragraph (b) of Clause 22.15
(Acquisitions and investments) to the extent they constitute Financial
Indebtedness;

 

  (xvii) any Financial Indebtedness of any member of the Borrower Group, to the
extent constituting or covered by a guarantee, bond, letter of credit or other
instrument issued under any Ancillary Facility; and

 

  (xviii) any Financial Indebtedness existing on the date of this Agreement and
listed in Schedule 12 (Existing Indebtedness), and any replacement, renewal,
refinancing, refunding or extension of that Financial Indebtedness in whole or
in part by the member of the Borrower Group that originally incurred such
Financial Indebtedness except to the extent the principal amount of that
Financial Indebtedness exceeds the amount stated in that Schedule.

 

(c) For the avoidance of doubt, nothing in paragraph (a) above shall prohibit
the establishment by any member of the Borrower Group (whether as issuer or
guarantor) of a medium term note programme (an “MTN Programme”) provided that
the incurrence by a member of the Borrower Group of any Financial Indebtedness
under any MTN Programme shall be subject to the provisions of this Clause 22.6.

 

22.7 Loans and guarantees

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

 

  (i) make any loan, or provide any form of credit or financial accommodation,
to any other person; or

 

  (ii) give or issue any guarantee, indemnity, bond or letter of credit to or
for the benefit of, or in respect of liabilities or obligations of, any other
person or voluntarily assume any liability (whether actual or contingent) of any
other person.

 

-129-



--------------------------------------------------------------------------------

(b) Paragraph (a) above does not apply to:

 

  (i) up to the first Utilisation Date, any Guarantees or indemnities in respect
of the Existing Facilities;

 

  (ii) any loans, Guarantees or indemnities under the Finance Documents;

 

  (iii) any customary indemnities in respect of any Permitted FF&E Indebtedness,
any Permitted Refinancing Indebtedness, any Permitted Aircraft/Watercraft
Indebtedness, any External Subordinated Debt, any Incremental Indebtedness, any
Mezzanine Indebtedness or any Purchase Money Indebtedness;

 

  (iv) any Guarantee issued by any member of the Borrower Group in respect of
any Incremental Indebtedness to the extent it complies with paragraph (b)(v) of
Clause 22.6 (Financial Indebtedness);

 

  (v) any Guarantee issued by any member of the Borrower Group in respect of any
Mezzanine Indebtedness to the extent it complies with paragraph (b)(vi) of
Clause 22.6 (Financial Indebtedness);

 

  (vi) any Guarantee issued by any member of the Borrower Group in respect of
any Permitted Aircraft/Watercraft Indebtedness to the extent it complies with
paragraph (b)(vii) of Clause 22.6 (Financial Indebtedness));

 

  (vii) any Guarantee issued by any member of the Borrower Group in respect of
any Permitted FF&E Indebtedness to the extent it complies with paragraph
(b)(viii) of Clause 22.6 (Financial Indebtedness));

 

  (viii) any Guarantee issued by any member of the Borrower Group in respect of
any Purchase Money Indebtedness to the extent it complies with paragraph (b)(ix)
of Clause 22.6 (Financial Indebtedness));

 

  (ix) any Guarantee issued by any member of the Borrower Group in respect of
any Permitted Refinancing Indebtedness to the extent it complies with paragraph
(b)(x) of Clause 22.6 (Financial Indebtedness));

 

  (x) any Guarantee issued by any member of the Borrower Group in respect of any
Subordinated Debt to the extent it complies with paragraph (b)(iii) of Clause
22.6 (Financial Indebtedness));

 

  (xi) any investments permitted under Clause 22.15 (Acquisitions and
investments) to the extent they constitute loans, guarantees, indemnities or
other contingent liabilities;

 

  (xii) any trade credit, guarantees, indemnities, bonds and letters of credit
granted, given or issued by an Obligor on arm’s length terms and in the ordinary
course of its trading, not in respect of Financial Indebtedness;

 

-130-



--------------------------------------------------------------------------------

  (xiii) any loans, guarantees, indemnities, bonds and letters of credit
permitted by paragraph (b) of Clause 22.6 (Financial Indebtedness);

 

  (xiv) any Borrower Group Subordinated Guarantees; or

 

  (xv) any loans by the Borrower to:

 

  (A) the HoldCo which directly holds, legally and beneficially, more than half
of the issued share capital of the Borrower; or

 

  (B) all HoldCos (whether pro rata in accordance with the proportion of each
HoldCo’s shareholding in the Borrower or otherwise) on a joint and several
basis;

 

  (xvi) loans, guarantees or indemnities with respect to Financial Indebtedness
and other obligations of another member of the Borrower Group (which Financial
Indebtedness or obligation is otherwise permitted under this Agreement, provided
that the ranking and priority of such guarantees and/or indemnities shall be no
more favourable than the ranking and priority of the Financial Indebtedness or
obligation to which it relates); or

 

  (xvii) any loans or advances made by any member of the Borrower Group to
employees or directors or former employees or directors of any member of the
Borrower Group in an amount not to exceed S$5,000,000 in the aggregate
outstanding at any time.

 

22.8 Hedging

 

(a) No Obligor shall (and the Borrower shall ensure that no member of the
Borrower Group will) enter into any derivative transaction, other than:

 

  (i) in respect of the Facilities and any other Financial Indebtedness
permitted to be incurred pursuant to this Agreement;

 

  (ii) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (iii) any derivative transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the Borrower Group and not for speculative purposes.

 

(b) The Borrower may, but shall not be obliged to, request that a Lender (or an
Affiliate of a Lender) which provides the Borrower with any hedging in
connection with interest payable in respect of the Senior Liabilities, the
Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities accedes to the Intercreditor Agreement as a Hedging Bank.

 

-131-



--------------------------------------------------------------------------------

22.9 Commercial Documents

 

(a) The Borrower shall:

 

  (i) perform and comply with:

 

  (A) its obligations under or in connection with the Development Agreement and
the Head Lease, other than obligations of a minor or technical nature, the
non-fulfilment of which would not be materially adverse to the interests of the
Lenders;

 

  (B) the Consent; and

 

  (C) in all material respects with its material obligations under or in
connection with the other Commercial Documents;

 

  (ii) notify the Agent (promptly upon becoming aware of the same) of:

 

  (A) any breach by any party of its obligations or any default under the
Development Agreement, the Head Lease or the Consent; and

 

  (B) any material breach by any party of its obligations or any default under
the Commercial Documents;

 

  (iii) take all reasonable steps to enforce (except to the extent permitted by
paragraph (b) below):

 

  (A) any claim or right it has under or in connection with the Development
Agreement, the Head Lease or the Consent; and

 

  (B) any material claim or right it has under or in connection with any other
Commercial Document;

 

  (iv) notify the Agent promptly of any material claim made under a Commercial
Document; and

 

  (v) provide the Agent with reasonable details of any claim under sub-paragraph
(iv) above and its progress and notify the Agent as soon as practicable upon
that claim being resolved.

 

(b) The Borrower shall not amend, terminate, give any waiver or consent under,
or agree or decide not to enforce, in whole or in part, any term or condition
of:

 

  (i) the Development Agreement, the Head Lease or the Consent, save for
amendments, waivers, consents or non-enforcements which:

 

  (A) are not materially adverse to the interests of the Lenders;

 

  (B) are minor or technical; or

 

-132-



--------------------------------------------------------------------------------

  (C) have been approved in writing by the Agent (acting on the instructions of
the Majority Lenders (which approval shall not be unreasonably withheld)); or

 

  (ii) any other Commercial Document, save for non-material amendments, waivers,
consents or non-enforcements or amendments, waivers, consents or
non-enforcements which are not materially adverse to the interests of the
Lenders, are minor or technical or have been approved in writing by the Agent
(acting on the instructions of the Majority Lenders (such consent not to be
unreasonably withheld)).

 

22.10  Accounts

 

(a) The Borrower shall, in good time before the date that it estimates that any
prepayment amount will become payable, open and at all times thereafter during
the continuance of this Agreement, maintain the Prepayment Account with the
Security Trustee.

 

(b) Subject to paragraph (c) below, each Obligor shall promptly ensure that each
of its bank, deposit, savings, current or other account (each, an “Account”)
opened and maintained with a bank or financial institution is:

 

  (i) (in the case where that Account is opened and maintained with a bank or
financial institution located in Singapore) charged in favour of the Security
Trustee in accordance with a Debenture or (as the case may be) the Restricted
Subsidiary Debenture to which it is a party; and

 

  (ii) (in the case where that Account is opened and maintained with a bank or
financial institution located in a jurisdiction other than Singapore (an
“Offshore Collection Account”)) charged in favour of the Security Trustee on
substantially the same terms as those contained in a Debenture or (as the case
may be) the Restricted Subsidiary Debenture to which it is a party pursuant to
an Offshore Collection Account Security Document governed by the law of such
jurisdiction, in form and substance satisfactory to the Security Trustee.

 

(c) Paragraph (b) above does not apply to any Account:

 

  (i) (in the case where that Account is an Offshore Collection Account) to the
extent that the amount standing to the credit of that Offshore Collection
Account, when aggregated with the amount standing to the credit of all other
Offshore Collection Accounts which are not charged in favour of the Security
Trustee, does not exceed S$35,000,000 (or its equivalent in another currency or
currencies) at any time, it being understood that:

 

  (A) no Offshore Collection Account shall be required to be charged in favour
of the Security Trustee where the aggregate amount standing to the credit of all
Offshore Collection Accounts, does not exceed S$35,000,000 (or its equivalent in
another currency or currencies) at any time; and

 

-133-



--------------------------------------------------------------------------------

  (B) where the aggregate amount standing to the credit of all Offshore
Collection Accounts at any time exceeds S$35,000,000 (or its equivalent in
another currency or currencies) (such excess amount, the “Excess Amount”) the
requirement in paragraph (b)(ii) above shall only apply in respect of such
Offshore Collection Accounts representing the Excess Amount;

 

  (ii) which solely contains cash owned by customers of an Obligor or cash held
by an Obligor in a fiduciary capacity for its customers or employees or is
otherwise a fiduciary account where none of the Obligors is a beneficiary; or

 

  (iii) which are used solely to receive proceeds of any Permitted FF&E
Indebtedness.

 

22.11  Change of business

The Borrower shall ensure that no material change is made to the general nature
of the business of the Borrower or the Borrower Group taken as a whole from that
carried on at the date of this Agreement except:

 

  (a) as results from the ownership and operation of the Integrated Resort; or

 

  (b) where the change involves any activity or business incidental, related or
similar thereto, or any business or activity that is a reasonable extension,
development or expansion thereof or ancillary thereto, including, but not
limited to, any internet gaming, hotel, entertainment, recreation, convention,
trade show, meeting, retail sales, leasing, transportation or other activity or
business designated to promote, market, support, develop, construct or enhance
the casino gaming, hotel, retail and entertainment, mall and/or resort business
operated by the Borrower Group.

 

22.12  Merger

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) enter into any amalgamation, demerger, merger or corporate
reconstruction or reorganisation other than:

 

  (a) in relation to a Restricted Subsidiary:

 

  (i) any Permitted Reorganisation; or

 

  (ii) any internal corporate reconstruction or reorganisation that:

 

  (A) does not result in any amalgamation, demerger or merger; and

 

  (B) will not result in a Default or a Material Adverse Effect; and

 

-134-



--------------------------------------------------------------------------------

  (b) in relation to the Borrower, any internal corporate reconstruction or
reorganisation (including a transfer of assets to a wholly-owned Restricted
Subsidiary) that:

 

  (i) is made principally for purposes of corporate efficiency and with the
consent of the Majority Lenders (provided that where such corporate
reconstruction or reorganisation involves or relates to any matter (including,
without limitation, the release of any Security created pursuant to any Security
Document or of any Charged Assets) requiring the consent of any group of Finance
Parties (including all Lenders), the consent of such group of Finance Parties
shall also be required);

 

  (ii) will not result in a Default or a Material Adverse Effect; and

 

  (iii) either:

 

  (A) does not result in any amalgamation, demerger or merger; or

 

  (B) where it results in a merger with a Restricted Subsidiary, the Borrower
is, and will be, the surviving legal entity and the Agent receives a legal
opinion (in form and substance reasonably satisfactory to the Agent) from the
legal advisers to the Borrower in Singapore, confirming this.

 

22.13  Restricted payments

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

 

  (i) pay, repay or prepay any principal, interest (provided that interest
(A) may accrue or be capitalised and (B) may be evidenced by any instrument
which constitutes Subordinated Debt or equity) or other amount on or in respect
of, or redeem, purchase or defease, any Subordinated Debt (each, a “Subordinated
Payment”); or

 

  (ii) reduce, return, purchase, repay, cancel or redeem any of its shares
(each, a “Redemption”).

 

(b) Paragraph (a) above does not apply to, if no Event of Default is continuing,
the payment of interest, fees, commissions, costs and expenses and other
payments not in the nature of principal, due and payable in respect of External
Subordinated Debt.

 

(c) The Borrower shall not declare, pay or make any dividend or other equivalent
payment or equivalent distribution of any kind (each, a “Dividend”) to its
shareholders on or in respect of any of its shares.

 

(d) Paragraphs (a) and (c) above do not apply to:

 

  (i) any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Designated Sale) provided that the amount of any Subordinated
Payment or Redemption under this paragraph (i) may not exceed such amount,
prescribed by any applicable law, had it been a Dividend;

 

-135-



--------------------------------------------------------------------------------

  (ii) any payments (including any Dividend) to any HoldCo or any member of the
consolidated group of which that HoldCo is the common parent, for the purpose of
reimbursing that HoldCo or such member for any Taxes incurred by that HoldCo or
such member that are directly attributable to its ownership of the Borrower (as
certified by an authorised officer or authorised signatory of the Borrower to
the Agent), where no Default is continuing or would reasonably be expected to
result from such payment;

 

  (iii) any payment to any HoldCo or its Affiliates:

 

  (A) for the sole purpose of reimbursing that HoldCo or its Affiliates for any
project costs or operating costs (including any royalty payments) incurred by
that HoldCo or its Affiliates on behalf of the Borrower (as certified by an
authorised officer or authorised signatory of the Borrower to the Agent); and

 

  (B) where no Default is continuing or would reasonably be expected to result
from such payment;

 

  (iv) any Dividend declared, paid or made to any HoldCo to enable that HoldCo
to pay interest, fees, commissions, costs and expenses and other payments not in
the nature of principal on HoldCo Subordinated Debt, where no Default is
continuing or would reasonably be expected to result from such Dividend;

 

  (v) where no Default is continuing or would reasonably be expected to result
from such Dividend, Dividends to any Holdco (A) in an aggregate amount not to
exceed S$2,000,000 in any financial year of the Borrower, to the extent
necessary to permit that Holdco to pay general administrative costs and expenses
and (B) to the extent necessary to permit that Holdco to pay franchise taxes,
and accounting, legal and other professional fees in relation to (1) the
Borrower and/or the Integrated Resort, (2) that Holdco in its capacity as the
owner of the equity interests of the Borrower, and (3) all activities of that
Holdco in such capacity referred to in the foregoing item (2);

 

  (vi) any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Leverage Ratio) provided that the amount of any Subordinated
Payment or Redemption under this paragraph (vi) may not exceed such amount,
prescribed by any applicable law, had it been a Dividend; or

 

  (vii) any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Miscellaneous) provided that the amount of any Subordinated Payment
or Redemption under this paragraph (vii) may not exceed such amount, prescribed
by any applicable law, had it been a Dividend.

 

(e) Paragraphs (a) and (c) above do not apply to any payment, dividend,
distribution or release made in accordance with paragraph (b) of Clause 21.2
(Rectification).

 

-136-



--------------------------------------------------------------------------------

22.14  Arm’s length terms

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) enter into any contract or arrangement with or for the
benefit of any Affiliate (including any disposal to that person) other than:

 

  (a) on arm’s length terms;

 

  (b) any transaction, agreement, contract or arrangement permitted by Clause
22.5 (Disposals), Clause 22.6 (Financial Indebtedness)), Clause 22.7 (Loans and
guarantees), Clause 22.13 (Restricted payments) or Clause 22.15 (Acquisitions
and investments);

 

  (c) any inter-company services and/or procurement contract or arrangement to
be entered into by the Borrower on terms consistent with the past practice of
other Subsidiaries of the Sponsor for performing similar functions;

 

  (d) transfers of Intellectual Property Rights permitted by paragraph (c)(x) of
Clause 22.5 (Disposals);

 

  (e) any equity contributions or Internal Subordinated Debt which are made to
the Borrower solely to finance the prepayment or repayment of Loans or for any
other purpose permitted by this Agreement;

 

  (f) any employment, compensation, indemnification, non-competition or
confidentiality agreement or arrangement entered into by a member of the
Borrower Group with its employees or directors in the ordinary course of
business or as approved by a majority of the members of the board of directors
(or functional equivalent thereof) of such member of the Borrower Group in its
reasonable determination;

 

  (g) loans or advances to employees of the members of the Borrower Group
permitted under paragraphs (b)(v) and (b)(xii) of Clause 22.15 (Acquisitions and
investments);

 

  (h) transactions contemplated by each Commercial Document;

 

  (i) reciprocal easement and other similar agreements required or permitted to
be entered into pursuant to the Finance Documents;

 

  (j) (A) license agreements with an Excluded Subsidiary (including licenses
permitting an Excluded Subsidiary to use Intellectual Property Rights of the
members of the Borrower Group) and (B) any other agreements with an Excluded
Subsidiary, provided the terms of such other agreement under this item (B) or
any amendment to such agreement are no less favorable to the members of the
Borrower Group than those that would have been obtained in a comparable
transaction by such member with an unrelated person;

 

-137-



--------------------------------------------------------------------------------

  (k) any agreement not specifically prohibited hereunder by an Excluded
Subsidiary to pay management fees to a member of the Borrower Group directly or
indirectly;

 

  (l) any arrangement permitted or contemplated by this Agreement;

 

  (m) any contract or arrangement agreed by the Majority Lenders;

 

  (n) the Trademark License Agreement effective as of 27 April 2010 made between
the Borrower and LVS Dutch Intermediate Holding B.V., a private Dutch company
with limited liability, and the transfer, from time to time, of Intellectual
Property Rights to the Sponsor and/or its Affiliates so long as the transferor
retains or will obtain a licence to use such Intellectual Property Rights;

 

  (o) any transaction, in connection with any charitable purpose, between an
Obligor and the Excluded Subsidiary described in paragraph (xx) in Clause 22.5
(Disposals);

 

  (p) any transaction arising between members of the Borrower Group not
specifically prohibited by this Agreement; or

 

  (q) payments to the Borrower and repayments by the Borrower of Sponsor Group
Contributions permitted by paragraph (b) of Clause 21.2 (Rectification).

 

22.15  Acquisitions and investments

 

(a) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

 

  (i) invest in or acquire any share in or any security issued by any person, or
any interest therein or in the capital of any person, or make any capital
contribution to any person; or

 

  (ii) invest in or acquire any business or going concern, or the whole or
substantially the whole of the assets or business of any person, or any assets
that constitute a division or operating unit of the business of any person.

 

(b) Paragraph (a) above does not apply to:

 

  (i) the operation of the Integrated Resort (including the acquisition of any
FF&E);

 

  (ii) Investments (including the formation or creation of a Subsidiary in
compliance with the terms of this Agreement) by any member of the Borrower Group
in any other member of the Borrower Group;

 

  (iii) any Investment made as a result of the receipt of non-cash consideration
from the sale of any asset that was made pursuant to and in compliance with this
Agreement;

 

-138-



--------------------------------------------------------------------------------

  (iv) trade receivables owing to any member of the Borrower Group if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms, provided that such trade terms may
include such concessionary trade terms as such member of the Borrower Group
deems reasonable under the circumstances;

 

  (v) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

  (vi) Investments by the members of the Borrower Group in any Excluded
Subsidiary, where those Investments are made with proceeds that the Borrower is
permitted to invest (or not restricted from investing) pursuant to the paragraph
(iii) of the definition of “Excluded Subsidiary”;

 

  (vii) any Investment of property (other than cash) by the Borrower where such
property was originally contributed to the Borrower by a member of the Sponsor
Group in exchange for common equity of the Borrower or for Financial
Indebtedness owing by the Borrower to that member of the Sponsor Group
constituted as Internal Subordinated Debt;

 

  (viii) Investments of cash or property in any joint venture, partnership,
consortium or Excluded Subsidiary the amount of which when aggregated with all
other Investments permitted under this sub-paragraph (viii), does not exceed
S$25,000,000 in any financial year of the Borrower;

 

  (ix) Investments by the members of the Borrower Group consisting of securities
or other obligations received in settlement of debt created in the ordinary
course of business where the debt is not incurred in contemplation of the
acquisition of those Investments;

 

  (x) to the extent constituting Investments, transfers of Intellectual Property
Rights permitted pursuant to paragraph (c)(x) of Clause 22.5 (Disposals);

 

  (xi) any Investment in or purchase of any Cash Equivalent Investments;

 

  (xii) any indebtedness incurred by the members of the Borrower Group permitted
under Clause 22.6 (Financial Indebtedness) and any Guarantee, indemnity or
contingent liability permitted under Clause 22.7 (Loans and guarantees), to the
extent such indebtedness or contingent liability constitutes an Investment;

 

  (xiii) any Investments in the form of cash:

 

  (A) which (when aggregated with the amount of all other Investments permitted
under this sub-paragraphs (xiii)) does not, at any time, exceed the Cash
Investment Limit as at the date of such Investments;

 

  (B) where no Default is continuing or would reasonably be expected to result
from such Investment; and

 

-139-



--------------------------------------------------------------------------------

  (C) where the ratio of Debt as of the last Relevant Date falling on or before
the date of such Investments to Consolidated Adjusted EBITDA for the Relevant
Period ending on that Relevant Date is less than 3.50 to 1, as evidenced by a
Compliance Certificate delivered to the Agent on or before the date of such
Investments, setting out (in reasonable detail) computations as to compliance
with the above ratio);

 

  (xiv) any Investment:

 

  (A) which falls within the description of paragraph (d) of the definition of
“Controlled Transaction”; and

 

  (B) which is a Permitted Transaction (Designated Sale), a Permitted
Transaction (Leverage Ratio) or a Permitted Transaction (Miscellaneous);

 

  (xv) any Permitted Investment;

 

  (xvi)  any other Investment approved by the Majority Lenders; or

 

  (xvii)  any Investment where the amount of such Investments (when aggregated
with the amount of all other Investments other than any permitted under
sub-paragraphs (i) to (xvi) above) does not exceed S$50,000,000 at any time.

 

22.16  Assets

The Borrower shall maintain all its assets necessary for the conduct of its
business as conducted from time to time in good working order and condition,
ordinary wear and tear excepted.

 

22.17  Insurance

 

(a) Each Obligor shall (and the Borrower shall ensure that each other member of
the Borrower Group will) maintain insurances on and in relation to its business
and assets with reputable underwriters or insurance companies:

 

  (i) against those risks, and to the extent, usually insured against by prudent
companies located in the same or a similar location and carrying on a similar
business; and

 

  (ii) against those risks, and to the extent, required by applicable law or by
contract,

including, in relation to the Borrower, those risks set out, and at commercially
prudent levels.

 

-140-



--------------------------------------------------------------------------------

(b) Without limiting paragraph (a) above, each Borrower shall maintain insurance
on all of its assets of an insurable nature (including, without limitation, the
Properties):

 

  (i) against loss or damage by fire and other risks normally insured against by
persons carrying on a similar business in a sum or sums at least equal to the
higher of:

 

  (A) US$3,000,000,000 (or its equivalent in another currency or currencies);
and

 

  (B) the estimated maximum loss in respect of the Properties as set out in the
most recent Insurance Report (or if none, the Original Insurance Report)
delivered to the Agent pursuant to this Agreement; and

 

  (ii) against loss or damage by terrorism in a sum or sums at least equal to
US$1,500,000,000 (or its equivalent in another currency or currencies) provided
that:

 

  (A) the Borrower may maintain such insurance for a lower amount (including,
for the avoidance of doubt, zero) if that amount represents the maximum
insurance coverage against loss or damage by terrorism which the Borrower can
reasonably obtain for the time being; and

 

  (B) the Borrower may elect not to maintain such insurance in any financial
year if the aggregate premium payable in respect of such insurance in that
financial year is equal to or more than 125 per cent. of the aggregate premium
paid or payable in respect of any equivalent original insurances existing in the
immediately preceding financial year (or if none, the most recent financial year
before that year) which such insurance is intended to replace.

 

(c) Each Obligor acknowledges that it is the sole party liable to pay premiums
and shall (and the Borrower shall ensure that each other member of the Borrower
Group will) promptly pay such premiums and do all things necessary to maintain
insurances required of it by paragraphs (a) and (b) above.

 

(d) The Borrower shall:

 

  (i) supply to the Agent prior to the first Utilisation Date and promptly upon
subsequent written request (such request to be made not more than once a year),
certified true copies of each insurance policy or certificate of insurance
issued by insurance brokers or underwriters relating to it and required by this
Clause 22.17;

 

  (ii) promptly notify the Agent of any fact, act or omission which has caused
or may cause it to be in breach of any provision of this Clause 22.17 in
relation to the Borrower and of any purported or threatened avoidance of any
insurance policy in relation to the Borrower required by this Clause 22.17; and

 

  (iii) promptly notify the Agent of any claim or notification under any of its
insurance policies which is for, or would reasonably be expected to result in a
claim under that policy for, at least S$35,000,000 (or its equivalent in another
currency or currencies).

 

-141-



--------------------------------------------------------------------------------

(e) No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) do or omit to do anything which:

 

  (i) would reasonably be expected to render any insurance required by this
Clause 22.17 void, voidable or unenforceable; or

 

  (ii) would entitle any insurer of that Obligor to reduce or avoid its
liability under any such insurance which would reasonably be expected to be
materially adverse to the interests of the Finance Parties.

 

22.18  Environmental undertakings

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will):

 

  (a) comply in all material respects with all Environmental Laws to which it
may be subject; and

 

  (b) obtain all material Environmental Licences required or desirable in
connection with its business and comply in all material respects with the terms
of all those Environmental Licences,

except for, in each case where a failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

22.19  Taxes

 

(a) Each Obligor shall (and the Borrower shall ensure that each other member of
the Borrower Group) shall pay all Taxes required to be paid by it when due (or,
if earlier, before any penalty is or could be imposed, and before any Security
is or could be imposed ranking in priority to the claims of any Finance Party or
to any Security created pursuant to the Security Documents).

 

(b) Paragraph (a) above does not apply to any Taxes:

 

  (i) being contested by the relevant Obligor or member of the Borrower Group in
good faith and in accordance with the relevant procedures;

 

  (ii) which have been adequately disclosed in its financial statements, and for
which adequate reserves are being maintained in accordance with GAAP; and

 

  (iii) where payment can be lawfully withheld and will not result in the
imposition of any penalty or Security as described in paragraph (a) above.

 

-142-



--------------------------------------------------------------------------------

22.20  Financial assistance

Each Obligor shall ensure that all payments made by it, and any Security created
pursuant to any Finance Document by it, are made or created in compliance with
any applicable law or regulation in any relevant jurisdiction concerning
financial assistance by a company for the acquisition of or subscription for
shares.

 

22.21  External Subordinated Debt

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) in relation to any External Subordinated Debt and in the
case where the subordination in respect thereof contemplated by paragraph (i) of
the definition of “External Subordinated Debt” is achieved (or is intended to be
achieved) pursuant to paragraph (i)(B) of that definition) amend, vary or waive
any term within the documentation relating to that External Subordinated Debt
where such amendment, variation or waiver would result in that External
Subordinated Debt falling outside the description of “External Subordinated
Debt”.

 

22.22  Incremental Indebtedness

 

(a) Notwithstanding anything in Clause 6.2 (Payment of Secured Incremental
Liabilities) of the Intercreditor Agreement, where any Obligor makes any
voluntary payment, repayment or prepayment in the nature of principal on all or
any part of any Incremental Indebtedness (an “Incremental Indebtedness Voluntary
Prepayment”), the Borrower shall (and shall ensure that each other member of the
Borrower Group will), on or about the same date, prepay the Facility A Loans in
accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans) by an
amount representing a fraction of all Facility A Loans where:

 

  (i) the numerator of such fraction is the amount the Incremental Indebtedness
Voluntary Prepayment; and

 

  (ii) the denominator of such fraction is the aggregate principal amount of all
Incremental Indebtedness immediately prior to the Incremental Indebtedness
Voluntary Prepayment.

 

(b) Paragraph (a) above does not apply where:

 

  (i) no Event of Default has occurred and is continuing; and

 

  (ii) on the date of the Incremental Indebtedness Voluntary Prepayment:

 

  (A) the Debt (but without taking into account the effect that Incremental
Indebtedness Voluntary Prepayment) as of the last Relevant Date falling on or
before the date of the Incremental Indebtedness Voluntary Prepayment;

to:

 

  (B) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (A) above,

 

-143-



--------------------------------------------------------------------------------

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.

 

22.23  Permitted Refinancing Indebtedness

 

(a) Notwithstanding anything in Clause 7.2 (Payment of Secured Permitted
Refinancing Liabilities) of the Intercreditor Agreement, where any Obligor makes
any voluntary payment, repayment or prepayment in the nature of principal on all
or any part of any Permitted Refinancing Indebtedness (a “Permitted Refinancing
Indebtedness Voluntary Prepayment”), the Borrower shall (and shall ensure that
each other member of the Borrower Group will), on or about the same date, prepay
the Facility A Loans in accordance with Clause 8.9 (Voluntary prepayment of
Facility A Loans) by an amount representing a fraction of all Facility A Loans
where:

 

  (i) the numerator of such fraction is the amount the Permitted Refinancing
Indebtedness Voluntary Prepayment; and

 

  (ii) the denominator of such fraction is the aggregate principal amount of all
Permitted Refinancing Indebtedness immediately prior to the Permitted
Refinancing Indebtedness Voluntary Prepayment.

 

(b) Paragraph (a) above does not apply where:

 

  (i) no Event of Default has occurred and is continuing; and

 

  (ii) on the date of the Permitted Refinancing Indebtedness Voluntary
Prepayment:

 

  (A) the Debt (but without taking into account the effect that Permitted
Refinancing Indebtedness Voluntary Prepayment) as of the last Relevant Date
falling on or before the date of the Permitted Refinancing Indebtedness
Voluntary Prepayment;

to:

 

  (B) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.

 

-144-



--------------------------------------------------------------------------------

22.24  Mezzanine Indebtedness

 

(a) Notwithstanding anything in Clause 8.2 (Payment of Secured Mezzanine
Liabilities) of the Intercreditor Agreement, where any Obligor makes any
voluntary payment, repayment or prepayment in the nature of principal on all or
any part of any Mezzanine Indebtedness (a “Mezzanine Indebtedness Voluntary
Prepayment”), the Borrower shall (and shall ensure that each other member of the
Borrower Group will), on or about the same date, prepay the Facility A Loans in
accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans) by an
amount representing a fraction of all Facility A Loans where:

 

  (i) the numerator of such fraction is the amount the Mezzanine Indebtedness
Voluntary Prepayment; and

 

  (ii) the denominator of such fraction is the aggregate principal amount of all
Mezzanine Indebtedness immediately prior to the Mezzanine Indebtedness Voluntary
Prepayment.

 

(b) Paragraph (a) above does not apply where:

 

  (i) no Event of Default has occurred and is continuing; and

 

  (ii) on the date of the Mezzanine Indebtedness Voluntary Prepayment:

 

  (A) the Debt (but without taking into account the effect that Mezzanine
Indebtedness Voluntary Prepayment) as of the last Relevant Date falling on or
before the date of the Mezzanine Indebtedness Voluntary Prepayment;

to:

 

  (B) the Consolidated Adjusted EBITDA for the Relevant Period ending on the
Relevant Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.

 

22.25  Guarantees and Security

The Borrower shall:

 

  (a) promptly notify the Agent:

 

  (i) if any new Subsidiary of the Borrower is incorporated or formed; and

 

  (ii) whether or not that Subsidiary is (or will be) a Restricted Subsidiary;
and

 

  (b) if such Subsidiary is a Restricted Subsidiary, within 30 days of a request
by the Agent, ensure that it will:

 

  (i) become a Guarantor and provide a Restricted Subsidiary Debenture in favour
of the Secured Parties to secure all of the obligations of the Obligors under
the Secured Documents; and

 

-145-



--------------------------------------------------------------------------------

  (ii) accede to the Intercreditor Agreement as an Obligor.

 

23.  Events of Default

Each of the events or circumstances set out in the following sub-clauses of this
Clause 23 (other than Clause 23.17 (Acceleration)) is an Event of Default.

 

23.1  Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  (a) in the case of principal or interest or guarantee fee or commitment fee,
payment is made within three Business Days of its due date;

 

  (b) in the case of fees and other amounts not constituting principal,
interest, guarantee fee or costs and expenses, payment is made within seven
Business Days of its due date; and

 

  (c) in the case of costs, expenses and any other sums, payment is made within
15 Business Days of its due date, following the giving of the notice or demand
(if any) required by the terms of the Finance Document.

 

23.2  Financial covenants

Any requirement of Clause 21.1 (Financial covenants) is not satisfied.

 

23.3  Other obligations

 

(a) An Obligor does not comply with any provision of the Finance Documents to
which it is a party (other than those referred to in Clause 23.1 (Non-payment)
and Clause 23.2 (Financial covenants)).

 

(b) No Event of Default under paragraph (a) above in relation to any provision
of the Finance Documents will occur if the failure to comply is capable of
remedy and is remedied within 30 days of the earlier of (i) the relevant Obligor
becoming aware of such default and (ii) the Agent or any Lender giving notice to
the relevant Obligor of the failure to comply.

 

23.4  Misrepresentation

 

(a) Any representation or statement made or deemed to be made by an Obligor in
the Finance Documents to which it is a party or any other document delivered by
or on behalf of any Obligor under or in connection with any Finance Document is
or proves to have been incorrect or misleading in any material respect when made
or deemed to be made.

 

(b) No Event of Default under paragraph (a) above will occur if the
misrepresentation or misstatement, or the circumstances giving rise to it, is
capable of remedy and is remedied within 30 days of the earlier of (i) the
relevant Obligor becoming aware of the misrepresentation or misstatement and
(ii) the Agent or any Lender giving notice to the relevant Obligor of the
misrepresentation or misstatement.

 

-146-



--------------------------------------------------------------------------------

23.5  Cross default

 

(a) Any Financial Indebtedness of any Obligor is not paid when due nor within
any applicable grace period.

 

(b) Any Financial Indebtedness of any Obligor is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c) No Event of Default will occur under this Clause 23.5 if:

 

  (i) in relation to paragraphs (a) and (b) above, the holder of the relevant
Financial Indebtedness waives the applicable failure to pay or other event of
default (howsoever described) or such event of default is cured; or

 

  (ii) if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (a) and (b) above at any time,
is less than S$200,000,000 (or its equivalent in any other currency or
currencies).

 

23.6  Insolvency

 

(a) An Obligor is (or is presumed or deemed by applicable law or a court to be)
unable or admits inability to pay its debts as they fall due, suspends, or
threatens to suspend, making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.

 

(b) A moratorium is declared by an Obligor or a court of competent jurisdiction
in respect of any indebtedness of any Obligor or by any person on behalf of any
Obligor in respect of any of its indebtedness.

 

23.7  Insolvency proceedings

 

(a) Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, judicial management or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any Obligor other
than any Permitted Reorganisation, reconstruction or reorganisation permitted by
Clause 22.12 (Merger);

 

  (ii) a composition, assignment or arrangement with any creditor of any
Obligor;

 

  (iii) the appointment of a liquidator (other than in respect of a solvent
liquidation of a Restricted Subsidiary permitted by this Agreement), receiver,
judicial manager, administrator, administrative receiver, compulsory manager or
other similar officer in respect of any Obligor or any of its respective assets;
or

 

-147-



--------------------------------------------------------------------------------

  (iv) the enforcement of any Security over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.

 

(b) No Event of Default will occur under paragraph (a) above in connection with
any legal proceedings or other procedure or step taken:

 

  (i) under paragraph (a)(i) above in relation to a winding-up, dissolution,
reorganisation, judicial management or an administration; or

 

  (ii) under paragraph (a)(iii) above,

which is being contested by the relevant Obligor in good faith by appropriate
means prior to an order being made against it and is discharged or stayed within
90 days of its commencement.

 

(c) No Event of Default will occur under paragraph (a) above in connection with
any legal proceedings or other procedure or step taken under paragraph (a)(iv)
above,

 

  (i) which is discharged or stayed within 30 days of its commencement; or

 

  (ii) which is in respect of non-recourse indebtedness (being indebtedness
where the provider or beneficiary of such indebtedness has no right of recovery
for such indebtedness beyond the limited right of recourse against the relevant
asset and, having realised the same, such provider or beneficiary is not
entitled to take any further steps against the relevant Obligor or any of its
other assets to recover any sums due under such indebtedness and in particular,
that such provider or beneficiary is not entitled to petition to take any steps
for the winding-up of the Obligor) aggregating not more than S$50,000,000 (or
its equivalent in any other currency or currencies) at any one time and would
not reasonably be expected to have a Material Adverse Effect.

 

23.8  Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects:

 

  (a) any part of the Properties, any rights of the Borrower under the
Development Agreement or the Head Lease or any other material asset or assets of
the Borrower and is not discharged within 60 days; or

 

  (b) any material asset or assets of any other Obligor and is not discharged
within 60 days.

 

-148-



--------------------------------------------------------------------------------

23.9  Unlawfulness

It is or becomes unlawful for any Obligor to perform any of its payment or other
material obligations (as reasonably determined by the Majority Lenders) under
the Finance Documents to which it is a party.

 

23.10  Repudiation

 

(a) Any Obligor repudiates a Finance Document or a Commercial Document to which
it is a party.

 

(b) The Head Lessor or any other relevant Governmental Agency repudiates a
Commercial Document.

 

23.11  Security and guarantees

 

(a) Any Security Document or any guarantee in or any subordination under any
Finance Document is not in full force and effect or any Security Document does
not create in favour of the Security Trustee for the benefit of the Secured
Parties the Security which it is expressed to create fully perfected and with
the ranking and priority it is expressed to have.

 

(b) Any Security Document is declared null and void by a Governmental Agency of
competent jurisdiction, or any such Governmental Agency or any Obligor shall
contest the validity, perfection or priority of the Security granted pursuant to
any Security Document in favour of the Security Trustee.

 

(c) The Head Lessor:

 

  (i) cancels, terminates or (to the detriment of the Secured Parties as secured
parties (as reasonably determined by the Majority Lenders)) amends the Consent
(other than an amendment permitted by paragraph (b)(i) of Clause 22.9
(Commercial Documents)); or

 

  (ii) amends (to the detriment of the Secured Parties as secured parties (as
reasonably determined by the Majority Lenders)) (other than any amendment
permitted by Clause 22.9 (Commercial Documents), cancels or terminates the
leasing arrangements contemplated by the Head Lease,

in each case without the consent of the Majority Lenders.

 

23.12  Carry on business

Any Obligor suspends or ceases (or threatens to suspend or cease) to carry on
all or a material part of its business, except as permitted by this Agreement.

 

23.13  Nationalisation

There shall have occurred:

 

-149-



--------------------------------------------------------------------------------

  (a) any imposition of expropriatory or confiscatory taxes, or any
nationalization, re-entry, requisition, expropriation, seizure, compulsory
acquisition, modification, suspension, or confiscation (except routine actions
for rights-of-way and similar actions that do not and are not reasonably
expected to materially interfere with the operation of the Integrated Resort) of
the ownership or control of:

 

  (i) all or any part (reasonably determined by the Majority Lenders to be
material and notified to the Agent and the Borrower) of the Properties or the
Integrated Resort; or

 

  (ii) more than 49 per cent. of the equity interests in:

 

  (A) the Borrower;

 

  (B) any Obligor which holds the Casino Licence; or

 

  (C) any of the Restricted Subsidiaries, the total assets or revenues of which
(consolidated where that Restricted Subsidiary itself has Subsidiaries), as at
the date as at which the latest semi-annual or annual consolidated financial
statements of the Borrower Group were prepared or, as the case may be, for the
financial period to which those financial statements relate, account for 10 per
cent. or more of the consolidated total assets or (as the case may be) revenues
of the Borrower Group (all as calculated by reference to the latest semi-annual
or annual consolidated financial statements of the Group); or

 

  (b) an extinguishment of any material rights benefiting, or imposition of any
restrictions affecting or impacting, any governmental act or series of acts
affecting or impacting, any delivery of any official governmental notice
affecting or impacting or any change in any law of Singapore (other than the
enactment of the Legislation (as defined in the Development Agreement))
governing, affecting or impacting, the Development Agreement or the Head Lease,
that would, in each case, deprive the Lenders of any of their material rights or
remedies in respect of this Agreement or the other Finance Documents (including
rights under the Security Documents).

 

23.14 Integrated Resort

 

(a) The Integrated Resort is wholly or in any material part (as reasonably
determined by the Majority Lenders) damaged or destroyed, whether insured or
not, unless in respect of any such material part, the Borrower makes all
commercially reasonable efforts to reinstate, rebuild or replace such material
part within a reasonable period of time.

 

(b) The Integrated Resort is not being operated substantially in accordance with
the Commercial Documents.

 

(c) The Development Agreement or (once issued) the Head Lease is terminated.

 

-150-



--------------------------------------------------------------------------------

(d) The Casino License is cancelled, suspended, revoked or (to an extent which
would be reasonably likely to have a Material Adverse Effect) varied (each a
“Licence Event”), except where within 14 days of the occurrence of such Licence
Event, that Licence Event is itself cancelled or withdrawn and the Casino
Licence is reinstated to at least the form it took prior to the occurrence of
such Licence Event.

 

(e) Legislation is adopted, and the terms of such legislation are such that
either the Borrower or the Head Lessor is unable to fulfil its material
obligations (as reasonably determined by the Majority Lenders) under any
Commercial Document.

 

23.15  Development Agreement Event of Default/Head Lease Event of Default

Any Development Agreement Event of Default or Head Lease Event of Default occurs
and such Development Agreement Event of Default or Head Lease Event of Default
is not remedied to the satisfaction of the Head Lessor within the time specified
by the Head Lessor.

 

23.16  Declared Company

Any member of the Borrower Group is declared by the Minister to be a declared
company under the provisions of Part IX of the Companies Act, Chapter 50 of
Singapore.

 

23.17  Acceleration

 

(a) On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

  (i) cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

  (ii) declare that all or part of the Loans, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

 

  (iii) declare that all or part of the Loans be payable on demand, whereupon
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders.

 

(b) Promptly after being notified by the Agent of the Acceleration Date or any
date on which the Facilities are cancelled under Clause 8.2 (Change of control)
each Ancillary Lender shall by notice to the Borrower:

 

  (i) cancel its Ancillary Commitment whereupon it shall immediately be
cancelled;

 

  (ii) declare that all or the corresponding part of the utilisations under any
Ancillary Facility provided by that Ancillary Lender, together with accrued
interest, full cash cover in respect of all or the corresponding part of the
contingent liabilities of that Lender under that Ancillary Facility, and all or
the corresponding part of all other amounts accrued or outstanding in respect of
that Ancillary Facility be immediately due and payable, whereupon they shall
become immediately due and payable; and/or

 

-151-



--------------------------------------------------------------------------------

  (iii) declare that all or the corresponding part of the utilisations under any
Ancillary Facility provided by that Ancillary Lender, together with accrued
interest, full cash cover in respect of all or the corresponding part of the
contingent liabilities of that Lender under that Ancillary Facility, and all or
the corresponding part of all other amounts accrued or outstanding in respect of
that Ancillary Facility be payable upon demand, whereupon they shall immediately
become payable on demand by that Ancillary Lender (on the instructions of the
Agent, if so directed by the Majority Lenders).

 

(c) No Ancillary Lender may at any time cancel the whole or any part of its
Ancillary Commitment, declare that all or part of the utilisations under an
Ancillary Facility provided by that Ancillary Lender be immediately due and
payable or require the payment of cash cover in respect of all or any part of
any contingent liabilities of that Lender under an Ancillary Facility unless the
Agent has delivered a notice to the Borrower pursuant to sub-paragraph (ii) of
paragraph (a) of this Clause 23.17 or the Facilities have been cancelled under
Clause 8.2 (Change of control).

 

24. Changes to the Lenders

 

24.1  Transfers by the Lenders

Subject to this Clause 24 and to Clause 25 (Debt Purchase Transactions), a
Lender (the “Existing Lender”) may transfer by novation any of its rights and
obligations under the Finance Documents to any Eligible Lender (the “New
Lender”).

 

24.2  Conditions of transfer

 

(a) The consent of the Borrower (but not the other Obligors) is required for a
transfer by a Lender unless the transfer is to another Lender or an Affiliate of
a Lender or an Event of Default is continuing, in which case, no consent from
the Borrower is required (unless the transfer would result in the Borrower
having to make any payment described in paragraph (d)(ii) below).

 

(b) The consent of the Borrower to a transfer must not be unreasonably withheld
or delayed. For the avoidance of doubt, it will be reasonable for the Borrower
to refuse its consent, where the transfer would result in the Borrower having to
make any payment described in paragraph (d)(ii) below.

 

(c) Other than in the case of a transfer permitted by paragraph (b) of Clause
25.1 (Permitted Debt Purchase Transactions), a transfer will be effective only
if the procedure set out in Clause 24.5 (Procedure for transfer) is complied
with.

 

(d) If:

 

  (i) a Lender transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

-152-



--------------------------------------------------------------------------------

  (ii) as a result of circumstances existing at the date the transfer or change
occurs, the Borrower would be obliged to make a payment to the New Lender or
Lender acting through its new Facility Office under:

 

  (A) Clause 13 (Tax gross-up and indemnities); or

 

  (B) Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the transfer or change had not occurred.

 

24.3  Transfer fee

The New Lender shall, on the date upon which a transfer takes effect, pay to the
Agent (for its own account) a fee of S$4,000.

 

24.4  Limitation of responsibility of Existing Lenders

 

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;

 

  (ii) the financial condition of any Obligor or other person;

 

  (iii) the performance and observance by any Obligor or other person of its
obligations under the Transaction Documents or any other documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Transaction Document;

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of any Obligor and their respective related entities and any
other person whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force; and

 

-153-



--------------------------------------------------------------------------------

  (iii) confirms to the Borrower that it is an Eligible Lender on the Transfer
Date.

 

(c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations transferred under this Clause 24; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor or other person of its obligations
under the Finance Documents or otherwise.

 

24.5  Procedure for transfer

 

(a) Subject to the conditions set out in this Clause 24, a transfer is effected
in accordance with paragraph (c) below when the Agent and the Borrower execute
an otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent and the Borrower shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate, provided that the transfer must
comply with Clause 24.2 (Conditions of transfer).

 

(b) The Agent shall not be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender unless it is satisfied that it
has completed all “know your customer” and other similar procedures that it is
required (or deems desirable) to conduct in relation to the transfer to such New
Lender.

 

(c) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 

  (ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii) the Agent, the Arranger, the Security Trustee, the New Lender and other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Agent, the Arranger, the
Security Trustee and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

  (iv) the New Lender shall become a Party as a “Lender”.

 

-154-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Clause 24, the rights of
the Lenders to make assignments or transfers of, and grant participations in,
any or all of its Commitments, Ancillary Commitments, any Utilisation or
utilisation under any Ancillary Facility, or any interest therein, herein or in
any other Senior Liabilities owed to any such Lender, shall be subject to the
same conditions as those governing transfers set out in Clause 24.1 (Transfers
by the Lenders) and paragraphs (a) and (b) of Clause 24.2 (Conditions of
transfer), and to the approval of any applicable gaming authorities, to the
extent required by law and to the extent failure to obtain such approval could
jeopardise the Casino License or any other gaming licenses of the Borrower or
any of its parents or Affiliates. For the avoidance of doubt, any participations
under this paragraph (d) shall mean customary funded and risk participations
only.

 

24.6  Existing consents and waivers

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant transfer to such New
Lender.

 

24.7  Exclusion of Agent’s liability

In relation to any transfer pursuant to this Clause 24, each Party acknowledges
and agrees that the Agent shall not be obliged to enquire as to the accuracy of
any representation or warranty made by a New Lender in respect of its
eligibility as a Lender.

 

25. Debt Purchase Transactions

 

25.1  Permitted Debt Purchase Transactions

 

(a) The Borrower shall not enter into any Debt Purchase Transaction other than
in accordance with the other provisions of this Clause 25.

 

(b) The Borrower may purchase by way of transfer, pursuant to Clause 24 (Changes
to the Lenders), a participation in any Term Loan and any related Commitment
where:

 

  (i) such purchase is made for a consideration of less than par;

 

  (ii) such purchase is made using one of the processes set out at paragraphs
(c) and (d) below; and

 

  (iii) such purchase is made at a time when no Default is continuing;

 

(c)

 

  (i) A Debt Purchase Transaction referred to in paragraph (b) above may be
entered into pursuant to a solicitation process (a “Solicitation Process”) which
is carried out as follows.

 

-155-



--------------------------------------------------------------------------------

  (ii) Prior to 11:00 am on a given Business Day (the “Solicitation Day”) the
Borrower or a financial institution acting on its behalf (the “Purchase Agent”)
will approach each Lender which participates in the relevant Term Facility to
enable it to offer to sell to the Borrower an amount of its participation in one
or more Term Facilities. Any Lender wishing to make such an offer shall, by
11:00 am on the second Business Day following such Solicitation Day, communicate
to the Borrower or the Purchase Agent, as applicable, details of the amount of
its participations, and in which Term Facilities, it is offering to sell and the
price at which it is offering to sell such participations. Any such offer shall
be irrevocable until 11:00 am on the fourth Business Day following such
Solicitation Day and shall be capable of acceptance by the Borrower on or before
such time by communicating its acceptance in writing to the Purchase Agent or,
if it is the Purchase Agent, the relevant Lenders. The Purchase Agent or the
Borrower, as applicable, will communicate to the relevant Lenders which offers
have been accepted by 12 noon on the fourth Business Day following such
Solicitation Day. In any event by 11:00 am on the fifth Business Day following
such Solicitation Date, the Borrower shall notify the Agent of the amounts of
the participations purchased through the relevant Solicitation Process, the
identity of the Term Facility Lenders to which they relate and the average price
paid for the purchase of participations in each relevant Term Facility. The
Agent shall disclose such information to any Lender that requests such
disclosure.

 

  (iii) Any purchase of participations in the Term Facilities pursuant to a
Solicitation Process shall be completed and settled on or before the sixth
Business Day after the relevant Solicitation Day.

 

  (iv) In accepting any offers made pursuant to a Solicitation Process the
Borrower shall be free to select which offers and in which amounts it accepts
but on the basis that in relation to a participation in a particular Term
Facility it accepts offers in inverse order of the price offered (with the offer
or offers at the lowest price being accepted first) and that if in respect of
participations in a particular Term Facility it receives two or more offers at
the same price it shall only accept such offers on a pro rata basis.

 

(d)

 

  (i) A Debt Purchase Transaction referred to in paragraph (b) above may also be
entered into pursuant to an open order process (an “Open Order Process”) which
is carried out as follows.

 

  (ii) The Borrower may by itself or through another Purchase Agent or Purchase
Agents place an open order (an “Open Order”) to purchase participations in one
or more of the Term Facilities up to a set aggregate amount at a set price by
notifying at the same time all the Lenders participating in the relevant Term
Facilities of the same. Any Lender wishing to sell pursuant to an Open Order
will, by 11:00 am on any Business Day following the date on which the Open Order
is placed but no earlier than the first Business Day, and no later than the
fifth Business Day, following the date on which the Open Order is placed,
communicate to the Purchase Agent details of the amount of its participations
and in which Term Facilities, it is offering to sell. Any such offer to sell
shall be irrevocable until 11:00 am on the Business Day following the date of
such offer from the Lender and shall be capable of acceptance by the Borrower on
or before such time by it communicating such acceptance in writing to the
relevant Lender.

 

-156-



--------------------------------------------------------------------------------

  (iii) Any purchase of participations in the Term Facilities pursuant to an
Open Order Process shall be completed and settled by the Borrower on or before
the fifth Business Day after the date of the relevant offer by a Lender to sell
under the relevant Open Order.

 

  (iv) If in respect of participations in a Term Facility the Purchase Agent
receives on the same Business Day two or more offers at the set price such that
the maximum amount of such Term Facility to which an Open Order relates would be
exceeded, the Borrower shall only accept such offers on a pro rata basis.

 

  (v) The Borrower shall, by 11:00 am on the sixth Business Day following the
date on which an Open Order is placed, notify the Agent of the amounts of the
participations purchased through such Open Order Process and the identity of the
Term Facility Lenders to which they relate. The Agent shall disclose such
information to any Lender that requests the same.

 

(e) For the avoidance of doubt, there is no limit on the number of occasions a
Solicitation Process or an Open Order Process may be implemented.

 

(f) In relation to any Debt Purchase Transaction entered into pursuant to this
Clause 25.1, notwithstanding any other term of this Agreement or the other
Finance Documents:

 

  (i) on completion of the relevant transfer pursuant to Clause 24 (Changes to
the Lenders), the portions of the Term Loans to which it relates shall be
extinguished and:

 

  (A) (in relation to Facility A Loans) the obligations under Clause 7.1
(Repayment of Facility A Loans) shall be satisfied rateably; and

 

  (B) (in relation to Facility C Loans) the obligations under Clause 7.3
(Repayment of Facility C Loans) shall be satisfied in such manner as the
Facility C Lenders may agree;

 

  (ii) the Borrower (which is the transferee) shall be deemed to be an entity
which fulfils the requirements of Clause 24.1 (Transfers by the Lenders) to be a
New Lender (as defined in such Clause);

 

  (iii) Clause 29 (Sharing among the Finance Parties) shall not be applicable to
the consideration paid under such Debt Purchase Transaction; and

 

-157-



--------------------------------------------------------------------------------

  (iv) for the avoidance of doubt, any extinguishment of any part of the Term
Loans shall not affect any amendment or waiver which prior to such
extinguishment had been approved by or on behalf of the requisite Lender or
Lenders in accordance with this Agreement.

 

25.2 Notification

 

(a) Each Lender shall, unless such Debt Purchase Transaction is a transfer,
promptly notify the Agent in writing if it knowingly enters into a Debt Purchase
Transaction with a Permitted Sands Lender (a “Notifiable Debt Purchase
Transaction”).

 

(b) A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

 

  (i) is terminated; or

 

  (ii) ceases to be with a Permitted Sands Lender.

 

26. Changes to the Obligors

 

26.1 Assignments and transfers by Obligors

No Obligor may assign or transfer any of its rights or obligations under any
Finance Document, except:

 

  (a) in relation to a Guarantor, part of any merger, consolidation,
amalgamation or other combination with another Guarantor as permitted by this
Agreement;

 

  (b) with the prior written consent of all the Lenders; or

 

  (c) pursuant to a Permitted Corporate Restructuring or Permitted
Reorganisation.

 

26.2 Guarantors

 

(a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 20.13 (“Know your customer” checks), each Restricted Subsidiary of the
Borrower shall become a Guarantor in accordance with Clause 22.25 (Guarantees
and Security) and accordingly the Borrower shall:

 

  (i) deliver to the Agent a duly completed and executed Guarantor Accession
Letter; and

 

  (ii) ensure that the Agent receives all of the documents and other evidence
listed in Part II of Schedule 2 (Conditions Precedent Required to be Delivered
by a Guarantor) in relation to that Guarantor, each in form and substance
satisfactory to the Agent.

 

(b) The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance reasonably satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 2
(Conditions Precedent Required to be Delivered by a Guarantor).

 

-158-



--------------------------------------------------------------------------------

26.3 Repetition of Representations

Delivery of an Guarantor Accession Letter constitutes confirmation by the
relevant Restricted Subsidiary that the Repeating Representations and each of
the representations set out in Clause 19.5 (Validity and admissibility in
evidence) and Clause 19.7 (No filing or stamp taxes) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

 

27. Disclosure of information

 

(a) Each Finance Party shall hold all non-public information obtained pursuant
to the requirements of this Agreement and any other Finance Document in
accordance with that Finance Party’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking or investment practices and to ensure that such non-public information
is protected with security measures and at least with a degree of care that
would apply to such Finance Party’s own confidential information, it being
understood and agreed by the Obligors that in any event each Finance Party:

 

  (i) may make disclosure to its affiliates, head office, representative
offices, subsidiaries, related corporation and branch offices (whether in
Singapore or overseas) in accordance with its internal compliance and disclosure
policies so long as such affiliates, head office, representative offices,
related corporation, subsidiaries or branch offices keep such disclosed
non-public information confidential;

 

  (ii) may, on a confidential basis, make disclosures to any actual, prospective
or potential bona fide assignee, transferee or participant in connection with
the contemplated assignment, transfer or the granting of any participation by
that Finance Party of any Loans or any participations therein (provided that
such actual, prospective or potential assignee, transferee or participant agrees
to be bound by this Clause 27);

 

  (iii) (where that Finance Party is the Agent or the Security Trustee) may make
disclosures to any bona fide person who is succeeding that Finance Party in that
capacity (provided that such person agrees to be bound by this Clause 27);

 

  (iv) may make disclosures to any other Secured Party;

 

  (v) may make disclosures to any Obligor or the Sponsor;

 

  (vi) may, on a confidential basis, make disclosures to its professional
advisers (provided that such adviser agrees to be bound by provisions no less
restrictive than this Clause 27);

 

  (vii) may make disclosures required or requested by any Governmental Agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, that Finance Party
shall notify the Borrower of any request by any Governmental Agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Finance Party by such
Governmental Agency) for disclosure of any such non-public information; or

 

-159-



--------------------------------------------------------------------------------

  (viii) may make disclosures to any person who is a person, or who belongs to a
class of persons, specified in the second column of the Third Schedule to the
Banking Act, Chapter 19 of Singapore (the “Banking Act”), in accordance with
Section 47(2) of the Banking Act.

 

(b) For the purposes of paragraph (a) above, “non-public information” shall not
include information that is not acquired from (i) any of the Obligors, the
Sponsor or any of their respective Subsidiaries or Affiliates (or persons acting
on behalf of or retained by any of the Obligors, the Sponsor or any of their
respective Subsidiaries or Affiliates), (ii) persons retained by or acting on
behalf of any Finance Party in connection with this Agreement and the
transactions contemplated hereby or (iii) persons known by such Finance Party to
be under a duty or an obligation of confidentiality to the Borrower (it being
understood that the Finance Parties, their respective Affiliates shall be under
an obligation of confidentiality).

 

(c) Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Clause 27, the Borrower shall indicate in writing
whether such document or notice contains non-public information (and if the
Borrower does not so indicate (acting reasonably), it shall be deemed to contain
non-public information). The Borrower and each Finance Party acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Clause 27 or otherwise are being distributed through
Debt Domain, IntraLinks, IntraAgency, SyndTrak or another relevant website or
other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains non-public information shall not be posted on
that portion of the Platform designated for such public-side Lenders. The
Platform and any Approved Electronic Communications are provided “as is” and “as
available”. None of the Finance Parties or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Relevant
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Relevant Affiliates in connection with the Platform or
the Approved Electronic Communications.

 

(d) For the purpose of paragraph (c) above, “Approved Electronic Communications”
means any notice, demand, communication, information, document or other material
that any Obligor provides to the Agent pursuant to any Transaction Document or
the transactions contemplated therein which is distributed to the Finance
Parties by means of electronic communications.

 

-160-



--------------------------------------------------------------------------------

28. Role of the Administrative Parties

 

28.1 Appointment of the Agent

 

  (a) Each of the other Finance Parties appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 

  (b) Each of the other Finance Parties authorises the Agent to exercise the
rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

28.2 Duties of the Agent

 

(a) The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 

(b) Except where a Finance Document specifically provides otherwise, the Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

(c) If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

 

(d) If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to any
Administrative Party) under this Agreement it shall promptly notify the other
Finance Parties.

 

(e) The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature. The Agent shall have no other duties save as expressly
provided for in the Finance Documents.

 

28.3 Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

28.4 Role of the Security Trustee

The Security Trustee shall be appointed to act as security trustee for the
Secured Parties pursuant to, and shall act as security trustee for the Secured
Parties in accordance with, the terms of the Intercreditor Agreement and the
other Security Documents.

 

28.5 No fiduciary duties

 

(a) Nothing in this Agreement constitutes the Agent or the Arranger as a trustee
or fiduciary of any other person.

 

-161-



--------------------------------------------------------------------------------

(b) Neither the Agent nor the Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

 

28.6 Business with the Obligors

Any Administrative Party may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any Obligor or any other
person.

 

28.7 Rights and discretions of the Agent

 

(a) The Agent may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement purportedly made by a director, manager, authorised
signatory or employee of any person regarding any matters which may reasonably
be assumed to be within his knowledge or within his power to verify.

 

(b) The Agent may assume, unless it has received notice to the contrary in its
capacity as agent for the Lenders or, as the case may be, as security trustee
for the Secured Parties that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 23.1 (Non-payment));

 

  (ii) any right, power, authority or discretion vested in any Party or any
group of Lenders has not been exercised;

 

  (iii) any notice or request made by the Borrower is made on behalf of and with
the consent and knowledge of all the Obligors; and

 

  (iv) no Notifiable Debt Purchase Transaction (A) has been entered into,
(B) has been terminated or (C) has ceased to be with a Permitted Sands Lender.

 

(c) The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

(d) The Agent may act in relation to the Finance Documents through its personnel
and agents.

 

(e) The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 

(f) Notwithstanding any other provision of any Finance Document to the contrary,
no Administrative Party is obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

 

-162-



--------------------------------------------------------------------------------

28.8 Majority Lenders’/Lenders’ instructions

 

(a) Unless a contrary indication appears in a Finance Document and subject to
paragraphs (f) and (g) below, the Agent or (as the case may be) the Security
Trustee shall (i) exercise any right, power, authority or discretion vested in
it as Agent or Security Trustee (as the case may be) in accordance with any
instructions given to it by the Majority Lenders (or, if so instructed by the
Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.

 

(b) Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

(c) The Agent or the Security Trustee may refrain from acting in accordance with
the instructions of the Majority Lenders (or, if appropriate, the Lenders) or
under paragraph (d) below until it has received such security as it may require
for any cost, loss or liability (together with any associated goods and services
Tax) which it may incur in complying with the instructions.

 

(d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent or the Security Trustee may engage in any
act (or refrain from taking such action) as it considers to be in the best
interest of the Lenders.

 

(e) The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

(f) If the Borrower or any other Obligor requests that the Agent or the Lenders
grant a consent or approval as provided in any Finance Document, that the Agent
or the Lenders waive compliance with any provision of the same, or that the
Agent or the Lenders make any determination in any Finance Document, and in the
request therefor to the Lenders, the Agent specifies that such consent,
approval, waiver or determination is to be deemed to be approved or made by each
Lender who fails to respond negatively in writing within ten Business Days (or
such longer period as the Agent may specify, acting reasonably) (and the Agent
hereby agrees that it will so specify in any such request), then for all
purposes hereof, each Lender who does not respond in the negative within such
period thus specified shall be deemed to have approved such request.

 

(g) Any right, power, authority or discretion vested in the Agent or the
Security Trustee under:

 

  (i) the definition of “Agreed Form” in Clause 1.1 (Definitions);

 

  (ii) the definition of “Approved Valuers” in Clause 1.1 (Definitions);

 

  (iii) the definition of “External Subordination Agreement” in Clause 1.1
(Definitions);

 

  (iv) the definition of “Internal Subordination Agreement” in Clause 1.1
(Definitions);

 

  (v) the definition of “Reference Banks” in Clause 1.1 (Definitions);

 

  (vi) the definition of “Restricted Subsidiary Debenture” in Clause 1.1
(Definitions);

 

-163-



--------------------------------------------------------------------------------

  (vii) the definition of “Screen Rate” in Clause 1.1 (Definitions);

 

  (viii) the definition of “Transfer Certificate” in Clause 1.1 (Definitions);

 

  (ix) paragraph (a)(iii)(C) of Clause 1.2 (Construction);

 

  (x) paragraph (a)(vii) of Clause 2.3 (Accordion Feature – Increase in Facility
C);

 

  (xi) paragraph (c)(ii) of Clause 4.2 (Further conditions precedent);

 

  (xii) paragraph (b)(viii) of Clause 6.3 (Request for Ancillary Facilities);

 

  (xiii) paragraph (a) of Clause 6.5 (Adjustments to Facility B Commitment);

 

  (xiv) paragraph (a) of Clause 10.2 (Changes to Interest Periods);

 

  (xv) paragraph (c)(xiii) of Clause 22.5 (Disposals);

 

  (xvi) paragraph (b)(iii)(B) of Clause 22.12 (Merger);

 

  (xvii) paragraph (b)(ii) of Clause 22.10 (Accounts);

 

  (xviii) paragraphs (a)(ii) and (b) of Clause 26.2 (Guarantors); and

 

  (xix) Clause 28.16 (Reference Banks),

may be exercised by the Agent or (as the case may be) the Security Trustee in
its sole discretion.

 

28.9 Responsibility for documentation

No Administrative Party:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by any Administrative Party, an
Obligor or any other person given in or in connection with any Transaction
Document or the Information Memorandum;

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document or any other agreement, arrangement
or document entered into, made or executed in anticipation of or in connection
with any Transaction Document; or

 

  (c) is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

-164-



--------------------------------------------------------------------------------

28.10 Exclusion of liability

 

(a) Without limiting paragraph (b) below, the Agent shall not be liable for any
cost, loss or liability incurred by any Party as a consequence of:

 

  (i) the Agent having taken or having omitted to take any action under or in
connection with any Finance Document, unless directly caused by the Agent’s
gross negligence or wilful misconduct; or

 

  (ii) any delay in the crediting to any account of an amount required under the
Finance Documents to be paid by the Agent, if the Agent shall have taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for the purpose of such payment.

 

(b) No Party (other than the Agent) may take any proceedings against any
officer, employee or agent of the Agent in respect of any claim it might have
against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent may rely on this Clause. Any third party referred
to in this paragraph (b) may enjoy the benefit of or enforce the terms of this
paragraph in accordance with the provisions of the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore.

 

(c) Nothing in this Agreement shall oblige any Administrative Party to conduct
any “know your customer” or other procedures in relation to any person on behalf
of any Lender and each Lender confirms to each Administrative Party that it is
solely responsible for any such procedures it is required to conduct and that it
shall not rely on any statement in relation to such procedures made by any
Administrative Party.

 

28.11  Lenders’ indemnity to the Agent

 

(a) Subject to paragraph (b) below, each Lender shall (in proportion to its
Available Commitments and participations in the Loans then outstanding to the
Available Facilities and all the Loans then outstanding) indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

 

(b) If the Available Facilities are then zero, each Lender’s indemnity in
paragraph (a) above shall be in proportion to its Available Commitments to the
Available Facilities immediately prior to their reduction to zero, unless there
are then any Loans outstanding in which case it shall be in proportion to its
participations in the Loans then outstanding to all the Loans then outstanding.

 

28.12  Resignation of the Agent

 

(a) The Agent may resign and appoint one of its Affiliates acting through an
office in Singapore as successor by giving notice to the other Finance Parties
and the Borrower.

 

-165-



--------------------------------------------------------------------------------

(b) Alternatively the Agent may resign by giving notice to the other Finance
Parties and the Borrower, in which case the Majority Lenders (with the consent
of the Borrower) may appoint a successor Agent.

 

(c) If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 30 days after notice of resignation was given,
the retiring Agent (after consultation with the Borrower) may appoint a
successor Agent (acting through an office in Singapore).

 

(d) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(e) The Agent’s resignation notice shall take effect only upon the appointment
of a successor.

 

(f) Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 28. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

(g) After consultation with the Borrower, the Majority Lenders may, at their own
cost, by notice to the Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Agent shall resign in accordance with paragraph
(b) above.

 

28.13  Confidentiality

 

(a) In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its respective agency or security trustee division which in each
case shall be treated as a separate legal person from any other of its branches,
divisions or departments.

 

(b) If information is received by another branch, division or department of the
legal person which is the Agent, it may be treated as confidential to that
branch, division or department and the Agent shall not be deemed to have notice
of it.

 

(c) The Agent shall not be obliged to disclose to any Finance Party any
information supplied to it by the Borrower or any Affiliates of the Borrower on
a confidential basis and for the purpose of evaluating whether any waiver or
amendment is or may be required or desirable in relation to any Finance
Document.

 

28.14  Relationship with the Lenders

Subject to Clause 30.2 (Distributions by the Agent), the Agent may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than five Business Days’
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.

 

-166-



--------------------------------------------------------------------------------

28.15  Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Lender
confirms to each Administrative Party that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Transaction Document including
but not limited to:

 

  (a) the financial condition, status and nature of any Obligor or any other
person;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document and any other agreement, Security arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document;

 

  (c) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document, the transactions contemplated by the
Transaction Documents or any other agreement, Security, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document; and

 

  (d) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information provided by the Agent, any Party or by any other
person under or in connection with any Transaction Document, the transactions
contemplated by the Transaction Documents or any other agreement, Security,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document.

 

28.16 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender or any bank approved by the Majority Lenders to replace that Reference
Bank.

 

28.17 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

28.18 Security Documents

The provisions of the Security Documents shall bind each Party.

 

28.19 Transfer Certificate

 

-167-



--------------------------------------------------------------------------------

Each Party (except for the Borrower and the Lender and any bank, financial
institution, trust, fund or other entity which is seeking the relevant transfer
in accordance with Clause 24 (Changes to the Lenders)) irrevocably authorises
the Agent to sign each Transfer Certificate on its behalf.

 

29. Sharing among the Finance Parties

 

29.1 Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers (whether
by set-off or otherwise) any amount from an Obligor other than in accordance
with Clause 30 (Payment mechanics) (a “Recovered Amount”) and applies that
amount to a payment due under the Finance Documents then:

 

  (a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

  (b) the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within three Business Days of demand
by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 30.5 (Partial payments).

 

29.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 30.5
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

29.3 Recovering Finance Party’s rights

 

(a) On a distribution by the Agent under Clause 29.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

(b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

-168-



--------------------------------------------------------------------------------

29.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a) each Sharing Finance Party shall, upon request of the Agent, pay to the
Agent for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

  (b) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

29.5 Exceptions

 

(a) This Clause 29 shall not apply to:

 

  (i) the extent that the Recovering Finance Party would not, after making any
payment pursuant to this Clause, have a valid and enforceable claim against the
relevant Obligor;

 

  (ii) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement; or

 

  (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any assignee or participant.

 

(b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified that other Finance Party of the legal or arbitration
proceedings; and

 

  (ii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

30. Payment mechanics

 

30.1 Payments to the Agent

 

(a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor (subject to Clause 30.9 (Payments to the
Security Trustee) or that Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

 

(b) Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the Agent specifies.

 

-169-



--------------------------------------------------------------------------------

30.2 Distributions by the Agent

 

(a) Each payment received by the Agent under the Finance Documents for another
Party shall, subject to Clause 30.3 (Distributions to an Obligor), Clause 30.4
(Clawback) and Clause 30.9 (Payments to the Security Trustee) be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days’ notice with a bank in the
principal financial centre of the country of that currency.

 

(b) The Agent shall distribute payments received by it in relation to all or any
part of a Loan to the Lender indicated in the records of the Agent as being so
entitled on that date Provided that the Agent is authorised to distribute
payments to be made on the date on which any transfer becomes effective pursuant
to Clause 24 (Changes to the Lenders) to the Lender so entitled immediately
before such transfer took place regardless of the period to which such sums
relate.

 

30.3 Distributions to an Obligor

The Agent and the Security Trustee may (with the consent of the Obligor or in
accordance with Clause 31 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

 

30.4 Clawback

 

(a) Where a sum is to be paid to the Agent or the Security Trustee under the
Finance Documents for another Party, the Agent or, as the case may be, the
Security Trustee is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

(b) If the Agent or the Security Trustee pays an amount to another Party and it
proves to be the case that the Agent or, as the case may be, the Security
Trustee, had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid shall on
demand refund the same to the Agent or, as the case may be, the Security Trustee
together with interest on that amount from the date of payment to the date of
receipt by the Agent or, as the case may be, the Security Trustee, calculated by
it to reflect its cost of funds.

 

30.5 Partial payments

 

(a) If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

-170-



--------------------------------------------------------------------------------

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of any Administrative Party under the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee
(other than as provided in (i) above) or commission due but unpaid under this
Agreement or any Ancillary Facility Document;

 

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement or any Ancillary Facility Document; and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents or any Ancillary Facility Document,

provided that the Agent shall not make any such payments to any Ancillary Lender
prior to the Agent delivering a notice to the Borrower pursuant to Clause 23.17
(Acceleration).

 

(b) The Agent shall, if so directed by the Majority Facility A Lenders, the
Majority Facility B Lenders and the Majority Facility C Lenders, vary the order
set out in paragraphs (a)(i) to (a)(iv) above.

 

(c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

30.6 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

30.7 Business Days

 

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

(b) During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement, interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

30.8 Currency of account

 

(a) Subject to paragraphs (c) and (d) below, Singapore Dollars is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.

 

(b) A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall
be made in the currency in which that Loan or Unpaid Sum is denominated on its
due date.

 

-171-



--------------------------------------------------------------------------------

(c) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(d) Any amount expressed to be payable in a currency other than Singapore
Dollars shall be paid in that other currency.

 

30.9 Payments to the Security Trustee

Notwithstanding any other provision of any Finance Document, at any time after
any Security created by or pursuant to any Security Document becomes
enforceable, the Security Trustee may require:

 

  (a) any Obligor to pay all sums due under any Finance Document; or

 

  (b) the Agent to pay all sums received or recovered from an Obligor under any
Finance Document,

in each case as the Security Trustee may direct for application in accordance
with the terms of the Intercreditor Agreement and the Security Documents.

 

31. Set-off

While an Event of Default is continuing, a Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off. The
relevant Finance Party shall notify the Borrower of any set-off pursuant to this
Clause 31 as soon as practicable after the Finance Party completes it.

 

32. Notices

 

32.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or (where applicable) under Clause 32.5 (Electronic communication) by
email.

 

32.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of the Borrower, that identified with its name below;

 

  (b) in the case of each Lender or any Guarantor, that notified in writing to
the Agent on or prior to the date on which it becomes a Party; and

 

  (c) in the case of the Agent and the Security Trustee, that identified with
its name below,

 

-172-



--------------------------------------------------------------------------------

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

32.3 Delivery

 

(a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will be effective:

 

  (i) if by way of fax, only when received in legible form;

 

  (ii) if by way of letter, only when it has been left at the relevant address
or three Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address; or

 

  (iii) (where applicable) if by way of email, if it complies with the
conditions under Clause 32.5 (Electronic communication).

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

(b) Any communication or document to be made or delivered to the Agent or the
Security Trustee will be effective only when actually received by it and then
only if it is expressly marked for the attention of the department or officer
identified with its signature below (or any substitute department or officer as
it shall specify for this purpose).

 

(c) All notices from or to an Obligor shall be sent through the Agent.

 

(d) Any communication or document made or delivered to the Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

32.4 Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

32.5 Electronic communication

 

(a) For the purposes of delivering a scanned copy of a duly completed
Utilisation Request by email under paragraph (b)(i) of Clause 5.1 (Delivery of a
Utilisation Request), the Agent and the Borrower shall:

 

  (i) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (ii) notify each other of any change to their electronic mail address or any
other such information supplied by them.

 

-173-



--------------------------------------------------------------------------------

(b) Any electronic communication made for the purpose of paragraph (b)(i) of
Clause 5.1 (Delivery of a Utilisation Request) by the Borrower to the Agent will
be effective only when actually received by the Agent and then only if it is
addressed in such a manner as the Agent shall specify to the Borrower for this
purpose.

 

(c) The Agent and the Borrower shall notify each other promptly upon becoming
aware that its electronic mail system or other electronic means of communication
cannot be used due to technical failure (and that failure is or is likely to be
continuing for more than 24 hours). Until the Agent or the Borrower has notified
each other that the failure has been remedied, all notices between those parties
shall be sent by fax or letter in accordance with this Clause 32.

 

32.6 English language

 

(a) Any notice given under or in connection with any Finance Document must be in
English.

 

(b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document or a Security Document.

 

33. Calculations and certificates

 

33.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

33.2 Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Singapore interbank market differs, in accordance with that market practice.

 

-174-



--------------------------------------------------------------------------------

34. Partial invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35. Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

36. Amendments and waivers

 

36.1 Required consents

 

(a) Subject to Clause 36.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties, provided that
the Agent may, with the consent of the Borrower only, amend, modify or
supplement this Agreement or any other Finance Document to cure any ambiguity,
mutual mistake among all Parties hereto or thereto, typographical error, defect
or inconsistency.

 

(b) The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 36.

 

36.2 Exceptions

 

(a) An amendment or waiver that has the effect of changing or which relates to:

 

  (i) the definition of “Majority Lenders” in Clause 1.1 (Definitions), shall
not be made without the prior consent of all the Lenders;

 

  (ii) the definition of “Majority Facility A Lenders”, “Majority Facility B
Lenders” or “Majority Facility C Lenders” in Clause 1.1 (Definitions), shall not
be made without the prior consent of all the Lenders under the relevant
Facility;

 

  (iii) an extension to the date of payment of any amount under the Finance
Documents (save as contemplated by Clause 7.5 (Extension Option)), shall not be
made without the prior consent of each Lender directly affected by such
extension;

 

  (iv) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable, shall not be made without the
prior consent of all the Lenders directly affected by such reduction;

 

-175-



--------------------------------------------------------------------------------

  (v) an increase in or an extension of any Commitment (save as contemplated by
Clause 2.3 (Accordion Feature – Increase in Facility C) and/or Clause 7.5
(Extension Option)), shall not be made without the prior consent of each Lender
directly affected by such increase or extension;

 

  (vi) any provision which expressly requires the consent of all the Lenders,
shall not be made without the prior consent of all the Lenders;

 

  (vii) Clause 2.2 (Finance Parties’ rights and obligations), Clause 24 (Changes
to the Lenders), Clause 29 (Sharing among the Finance Parties) or this Clause
36.2 shall not be made without the prior consent of all the Lenders; or

 

  (viii) (notwithstanding paragraph (b) of Clause 20.2 (Amendments and Waivers:
Security Documents) of the Intercreditor Agreement) the release of any Security
created pursuant to any Security Document or of any Charged Assets or the
release of any guarantee or subordination in any Finance Document (except, in
each case, as permitted in any Finance Document), shall not be made without the
prior consent of all the Lenders (other than, in relation to a release of any
such Security not constituting part of the Properties comprising the hotel,
conference, meeting, convention, exhibition and/or Casino facilities, where the
fair market value of the Charged Assets subject to such release (when aggregated
with the fair market value of all Charged Assets released pursuant to this
sub-paragraph (viii)) does not exceed 25 per cent. of the total fair market
value of all Charged Assets immediately prior to the date of the first such
release, in which case the release shall not be made without the prior consent
of the Majority Lenders) (it being understood that the provision of additional
Security permitted by this Agreement on any Charged Assets shall not be deemed
to be a release of Security created pursuant to any Security Document or of any
Charged Asset),

other than, in each case, subject to paragraph (g) below, any Permitted Sands
Lender. For the avoidance of doubt, a Non-Funding Lender shall not be required
to consent to any matter described in this Clause 36.2 (nor shall its
participation in any outstanding Loans being taken into consideration for
reaching any consent), except to the extent required by Clause 2.4 (Non-Funding
Lender).

 

(b) An amendment or waiver which relates to the rights or obligations of any
Administrative Party may not be effected without the consent of such
Administrative Party.

 

(c) Except where the consent of all Lenders is required by any Finance Document,
an amendment or waiver which relates solely to the rights and obligations of the
Facility A Lenders shall not be effective without the consent of the Majority
Facility A Lenders and shall not require the consent of any Facility B Lender,
any Facility C Lender or Ancillary Lender.

 

(d) Except where the consent of all Lenders is required by any Finance Document,
an amendment or waiver which relates solely to the rights or obligations of the
Facility B Lenders shall not be effective without the consent of the Majority
Facility B Lenders and shall not require the consent of any Facility A Lender,
any Facility C Lender or Ancillary Lender.

 

-176-



--------------------------------------------------------------------------------

(e) Except where the consent of all Lenders is required by any Finance Document,
an amendment or waiver which relates solely to the rights and obligations of the
Facility C Lenders shall not be effective without the consent of the Majority
Facility C Lenders and shall not require the consent of any Facility A Lender,
Facility B Lender or Ancillary Lender.

 

(f) Except where the consent of all Lenders is required by any Finance Document,
an amendment or waiver which relates solely to the rights and obligations of an
Ancillary Lender shall not be effective without the consent of that Ancillary
Lender and shall not require the consent of any Facility A Lender, Facility B
Lender or Facility C Lender.

 

(g) Any amendment or waiver which puts any Permitted Sands Lender in its
capacity as a Lender in a worse position, whether economically or otherwise,
with respect to its participation in the Facilities (other than in a way which
affects or would affect Lenders of that Permitted Sands Lender’s class
generally), may not be effected without its consent.

 

(h) Any provision of this Agreement or any other Finance Document which requires
the consent, approval or determination of all the Lenders shall not require the
consent, approval or determination of any Permitted Sands Lender (unless it
relates to paragraph (a)(i), (a)(ii) or (g) above) and any such consent,
approval or determination shall be made by all the other Lenders.

 

(i) Notwithstanding the foregoing, if any Lender (a “Non-Consenting Lender”)
does not agree to any amendment or waiver hereunder which has been consented to
by the Majority Lenders, then the Borrower may cancel the Commitments of such
Non-Consenting Lender and prepay such Non-Consenting Lender’s participation in
the Loans and the utilisations of any Ancillary Facility in accordance with
paragraph (a) of Clause 8.12 (Right of prepayment and cancellation in relation
to a single Lender), at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Agent, require such Non-Consenting Lender to
transfer in accordance with Clause 8.11 (Right of replacement of a single
Lender), without recourse, all such Lender’s interests, rights and obligations
under this Agreement to a transferee that shall assume such interests, rights
and obligations (which such transferee must be a bank or financial institution
or a Permitted Sands Lender or may be another Lender, if a Lender accepts such
transfer) provided that:

 

  (i) such Non-Consenting Lender shall have received irrevocable payment in full
in cash of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, and accrued fees and all other Senior Liabilities and other
amounts payable to it hereunder, or (if agreed between the Borrower and the
Non-Consenting Lender) at less than par, from the transferee or the Borrower;
and

 

  (ii) such cancellation and prepayment or transfer (together with any other
cancellations and prepayments or transfers pursuant to this paragraph (i) or
otherwise) will result in such amendment being approved.

 

-177-



--------------------------------------------------------------------------------

37. Counterparts

 

(a) Each Finance Document and any Transfer Certificate may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document or, as the case may
be, Transfer Certificate.

 

(b) Each counterpart of this Agreement shall constitute an original of this
Agreement and may be signed and executed by the Parties and transmitted by
facsimile transmission or other electronic transmission (including Portable
Document Format) and shall be as valid and effectual as if executed as an
original, but all counterparts shall constitute one and the same instrument.
Each Party shall deliver its original counterpart to the Agent as soon as
practicable, provided that in relation to the Borrower, it shall deliver its
original counterpart to the Agent, no later than 11:00 a.m. on the first
Utilisation Date.

 

38. Governing law

This Agreement is governed by Singapore law.

 

39. Enforcement

 

39.1 Jurisdiction of Singapore courts

 

(a) Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including any dispute regarding the existence, validity or
termination of this Agreement) (a “Dispute”).

 

(b) The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c) This Clause 39.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

39.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in Singapore):

 

  (a) irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with any
Finance Document (and the Borrower hereby accepts such appointment); and

 

  (b) agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned.

Each Obligor expressly agrees and consents to the provisions of this Clause
39.2.

 

-178-



--------------------------------------------------------------------------------

40. Certain Matters Affecting Lenders

If (a) the Nevada Gaming Authority shall determine that any Lender does not meet
suitability standards prescribed under the Nevada Gaming Regulations or (b) any
Casino Regulatory Authority or any other gaming authority with jurisdiction over
the gaming business of the Borrower shall determine that any Lender does not
meet its suitability standards (in any such case, a “Former Lender”), the Agent
or the Borrower shall have the right (but not the duty) to designate bank(s) or
other financial institution(s) or a Permitted Sands Lender (in each case, a
“Substitute Lender”) which may be any Lender or Lenders or any other Eligible
Lender or a Permitted Sands Lender that agrees to become a Substitute Lender and
to assume the rights and obligations of the Former Lender in accordance with
Clause 24 (Changes to the Lenders), subject to receipt by the Agent of evidence
that such Substitute Lender is an Eligible Lender or a Permitted Sands Lender.
The Substitute Lender shall assume the rights and obligations of the Former
Lender under this Agreement.

 

41. Gaming Authorities

Each Finance Party agrees to cooperate with the Casino Regulatory Authority and
any other applicable gaming authorities, in connection with the administration
of their regulatory jurisdiction over the Borrower, including to the extent not
inconsistent with the internal policies of such Finance Party and any applicable
legal or regulatory restrictions the provision of such documents or other
information as may be requested by the Casino Regulatory Authority or any other
gaming authority relating to the Finance Parties, or to the Finance Documents.
Notwithstanding any other provision of the Agreement, the Borrower expressly
authorises each Finance Party to cooperate with the Casino Regulatory Authority
and such other gaming authorities as described above.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

-179-



--------------------------------------------------------------------------------

Schedule 1

The Original Parties

Part I

The Mandated Lead Arrangers

 

1. DBS Bank Ltd.

 

2. Oversea-Chinese Banking Corporation Limited

 

3. United Overseas Bank Limited

 

4. Malayan Banking Berhad, Singapore Branch

 

5. Standard Chartered Bank

 

6. Sumitomo Mitsui Banking Corporation

 

7. CIMB Bank Berhad, Singapore Branch

 

-180-



--------------------------------------------------------------------------------

Part II

The Original Facility A Lenders

 

Name of Original Facility A Lender    Facility A Commitment  

1. DBS Bank Ltd.

   S$ 768,347,107   

2. Oversea-Chinese Banking Corporation Limited

   S$ 768,347,107   

3. United Overseas Bank Limited

   S$ 893,347,107   

4. Malayan Banking Berhad, Singapore Branch

   S$ 534,289,256   

5. Standard Chartered Bank

   S$ 325,173,554   

6. Sumitomo Mitsui Banking Corporation

   S$ 218,115,703   

7. CIMB Bank Berhad, Singapore Branch

   S$ 141,322,315   

8. Bank of China Limited, Singapore Branch

   S$ 135,057,851   

9. Hong Leong Finance Limited

   S$ 135,000,000   

10. Mizuho Corporate Bank, Ltd.

   S$ 135,000,000   

11. RHB Bank Berhad, Singapore

   S$ 87,000,000   

12. The Bank of East Asia, Limited, Singapore Branch

   S$ 72,000,000   

13. The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   S$ 72,000,000   

14. Indian Overseas Bank

   S$ 55,000,000   

15. Bank of America N.A.

   S$ 24,000,000   

16. Chang Hwa Commercial Bank, Ltd., Singapore Branch

   S$ 24,000,000   

17. Goldman Sachs Foreign Exchange (Singapore) Pte

   S$ 24,000,000   

18. Land Bank of Taiwan, Singapore Branch

   S$ 24,000,000   

19. UCO Bank, Singapore Branch

   S$ 24,000,000   

20. Bank of Taiwan, Singapore Branch

   S$ 20,000,000   

21. BNP Paribas Singapore Branch

   S$ 20,000,000   

 

-181-



--------------------------------------------------------------------------------

22. First Commercial Bank, Singapore Branch

   S$ 20,000,000   

23. Hua Nan Commercial Bank, Ltd., Singapore Branch

   S$ 20,000,000   

24. Indian Bank

   S$ 20,000,000   

25. Korea Exchange Bank, Singapore Branch

   S$ 20,000,000   

26. Mega International Commercial Bank Co., Ltd., Singapore Branch

   S$ 20,000,000   

 

-182-



--------------------------------------------------------------------------------

Part III

The Original Facility B Lenders

 

Name of Original Facility B Lender    Facility B Commitment  

1. DBS Bank Ltd.

   S$ 89,652,893   

2. Oversea-Chinese Banking Corporation Limited

   S$ 89,652,893   

3. United Overseas Bank Limited

   S$ 89,652,893   

4. Malayan Banking Berhad, Singapore Branch

   S$ 74,710,744   

5. Standard Chartered Bank

   S$ 44,826,446   

6. Sumitomo Mitsui Banking Corporation

   S$ 29,884,297   

7. CIMB Bank Berhad, Singapore Branch

   S$ 18,677,685   

8. Bank of China Limited, Singapore Branch

   S$ 14,942,149   

9. Barclays Bank PLC, Singapore Branch

   S$ 24,000,000   

10. The Royal Bank of Scotland plc, Singapore Branch

   S$ 24,000,000   

 

-183-



--------------------------------------------------------------------------------

Schedule 2

Conditions Precedent

Part I

Conditions Precedent to Initial Utilisation

 

1. The Borrower

 

(a) A copy of the constitutional documents of the Borrower.

 

(b) A copy of a resolution of the board of directors or equivalent body of the
Borrower:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party.

 

(c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

(d) A certificate from the Borrower (signed by a director or a chief financial
officer) confirming that borrowing the Total Commitments would not cause any
borrowing or similar limit binding on it to be exceeded.

 

(e) A certificate of an authorised signatory of the Borrower certifying that
each copy document relating to it specified in this Part I of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

2. Security

 

(a) Confirmation from the Security Trustee that it has received in form and
substance satisfactory to it, a copy of each of the following documents,
executed in escrow by the parties to it:

 

  (i) the Assignment of Development Agreement;

 

  (ii) the Assignment of Insurances;

 

  (iii) the Assignment of Proceeds;

 

  (iv) the Debenture;

 

-184-



--------------------------------------------------------------------------------

  (v) the Mortgage; and

 

  (vi) the Intercreditor Agreement.

 

(b) Evidence that the relevant caveats have been lodged against the Properties
in favour of the Security Trustee.

 

3. Legal opinions

A legal opinion of Allen & Gledhill LLP, legal advisers to the Arranger and the
Agent in Singapore, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

 

4. Base Case Financial Model

A copy of the Base Case Financial Model.

 

5. Financial information

Certified copies of the Borrower’s Original Financial Statements.

 

6. Integrated Resort information

 

(a) Evidence that the notice of the execution of the Finance Documents by the
Borrower has been delivered to the Casino Regulatory Authority.

 

(b) A copy of the approval of the Head Lessor to:

 

  (i) the execution of, and the creation of the Security under, the Assignment
of Development Agreement and the Mortgage by the Borrower; and

 

  (ii) the creation of such Security in favour of the Secured Parties.

 

(c) A satisfactory report on the titles of the Properties.

 

(d) Satisfactory requisitions in respect of the Properties.

 

-185-



--------------------------------------------------------------------------------

(e) A copy of the valuation report by an Approved Valuer addressed to the Agent
(for the benefit of the Secured Parties), in the form delivered to the Agent
prior to the date of this Agreement and dated not earlier than six Months before
the date of this Agreement (or, if the valuation report is dated earlier than
six Months before the date of this Agreement, together with a letter (such
letter to be dated no earlier than six Months before the date of this Agreement)
from that Approved Valuer issuing the valuation report confirming that such
valuation report remains up-to-date on the date of the letter).

 

(f) The original or a copy (certified true by the relevant insurer or insurance
broker) of each of the insurance policies effected by the Borrower and payment
evidence of the most recent premium.

 

(g) The Original Insurance Report.

 

7. Other documents and evidence

Evidence that each Fee Letter and the Ancillary Facility Letter has been duly
executed by the parties to it.

 

-186-



--------------------------------------------------------------------------------

Part II

Conditions Precedent Required to be Delivered by a Guarantor

 

1. A Guarantor Accession Letter, duly executed by the Guarantor and the
Borrower.

 

2. A copy of the constitutional documents of the Guarantor.

 

3. A copy of a resolution of the board of directors of the Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Guarantor Accession Letter and the Finance Documents and resolving that it
execute the Guarantor Accession Letter and each Finance Document;

 

  (b) authorising a specified person or persons to execute the Guarantor
Accession Letter and each Finance Document on its behalf;

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents; and

 

  (d) if so required by the Agent, resolving that it is in the best interests of
that Guarantor to enter into the transactions contemplated by the Guarantor
Accession Letter and the Finance Documents to which that Guarantor is a party,
giving reasons.

 

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

5. In the case of a Guarantor incorporated in Singapore, or if so required by
the Agent, a copy of a resolution signed by all the holders of the issued shares
of the Guarantor, approving the terms of, and the transactions contemplated by,
the Finance Documents to which the Guarantor is a party.

 

6. A certificate of the Guarantor (signed by a director) confirming that
guaranteeing the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on it to be exceeded.

 

7. A certificate of an authorised signatory of the Guarantor certifying that
each copy document listed in this Part II of Schedule 2 is correct, complete and
in full force and effect as at a date no earlier than the date of the Guarantor
Accession Letter.

 

-187-



--------------------------------------------------------------------------------

8. If required pursuant to this Agreement, a copy of a Restricted Subsidiary
Debenture, duly executed by the Guarantor and the Security Trustee.

 

9. If available, the latest audited financial statements of the Guarantor.

 

10. A legal opinion of Allen & Gledhill LLP, legal advisers to the Arranger and
the Agent in Singapore.

 

11. If the Guarantor is incorporated in a jurisdiction other than Singapore, a
legal opinion of the legal advisers to the Arranger and the Agent in the
jurisdiction in which the Guarantor is incorporated.

 

12. If the Guarantor is incorporated in a jurisdiction other than Singapore, a
legal opinion of the legal advisers to the Guarantor in the jurisdiction in
which the Guarantor is incorporated.

 

-188-



--------------------------------------------------------------------------------

Schedule 3

Requests

Part I

Utilisation Request

 

From: Marina Bay Sands Pte. Ltd.

 

To: DBS Bank Ltd. as Agent

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

   [             ](or, if that is not a Business Day, the next Business Day)   

Facility to be utilised:

   [Facility A]/[Facility B]/[Facility C]   

Purpose:

   [Insert appropriate description from Clause 3.1 (Purpose)]   

Amount:

   [             ] or, if less, the Available Facility   

Interest Period:

   [             ]   

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) applicable to this Loan is satisfied on the date of this Utilisation
Request.

 

4. The proceeds of this Loan should be [insert bank accounts into which cash
proceeds are to be paid].

 

5. This Utilisation Request is irrevocable.

Yours faithfully

authorised signatory for

Marina Bay Sands Pte. Ltd.

 

-189-



--------------------------------------------------------------------------------

Part II

Selection Notice

Applicable to a Facility A Loan or a Facility C Loan

 

From: Marina Bay Sands Pte. Ltd.

 

To: DBS Bank Ltd. as Agent

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 

2. We refer to the following Facility [A]/[C] Loan[s] in [identify currency]
with an Interest Period ending on [            ].*

 

3. [We request that the above Facility [A]/[C] Loan[s] be divided into
[            ] Facility [A]/[C] Loans with the following amounts and Interest
Periods:]**

or

[We request that the next Interest Period for the above Facility [A]/[C] Loan[s]
is [            ]].***

 

4. This Selection Notice is irrevocable.

Yours faithfully

authorised signatory for

Marina Bay Sands Pte. Ltd.

 

 

* Insert details of all Facility A Loans or Facility C Loans which have an
Interest Period ending on the same date.

** Use this option if division of Loans is requested.

*** Use this option if sub-division is not required.

 

-190-



--------------------------------------------------------------------------------

Part III

Ancillary Facility Request

 

From: Marina Bay Sands Pte. Ltd.

 

To: DBS Bank Ltd. as Agent

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Agreement. This is an Ancillary Facility Request. Terms
defined in the Agreement have the same meaning in this Ancillary Facility
Request unless given a different meaning in this Ancillary Facility Request.

 

2. We wish to establish an Ancillary Facility on the following terms:

Proposed Ancillary Lender: [            ]

Type or types of facility: [            ]

Commencement Date: [            ]

Expiry date: [            ]

Ancillary Commitment amount: [            ]

Currency/ies available:

[Other details required by the Agent:] [            ]

 

3. We confirm that each condition specified in paragraphs (a) and (b) of Clause
6.4 (Grant of Ancillary Facility) is satisfied on the date of this Ancillary
Facility Request.

Yours faithfully

authorised signatory for

Marina Bay Sands Pte. Ltd.

 

-191-



--------------------------------------------------------------------------------

Schedule 4

Form of Transfer Certificate

 

To: DBS Bank Ltd. as Agent

 

From: [the Existing Lender] (the “Existing Lender”) and

  [the New Lender] (the “New Lender”)

Dated:

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to Clause 24.5 (Procedure for transfer) of the Facility Agreement.
This is a Transfer Certificate. Terms used in the Agreement shall have the same
meaning in this Transfer Certificate.

 

2. The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation in accordance with Clause 24.5
(Procedure for transfer) all or part of the Existing Lender’s Commitment
specified in the Schedule and/or all or part of the Existing Lender’s
participation(s) in any Loan(s) specified in the Schedule, in each case together
with related rights and obligations.

 

3. The proposed Transfer Date is [            ].

 

4. The Facility Office and address, fax number and attention particulars for
notices of the New Lender for the purposes of Clause 32.2 (Addresses) are set
out in the Schedule.

 

5. The New Lender agrees to be bound by the terms of the Agreement and the
Intercreditor Agreement as a Lender.

 

6. The New Lender expressly acknowledges:

 

  (a) the limitations on the Existing Lender’s obligations set out in paragraphs
(a) and (c) of Clause 24.4 (Limitation of responsibility of Existing Lenders);
and

 

  (b) that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Transfer
Certificate or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.

 

7. The New Lender confirms that it is a “New Lender” within the meaning of
Clause 24.1 (Transfers by the Lenders).

 

8. The New Lender confirms that it is an Eligible Lender as at the date of this
Transfer Certificate pursuant to paragraph [            ] of the definition
thereof.

 

-192-



--------------------------------------------------------------------------------

9. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

10. This Transfer Certificate is governed by Singapore law.

 

11. This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

-193-



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred, and other particulars

Commitment/participation(s) transferred

 

Drawn Loan(s) participation(s) amount(s):

  [            ]

Available Commitment amount:

  [            ]

Administration particulars:

 

New Lender’s receiving account:

  [            ]

Address:

  [            ]

Telephone:

  [            ]

Facsimile:

  [            ]

Attn/Ref:

  [            ]

 

[the Existing Lender]

   [the New Lender]

By:

   By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [            ].

DBS Bank Ltd. (as Agent)

By:

Marina Bay Sands Pte. Ltd.

By:

Note: It is the New Lender’s responsibility to ascertain whether any other
document is required, or any formality or other condition is required to be
satisfied, to effect or perfect the transfer contemplated in this Transfer
Certificate or to give the New Lender full enjoyment of all the Finance
Documents.

 

-194-



--------------------------------------------------------------------------------

Schedule 5

Form of Compliance Certificate

 

To: DBS Bank Ltd. as Agent

 

From: Marina Bay Sands Pte. Ltd.

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Facility Agreement. This is a Compliance Certificate. Terms
used in the Facility Agreement shall have the same meaning in this Compliance
Certificate.

 

2. We confirm that: [Insert details of covenants to be certified including
calculations]

 

3. [We confirm that no Default is continuing.] **

or

[We confirm that no Event of Default is continuing.] ****

 

Signed:                Authorised Signatory     Authorised Signatory      for  
  for      Marina Bay Sands Pte. Ltd.     Marina Bay Sands Pte. Ltd.   

 

** Applicable for Compliance Certificates falling within paragraphs (a), (b),
(c), (g), (h) and (i) of the definition thereof.

*** Applicable for Compliance Certificates falling within paragraphs (j), (k),
(l) and (m) of the definition thereof.

* If this statement cannot be made, the certificate should identify any Default
or (as the case may be) Event of Default that is continuing and the steps, if
any, being taken to remedy it.

 

-195-



--------------------------------------------------------------------------------

Schedule 6

Form of Guarantor Accession Letter

 

To: DBS Bank Ltd. as Agent

 

From: [Subsidiary] and Marina Bay Sands Pte. Ltd.

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Agreement. This is a Guarantor Accession Letter. Terms
defined in the Agreement have the same meaning in this Guarantor Accession
Letter unless given a different meaning in this Guarantor Accession Letter.

 

2. [Subsidiary] agrees to:

 

  (a) become a Guarantor and to be bound by the terms of the Facility Agreement
as a Guarantor and an Obligor pursuant to Clause 26.2 (Guarantors) of the
Agreement:

 

  (b) to be bound by the terms of the Intercreditor Agreement as a Guarantor and
an Obligor.

 

3. [Subsidiary] is a company duly incorporated under the laws of [name of
relevant jurisdiction].

 

4. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

5. This Guarantor Accession Letter is governed by Singapore law.

 

-196-



--------------------------------------------------------------------------------

The Guarantor           The COMMON SEAL of   )    [            ]   )    was
hereunto affixed in the   )    presence of:   )           Director            
Director/Secretary     

I,                     , an Advocate and Solicitor of the Supreme Court of the
Republic of Singapore practising in Singapore hereby certify that on ,
20            the Common Seal of [            ] was duly affixed to the above
Guarantor Accession Letter at Singapore in my presence in accordance with the
Articles of Association of [            ] (which Articles of Association have
been produced and shown to me).

Witness my hand this [            ] day of [            ].

This Guarantor Accession Letter is accepted by the Security Trustee.

 

Security Trustee             SIGNED, SEALED and DELIVERED    )    by    )    as
attorney for and on behalf of    )    DBS BANK LTD.    )    in the presence of:
   )   

 

The Borrower       The COMMON SEAL of    )    MARINA BAY SANDS PTE. LTD.    )   
was hereunto affixed in the    )    presence of:    )   

 

-197-



--------------------------------------------------------------------------------

Schedule 7

Form of Lender Increase Confirmation

 

To: DBS Bank Ltd. as Agent and Marina Bay Sands Pte. Ltd. as Borrower, for and
on behalf of each Obligor

 

From: [            ] as Increase Lender (the “Increase Lender”)

Dated:

Dear Sirs

Marina Bay Sands Pte. Ltd.

S$5,100,000,000 Facility Agreement

dated [            ] (the “Agreement”)

 

1. We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 

2. We refer to Clause 2.3 (Accordion Feature – Increase in Facility C) of the
Agreement.

 

3. The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Facility C Commitment specified in the Schedule (the
“Relevant Facility C Commitment”) in accordance with the provisions of the
Facility Agreement.

 

4. The proposed date on which the increase in relation to the Increase Lender
and the Relevant Facility C Commitment is to take effect is [            ].

 

5. On the later of the proposed increase date and the satisfaction of all
conditions set out in Clause 2.3 (Accordion Feature – Increase in Facility ) of
the Agreement, the Increase Lender becomes party to the Agreement as a Facility
C Lender.

 

6. The repayment schedule in relation to the Facility C Loans borrowed or to be
borrowed under the Relevant Facility C Commitment (which the Increase Lender
represents and warrants complies with the requirements in Clause 7.3 (Repayment
of Facility C Loans)) are set out in the Schedule.

 

7. The Margin applicable to the Facility C Loans borrowed or to be borrowed
under the Relevant Facility C Commitment is set out in the Schedule.

 

8. The fees applicable to the Facility C Loans borrowed or to be borrowed under
the Relevant Facility C Commitment are set out in the Schedule

 

9. The terms relating to mandatory prepayment applicable to the Facility C Loans
borrowed or to be borrowed under the Relevant Facility C Commitment is set out
in the Schedule.

 

10. The Facility Office and address, fax number and attention details for
notices to the Increase Lender for the purposes of Clause 32.2 (Addresses) are
set out in the Schedule.

 

-198-



--------------------------------------------------------------------------------

11. The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in paragraph (f) of Clause 2.3 (Accordion Feature –
Increase in Facility C).

 

12. We refer to Clause 16.10 (New Senior Lender) of the Intercreditor Agreement.
In consideration of the Increase Lender being accepted as a Senior Lender for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that it intends to be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.

 

13. The Increase Lender confirms that it is an Eligible Lender as at the date of
this Increase Confirmation.

 

14. This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

15. This Increase Confirmation is governed by Singapore law.

 

[            ] as Increase Lender By:  

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Security Documents in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Security Documents in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

 

-199-



--------------------------------------------------------------------------------

THE SCHEDULE

RELEVANT FACILITY C COMMITMENT/RIGHTS AND OBLIGATIONS (INCLUDING TERMS OF
SCHEDULED

REPAYMENT, MANDATORY PREPAYMENT, FEES AND MARGIN) TO BE

ASSUMED BY THE INCREASE LENDER

[insert relevant details]

[Facility office address, fax number and attention details for

notices and account details for payments]

 

[Increase Lender] By:   This Increase Confirmation is accepted by the Agent.

 

Agent By:   Marina Bay Sands Pte. Ltd. By:

 

-200-



--------------------------------------------------------------------------------

Schedule 8

Properties

The whole of Lots 348X, 349L, 70008M, 70010C, 70011M, 70013V, 70014P, 70015T,
70016A, 70017K, 70018N, 80022X, 80023L, 80024C, 80025M, 80026W, 80027V, 80029T,
342V, 381N and 382X, all of Town Subdivision 30, and any such pieces or parcels
of land (whether subterranean space, airspace, foreshore or seabed) as may be
approved by the Competent Authorities (as defined in Clause 1.1 of the
Development Agreement), together with all the buildings and structures to be
erected thereon.

 

-201-



--------------------------------------------------------------------------------

Schedule 9

Repayment Schedule For Facility A Loans

 

Facility A Repayment Date    Facility A Repayment Instalment  

30 September 2014

     2.00 per cent.   

31 December 2014

     2.00 per cent.   

31 March 2015

     3.50 per cent.   

30 June 2015

     3.50 per cent.   

30 September 2015

     5.00 per cent.   

31 December 2015

     5.00 per cent.   

31 March 2016

     6.00 per cent.   

30 June 2016

     6.00 per cent.   

30 September 2016

     6.00 per cent.   

31 December 2016

     7.00 per cent.   

31 March 2017

     8.00 per cent.   

30 June 2017

     8.00 per cent.   

30 September 2017

     8.00 per cent.   

31 December 2017

     8.00 per cent.   

31 March 2018

     8.00 per cent.   

Facility A Termination Date

     14.00 per cent   

 

-202-



--------------------------------------------------------------------------------

Schedule 10

Timetables

“D –” refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.

 

1.      Delivery by email of a scanned copy of a duly completed Utilisation
Request (paragraph (b)(i) of Clause 5.1 (Delivery of a Utilisation Request)),
delivery of an original duly completed Utilisation Request (paragraph (a) of
Clause 5.1 (Delivery of a Utilisation Request) or delivery of a duly completed
Selection Notice (Clause 10.1 (Selection of Interest Periods))

  

First Facility A Loan

and first Facility B

Loan

 

Subsequent Facility

A Loans,

subsequent Facility

B Loans and all

Facility C Loans

   D - 3


11:00 a.m.

 

D - 4

11:00 a.m.

2.      Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders’ participations)

  

First Facility A Loan

and first Facility B

Loan

 

Subsequent Facility

A Loans,

subsequent Facility

B Loans and all

Facility C Loans

   D - 3


4:00 p.m.

 

D - 3

11:00 a.m.

3.      SWAP Rate is fixed

      Quotation Day
as of 11:00 a.m.

4.      (In the case where a scanned copy of a duly completed Utilisation
Request is delivered by email under paragraph (b)(i) of Clause 5.1 (Delivery of
a Utilisation Request)) delivery of the original duly completed Utilisation
Request (or a fax copy of the duly completed Utilisation Request) (paragraph
(b)(ii) of Clause 5.1 (Delivery of a Utilisation Request))

      D - 1


11:00 a.m.

 

-203-



--------------------------------------------------------------------------------

Schedule 11

Form of Subordination Agreement

Part I

Form of Internal Subordination Agreement

 

-204-



--------------------------------------------------------------------------------

 

LOGO [g362295g22e99.jpg]

Dated                                                          

[NAME OF INTERNAL SUBORDINATED CREDITOR]

as Junior Creditor

MARINA BAY SANDS PTE. LTD.

as Borrower

and

DBS BANK LTD.

acting as Security Trustee

SUBORDINATION AGREEMENT

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE    PAGE  

1. INTERPRETATION

     207   

2. RANKING

     211   

3. UNDERTAKINGS OF THE BORROWER

     211   

4. UNDERTAKINGS OF THE JUNIOR CREDITOR

     211   

5. PERMITTED JUNIOR PAYMENTS

     213   

6. TURNOVER

     213   

7. SUBORDINATION ON INSOLVENCY

     214   

8. CONSENTS

     216   

9. PROTECTION OF SUBORDINATION

     216   

10. NO RIGHTS IN FAVOUR OF THE JUNIOR CREDITOR

     218   

11. POWER OF ATTORNEY

     219   

12. JUNIOR CREDITOR REPRESENTATIONS

     219   

13. PAYMENTS

     221   

14. CALCULATIONS AND CERTIFICATES

     221   

15. EXPENSES AND STAMP DUTY

     221   

16. DURATION

     222   

17. CHANGES TO THE PARTIES

     222   

18. SENIOR CREDITORS’ RIGHTS AND LIABILITIES

     224   

19. NOTICES

     224   

20. MISCELLANEOUS

     226   

21. GOVERNING LAW

     227   

22. ENFORCEMENT

     227   

 

-ii-



--------------------------------------------------------------------------------

THIS AGREEMENT is dated             and made between:

 

(1) [NAME OF INTERNAL SUBORDINATED CREDITOR], registration number [     ] (the
“Junior Creditor”);

 

(2) MARINA BAY SANDS PTE. LTD., registration number 200507292R (the “Borrower”);
and

 

(3) DBS BANK LTD., as security trustee for the Secured Parties (the “Security
Trustee”).

BACKGROUND

 

(A) The Borrower has entered into the Junior Finance Documents (as defined
below) with the Junior Creditor, pursuant to which the Borrower is indebted to
the Junior Creditor in the principal amount of [S$][            ].

 

(B) The Borrower has entered into the Senior Finance Documents with, amongst
others, the Security Trustee and the Secured Parties pursuant to which the
Secured Parties have agreed, subject to the terms and conditions of the Senior
Finance Documents, to make available to the Borrower specified facilities.

 

(C) The Borrower has entered into the Intercreditor Agreement with, amongst
others, the Security Trustee and the Secured Parties, pursuant to which the
Secured Parties have appointed the Security Trustee as their security trustee to
act on their behalf under the terms of the Senior Finance Documents.

 

(D) The Security Trustee holds the benefits of this Agreement on trust for the
Secured Parties on the terms of the Senior Finance Documents.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions and Construction

In this Agreement, unless a contrary indication appears, terms defined in the
Senior Facility Agreement have the same meaning in this Agreement, except to the
extent that the context requires otherwise and, in addition:

“Debt” means any Senior Debt or Junior Debt.

“Discharge” means, in relation to the Senior Debt, all the Senior Debt (other
than contingent indemnification obligations, except those counter-indemnity
obligations that relate to any guarantee, bonding or documentary letter of
credit (including standby and commercial letters of credit) issued under the
Ancillary Facilities) has been fully paid, repaid or prepaid or discharged and
all commitments of the Secured Parties in respect of the Senior Debt have
expired or been cancelled.

 

-207-



--------------------------------------------------------------------------------

“Dispute” means any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement).

“Enforcement Event” has the meaning given to it in Clause 1.1 (Definitions) of
the Intercreditor Agreement.

“Instructing Group” has the meaning given to it in the Intercreditor Agreement.

“Intercreditor Agreement” means the intercreditor agreement between, among
others, the Obligors, the Senior Lenders and (when they accede), the Increase
Lenders, the Hedging Banks, the Secured Incremental Indebtedness Creditors, the
Secured Permitted Refinancing Creditors and the Secured Mezzanine Indebtedness
Creditors (each as defined therein), in each case, as applicable.

“Junior Debt” means all present and future moneys, debts and liabilities due,
owing or incurred by the Borrower to the Junior Creditor under or in connection
with the Junior Finance Document (in each case, where in contract or otherwise,
whether actually or contingently).

“Junior Debt Recoveries” means the aggregate of all moneys and other assets
received or recovered (whether by way of payment, repayment, prepayment,
distribution, redemption, purchase or defeasance, in cash or in kind or the
exercise of any set-off or otherwise) from time to time by the Junior Creditor
under or in connection with any Junior Debt, except for any Permitted Junior
Payments.

“Junior Finance Document” means [            ].

“Losses” means costs, liabilities, expenses, damages or losses.

“Party” means a party to this Agreement.

“Permitted Junior Payments” means the payments, receipts, set-offs and other
actions permitted by Clause 5 (Permitted Junior Payments).

“Receiver” means an administrative receiver, receiver and manager or other
receiver appointed by the Security Trustee (whether appointed pursuant to the
Security Documents, pursuant to any statute, by a court or otherwise).

“Senior Debt” means the Secured Liabilities as defined in the Intercreditor
Agreement.

“Senior Facility Agreement” means the S$5,100,000,000 Senior Facility Agreement
between the Borrower, as borrower, the financial institutions named therein, as
mandated lead arrangers, DBS Bank Ltd., Oversea-Chinese Banking Corporation
Limited, United Overseas Bank Limited and Malayan Banking Berhad, Singapore
Branch, as global coordinators, DBS Bank Ltd., as agent and the Security
Trustee, as security trustee.

“Senior Facilities Discharge Date” means the Senior Discharge Date as defined in
the Intercreditor Agreement.

 

-208-



--------------------------------------------------------------------------------

“Senior Finance Documents” means the Secured Documents as defined in the
Intercreditor Agreement.

“Winding-up” means one of the events or circumstances described in paragraph
(a)(i), (a)(ii) or (a)(iii) of Clause 23.7 (Insolvency proceedings) of the
Senior Facility Agreement or any analogous procedure or step in any
jurisdiction.

 

1.2 Interpretation

 

(a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) the “Agent”, the “Borrower”, the “Junior Creditor”, any “Lender”, any
“Party”, any “Secured Party” or the “Security Trustee”, shall be construed so as
to include its successors in title, permitted assigns and permitted transferees;

 

  (ii) an agreement includes a deed and instrument;

 

  (iii) an agreement, document or instrument is a reference to it as amended,
novated, supplemented, extended, restated (however fundamentally and whether or
not more onerous) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under any agreement, document or instrument;

 

  (iv) an “amendment” includes a supplement, novation, replacement, assignment
or re-enactment (and “amended” shall be construed accordingly);

 

  (v) “assets” includes present and future properties, revenues and rights of
every description;

 

  (vi) a “judgment” includes any order, injunction, determination, award or
other judicial or arbitral measure in any jurisdiction;

 

  (vii) a “law” includes common or customary law and any constitution, decree,
judgment, legislation, order, ordinance, regulation, statute, treaty or other
legislative measure, in each case of any jurisdiction whatsoever (and “lawful”
and “unlawful” shall be construed accordingly);

 

  (viii) any “obligation” of any person under this Agreement or any other
agreement or document shall be construed as a reference to an obligation
expressed to be assumed by or imposed on it under this Agreement or, as the case
may be, that other agreement or document (and “due”, “owing”, “payable” and
“receivable” shall be similarly construed);

 

  (ix) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality) or
two or more of the foregoing;

 

-209-



--------------------------------------------------------------------------------

  (x) “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (xi) the Borrower “repaying” or “prepaying” a guarantee, documentary facility
or a hedging facility means (and “repaid” or “prepaid” shall be construed
accordingly):

 

  (I) the Borrower providing cash cover for that facility;

 

  (II) the maximum amount payable under that facility being reduced in
accordance with its terms; or

 

  (III) the provider of that facility being reasonably satisfied that such
facility has been released, cancelled, terminated or otherwise secured to its
satisfaction and the provider of such facility has no further liability under
that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xi)(I) and (xi)(II) above is the amount of the relevant cash cover or
reduction;

 

  (xii) “rights” includes rights, authorities, discretions, remedies, liberties,
powers, easements, quasi-easements and appurtenances (in each case, of any
nature whatsoever);

 

  (xiii) a provision of law is a reference to that provision as amended, or
re-enacted and includes all laws and official requirements made under or
deriving validity from it;

 

  (xiv) a time of day is a reference to Singapore time unless otherwise stated;
and

 

  (xv) in computing any period of time under this Agreement the day of the act,
event or default from which such period begins to run shall be included.

 

(b) Clause headings are for ease of reference only.

 

(c) A Default (including an Event of Default) is “continuing” if it has not been
remedied or waived.

 

(d) The words “include” and “including” are to be construed without limitation.

 

(e) Any payment date which is due to occur, or period which is due to end, or a
day that is not a Business Day shall occur or end (as applicable) on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

1.3 Limits on Liability

The Parties intend that their respective rights, obligations and liabilities as
provided for in this Agreement shall be exhaustive of the rights, obligations
and liabilities between them arising out of or in connection with this
Agreement. Accordingly, the remedies expressly stated in this Agreement shall be
the sole and exclusive remedies of the Parties for liabilities to one another
arising out of or in connection with this Agreement, including any
representation, warranty or undertaking given in connection with it,
notwithstanding any remedy otherwise available at law or in equity.

 

-210-



--------------------------------------------------------------------------------

2. RANKING

 

(a) Unless expressly provided to the contrary in this Agreement, the Debt shall
rank in right and priority of payment in the following order:

 

  (i) first, the Senior Debt, which shall rank as between itself in accordance
with the terms of the Intercreditor Agreement; and

 

  (ii) second, the Junior Debt.

 

(b) This Agreement does not purport to rank any of the Junior Debt as between
itself.

 

3. UNDERTAKINGS OF THE BORROWER

Until the Senior Debt is Discharged, the Borrower shall not, except with the
prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):

 

  (a) pay, repay or prepay any principal, interest (provided that interest
(i) may accrue or be capitalised and (ii) may be evidenced by any instrument
which constitutes Junior Debt or equity and such instrument may be issued to the
Junior Creditor) or other amount on or in respect of, or make any distribution
in respect of (or on account of), or redeem, purchase or defease, any Junior
Debt in cash or in kind, except for Permitted Junior Payments;

 

  (b) exercise any set-off against any Junior Debt, except to the extent that
payment of such Junior Debt would constitute a Permitted Junior Payment;

 

  (c) create or permit to subsist any Security over any of its assets, or give
any Guarantee or (save as permitted by the Senior Facility Agreement) other
assurance against financial loss for, or in respect of, any Junior Debt; or

 

  (d) take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired.

 

4. UNDERTAKINGS OF THE JUNIOR CREDITOR

 

(a) Until the Senior Debt is Discharged, the Junior Creditor shall not, except
with the prior consent of the Security Trustee (acting on the instructions of
the Instructing Group (such instructions not to be unreasonably withheld)):

 

  (i) demand or receive payment, repayment or prepayment of any principal,
interest (provided that interest (A) may accrue or be capitalised and (B) may be
evidenced by any instrument which constitutes Junior Debt or equity and such
instrument may be issued to the Junior Creditor) or other amount on or in
respect of (or on account of) any Junior Debt in cash or in kind from any person
or apply any money or assets in discharge of any Junior Debt, except for
Permitted Junior Payments;

 

-211-



--------------------------------------------------------------------------------

  (ii) exercise any set-off against any Junior Debt, except to the extent that
payment of such Junior Debt would constitute a Permitted Junior Payment;

 

  (iii) create or permit to subsist or receive any Security or receive any
Guarantee or (save as permitted by the Senior Facility Agreement) other
assurance against financial loss for, or in respect of, any Junior Debt;

 

  (iv) accelerate any Junior Debt, otherwise declare any Junior Debt to be
prematurely due and payable or enforce any Junior Debt by execution (although
interest at the default rate may accrue on the Junior Debt) or otherwise except
to the extent such acceleration would constitute a Permitted Junior Payment
under paragraph (b) of Clause 5 (Permitted Junior Payments);

 

  (v) take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired;

 

  (vi) initiate or pursue any insolvency proceedings against the Borrower,
unless the Junior Creditor join in the Security Trustee in such insolvency
proceedings and the Junior Creditor shall hold all amounts in cash or in kind,
received (and any rights to receive such distributions) by it from such
insolvency proceedings in respect of the Junior Debt in trust for the Secured
Parties in accordance with Clause 6.1 (General Turnover Provisions); or

 

  (vii) take any action against the Borrower to recover the Junior Debt other
than as permitted pursuant to the terms of this Agreement.

 

(b) The Junior Creditor shall ensure that the terms of the Junior Finance
Documents:

 

  (i) provide that any scheduled repayment or redemption of the Junior Debt only
occurs after the Facility A Termination Date;

 

  (ii) except where permitted by the provisions of the Senior Finance Documents,
expressly prohibit the Borrower from making any payment in the nature of
interest (but interest (A) may accrue or be capitalised and (B) may be evidenced
by any instrument which constitutes Junior Debt or equity and such instrument
may be issued to the Junior Creditor);

 

  (iii) do not comprise any cross default (however described) provisions; and

 

  (iv) do not comprise any onerous covenants, undertakings or other provisions
other than customary affirmative covenants.

 

-212-



--------------------------------------------------------------------------------

5. PERMITTED JUNIOR PAYMENTS

Notwithstanding anything to the contrary contained in this Agreement (including
without limitation, Clause 3 (Undertakings of the Borrower) and Clause 4
(Undertakings of the Junior Creditor), the Borrower may make payment and the
Junior Creditor may receive payment and take other actions, in respect of the
Junior Debt to the extent that such payment or other action is made in
accordance with:

 

  (a) paragraph (d) of Clause 22.13 (Restricted payments) or paragraphs (c),
(m) or (q) of Clause 22.14 (Arm’s length terms), in each case, of the Senior
Facility Agreement;

 

  (b) Clause 7.2 (Filing of Claims) after the occurrence of an event described
in Clause 7.1 (Subordination Events); or

 

  (c) Clause 10.1 (Preservation of Junior Debt).

 

6. TURNOVER

 

6.1 General Turnover Provisions

The Junior Creditor shall be entitled to receive any Permitted Junior Payment,
provided that until the Senior Debt is Discharged, if the Junior Creditor
receives a payment (including by way of set-off) or distribution in cash or in
kind of, or on account of, any of the Junior Debt contrary to the provisions of
Clauses 2 (Ranking) to 5 (Permitted Junior Payments) hereof, then the Junior
Creditor shall:

 

  (a) within five Business Days notify details of the receipt or recovery to the
Security Trustee;

 

  (b) hold any such assets and moneys received or recovered by it on trust for
the Security Trustee for application in accordance with Clause 13.1 (Order of
application) of the Intercreditor Agreement; and

 

  (c) pay an amount equal to such receipt or recovery to the Security Trustee
for application in accordance with Clause 13.1 (Order of application) of the
Intercreditor Agreement,

provided that nothing in this Clause 6.1 shall create or be deemed to create a
security interest for the purposes of this Agreement.

 

6.2 Further Security

If, notwithstanding the provisions of paragraph (c) of Clause 3 (Undertakings of
the Borrower) or paragraph (a)(iii) of Clause 4 (Undertakings of the Junior
Creditor), any further Security over, or other arrangement relating to, the
assets of, or any interest in, the Borrower is constituted for the benefit of
the Junior Creditor, where the Junior Creditor receives, otherwise than in
accordance with the terms of this Agreement, the benefit of such Security or
other arrangement, the Junior Creditor shall notify the Security Trustee (who
shall, as soon as reasonably practicable following receipt of such notification,
notify each Secured Party and the Borrower) and the relevant Security shall
forthwith be held on trust for the benefit of all Secured Parties upon and
subject to the terms and conditions of the Intercreditor Agreement.

 

-213-



--------------------------------------------------------------------------------

6.3 Transfer of Distributions

Following receipt by the Junior Creditor of any sum from the Borrower (whether
directly or indirectly) otherwise than in accordance with the terms of this
Agreement, the Junior Creditor will at its own expense do all such things
required to transfer to the Security Trustee all payments and distributions
which must be turned over or held in trust in accordance with this Agreement and
will pay all costs and stamp duties in connection with those transfers.

 

6.4 Failure of Trust

If for any reason, a trust in favour of, or a holding of property or other
assets for, the Secured Parties under the Intercreditor Agreement is, becomes or
is deemed to be, invalid or unenforceable, the Junior Creditor, which is
otherwise obliged to hold any amounts on such trust, will pay and deliver to the
Security Trustee an amount equal to the payment, receipt or recovery in cash or,
if in kind, the value conferred which it would otherwise have been bound to hold
on trust for or as property of the Secured Parties.

 

7. SUBORDINATION ON INSOLVENCY

 

7.1 Subordination Events

Until the Senior Debt is Discharged, if:

 

  (a) any resolution is passed or order made for the winding-up, liquidation,
dissolution or administration of the Borrower;

 

  (b) the Borrower assigns its assets for the benefit of its creditors or enters
into any arrangement or composition for the benefit of (or a particular type of)
its creditors, or a moratorium is agreed or declared in respect of any of its
indebtedness;

 

  (c) the Borrower becomes subject to any insolvency, bankruptcy, reorganisation
(other than any Permitted Reorganisation, reconstruction or reorganisation
permitted by Clause 22.12 (Merger) of the Senior Facility Agreement),
receivership or administration (whether relating to all or only some of its
assets and whether or not resulting from the enforcement of any of the Security
Documents), liquidation, dissolution or other similar proceeding whether
voluntary or involuntary (and whether or not involving insolvency);

 

-214-



--------------------------------------------------------------------------------

  (d) the Borrower becomes subject to any mandatory distribution of its assets
or has a Receiver appointed with respect to any of its assets (whether or not
resulting from the enforcement of the Security Documents); or

 

  (e) an analogous event to any of the foregoing occurs in any country or
territory in which either the Borrower is incorporated or carries on any
business,

then the following provisions of this Clause 7 shall apply.

 

7.2 Filing of Claims

While any of the circumstances set out in Clause 7.1 (Subordination Events) is
subsisting:

 

  (a) the Junior Debt (without prejudice to any other provisions of this
Agreement having the effect of subordinating the Junior Debt) shall be
subordinate in right of payment to the Senior Debt;

 

  (b) the Security Trustee may (acting on the instructions of the Instructing
Group), and is irrevocably authorised on behalf of the Junior Creditor to:

 

  (i) claim, enforce and prove for the Junior Debt;

 

  (ii) file claims and proofs, give receipts and take all such proceedings in
respect of filing such claim or proof and do all such things as the Security
Trustee reasonably considers necessary to recover the Junior Debt; and

 

  (iii) receive all distributions of the Junior Debt for application in
accordance with Clause 13.1 (Order of application) of the Intercreditor
Agreement; and

 

  (c) if and to the extent that the Security Trustee is not entitled to take any
action set out in paragraph (b) above or otherwise does not take the action set
out in paragraph (b) above, the Junior Creditor may do so (and shall do so in
good time, if so requested by the Security Trustee), provided that for the
avoidance of doubt, Clause 7.3 (Distributions) shall apply to all distributions
and recoveries of the Junior Debt received by the Junior Creditor.

 

7.3 Distributions

While any of the circumstances mentioned in Clause 7.1 (Subordination Events) is
subsisting:

 

  (a) the Junior Creditor shall hold all amounts in cash or in kind, received
(and any rights to receive such distributions) by it from the Borrower during
the subsistence of such circumstances in respect of the Junior Debt in trust for
the Secured Parties in accordance with Clause 6.1 (General Turnover Provisions);

 

  (b) the Junior Creditor shall pay such amounts referred to in paragraph
(a) above (or, if in kind, an amount equal to the value conferred, or, in the
case of a set-off, pay the equivalent amount) on demand to the Security Trustee
for application in accordance with Clause 13.1 (Order of application) of the
Intercreditor Agreement;

 

-215-



--------------------------------------------------------------------------------

  (c) the Junior Creditor shall direct the trustee in bankruptcy, liquidator,
assignee or other person distributing the assets of the Borrower or the proceeds
of the assets of the Borrower to pay distributions or amounts payable in respect
of the Junior Debt directly to the Security Trustee; and

 

  (d) the Junior Creditor will notify the Security Trustee of the receipt of any
distribution or right referred to in paragraph (a) above and will in addition
give all such notices and do all such things as the Security Trustee may
reasonably request to give effect to this Clause 7.3.

 

8. CONSENTS

The Junior Creditor shall not have any remedy against any Secured Party solely
by reason of:

 

  (a) the entry by any of them into any Senior Finance Document, or any other
agreement entered into in connection with any Senior Finance Document between
any Secured Party and the Borrower;

 

  (b) any waiver or consent made or given in connection with any Senior Finance
Document or any other agreement entered into in connection with any Senior
Finance Document; or

 

  (c) any requirement or condition imposed by or on behalf of any Secured Party
on the Borrower under any Senior Finance Document, or such other agreement
entered into in connection with any Senior Finance Document,

which breaches or causes an event of default or potential event of default
(however described) under any Junior Finance Document, provided that nothing in
this Clause 8 shall affect the rights of the Junior Creditor against the
Borrower after the Senior Debt is Discharged. The Junior Creditor may not object
to any such matter by reason of any provision of any Junior Finance Document.

 

9. PROTECTION OF SUBORDINATION

 

9.1 Continuing obligations

At any time before the Senior Debt is Discharged, the obligations and
liabilities of the Junior Creditor in this Agreement shall, subject to Clause 16
(Duration), constitute a continuing security and benefit to the ultimate balance
of the Senior Debt regardless of any intermediate payment or discharge of the
Senior Debt in whole or in part.

 

-216-



--------------------------------------------------------------------------------

9.2 Waiver of defences

The obligations and liabilities of the Borrower, and the Junior Creditor under
this Agreement shall not be affected by any act, omission, matter or thing
which, but for this provision, would reduce, release or prejudice such
obligations and liabilities or the subordination of any of those obligations in
whole or in part, including without limitation:

 

  (a) any time, indulgence, concession, waiver or consent granted to, or
composition with the Borrower, any other Obligor or other person;

 

  (b) the taking, existence, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower, any other Obligor, or other person or any
non-presentation or non-observance of any formality or other requirements in
respect of any instrument or any failure to realise the full value of any
security;

 

  (c) the making or absence of any demand on the Borrower, any other Obligor or
any other person for payment or (as the case may be) performance;

 

  (d) any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of the Borrower, the Junior
Creditor, any other Obligor or any other person;

 

  (e) the failure of any of the Borrower, or any other Obligor to perform any of
its obligations under any of the Transaction Documents or the Senior Finance
Documents;

 

  (f) the enforcement or absence of enforcement of any of the Transaction
Documents or the Senior Finance Documents;

 

  (g) the Winding-up of the Borrower, the Junior Creditor, any other Obligor or
any other person, or any step being taken for any such Winding-up;

 

  (h) any amendment, supplement or variation to:

 

  (i) this Agreement (except to the extent of such amendment, supplement or
variation); or

 

  (ii) any other Transaction Document, Senior Finance Document or any other
charge, guarantee or security provided in connection with the Transaction
Documents or the Senior Finance Documents; or

 

  (i) any unenforceability, illegality or invalidity of or any defect in any
provision of any Transaction Document, any Senior Finance Document or any other
document or security, such that the obligations of each of the Borrower and the
Junior Creditor under this Agreement shall remain in full force and its
obligations be construed accordingly, as if there were no unenforceability,
illegality or invalidity.

 

9.3 Immediate recourse

The Junior Creditor waives any right it may have of first requiring the Security
Trustee (or any Receiver, trustee or agent on its behalf) or any other Secured
Party to proceed against or enforce any other right or Security or claim payment
from any person before claiming the benefit of this Agreement. This waiver
applies irrespective of any law or any provision of a Junior Finance Document to
the contrary.

 

-217-



--------------------------------------------------------------------------------

9.4 Deferral of Junior Creditor’s rights

Until the Senior Debt is Discharged and unless the Security Trustee otherwise
directs, the Junior Creditor will not exercise any rights which it may have by
reason of performance by it of its obligations under this Agreement:

 

  (a) to be indemnified by any other Obligor;

 

  (b) to claim any contribution from any guarantor of any Obligor’s obligations
under the Senior Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Secured Parties under the Senior Finance
Documents or of any other guarantee or Security taken pursuant to, or in
connection with, the Senior Finance Documents by any Secured Party.

 

9.5 Additional Security

This Agreement is in addition to and is not in any way prejudiced by any
Guarantee or Security now or subsequently held by any Secured Party.

 

10. NO RIGHTS IN FAVOUR OF THE JUNIOR CREDITOR

 

10.1 Preservation of Junior Debt

 

  (a) Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of all or any part of the Junior Debt, the relevant
Junior Debt shall, as between the Borrower and the Junior Creditor, be deemed to
remain owing or due and payable (and interest, default interest or indemnity
payments shall continue to accrue) in accordance with the Junior Finance
Documents.

 

  (b) If the Junior Creditor is obliged to pay any Junior Debt Recoveries to the
Security Trustee in accordance with Clause 6 (Turnover) or Clause 7
(Subordination on Insolvency), as between the Borrower and Junior Creditor, and
subject to Clause 9.4 (Deferral of Junior Creditor’s rights):

 

  (i) the Borrower shall indemnify the Junior Creditor (to the extent of its
liability for the relevant amount so paid) for any costs, liabilities and
expenses incurred by it as a result of it having to make that payment; and

 

  (ii) the Junior Debt will be deemed not to have been reduced or discharged in
any way or to any extent by the relevant payment, distribution, proceeds or
other discharge.

 

10.2 No liability

No Secured Party will be liable to the Borrower or the Junior Creditor for:

 

-218-



--------------------------------------------------------------------------------

  (a) the manner of exercise or any non-exercise of its rights, remedies,
powers, authorities or discretions under this Agreement; or

 

  (b) any failure to collect or preserve any Junior Debt or delay in doing so.

 

11. POWER OF ATTORNEY

 

11.1 Appointment

The Junior Creditor by way of security irrevocably appoints the Security Trustee
as its attorney (with full power of substitution), on its behalf and in its name
or otherwise, at such time until the Senior Debt is Discharged and in such
manner as the attorney thinks fit, after the occurrence of an Enforcement Event,
to do anything which it:

 

  (a) has authorised the Security Trustee to do under this Agreement; or

 

  (b) is obliged to do but has not done under this Agreement.

 

11.2 Ratification

The Junior Creditor ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall lawfully do in the exercise or purported
exercise of the power of attorney granted by it in this Clause 11.

 

11.3 Delegation

The Security Trustee may delegate the power of attorney in Clause 11.1
(Appointment).

 

11.4 Third Parties

Any third party referred to in this Clause 11 may enjoy the benefit or enforce
the terms of this Clause 11 in accordance with the provisions of the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore.

 

12. JUNIOR CREDITOR REPRESENTATIONS

The Junior Creditor makes the representations and warranties set out in this
Clause 12 to the Security Trustee (and each other Secured Parties) on the date
of this Agreement only in relation to itself and provided that where any
representation or warranty is expressed to be given from a specific date, the
representation and warranty under this Clause 12 shall be made on that date.

 

12.1 Status

 

  (a) It is a limited liability company, corporation or other entity duly
incorporated or organised and validly existing under the laws of its
jurisdiction of incorporation or organisation.

 

  (b) It has the power to own its assets and carry on the business which it
conducts.

 

-219-



--------------------------------------------------------------------------------

12.2 Binding Obligations

The obligations expressed to be assumed by it under this Agreement are legal,
valid, binding and enforceable obligations subject to any general principles of
law limiting its obligations in respect of equitable remedies, insolvency,
liquidation or creditors’ rights generally.

 

12.3 Non Conflict with Other Obligations

Its entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:

 

  (a) any material law or regulation applicable to it in any material respect;

 

  (b) its constitutional documents; or

 

  (c) in any material respect, any material agreement or instrument binding upon
it or any of its assets.

 

12.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of this Agreement
and the transactions contemplated by this Agreement.

 

12.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and perform and
comply with its obligations under this Agreement;

 

  (b) to ensure that those obligations are valid, legally binding and
enforceable; and

 

  (c) [to make this Agreement admissible evidence in its jurisdiction of
incorporation or organisation],

have been, or by the time necessary to perform its obligations under this
Agreement will be, obtained or effected and are, or will be at such time, in
full force and effect.

 

12.6 Security

No Security exists on or over the Junior Debt.

 

12.7 Repetition

Each of the representations set out in Clauses 12.1 (Status) to 12.4 (Power and
authority) and Clause 12.6 (Security) are deemed to be made by the Junior
Creditor by reference to the facts and circumstances then existing:

 

  (a) on the date of each Utilisation Request and the proposed Utilisation Date
for a Utilisation (other than a Facility B Rollover Loan); and

 

  (b) (if no representation or warranty is deemed to be made pursuant to
paragraph (a) above in any of the Borrower’s financial years) on the last day of
that financial year, provided that this paragraph (b) shall not apply after the
Senior Facilities Discharge Date,

 

-220-



--------------------------------------------------------------------------------

provided that where any representation or warranty is expressed to be given as
of a specific date, such representation and warranty under this Clause 12 shall
be made on and as of that date.

 

13. PAYMENTS

 

13.1 Payment Mechanics

Any sum to be paid under this Agreement shall be made in immediately available
cleared funds on the date on which payment is due pursuant to this Agreement by
direct bank transfer to:

 

  (a) in the case of sums to be paid to the Junior Creditor and unless otherwise
specified in this Agreement, the Singapore Dollar denominated account (number
[            ]) or the US Dollar denominated account ([            ]) with the
principal Singapore offices of [             ] or to such other account which
the Junior Creditor may from time to time have notified to the relevant Party;

 

  (b) in the case of sums to be paid to the Borrower and unless otherwise
specified in this Agreement, the Singapore Dollar denominated account (number
[            ]) or the US Dollar denominated account ([            ]) with the
principal Singapore offices of [             ]; or

 

  (c) in the case of any other sums to be paid, such account which the Security
Trustee has or may from time to time have notified to the relevant Party.

 

13.2 No Set-off

All sums payable by the Junior Creditor under this Agreement to any other Party
shall be calculated and be made without (and free and clear of any deduction
for) set-off.

 

14. CALCULATIONS AND CERTIFICATES

 

14.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by a Senior
Creditor are prima facie evidence of the matters to which they relate.

 

14.2 Certificate and Determinations

Any certification or determination by the Security Trustee of an amount under
this Agreement is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

 

15. EXPENSES AND STAMP DUTY

To the extent not paid by the Borrower, the Junior Creditor agrees to pay:

 

-221-



--------------------------------------------------------------------------------

  (a) within 15 Business Days of demand, the amount of all documented costs and
expenses (including documented legal fees of one counsel) incurred by the
Security Trustee in connection with the enforcement of, or the preservation of
any rights against the Junior Creditor under this Agreement; and

 

  (b) promptly, and in any event before any interest or penalty becomes payable,
any stamp, documentary, registration or similar tax payable in connection with
the entry into, registration, performance, enforcement or admissibility in
evidence of this Agreement against it.

 

16. DURATION

This Agreement shall commence on the date hereof and shall continue in full
force and effect until the Senior Debt is Discharged, without prejudice to any
accrued rights and obligations existing at the date of termination. The Security
Trustee shall notify the Junior Creditor as soon as reasonably practicable after
this Agreement (or the relevant part of this Agreement) ceases to have effect.

 

17. CHANGES TO THE PARTIES

 

17.1 Benefit of Agreement

This Agreement shall benefit and be binding on the Parties, their respective
successors and any permitted assignee or transferee of all or some of a Party’s
rights and obligations under this Agreement.

 

17.2 No Assignment

None of the Borrower and the Junior Creditor may assign any of its rights or
transfer any of its rights or obligations under this Agreement except:

 

  (a) with the consent of all the members of the Instructing Group;

 

  (b) as permitted under Clause 26.1 (Assignments and transfer by Obligors) of
the Senior Facility Agreement or (after the Senior Facilities Discharge Date)
any other Senior Finance Document; or

 

  (c) in relation to the Junior Creditor, to such member of the Sponsor Group to
which it assigns or transfers its rights and obligations under the Junior
Finance Document.

 

17.3 Replacement of the Security Trustee

Upon the resignation or removal of the Security Trustee pursuant to (and in
accordance with) the Senior Finance Documents:

 

  (a) the resigning or, as the case may be, removed Security Trustee shall be
automatically discharged from any further obligations under this Agreement;

 

  (b) its successors and the other parties shall have the same rights and
obligations among themselves as they would have had if the successor had been an
original party to this Agreement; and

 

-222-



--------------------------------------------------------------------------------

  (c) this Agreement shall be construed as if all references to the former
Security Trustee were replaced by references to the successor Security Trustee.

 

17.4 Disclosure of information

 

(a) Each Secured Party shall hold all non-public information obtained pursuant
to the requirements of this Agreement and any other Senior Finance Document in
accordance with that Secured Party’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by the Junior
Creditor that in any event each Secured Party:

 

  (i) may make disclosure to its affiliates, head office, representative
offices, subsidiaries, related corporation and branch offices (whether in
Singapore or overseas) in accordance with its internal compliance and disclosure
policies so long as such affiliates, head office, representative offices,
related corporation, subsidiaries or branch offices keep such disclosed
non-public information confidential;

 

  (ii) may make disclosures to any actual, prospective or potential bona fide
assignee, transferee or participant in connection with the contemplated
assignment, transfer or the granting of any participation by that Secured Party
of any Loans or any participations therein (provided that such actual,
prospective or potential assignee, transferee or participant agrees to be bound
by this Clause 17.4);

 

  (iii) (where that Secured Party is the Agent or the Security Trustee) may make
disclosures to any bona fide person who is succeeding that Secured Party in that
capacity (provided that such person agrees to be bound by this Clause 17.4);

 

  (iv) may make disclosures to any other Secured Party;

 

  (v) may make disclosures to any Obligor or the Sponsor;

 

  (vi) may make disclosures to its professional advisers (provided that such
adviser agrees to be bound by this Clause 17.4);

 

  (vii) may make disclosures required or requested by any Governmental Agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, that Secured Party
shall notify the Borrower of any request by any Governmental Agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Secured Party by such
Governmental Agency) for disclosure of any such non-public information; or

 

  (viii) may make disclosures to any person who is a person, or who belongs to a
class of persons, specified in the second column of the Third Schedule to the
Banking Act, Chapter 19 of Singapore (the “Banking Act”), in accordance with
Section 47(2) of the Banking Act.

 

-223-



--------------------------------------------------------------------------------

  (b) For the purposes of paragraph (a) above, “non-public information” shall
not include information that is not acquired from (i) any of the Obligors, the
Sponsor or any of their respective Subsidiaries or Affiliates (or persons acting
on behalf of or retained by any of the Obligors, the Sponsor or any of their
respective Subsidiaries or Affiliates), (ii) persons retained by or acting on
behalf of any Secured Party in connection with this Agreement and the
transactions contemplated hereby or (iii) persons known by such Secured Party to
be under a duty or an obligation of confidentiality to the Borrower (it being
understood that the Secured Parties and their respective Affiliates shall be
under an obligation of confidentiality).

 

18. SENIOR CREDITORS’ RIGHTS AND LIABILITIES

 

18.1 Benefit of Rights, etc.

In this Agreement, the benefit of all representations and warranties,
undertakings and all obligations of, respectively, the Borrower and the Junior
Creditor made or given in favour of the Security Trustee shall also be made or
given in favour of the Secured Parties who shall be entitled to enforce such
rights pursuant to the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore as contemplated by Clause 20.6 (Third Party Beneficiaries).

 

18.2 Secured Party Liability

No Secured Party shall be liable to the Junior Creditor for any Losses resulting
from any act or omission of any Secured Party or its respective officers,
employees or agents in relation to this Agreement except to the extent caused by
its or his own gross negligence, wilful default or wilful misconduct.

 

18.3 Security Trustee Instructions

In this Agreement, any discretion conferred upon the Security Trustee shall be
exercised in accordance with the terms of the Senior Facility Agreement and
Intercreditor Agreement.

 

19. NOTICES

 

19.1 Communications in writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.

 

19.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is as follows:

 

  (a) Junior Creditor

[Name of Junior Creditor]

 

-224-



--------------------------------------------------------------------------------

Address:

   [                    ]    [                    ]

Fax No:

   [                    ]

Attention:

   [                    ]

 

  (b) Borrower

 

Marina Bay Sands Pte. Ltd.

Address:

   [                    ]    [                    ]

Fax No:

   [                    ]

Attention:

   [                    ]

 

  (c) Security Trustee

[                    ]

 

Address:

   [                    ]    [                    ]

Fax No:

   [                    ]

Attention:

   [                    ]

or any substitute address, fax number or department or officer as the Party may
notify to the other Parties, by not less than five Business Days’ notice.

 

19.3 Delivery

 

(a) Any communication or document made or delivered by the Junior Creditor or
the Borrower under or in connection with this Agreement will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
three Business Days after being deposited in the post (postage prepaid) in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.

 

(b) Any communication or document to be made or delivered to the Security
Trustee will be effective only when actually received by the Security Trustee
and then only if it is expressly marked for the attention of the department or
officer identified in Clause 19.2 (Addresses) (or any substitute department or
officer as it shall specify for this purpose).

 

(c) All notices from or to the Borrower or the Junior Creditor shall be sent
through the Security Trustee.

 

-225-



--------------------------------------------------------------------------------

20. MISCELLANEOUS

 

20.1 Amendments and Waivers

This Agreement may not be amended, waived, supplemented or otherwise varied
unless in writing and signed by or on behalf of each Party.

 

20.2 Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Security
Trustee of any right, power or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

20.3 Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will, in any way, be affected or impaired.

 

20.4 No Partnership

Neither this Agreement nor any other agreement or arrangement of which it forms
part, nor the performance by the Parties of their respective obligations under
any such agreement or arrangement, shall constitute a partnership between the
Parties.

 

20.5 Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement.

 

20.6 Third Party Beneficiaries

 

  (a) Save as provided in paragraph (b) below, this Agreement is intended for
the sole and exclusive benefit of the Parties.

 

  (b) The Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore is
expressly excluded save for the rights of the Secured Parties, acting in
accordance with the terms of the Senior Finance Documents, to enforce any rights
of the Security Trustee as if they were a party to this Agreement.

 

20.7 Hierarchy of Agreements

In the event of any conflict between the terms of (a) the Junior Finance
Document, and (b) the terms of this Agreement, then the terms of this Agreement
shall prevail.

 

-226-



--------------------------------------------------------------------------------

20.8 Entire Agreement

This Agreement constitutes the entire agreement between the Junior Creditor and
the Security Trustee with respect to the subject matter of this Agreement.

 

21. GOVERNING LAW

This Agreement is governed by Singapore law.

 

22. ENFORCEMENT

 

22.1 Jurisdiction of Singapore Courts

 

(a) Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle all Disputes.

 

(b) The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly none of the Junior Creditor
or the Borrower shall argue to the contrary.

 

(c) This Clause 22.1 is for the benefit of the Security Trustee and the Secured
Parties only. As a result, neither the Security Trustee nor any Secured Party
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Security Trustee and
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

22.2 [Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Junior Creditor:

 

  (a) irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with this
Agreement (and the Borrower hereby accepts such appointment); and

 

  (b) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned.]

 

-227-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed and delivered on the date
first stated above.

 

Junior Creditor   LOGO [g362295g90n57.jpg]   The Common Seal of    
[                    ]     was hereunto affixed     in the presence of:        
       

     

  Director’s signature     Name:     Address:    

     

  Director’s/Secretary’s signature     Name:     Address:    

I,                     , an Advocate and Solicitor of the Supreme Court of
Singapore practising in Singapore hereby certify that on                     ,
the Common Seal of [                     ] was duly affixed to the above
Agreement at Singapore in my presence in accordance with the Articles of
Association of [                     ] (which Articles of Association have been
produced and shown to me).

Witness my hand this                     day of                     .

 

-228-



--------------------------------------------------------------------------------

The Borrower   LOGO [g362295g90n57.jpg]   The Common Seal of    
MARINA BAY SANDS PTE. LTD.     was hereunto affixed     in the presence of:    
               

     

  Director’s signature         Name:       Address:      

     

  Director’s/Secretary’s signature     Address:       [                    ]    
  [                    ]     Fax No:   [                    ]     Attention:  
[                    ]    

I,                     , an Advocate and Solicitor of the Supreme Court of the
Republic of Singapore practising in Singapore hereby certify that
on                     , the Common Seal of Marina Bay Sands Pte. Ltd. was duly
affixed to the above Agreement at Singapore in my presence in accordance with
the Articles of Association of Marina Bay Sands Pte. Ltd. (which Articles of
Association have been produced and shown to me).

Witness my hand this                     day of                     .

The Security Trustee

Subordination Agreement

 

-229-



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED by        LOGO [g362295g90n57.jpg]                as
attorney for and on behalf of       DBS BANK LTD.       in the presence of:   
              

 

 

Witness’ signature

     

Name:

     

Address:

     

 

-230-



--------------------------------------------------------------------------------

Schedule 11—Part II

Form of External Subordination Agreement

 

-231-



--------------------------------------------------------------------------------

 

LOGO [g362295g22e99.jpg]

Dated                

[NAME OF EXTERNAL SUBORDINATED CREDITOR]

as Junior Creditor

MARINA BAY SANDS PTE. LTD.

as Borrower

and

DBS BANK LTD.

acting as Security Trustee

SUBORDINATION AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE    PAGE  

1. INTERPRETATION

     234   

2. RANKING

     237   

3. UNDERTAKINGS OF THE BORROWER

     238   

4. UNDERTAKINGS OF THE JUNIOR CREDITOR

     238   

5. PERMITTED JUNIOR PAYMENTS

     239   

6. PROTECTION OF SUBORDINATION

     239   

7. PRESERVATION OF JUNIOR DEBT

     241   

8. DURATION

     241   

9. CHANGES TO THE PARTIES

     241   

10. SENIOR CREDITORS’ RIGHTS AND LIABILITIES

     242   

11. MISCELLANEOUS

     242   

12. GOVERNING LAW

     243   

13. ENFORCEMENT

     243   

 

 

i



--------------------------------------------------------------------------------

THIS AGREEMENT is dated             and made between:

 

(1) [NAME OF EXTERNAL SUBORDINATED CREDITOR], registration number [ ] (the
“Junior Creditor”);

 

(2) MARINA BAY SANDS PTE. LTD., registration number 200507292R (the “Borrower”);
and

 

(3) DBS BANK LTD., as security trustee for the Secured Parties (the “Security
Trustee”).

BACKGROUND

 

(A) The Borrower has entered into the Junior Finance Documents (as defined
below) with the Junior Creditor, pursuant to which the Borrower is indebted to
the Junior Creditor in the principal amount of [S$][            ].

 

(B) The Borrower has entered into the Senior Finance Documents with, amongst
others, the Security Trustee and the Secured Parties pursuant to which the
Secured Parties have agreed, subject to the terms and conditions of the Senior
Finance Documents, to make available to the Borrower specified facilities.

 

(C) The Borrower has entered into the Intercreditor Agreement with, amongst
others, the Security Trustee and the Secured Parties, pursuant to which the
Secured Parties have appointed the Security Trustee as their security trustee to
act on their behalf under the terms of the Senior Finance Documents.

 

(D) The Security Trustee holds the benefits of this Agreement on trust for the
Secured Parties on the terms of the Senior Finance Documents.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions and Construction

In this Agreement, unless a contrary indication appears, terms defined in the
Senior Facility Agreement have the same meaning in this Agreement, except to the
extent that the context requires otherwise and, in addition:

“Debt” means any Senior Debt or Junior Debt.

“Discharge” means, in relation to the Senior Debt, all the Senior Debt (other
than contingent indemnification obligations, except those counter-indemnity
obligations that relate to any guarantee, bonding or documentary letter of
credit (including standby and commercial letters of credit) issued under the
Ancillary Facilities) has been fully paid, repaid or prepaid or discharged and
all commitments of the Secured Parties in respect of the Senior Debt have
expired or been cancelled.

 

-234-



--------------------------------------------------------------------------------

“Dispute” means any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement).

“Instructing Group” has the meaning given to it in the Intercreditor Agreement.

“Intercreditor Agreement” means the intercreditor agreement between, among
others, the Obligors, the Senior Lenders and (when they accede), the Increase
Lenders, the Hedging Banks, the Secured Incremental Indebtedness Creditors, the
Secured Permitted Refinancing Creditors and the Secured Mezzanine Indebtedness
Creditors (each as defined therein), in each case, as applicable.

“Junior Debt” means all present and future moneys, debts and liabilities due,
owing or incurred by the Borrower to the Junior Creditor under or in connection
with the Junior Finance Document (in each case, where in contract or otherwise,
whether actually or contingently).

“Junior Finance Document” means [            ].

“Losses” means costs, liabilities, expenses, damages or losses.

“Party” means a party to this Agreement.

“Permitted Junior Payments” means the payments, receipts, set-offs and other
actions permitted by Clause 5 (Permitted Junior Payments).

“Receiver” means an administrative receiver, receiver and manager or other
receiver appointed by the Security Trustee (whether appointed pursuant to the
Security Documents, pursuant to any statute, by a court or otherwise).

“Senior Debt” means the Secured Liabilities as defined in the Intercreditor
Agreement.

“Senior Facility Agreement” means the S$5,100,000,000 Senior Facility Agreement
between the Borrower, as borrower, the financial institutions named therein, as
mandated lead arrangers, DBS Bank Ltd., Oversea-Chinese Banking Corporation
Limited, United Overseas Bank Limited and Malayan Banking Berhad, Singapore
Branch, as global coordinators, DBS Bank Ltd., as agent and the Security
Trustee, as security trustee.

“Senior Facilities Discharge Date” means the Senior Discharge Date as defined in
the Intercreditor Agreement.

“Senior Finance Documents” means the Secured Documents as defined in the
Intercreditor Agreement.

“Winding-up” means one of the events or circumstances described in paragraph
(a)(i), (a)(ii) or (a)(iii) of Clause 23.7 (Insolvency proceedings) of the
Senior Facility Agreement or any analogous procedure or step in any
jurisdiction.

 

-235-



--------------------------------------------------------------------------------

1.2 Interpretation

 

(a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) the “Borrower”, the “Junior Creditor”, any “Party”, any “Secured Party” or
the “Security Trustee”, shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;

 

  (ii) an agreement includes a deed and instrument;

 

  (iii) an agreement, document or instrument is a reference to it as amended,
novated, supplemented, extended, restated (however fundamentally and whether or
not more onerous) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under any agreement, document or instrument;

 

  (iv) an “amendment” includes a supplement, novation, replacement, assignment
or re-enactment (and “amended” shall be construed accordingly);

 

  (v) “assets” includes present and future properties, revenues and rights of
every description;

 

  (vi) a “judgment” includes any order, injunction, determination, award or
other judicial or arbitral measure in any jurisdiction;

 

  (vii) a “law” includes common or customary law and any constitution, decree,
judgment, legislation, order, ordinance, regulation, statute, treaty or other
legislative measure, in each case of any jurisdiction whatsoever (and “lawful”
and “unlawful” shall be construed accordingly);

 

  (viii) any “obligation” of any person under this Agreement or any other
agreement or document shall be construed as a reference to an obligation
expressed to be assumed by or imposed on it under this Agreement or, as the case
may be, that other agreement or document (and “due”, “owing”, “payable” and
“receivable” shall be similarly construed);

 

  (ix) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality) or
two or more of the foregoing;

 

  (x) “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (xi) the Borrower “repaying” or “prepaying” a guarantee, documentary credit
facility or hedging facility means (and “repaid” or “prepaid” shall be construed
accordingly):

 

  (I) the Borrower providing cash cover for that facility;

 

-236-



--------------------------------------------------------------------------------

  (II) the maximum amount payable under that facility being reduced in
accordance with its terms; or

 

  (III) the provider of that facility being reasonably satisfied that such
facility has been released, cancelled, terminated or otherwise secured to its
satisfaction and the provider of that facility has no further liability under
that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xi)(I) and (xi)(II) above is the amount of the relevant cash cover or
reduction;

 

  (xii) “rights” includes rights, authorities, discretions, remedies, liberties,
powers, easements, quasi-easements and appurtenances (in each case, of any
nature whatsoever);

 

  (xiii) a provision of law is a reference to that provision as amended, or
re-enacted and includes all laws and official requirements made under or
deriving validity from it;

 

  (xiv) a time of day is a reference to Singapore time unless otherwise stated;
and

 

  (xv) in computing any period of time under this Agreement the day of the act,
event or default from which such period begins to run shall be included.

 

(b) Clause headings are for ease of reference only.

 

(c) The words “include” and “including” are to be construed without limitation.

 

(d) Any payment date which is due to occur, or period which is due to end, or a
day that is not a Business Day shall occur or end (as applicable) on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

1.3 Limits on Liability

The Parties intend that their respective rights, obligations and liabilities as
provided for in this Agreement shall be exhaustive of the rights, obligations
and liabilities between them arising out of or in connection with this
Agreement. Accordingly, the remedies expressly stated in this Agreement shall be
the sole and exclusive remedies of the Parties for liabilities to one another
arising out of or in connection with this Agreement, including any
representation, warranty or undertaking given in connection with it,
notwithstanding any remedy otherwise available at law or in equity.

 

2. RANKING

 

(a) Unless expressly provided to the contrary in this Agreement, the Debt shall
rank in right and priority of payment in the following order:

 

  (i) first, the Senior Debt, which shall rank as between itself in accordance
with the terms of the Intercreditor Agreement; and

 

  (ii) second, the Junior Debt.

 

-237-



--------------------------------------------------------------------------------

(b) This Agreement does not purport to rank any of the Junior Debt as between
itself.

 

3. UNDERTAKINGS OF THE BORROWER

Until the Senior Debt is Discharged, the Borrower shall not, except with the
prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):

 

  (a) pay, repay or prepay any principal, interest (provided that interest
(i) may accrue or be capitalised and (ii) may be evidenced by any instrument
which constitutes Junior Debt or equity and such instrument may be issued to the
Junior Creditor) or other amount on or in respect of, or make any distribution
in respect of (or on account of), or redeem, purchase or defease, any Junior
Debt in cash or in kind, except for Permitted Junior Payments;

 

  (b) exercise any set-off against any Junior Debt, except to the extent that
payment of such Junior Debt would constitute a Permitted Junior Payment; or

 

  (c) take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired.

 

4. UNDERTAKINGS OF THE JUNIOR CREDITOR

 

(a) Until the Senior Debt is Discharged, the Junior Creditor shall not, except
with the prior consent of the Security Trustee (acting on the instructions of
the Instructing Group (such instructions not to be unreasonably withheld)):

 

  (i) demand or receive payment, repayment or prepayment of any principal,
interest (provided that interest (A) may accrue or be capitalised and (B) may be
evidenced by any instrument which constitutes Junior Debt or equity and such
instrument may be issued to the Junior Creditor) or other amount on or in
respect of (or on account of) any Junior Debt in cash or in kind from any person
or apply any money or assets in discharge of any Junior Debt, except for
Permitted Junior Payments;

 

  (ii) exercise any set-off against any Junior Debt, except to the extent that
payment of such Junior Debt would constitute a Permitted Junior Payment;

 

  (iii) accelerate any Junior Debt, otherwise declare any Junior Debt to be
prematurely due and payable or enforce any Junior Debt by execution (although
interest at the default rate may accrue on the Junior Debt) or otherwise;

 

  (iv) take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired;

 

  (v) initiate or pursue any insolvency proceedings against the Borrower, unless
the Junior Creditor join in the Security Trustee in such insolvency proceedings;
or

 

-238-



--------------------------------------------------------------------------------

  (vi) take any action against the Borrower to recover the Junior Debt other
than as permitted pursuant to the terms of this Agreement.

 

(b) The Junior Creditor shall ensure that the terms of the Junior Finance
Documents:

 

  (i) provide that any scheduled repayment or redemption of the Junior Debt only
occurs after the Facility A Termination Date (without taking into account any
extension of the Facility A Termination Date); and

 

  (ii) provide for a rate of interest (or lower rate of interest) consistent
with the market rate of interest for a transaction of a similar nature of the
time of its incurrence.

 

5. PERMITTED JUNIOR PAYMENTS

Notwithstanding anything to the contrary contained in this Agreement (including
without limitation, Clause 3 (Undertakings of the Borrower) and Clause 4
(Undertakings of the Junior Creditor), the Borrower may make payment and the
Junior Creditor may receive payment and take other actions, in respect of the
Junior Debt to the extent that such payment or other action is made in
accordance with paragraph (b) or (d) of Clause 22.13 (Restricted payments) or
paragraphs (c) or (m) of Clause 22.14 (Arm’s length terms), in each case, of the
Senior Facility Agreement.

 

6. PROTECTION OF SUBORDINATION

 

6.1 Continuing obligations

At any time before the Senior Debt is Discharged, the obligations and
liabilities of the Junior Creditor in this Agreement shall, subject to Clause 8
(Duration), constitute a continuing security and benefit to the ultimate balance
of the Senior Debt regardless of any intermediate payment or discharge of the
Senior Debt in whole or in part.

 

6.2 Waiver of defences

The obligations and liabilities of the Borrower, and the Junior Creditor under
this Agreement shall not be affected by any act, omission, matter or thing
which, but for this provision, would reduce, release or prejudice such
obligations and liabilities or the subordination of any of those obligations in
whole or in part, including without limitation:

 

  (a) any time, indulgence, concession, waiver or consent granted to, or
composition with the Borrower, any other Obligor or other person;

 

  (b) the taking, existence, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower, any other Obligor, or other person or any
non-presentation or non-observance of any formality or other requirements in
respect of any instrument or any failure to realise the full value of any
security;

 

-239-



--------------------------------------------------------------------------------

  (c) the making or absence of any demand on the Borrower, any other Obligor or
any other person for payment or (as the case may be) performance;

 

  (d) any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of the Borrower, the Junior
Creditor, any other Obligor or any other person;

 

  (e) the failure of any of the Borrower or any other Obligor to perform any of
its obligations under any of the Transaction Documents or the Senior Finance
Documents;

 

  (f) the enforcement or absence of enforcement of any of the Transaction
Documents or the Senior Finance Documents;

 

  (g) the Winding-up of the Borrower, the Junior Creditor, any other Obligor or
any other person, or any step being taken for any such Winding-up;

 

  (h) any amendment, supplement or variation to:

 

  (i) this Agreement (except to the extent of such amendment, supplement or
variation); or

 

  (ii) any other Transaction Document, Senior Finance Document or any other
charge, guarantee or security provided in connection with the Transaction
Documents or the Senior Finance Documents; or

 

  (i) any unenforceability, illegality or invalidity of or any defect in any
provision of any Transaction Document, any Senior Finance Document or any other
document or security, such that the obligations of each of the Borrower and the
Junior Creditor under this Agreement shall remain in full force and its
obligations be construed accordingly, as if there were no unenforceability,
illegality or invalidity.

 

6.3 Immediate recourse

The Junior Creditor waives any right it may have of first requiring the Security
Trustee (or any Receiver, trustee or agent on its behalf) or any other Secured
Party to proceed against or enforce any other right or Security or claim payment
from any person before claiming the benefit of this Agreement. This waiver
applies irrespective of any law or any provision of a Junior Finance Document to
the contrary.

 

6.4 Deferral of Junior Creditor’s rights

Until the Senior Debt is Discharged and unless the Security Trustee otherwise
directs, the Junior Creditor will not exercise any rights which it may have by
reason of performance by it of its obligations under this Agreement:

 

  (a) to be indemnified by any other Obligor;

 

  (b) to claim any contribution from any guarantor of any Obligor’s obligations
under the Senior Finance Documents; and/or

 

-240-



--------------------------------------------------------------------------------

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Secured Parties under the Senior Finance
Documents or of any other guarantee or Security taken pursuant to, or in
connection with, the Senior Finance Documents by any Secured Party.

 

6.5 Additional Security

This Agreement is in addition to and is not in any way prejudiced by any
Guarantee or Security now or subsequently held by any Secured Party.

 

7. PRESERVATION OF JUNIOR DEBT

Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of all or any part of the Junior Debt, the relevant
Junior Debt shall, as between the Borrower and the Junior Creditor, be deemed to
remain owing or due and payable (and interest, default interest or indemnity
payments shall continue to accrue) in accordance with the Junior Finance
Documents.

 

8. DURATION

This Agreement shall commence on the date hereof and shall continue in full
force and effect until the Senior Debt is Discharged, without prejudice to any
accrued rights and obligations existing at the date of termination. The Security
Trustee shall notify the Junior Creditor as soon as reasonably practicable after
this Agreement (or the relevant part of this Agreement) ceases to have effect.

 

9. CHANGES TO THE PARTIES

 

9.1 Benefit of Agreement

This Agreement shall benefit and be binding on the Parties, their respective
successors and any permitted assignee or transferee of all or some of a Party’s
rights and obligations under this Agreement.

 

9.2 No Assignment

None of the Borrower and the Junior Creditor may assign any of its rights or
transfer any of its rights or obligations under this Agreement except:

 

  (a) with the consent of all the members of the Instructing Group;

 

  (b) as permitted under Clause 26.1 (Assignments and transfer by Obligors) of
the Senior Facility Agreement or (after the Senior Facilities Discharge Date)
any other Senior Finance Document; or

 

  (c) in the case of the Junior Creditor, to such person to which it assigns or
transfers its rights and obligations under the Junior Finance Document.

 

-241-



--------------------------------------------------------------------------------

9.3 Replacement of the Security Trustee

Upon the resignation or removal of the Security Trustee pursuant to (and in
accordance with) the Senior Finance Documents:

 

  (a) the resigning or, as the case may be, removed Security Trustee shall be
automatically discharged from any further obligations under this Agreement;

 

  (b) its successors and the other parties shall have the same rights and
obligations among themselves as they would have had if the successor had been an
original party to this Agreement; and

 

  (c) this Agreement shall be construed as if all references to the former
Security Trustee were replaced by references to the successor Security Trustee.

 

10. SENIOR CREDITORS’ RIGHTS AND LIABILITIES

 

10.1 Benefit of Rights, etc.

In this Agreement, the benefit of all representations and warranties,
undertakings and all obligations of, respectively, the Borrower and the Junior
Creditor made or given in favour of the Security Trustee shall also be made or
given in favour of the Secured Parties who shall be entitled to enforce such
rights pursuant to the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore as contemplated by Clause 11.5 (Third Party Beneficiaries).

 

10.2 Secured Party Liability

No Secured Party shall be liable to the Junior Creditor for any Losses resulting
from any act or omission of any Secured Party or its respective officers,
employees or agents in relation to this Agreement except to the extent caused by
its or his own gross negligence, wilful default or wilful misconduct.

 

10.3 Security Trustee Instructions

In this Agreement, any discretion conferred upon the Security Trustee shall be
exercised in accordance with the terms of the Senior Facility Agreement and
Intercreditor Agreement.

 

11. MISCELLANEOUS

 

11.1 Amendments and Waivers

This Agreement may not be amended, waived, supplemented or otherwise varied
unless in writing and signed by or on behalf of each Party.

 

11.2 Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Security
Trustee of any right, power or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

-242-



--------------------------------------------------------------------------------

11.3 Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will, in any way, be affected or impaired.

 

11.4 Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement.

 

11.5 Third Party Beneficiaries

 

(a) Save as provided in paragraph (b) below, this Agreement is intended for the
sole and exclusive benefit of the Parties.

 

(b) The Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore is
expressly excluded save for the rights of the Secured Parties, acting in
accordance with the terms of the Senior Finance Documents, to enforce any rights
of the Security Trustee as if they were a party to this Agreement.

 

11.6 Hierarchy of Agreements

In the event of any conflict between the terms of (a) the Junior Finance
Document, and (b) the terms of this Agreement, then the terms of this Agreement
shall prevail.

 

11.7 Entire Agreement

This Agreement constitutes the entire agreement between the Junior Creditor and
the Security Trustee with respect to the subject matter of this Agreement.

 

12. GOVERNING LAW

This Agreement is governed by Singapore law.

 

13. ENFORCEMENT

 

13.1 Jurisdiction of Singapore Courts

 

(a) Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle all Disputes.

 

(b) The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly none of the Junior Creditor
or the Borrower shall argue to the contrary.

 

(c) This Clause 13.1 is for the benefit of the Security Trustee and the Secured
Parties only. As a result, neither the Security Trustee nor any Secured Party
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Security Trustee and
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

-243-



--------------------------------------------------------------------------------

13.2 [Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Junior Creditor:

 

  (a) irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with this
Agreement (and the Borrower hereby accepts such appointment); and

 

  (b) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned.]

 

-244-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed and delivered on the date
first stated above.

 

Junior Creditor   LOGO [g362295g90n57.jpg]    The Common Seal of      [
                     ]      was hereunto affixed      in the presence of:       
     Director’s signature      Name:      Address:            
Director’s/Secretary’s signature      Name:      Address:     

I,                     , an Advocate and Solicitor of the Supreme Court of
Singapore practising in Singapore hereby certify that on                     ,
the Common Seal of [                     ] was duly affixed to the above
Agreement at Singapore in my presence in accordance with the Articles of
Association of [                     ] (which Articles of Association have been
produced and shown to me).

Witness my hand this                     day of                     .

 

-245-



--------------------------------------------------------------------------------

The Borrower   LOGO [g362295g90n57.jpg]    The Common Seal of      MARINA BAY
SANDS PTE. LTD.      was hereunto affixed      in the presence of:            
Director’s signature      Name:      Address:             Director’s/Secretary’s
signature      Address:       [                     ]     
                     [                      ]      Fax No:        
[                     ]      Attention:     [                     ]     

I,                     , an Advocate and Solicitor of the Supreme Court of the
Republic of Singapore practising in Singapore hereby certify that
on                     , the Common Seal of Marina Bay Sands Pte. Ltd. was duly
affixed to the above Agreement at Singapore in my presence in accordance with
the Articles of Association of Marina Bay Sands Pte. Ltd. (which Articles of
Association have been produced and shown to me).

Witness my hand this                      day of                     .

The Security Trustee

 

-246-



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED by   LOGO [g362295g90n57.jpg]    as attorney for and
on behalf of      DBS BANK LTD.      in the presence of:             Witness’
signature      Name:      Address:     

 

-247-



--------------------------------------------------------------------------------

Schedule 12

Existing Indebtedness

 

Description    Amount  

Permitted FF&E Indebtedness (hire purchase)

   S$ 1,303,209.36   

 

-248-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.

The Borrower

MARINA BAY SANDS PTE. LTD.

 

Address:

  10 Bayfront Avenue  

Singapore 018956

Fax No:  

Attention:

  Robert Harayda / Amy Chan

By:

  /s/ Kenneth J. Kay

Name:

  Kenneth J. Kay

Title:

 

Executive Vice-President and

Chief Financial Officer

Las Vegas Sands Corp.



--------------------------------------------------------------------------------

The Global Coordinators DBS BANK LTD. By:  

/s/ Boey Yin Chong

    By:  

/s/ Gary Lim

Name:   Boey Yin Chong     Name:   Gary Lim Title:   Managing Director      
OVERSEA-CHINESE BANKING CORPORATION LIMITED By:  

/s/ Mark Yeo Cheng Tiong

      Name:   Mark Yeo Cheng Tiong       Title:   Co-Head         Capital
Markets         OCBC Bank       UNITED OVERSEAS BANK LIMITED By:  

/s/ Ronny Chng Seng Hong

    By:  

/s/ Kenneth Ang

Name:   Ronny Chng Seng Hong     Name:   Kenneth Ang Title:   Managing Director
    Title:   Senior Director   Head       Debt Capital Markets   Group
Investment Banking       Investment Banking MALAYAN BANKING BERHAD, SINGAPORE
BRANCH By:  

/s/ Lee Hong Khim

      Name:   Lee Hong Khim       Title:   Senior Executive Vice President      



--------------------------------------------------------------------------------

The Arrangers DBS BANK LTD. By:  

/s/ Boey Yin Chong

    By:  

/s/ Gary Lim

Name:   Boey Yin Chong     Name:   Gary Lim Title:   Managing Director      
OVERSEA-CHINESE BANKING CORPORATION LIMITED By:  

/s/ Mark Yeo Cheng Tiong

      Name:   Mark Yeo Cheng Tiong       Title:   Co-Head         Capital
Markets         OCBC Bank       UNITED OVERSEAS BANK LIMITED By:  

/s/ Ronny Chng Seng Hong

    By:  

/s/ Kenneth Ang

Name:   Ronny Chng Seng Hong     Name:   Kenneth Ang Title:   Managing Director
    Title:   Senior Director   Head       Debt Capital Markets   Group
Investment Banking       Investment Banking MALAYAN BANKING BERHAD, SINGAPORE
BRANCH By:  

/s/ Lee Hong Khim

      Name:   Lee Hong Khim       Title:   Senior Executive Vice President      
STANDARD CHARTERED BANK By:  

/s/ Patarapol Waranimman

      Name:   Patarapol Waranimman       Title:   Managing Director        
Regional Head, Syndications - SE Asia         Capital Markets         Standard
Chartered Bank      



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Noburu Kato

Name:   Noburu Kato Title:   General Manager & Head   Investment Banking
Department Asia CIMB BANK BERHAD, SINGAPORE BRANCH By:  

/s/ Philip Hong Peng Wai

Name:   Philip Hong Peng Wai Title:   General Manager The Original Lenders DBS
BANK LTD. By:  

/s/ Gary Lim

Name:   Gary Lim OVERSEA-CHINESE BANKING CORPORATION LIMITED By:  

/s/ Cheok Kee Hock Richard

Name:   Cheok Kee Hock Richard Title:   Head, Real Estate   OCBC Bank UNITED
OVERSEAS BANK LIMITED By:  

/s/ Wee Joo Yeow

Name:   Wee Joo Yeow Title:   Managing Director   Corporate Banking MALAYAN
BANKING BERHAD, SINGAPORE BRANCH By:  

/s/ Lee Hong Khim

Name:   Lee Hong Khim Title:   Senior Executive Vice President



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:  

/s/ Goh Ken Yi

Name:   Goh Ken Yi Title:   Director   Head of Commercial Real Estate  
Singapore & South East Asia   Wholesale Banking SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ Noburu Kato

Name:   Noburu Kato Title:   General Manager & Head   Investment Banking
Department Asia CIMB BANK BERHAD, SINGAPORE BRANCH By:  

/s/ Philip Hong Peng Wai

Name:   Philip Hong Peng Wai Title:   General Manager BANK OF CHINA LIMITED,
SINGAPORE BRANCH By:  

/s/ Hu Beihai

Name:   Hu Beihai Title:   Assistant General Manager HONG LEONG FINANCE LIMITED
By:  

/s/ Ang Tang Chor

Name:   Ang Tang Chor Title:   Senior Executive Vice President   Corporate &
Consumer Business   Hong Leong Finance Limited



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.     By:   /s/ Ang Boon Kiat       Name:   Ang Boon
Kiat       Title:   Joint General Manager         Mizuho Corporate Bank, Ltd.  
    RHB BANK BERHAD, SINGAPORE       By:   /s/ Jason Wong       Name:   Jason
Wong       THE BANK OF EAST ASIA, LIMITED, SINGAPORE BRANCH By:   /s/ Yap Gay
Sin     By:   /s/ Tan Chee Hien Name:   Yap Gay Sin     Name:   Tan Chee Hien
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.       By:   /s/ Sadahiro Sato       Name:
  Sadahiro Sato       Title:   General Manager         Asian Investment Banking
Division         Head of Investment Banking for Asia and Oceania      



--------------------------------------------------------------------------------

INDIAN OVERSEAS BANK     By:   /s/ Nitin N. Parikh     By:   /s/ V. Vasudevan
Name:   Nitin N. Parikh     Name:   V. Vasudevan Title:   Senior Manager    
Title:   Assistant General Manager BANK OF AMERICA N.A.       By:   /s/ Sng
Kia-Wee       Name:   Sng Kia-Wee       Title:   Vice President         Bank of
America, N.A.         Singapore Branch       CHANG HWA COMMERCIAL BANK, LTD.,
SINGAPORE BRANCH By:   /s/ David Chen Bin       Name:   David Chen Bin      
Title:   VP & General Manager       GOLDMAN SACHS FOREIGN EXCHANGE (SINGAPORE)
PTE   By:   /s/ Michael Smith       Name:   Michael Smith       LAND BANK OF
TAIWAN, SINGAPORE BRANCH       By:   /s/ Chan Yao Chuan       Name:   Chan Yao
Chuan       Title:   General Manager       UCO BANK, SINGAPORE BRANCH       By:
  /s/ Goutam Banerjee     By:   /s/ Kalpana Name:   Goutam Banerjee     Name:  
Kalpana Title:   Chief Manager     Title:   Chief Executive   UCO Bank       UCO
Bank   Singapore Main Branch       Singapore   3 Raffles Place         Singapore
048617      

 



--------------------------------------------------------------------------------

BANK OF TAIWAN, SINGAPORE BRANCH By:  

/s/ Alan Pan Rong Yaw

      Name:   Alan Pan Rong Yaw       Title:   General Manager       BNP
PARIBAS, SINGAPORE BRANCH By:  

/s/ Tan Swee Chiew

    By:  

/s/ Jasmine Leong

Name:   Tan Swee Chiew     Name:   Jasmine Leong FIRST COMMERCIAL BANK,
SINGAPORE BRANCH By:  

/s/ Shang-Shing, Chiang

      Name:   Shang-Shing, Chiang       Title:   VP & General Manager       HUA
NAN COMMERCIAL BANK, LTD., SINGAPORE BRANCH By:  

/s/ Albert Cheng-Chih Tsai

      Name:   Albert Cheng-Chih Tsai       Title:   Vice President & General
Manager       INDIAN BANK By:  

/s/ V. Baskaran

      Name:   V. Baskaran       Title:   Chief Executive       KOREA EXCHANGE
BANK, SINGAPORE BRANCH By:  

/s/ Jeong Oo Yeoung

      Name:   Jeong Oo Yeoung       Title:   General Manager      



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., SINGAPORE BRANCH By:   /s/ Sheu
Wei Dei       Name:   Sheu Wei Dei       Title:   SVP & GM       BARCLAYS BANK
PLC, SINGAPORE BRANCH By:   /s/ Neil Brown       Name:   Neil Brown       Title:
  Authorised Signatory       THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH
By:   /s/ Tanya Raina       Name:   Tanya Raina      



--------------------------------------------------------------------------------

The Agent     DBS BANK LTD.     Address:   12 Marina Boulevard         #44-01/04
        Marina Bay Financial Centre Tower 3         Singapore 018982       Fax
No:     Attention:   Noor Azizah Ador/ Anne Lim Sze Pheng       By:   /s/ Gary
Lim       Name:   Gary Lim       The Security Trustee     DBS BANK LTD.    
Address:   12 Marina Boulevard         #44-01/04         Marina Bay Financial
Centre Tower 3         Singapore 018982       Fax No:     Attention:   Noor
Azizah Ador/ Anne Lim Sze Pheng       By:   /s/ Gary Lim       Name:   Gary Lim
     